--------------------------------------------------------------------------------

Exhibit 10.1

--------------------------------------------------------------------------------

$550,000,000
 
REVOLVING SYNDICATED FACILITY AGREEMENT
 
dated as of September 22, 2017,
 
among
 
TRONOX US HOLDINGS INC.,
and certain of its Subsidiaries and Affiliates,
as U.S. Borrowers and Guarantors,
 
TRONOX LIMITED (ACN 153 348 111) and certain of its Subsidiaries,
as Australian Borrowers and Guarantors,
 
TRONOX PIGMENTS (HOLLAND) B.V. and certain of its Affiliates,
as Dutch Borrowers and Guarantors,
 
and
 
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors,
 
THE LENDERS PARTY HERETO,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank, Swingline Lender, Administrative Agent and Collateral Agent,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Australian Security Trustee,
 
BANK OF AMERICA, N.A. and CITIBANK, N.A.,
as Co-Syndication Agents,
 
GOLDMAN SACHS BANK USA,
as Documentation Agent,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIGROUP GLOBAL MARKETS INC., GOLDMAN
SACHS BANK USA, and BANK OF AMERICA, N.A.,
as Joint Lead Arrangers and Bookmanagers

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Section
 
Page
     
ARTICLE I
 
 
 
DEFINITIONS 
2
   
Section 1.01
Defined Terms.
2
Section 1.02
Classification of Loans and Borrowings
74
Section 1.03
Terms Generally
74
Section 1.04
Accounting Terms; GAAP
74
Section 1.05
Resolution of Drafting Ambiguities
75
Section 1.06
UCC/PPSA Australia
75
Section 1.07
Currency Matters
76
Section 1.08
Timing of Payment and Performance
76
Section 1.09
Certain Calculations and Tests
77
Section 1.10
Certain Dutch Law Matters
78
     
ARTICLE II
 
 
 
THE CREDITS 
79
   
Section 2.01
Commitments
79
Section 2.02
Loans
80
Section 2.03
Borrowing Procedure
82
Section 2.04
Evidence of Debt; Repayment of Loans
83
Section 2.05
Fees
84
Section 2.06
Interest on Loans
85
Section 2.07
Termination and Reduction of Commitments
85
Section 2.08
Interest Elections
86
Section 2.09
[Intentionally Omitted]
87
Section 2.10
Optional and Mandatory Prepayments of Loans
87
Section 2.11
Alternate Rate of Interest
89
Section 2.12
Yield Protection
90
Section 2.13
Breakage Payments
91
Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
92
Section 2.15
Taxes
94
Section 2.16
Mitigation Obligations; Replacement of Lenders
97
Section 2.17
Swingline Loans
98
Section 2.18
Letters of Credit
100
Section 2.19
Defaulting Lenders
107
Section 2.20
Increase in Commitments
109
Section 2.21
Determination of Borrowing Bases
111
Section 2.22
Accounts; Cash Management
127
Section 2.23
Australian Public Offer
130
Section 2.24
Australian Tax Matters
131
Section 2.25
Dutch Tax Matters
133
Section 2.26
Nature and Extent of Each Borrower’s Liability
136

i

--------------------------------------------------------------------------------

ARTICLE III
 
 
 
REPRESENTATIONS AND WARRANTIES 
137
   
Section 3.01
Organization; Requisite Power and Authority; Qualification
137
Section 3.02
Equity Interests and Ownership
138
Section 3.03
Due Authorization; Binding Obligation
138
Section 3.04
No Conflict; Governmental Consents
138
Section 3.05
Financial Statements
139
Section 3.06
No Material Adverse Effect
139
Section 3.07
Adverse Proceedings, Etc.
139
Section 3.08
Taxes
139
Section 3.09
Properties
140
Section 3.10
Environmental Matters
140
Section 3.11
No Defaults
141
Section 3.12
Material Contracts
142
Section 3.13
Government Regulations
142
Section 3.14
Federal Reserve Regulations; Exchange Act.
142
Section 3.15
Employee Matters
142
Section 3.16
Employee Benefit Plans
143
Section 3.17
Certain Fees
143
Section 3.18
Solvency
144
Section 3.19
Compliance with Statutes, Etc.
144
Section 3.20
Disclosure
144
Section 3.21
Patriot Act
144
Section 3.22
Foreign Assets Control Regulations and Anti-Money Laundering
144
Section 3.23
Senior Indebtedness
145
Section 3.24
[Intentionally Omitted]
145
Section 3.25
Security Matters
145
Section 3.26
Certain Dutch Law Matters
147
Section 3.27
Certain Australian Law Matters
148
Section 3.28
Use of Proceeds
148
Section 3.29
Insurance
148
Section 3.30
Location of Material Inventory
149
Section 3.31
Accuracy of Borrowing Bases
149
Section 3.32
Not a Trustee
149
Section 3.33
No Immunity
149
Section 3.34
[Intentionally omitted]
149
Section 3.35
EEA Financial Institution
149
     
ARTICLE IV
 
 
 
CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS 
149
   
Section 4.01
Conditions to Effectiveness
149
Section 4.02
Conditions to All Credit Extensions.
154
Section 4.03
Conditions to Initial Credit Extension to an Eligible Subsidiary.
154

ii

--------------------------------------------------------------------------------

ARTICLE V
 
 
 
AFFIRMATIVE COVENANTS 
156
   
Section 5.01
Financial Statements, Reports, etc.
156
Section 5.02
Existence
160
Section 5.03
Payment of Obligations, Taxes and Claims
160
Section 5.04
Maintenance of Properties
161
Section 5.05
Insurance
161
Section 5.06
Books and Records; Inspections
162
Section 5.07
Lenders Meetings
162
Section 5.08
Compliance with Laws
163
Section 5.09
Environmental
163
Section 5.10
Subsidiaries
164
Section 5.11
Additional Material Real Estate Assets
166
Section 5.12
Further Assurances
166
Section 5.13
Cash Management
167
Section 5.14
Post-Closing Matters
167
Section 5.15
Maintenance of Ratings
167
Section 5.16
Centre of Main Interests
168
Section 5.17
Use of Proceeds
168
Section 5.18
Borrowing Base-Related Reports
168
Section 5.19
Borrowing Base Verification; Inventory Appraisals
169
Section 5.20
Designation of Subsidiaries
169
Section 5.21
PPSA Australia.
170
Section 5.22
Australian Financial Assistance and Related Matters
170
Section 5.23
MIRE Events
171
     
ARTICLE VI
 
 
 
NEGATIVE COVENANTS 
171
   
Section 6.01
Indebtedness
171
Section 6.02
Liens
175
Section 6.03
No Further Negative Pledges
180
Section 6.04
Restricted Junior Payments
180
Section 6.05
Restrictions on Subsidiary Distributions
183
Section 6.06
Investments
184
Section 6.07
Minimum Consolidated Fixed Charge Coverage Ratio
186
Section 6.08
Fundamental Changes; Dispositions of Assets
186
Section 6.09
Disposal of Subsidiary Interests
190
Section 6.10
Sales and Lease Backs
190
Section 6.11
Transactions with Affiliates
190
Section 6.12
Conduct of Business
191
Section 6.13
Permitted Activities of Holdings and Tronox Bahamas.
191
Section 6.14
Amendments or Waivers of Organizational Documents and Other Documents
192
Section 6.15
Fiscal Year
193
Section 6.16
Australian GST Group
193
Section 6.17
Limitation on Issuance of Capital Stock
193
Section 6.18
Dutch Law Matters
194
Section 6.19
[Intentionally Omitted]
194
Section 6.20
Relationship to Term Loan
194

iii

--------------------------------------------------------------------------------

ARTICLE VII
 
GUARANTEE
195    
Section 7.01
The Guarantee
195
Section 7.02
Obligations Unconditional
195
Section 7.03
Reinstatement
196
Section 7.04
Subrogation; Subordination
196
Section 7.05
Remedies
196
Section 7.06
Instrument for the Payment of Money
197
Section 7.07
Continuing Guarantee
197
Section 7.08
General Limitation on Guarantee Obligations
197
Section 7.09
Swiss Guarantee Limitation
197
Section 7.10
[Intentionally Omitted].
199
Section 7.11
Release of Guarantors
199
Section 7.12
Right of Contribution
200
Section 7.13
Keepwell
200  
ARTICLE VIII
 
EVENTS OF DEFAULT
200    
Section 8.01
Events of Default
200
Section 8.02
Application of Proceeds
203
Section 8.03
Clean-Up
204  
ARTICLE IX
 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
205    
Section 9.01
Appointment and Authority
205
Section 9.02
Rights as a Lender
205
Section 9.03
Exculpatory Provisions
205
Section 9.04
Reliance by Agent
206
Section 9.05
Delegation of Duties
206
Section 9.06
Resignation of Agent
207
Section 9.07
Non-Reliance on Agent and Other Lenders
208
Section 9.08
Withholding Tax
208
Section 9.09
No Other Duties, etc.
209
Section 9.10
Enforcement
209
Section 9.11
Lien Releases
209
Section 9.12
Australian Security Trustee
209
Section 9.13
Collateral Agent Acting as Security Trustee
211

iv

--------------------------------------------------------------------------------

ARTICLE X
 
 
 
MISCELLANEOUS 
215
   
Section 10.01
Notices
215
Section 10.02
Waivers; Amendment
218
Section 10.03
Expenses; Indemnity; Damage Waiver
222
Section 10.04
Successors and Assigns
224
Section 10.05
Survival of Agreement
227
Section 10.06
Counterparts; Integration; Effectiveness
227
Section 10.07
Severability
228
Section 10.08
Right of Setoff
228
Section 10.09
Governing Law; Jurisdiction; Consent to Service of Process.
228
Section 10.10
Waiver of Jury Trial
229
Section 10.11
Headings.
229
Section 10.12
Treatment of Certain Information; Confidentiality.
229
Section 10.13
USA PATRIOT Act Notice and Customer Verification
230
Section 10.14
Interest Rate Limitation
231
Section 10.15
[Intentionally Omitted]
231
Section 10.16
Obligations Absolute
231
Section 10.17
Dollar Equivalent Calculations
232
Section 10.18
Judgment Currency
232
Section 10.19
Special Provisions Relating to Currencies Other Than Dollars
233
Section 10.20
Australian Code of Banking Practice
233
Section 10.21
Contracting out of PPSA Australia Provisions
233
Section 10.22
Parallel Debt
234
Section 10.23
Intercompany Indebtedness
234
Section 10.24
Certain Undertakings with Respect to Securitization Subsidiaries
235
Section 10.25
Designation of Guarantors
236
Section 10.26
No Fiduciary Relationship
236
Section 10.27
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
236



v

--------------------------------------------------------------------------------

ANNEXES
 
Annex I
Applicable Margin
 



SCHEDULES


Schedule I
Agreed Security Principles
 
Schedule II
Commitments
 
Schedule 1.01(a)
[Intentionally Omitted]
 
Schedule 1.01(b)
Subsidiary Guarantors
 
Schedule 1.01(c)
Products
 
Schedule 1.01(d)
[Intentionally Omitted]
 
Schedule 1.01(e)
Direct Competitors
 
Schedule 1.01(f)
Freight Forwarders
 
Schedule 1.01(g)
[Intentionally Omitted]
 
Schedule 1.01(h)
Eligible Multinational Account Debtors
 
Schedule 2.18
Existing Letters of Credit
 
Schedule 2.22(b)
Controlled Accounts
 
Schedule 3.02
Equity Interests, Ownership and Jurisdictions
 
Schedule 3.09
Real Estate Assets
 
Schedule 3.10
Environmental Matters
 
Schedule 3.12(a)
Material Contracts
 
Schedule 3.12(b)
Exceptions to Material Contracts Being in Full Force; Material
 
 
Defaults under Material Contracts
 
Schedule 3.17
Certain Fees
 
Schedule 3.25
Mortgage Recording Offices
 
Schedule 3.29
Insurance
 
Schedule 3.30
Location of Material Inventory
 
Schedule 4.01(g)
Capital Structure
 
Schedule 4.01(h)
Local Counsel
 
Schedule 5.14
Post-Closing Matters
 
Schedule 6.01(i)
Certain Indebtedness
 
Schedule 6.01(p)
Certain Letters of Credit
 
Schedule 6.02(l)
Certain Liens
 
Schedule 6.03
Certain Negative Pledges
 
Schedule 6.05
Certain Restrictions on Subsidiary Distributions
 
Schedule 6.06(i)
Certain Investments as of the Closing Date
 
Schedule 6.08
Certain Asset Sales
 
Schedule 6.11
Certain Affiliate Transactions
 



EXHIBITS


Exhibit A
Form of Administrative Questionnaire
 
Exhibit B
Form of Assignment and Assumption
 
Exhibit C
Form of Borrowing Request
 
Exhibit D
Form of Compliance Certificate
 
Exhibit E
Form of Interest Election Request
 
Exhibit F
Form of Joinder Agreement
 
Exhibit G
Form of Landlord Access Agreement
 
Exhibit H
[Intentionally Omitted]
 
Exhibit I
[Intentionally Omitted]
 
Exhibit K-1
Form of Revolving Note
 
Exhibit K-2
Form of Swingline Note
 
Exhibit L-1
Form of Perfection Certificate
 
Exhibit L-2
Form of Perfection Certificate Supplement
 
Exhibit M
[Intentionally Omitted]
 
Exhibit N
[Intentionally Omitted]
 
Exhibit O
Form of Solvency Certificate
 
Exhibit P
[Intentionally Omitted]
 
Exhibit Q
Form of Non-Bank Certificate
 
Exhibit R
[Intentionally Omitted]
 
Exhibit S
Form of Borrowing Base Certificate
 
Exhibit T
UK Borrower Terms and Conditions
 

vi

--------------------------------------------------------------------------------

REVOLVING SYNDICATED FACILITY AGREEMENT
 
This REVOLVING SYNDICATED FACILITY AGREEMENT (this “Agreement”) dated as of
September 22, 2017, among TRONOX US HOLDINGS INC., a Delaware corporation and
certain of its Subsidiaries and Affiliates party hereto, as U.S. Borrowers and
Guarantors (collectively, the “Initial U.S. Borrowers”), TRONOX LIMITED (ACN 153
348 111), an Australian public limited company incorporated in the Commonwealth
of Australia (“Holdings”) and certain of its Subsidiaries party hereto, as
Australian Borrowers and Guarantors (collectively, the “Initial Australian
Borrowers”), TRONOX PIGMENTS (HOLLAND) B.V., a private company with limited
liability under Dutch law (besloten vennootschap met beperkte
aansprakelijkheid), having its official seat (statutaire zetel) in Rozenburg,
Zuid-Holland, the Netherlands, having its registered office address at Professor
Gerbrandyweg 2 (3197 KK) Botlek Rotterdam, the Netherlands, registered with the
Dutch trade register of the chamber of commerce under number 24179173, and
certain of its Affiliates party hereto, as Dutch Borrowers and Guarantors
(collectively, the “Initial Dutch Borrowers”; and together with the Initial U.S.
Borrowers and the Initial Australian Borrowers and any Additional Co-Borrowers
who become party hereto, collectively, the “Borrowers” and each, a “Borrower”),
the Subsidiary Guarantors (such term and each other capitalized term used but
not defined herein having the meaning given to it in Article I), the Lenders,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as issuing bank (in such capacity, the
“Issuing Bank”), as swingline lender (in such capacity, the “Swingline Lender”),
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties and the Issuing Bank and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Australian security trustee (in such capacity, the “Australian
Security Trustee”), BANK OF AMERICA, N.A. and CITIBANK, N.A., as co-syndication
agents (the “Syndication Agents”), GOLDMAN SACHS BANK USA, as documentation
agent (the “Documentation Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
CITIGROUP GLOBAL MARKETS INC., GOLDMAN SACHS BANK USA, and BANK OF AMERICA,
N.A., as joint lead arrangers and bookmanagers (in such capacity, collectively
the “Arrangers”, and each individually, an “Arranger”).
 
WITNESSETH:
 
WHEREAS, the Borrowers have requested the Lenders to extend credit in the form
of Revolving Loans at any time and from time to time prior to the Revolving
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $550,000,000.
 
WHEREAS, the Borrowers have requested the Swingline Lender to make Swingline
Loans, at any time and from time to time prior to the Revolving Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of 10% of
the aggregate Revolving Commitments.
 
WHEREAS, the Borrowers have requested the Issuing Bank to issue letters of
credit as provided in this Agreement.
 
WHEREAS, the Guarantors have agreed to guarantee the obligations of the
Borrowers hereunder subject to the terms hereof and as set forth in the other
Loan Documents and each of the Borrowers and each of the Guarantors have agreed
to secure all of their respective Obligations by granting to the Collateral
Agent, for the benefit of Secured Parties, (a) first priority liens on all
Revolving Loan Priority Collateral and (b) second priority liens in the Term
Loan Priority Collateral, in each case subject to exceptions as permitted by the
terms of the Loan Documents.
 
WHEREAS, the proceeds of the Loans are to be used in accordance with Section
3.28.
1

--------------------------------------------------------------------------------

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
and the Issuing Bank is willing to issue letters of credit for the account of
the Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
 
ARTICLE I

DEFINITIONS
 
Section 1.01         Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings specified
below:
 
“2017 GAAP Leases” shall have the meaning assigned to such term in Section 1.04.
 
“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any ABR Revolving Loan or U.S. Swingline Loan.
 
“ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.
 
“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, as applicable, and includes
registered claims (vorderingen op naam) within the meaning of the Dutch Civil
Code, in each case, in which any Person now or hereafter has rights.
 
“Accounts Advance Rate” shall mean (i) during a Seasonal Period, 90%, and (ii)
otherwise, 85%.
 
“Acquired EBITDA” shall mean, with respect to any Pro Forma Entity for any
period, the amount for such period of Consolidated Adjusted EBITDA of such Pro
Forma Entity (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of “Consolidated Adjusted EBITDA” (and in the
component financial definitions used therein) were references to such Pro Forma
Entity and its Subsidiaries which will become Restricted Subsidiaries), all as
determined on a consolidated basis for such Pro Forma Entity.
 
“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated Adjusted EBITDA.”
 
“Acquisition Transaction” means the purchase or other acquisition, by merger,
consolidation or otherwise, by Holdings or any Restricted Subsidiary of any
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person or of a majority of the outstanding
Equity Interests of any Person (including any Investment which serves to
increase Holdings’ or any Restricted Subsidiary’s respective equity ownership in
any joint venture to an amount in excess of the majority of the outstanding
Equity Interests of such joint venture).
2

--------------------------------------------------------------------------------

“Activation Notice” shall have the meaning assigned to such term in Section
2.22.
 
“Additional Co-Borrower” shall mean any Eligible Subsidiary (including an
Eligible Subsidiary formed or acquired in connection with a Permitted
Acquisition or other permitted Investment), which is either (I) a Cristal
Acquired Subsidiary or (II) (a) has satisfied each of the each of the conditions
precedent set forth Section 4.03; (b) is able to prepare all collateral reports
in a comparable manner to the Borrowers’ reporting procedures on the date such
Subsidiary becomes an Additional Co-Borrower and to the extent required to
establish a borrowing base in its jurisdiction; (c) is not party to a Permitted
Securitization; (d) to the extent not already a Loan Party, has executed and
delivered to the Administrative Agent and the Collateral Agent a Perfection
Certificate Supplement and such joinder agreements to this Agreement,
contribution and set-off agreements and other Security Documents consistent with
the Security Documents delivered by existing Borrowers as the Administrative
Agent and the Collateral Agent (and the Australian Security Trustee, if
applicable) have reasonably requested and so long as each of the Administrative
Agent and the Collateral Agent (and the Australian Security Trustee, if
applicable) have received all UCC (or its foreign equivalent) search results
necessary to confirm the Collateral Agent’s First Priority Lien on all of such
Additional Co-Borrower’s personal property, subject to Permitted Liens; and (e)
has delivered all information required under Section 10.13 and as to which the
Administrative Agent has completed all vetting and similar procedures pursuant
to Requirements of Law and bank policy; provided that, prior to permitting such
Subsidiary to initially borrow any Revolving Loans or obtain the initial
issuance of any Letters of Credit hereunder (i) such Additional Co-Borrower
shall have delivered a Borrowing Base Certificate dated no earlier than
twenty-five (25) days prior to the date such assets are first included in the
Borrowing Base and (ii) the Administrative Agent, in its discretion, shall have
the reasonable right prior to the date such assets are first included in the
Borrowing Base to conduct Collateral field audits and Inventory Appraisals with
respect to such Subsidiary, including, without limitation, of (x) such
Subsidiary’s practices in the computation of its Borrowing Base and (y) the
assets included in such Subsidiary’s Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves, in each case, prepared on a basis reasonably satisfactory
to the Administrative Agent and at the sole expense of such Subsidiary.
 
“Additional Incremental Class” shall have the meaning assigned to such term in
Section 2.20(a).
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other Person appointed as the successor
pursuant to Article X.
 
“Administrative Agent Fee” shall have the meaning assigned to such term in
Section 2.05(b).
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
 
“Administrative Borrower” shall mean Holdings, or any successor entity serving
in that role pursuant to Section 2.03(b).
 
“Adverse Proceeding” shall mean any action, suit, proceeding, hearing (in each
case, whether administrative, judicial or otherwise), governmental investigation
or arbitration (whether or not purportedly on behalf of Holdings or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the knowledge of Holdings or any Borrower, threatened in writing
against or affecting Holdings or any of its Restricted Subsidiaries or any
property of Holdings or any of its Restricted Subsidiaries.
3

--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly or indirectly controls or is controlled by or is under common control
with the Person specified for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power (i) to vote 25% or more of the
Securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of that Person, whether through the ownership of voting securities or by
contract or otherwise.
 
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
 
“Agreed Security Principles” means those certain agreed security principles set
out in Schedule I hereto, solely with respect to (i) Loan Parties that are not
U.S. Loan Parties, and (ii) assets and properties located outside of the United
States or any political subdivision thereof.
 
“Aggregate Borrowing Base” shall mean the sum of (a) the Australian Borrowing
Base; plus (b) the Dutch Borrowing Base; plus (c) the U.S. Borrowing Base plus
(d) Qualified Cash.
 
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
 
“Alkali Sale” shall mean the sale by certain of Holdings and its Subsidiaries of
their alkali chemicals business to Genesis Energy consummated on September 1,
2017.
 
“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) equal to the
greatest of (a) the Base Rate in effect on such day; (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%; and (c) the LIBOR Rate for an
Interest Period of one-month beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) plus 1.00%. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective on the effective date of such change in the Base Rate or the
Federal Funds Effective Rate, respectively.
 
“Anti-Corruption Laws” means laws, regulations, or orders relating to
anti-bribery or anti-corruption (governmental or commercial), including, without
limitation, the U.S. Foreign Corrupt Practices Act of 1977, as amended; the UK
Bribery Act 2010; and applicable laws, regulations, or orders enacted to
implement the OECD Convention on Combatting Bribery of Foreign Public Officials
in International Business Transactions and the UN Convention against Corruption.
4

--------------------------------------------------------------------------------

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended), Executive Order
13224 (effective September 24, 2001), the Anti-Money Laundering and
Counter-Terrorism Financing Act 2006 (Cth) and, in the UK, the Money Laundering
Regulations 2007, Proceeds of Crime Act 2002 and Terrorism Act 2000.
 
“Applicable Fee” shall mean (a) 0.375% at any time when the Revolving Exposure
is less than or equal to 30% of the aggregate Revolving Commitments; and (b)
0.25% at any time when the Revolving Exposure is greater than 30% of the
aggregate Revolving Commitments.
 
“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
the applicable percentage set forth in Annex I under the appropriate caption.
 
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Loans and Commitments represented by such Lender’s Loans and
Commitments.
 
“Appointee” shall have the meaning assigned to such term in Section 9.13(c).
 
“Approved Currency” shall mean each of dollars and euros; provided that, with
respect to Letters of Credit issued hereunder, Approved Currencies also include
Australian Dollars, New Zealand Dollars and Sterling.
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Arranger” shall have the meaning assigned to such term in the preamble hereto.
 
“ASIC” means the Australian Securities and Investments Commission.
 
“Asset Sale” shall mean a sale, lease or sub lease (as lessor or sublessor),
Sale and Leaseback Transaction, assignment, conveyance, exclusive license (as
licensor or sublicensor), transfer or other disposition to, or any exchange of
property with, or any issuance or sale of any Equity Interests of any Restricted
Subsidiary of Holdings to, any Person (other than (a) among Borrowers, (b) any
Borrower and any Guarantor, (c) among Guarantors, (d) by a non-Loan Party to a
Loan Party, (e) among non-Loan Parties or (f) to any Restricted Subsidiary;
provided that in the case of this clause (f) to a non-Loan Party, (1) such Asset
Sale is for Fair Market Value, (2) and any promissory note or other non-cash
consideration received in respect thereof is an Investment in a Restricted
Subsidiary that is not a Loan Party, which Investment is permitted hereunder,
(3) if such Asset Sale includes Revolving Loan Priority Collateral, then (x) as
of the making of such Asset Sale and after giving effect thereto on a Pro Forma
Basis, the Payment Conditions shall be satisfied, and (y) not less than five (5)
Business Days (or such later date as agreed to by the Administrative Agent in
its sole discretion) prior to the consummation of such Asset Sale,
Administrative Borrower shall have delivered to Administrative Agent an updated
Borrowing Base Certificate giving Pro Forma Effect to such Asset Sale), in one
transaction or a series of transactions, of all or any part of Holdings’ or any
of its Restricted Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, created, leased or licensed, including the Equity
Interests of any of Holdings’ Restricted Subsidiaries, other than (i) inventory
(or other assets) sold, conveyed, transferred, assigned, disposed of, leased or
licensed out in the ordinary course of business (excluding any sales,
conveyances, transfers, assignments, dispositions, leases or licenses out by
operations or divisions discontinued or being discontinued); (ii) non-exclusive
licenses of Intellectual Property in the ordinary course of business; (iii) the
disposition of cash and Cash Equivalents in the ordinary course of business;
(iv) except for purposes of Section 6.03, sales, leases, sub-leases, Sale and
Leaseback Transactions, assignments, conveyances, exclusive licenses, transfers
or other dispositions for consideration of less than $5,000,000 with respect to
any transaction or series of related transactions and less than $15,000,000 in
the aggregate during any Fiscal Year; (v) the sales of Accounts arising in the
ordinary course of business to the Bahamas Receivables Purchaser pursuant to the
Bahamas Receivables Purchase Agreement; (vi) sales and other dispositions to the
extent that (x) such property is exchanged for credit against the purchase price
of similar replacement property, or other assets of comparable or greater value
or usefulness to the business or (y) an amount equal to the net cash proceeds of
such sales and other dispositions are promptly applied to the purchase price of
such replacement property; provided, that in the case of clause (vi)(y), in the
event such sale and other disposition includes Revolving Priority Collateral, as
of the making of such sales and other dispositions and after giving effect
thereto on a Pro Forma Basis, the Payment Conditions shall be satisfied; and
(vii) issuance of Equity Interests of Holdings to the extent permitted by
Section 6.17. For the avoidance of doubt, a grant or pledge of a security
interest or a collateral assignment shall not constitute an Asset Sale.
5

--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.
 
“Associate” has the meaning assigned to such term in section 128F(9) of the
Australian Tax Act.
 
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to the Borrowers’ then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.
 
“Australia” shall mean the Commonwealth of Australia.
 
“Australian Controlled Accounts” shall mean all Controlled Accounts maintained
by an Australian Borrower.
 
“Australian Borrowers” shall mean, collectively, (a) the Initial Australian
Borrowers; and (b) any Additional Co-Borrower incorporated or organized under
the laws of Australia that becomes a party hereto after the date hereof.
 
“Australian Borrowing Base” shall mean at any time, subject to adjustment as
provided in Section 2.21, an amount equal to the sum (expressed in dollars,
based on the Dollar Equivalent thereof) of, without duplication, the lesser of:
 
(a)           (i) the book value of the Australian Eligible Accounts
multiplied by the Accounts Advance Rate; plus
 
(ii) the lesser of, (A) the Inventory Cost Advance Rate multiplied by the Cost
of the Australian Eligible Inventory and (B) the Inventory Recovery Advance Rate
multiplied by the Net Recovery Cost Percentage multiplied by the Cost of the
Australian Eligible Inventory; minus
6

--------------------------------------------------------------------------------

(iii) any Australian Reserves then in effect established from time to time by
the Administrative Agent, in the exercise of its Permitted Discretion; and
 
(b)           40% of the aggregate Revolving Commitments in effect at such time.
 
Notwithstanding anything to the contrary, the aggregate of the Dutch Borrowing
Base and the Australian Borrowing Base shall not exceed 40% of the aggregate
Revolving Commitments in effect at such time.
 
The Australian Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as the Administrative Agent deems
appropriate, in its Permitted Discretion to correct errors, to implement
Reserves or to adjust for fluctuations in the currency exchange rate relating to
assets comprising the Australian Borrowing Base.
 
“Australian Dollars” shall mean the lawful currency of Australia.
 
“Australian Eligible Accounts” shall have the meaning assigned to such term in
Section 2.21(a).
 
“Australian Eligible Inventory” shall have the meaning assigned to such term in
Section 2.21(d).
 
“Australian General Security Deed” shall mean collectively, (a) the General
Security Deed dated on or after the Closing Date among the Loan Parties party
thereto and the Australian Security Trustee; and (b) one or more other
Australian General Security Deeds dated on or after the Closing Date among the
Loan Parties party thereto and the Collateral Agent or the Australian Security
Trustee that secure obligations under the Loan Documents, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with their respective terms.
 
“Australian GST Act” shall mean the Australian A New Tax System (Goods and
Services Tax) Act 1999 (Cth).
 
“Australian GST Group” shall mean a GST Group as defined in Australian GST Act.
 
“Australian Loan Party” shall mean a Loan Party incorporated, organized or
otherwise formed in Australia.
 
“Australian Pension Plan” shall mean any regulated superannuation fund (within
the meaning of the Superannuation Industry (Supervision) Act 1993 (Cth))
contributed to by, or to which there is or may be an obligation to contribute
by, any Loan Party in respect of its Australian employees or former employees.
7

--------------------------------------------------------------------------------

“Australian Priority Payables Reserve” shall mean on any date of determination,
a reserve in an amount as the Administrative Agent may determine in its
Permitted Discretion up to the amounts secured by any rights (whether imposed
under a statute of Australia or any state or territory of Australia), Liens,
choate or inchoate, which rank or are capable of ranking in priority to the
Collateral Agent’s, Australian Security Trustee’s and/or the Secured Parties’
Liens and/or for amounts which may represent costs relating to the enforcement
of the Administrative Agent’s or the Australian Security Trustee’s Liens
including, without limitation, to the extent applicable by operation of law, any
such amounts due and not paid for wages, superannuation contributions,
superannuation guarantee charges, leave of absence, injury compensation and
retrenchment payments that would have priority in an external administration as
specified in Part 5.6 of the Corporations Act, and any claims that have priority
under the PPSA Australia.
 
“Australian Reserves” shall mean the sum (without duplication) of the Australian
Priority Payables Reserve and such additional reserves pertaining to the
Australian Borrowers, in such amounts and with respect to such matters, as the
Administrative Agent may establish from time to time in its Permitted
Discretion; provided, that the initial Australian Reserves, if any, shall be as
set forth on the Borrowing Base Certificate delivered for purposes of the
Closing Date.
 
“Australian Resident Borrower” shall mean each of the Australian Borrowers and
Tronox Finance LLC, Tronox Pigments Ltd, Tronox Pigments LLC, Tronox Holdings
Europe, Tronox Holdings Coöperatief and Tronox Pigments Netherlands B.V.
 
“Australian Resident Loan Party” shall mean each of the Australian Loan Parties
and Tronox Finance LLC, Tronox Pigments Ltd, Tronox Pigments LLC, Tronox
Holdings Europe, Tronox Holdings Coöperatief and Tronox Pigments Netherlands
B.V., but does not include Holdings.
 
“Australian Revolving Loan” shall mean a Loan made by the Lenders to an
Australian Borrower pursuant to Section 2.01(a). Each Australian Revolving Loan
shall either be an ABR Revolving Loan or a Eurodollar Revolving Loan.
 
“Australian Security Agreements” shall mean, collectively, (a) the Australian
Security Trust Deed; (b) each Australian General Security Deed; (c) the
Australian Specific Security Deed; and (d) each pledge or security agreement
between or among any Loan Party incorporated or organized under the laws of the
Commonwealth of Australia or any province or territory thereof and the
Collateral Agent or the Australian Security Trustee, in each case that secure
obligations under the Loan Documents.
 
“Australian Security Trust” shall mean the trust established under the
Australian Security Trust Deed.
 
“Australian Security Trust Deed” shall mean that certain Australian Security
Trust Deed dated on or after the Closing Date, executed as a deed poll by the
Australian Security Trustee.
 
“Australian Security Trustee” shall mean Wells Fargo Bank, National Association
or any successor security trustee appointed in accordance with this Agreement.
 
“Australian Specific Security Deed” means each Australian law Specific Security
Deed (if any) among the Loan Parties party thereto and the Collateral Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with their respective terms.
 
“Australian Subsidiary” shall mean each Australian Loan Party and each other
Subsidiary of Holdings incorporated, organized or otherwise formed in Australia.
 
“Australian Tax Act” shall mean the Australian Income Tax Assessment Act 1936
(Cth) or the Australian Income Tax Assessment Act 1997 (Cth) (as applicable).
8

--------------------------------------------------------------------------------

“Available Cash” shall mean, as of any date of determination, the aggregate
amount of (x) unrestricted cash and Cash Equivalents owned by Holdings and the
Restricted Subsidiaries (excluding any Securitization Subsidiary), as reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP but without giving Pro Forma Effect to the receipt of the
proceeds of any Indebtedness that is incurred on such date and (y) cash and Cash
Equivalents restricted in favor of the Collateral Agent and the Term Loan Agent
(which may also include cash and Cash Equivalents securing other Indebtedness
permitted hereunder that is secured by a Lien on the Collateral in favor of the
Collateral Agent, the Term Loan Agent or any Senior Representative and Liens
permitted pursuant to Section 6.02).
 
“Average Daily Borrowing Availability” shall mean, for any period, the average
of the respective Borrowing Availability amounts as at the end of each day
during such period.
 
“Bahamas Receivables Purchase Agreement” shall mean that certain Non-Recourse
Receivables Purchase Agreement, dated January 18, 2012 (as amended, restated,
supplemented and / or modified and in effect as of the Closing Date), or any
replacement receivables purchase agreement or similar form of agreement between
Tronox Bahamas, as seller, and the Bahamas Receivables Purchaser, in such form
as may be acceptable to the parties thereto and the Administrative Agent.
 
“Bahamas Receivables Purchaser” shall mean the purchaser under the Bahamas
Receivables Purchase Agreement, which shall be a U.S. Borrower, an Australian
Borrower or, from and after this Agreement is amended to add a Borrower
organized under the laws of the UK in accordance with Exhibit T, a UK Borrower,
and which, on the Closing Date, is Tronox Pigments LLC.
 
“Bahamian Receivables Conditions” shall mean the following conditions:
 
(a)            execution and delivery of the Bahamas Receivables Purchase
Agreement and related documentation, each in form and substance reasonably
satisfactory to the Administrative Agent;
 
(b)            delivery of (i) legal opinions with respect to the Bahamas
Receivables Purchase Agreement (which shall provide an opinion that the sale of
the receivables, having been made for good and valuable consideration, will be
absolute and creditors, trustees, receivers, administrators or any other similar
person under any Debtor Relief Law would not have any claim to such receivables
or the Proceeds thereof in any insolvency or similar proceeding under any Debtor
Relief Law involving the seller, subject to any fraudulent preference or
fraudulent disposition); (ii) evidence that there are no stamp taxes payable in
connection with the transactions contemplated as part of the Bahamas Receivables
Purchase Agreement (which evidence may be in the form of a legal opinion) or
evidence that if there are stamp taxes payable in connection with the
transactions contemplated as part of the Bahamas Receivables Purchase
Agreement), such stamp taxes have been paid or arrangements for payment
satisfactory to the Administrative Agent have been made; and (iii) all Security
Documents executed by the Bahamas Receivables Purchaser and certificates, in
each case in form and substance reasonably satisfactory to the Collateral Agent
and the Australian Security Trustee;
 
(c)            (i) all Accounts relating to the sale of Inventory produced or
owned by an Australian Loan Party (including any Accounts arising from “flash
sales” or other on-selling arrangements with third party customers) are owned by
an Australian Borrower, a U.S. Borrower or, from and after this Agreement is
amended to add a Borrower organized under the laws of the UK in accordance with
Exhibit T, a UK Borrower (other than Accounts owned by Tronox Bahamas) and are
subject to a perfected, First Priority Lien in favor of the Collateral Agent or
the Australian Security Trustee pursuant to documents in form and substance
reasonably satisfactory to the Collateral Agent and the Australian Security
Trustee; and (ii) the Account Debtors with respect to such Accounts make all
payments on such Accounts to a bank account owned by an Australian Borrower, a
U.S. Borrower or, from and after this Agreement is amended to add a Borrower
organized under the laws of the UK in accordance with Exhibit T, a UK Borrower
and subject to a perfected, First Priority Lien in favor of the Collateral Agent
or the Australian Security Trustee pursuant to documents (including Control
Agreements) in form and substance reasonably satisfactory to the Administrative
Agent;
9

--------------------------------------------------------------------------------

(d)            (i) all Account Debtors with respect to Accounts originally owned
by Tronox Bahamas (and sold to the Bahamas Receivables Purchaser) relating to
the sale of Inventory acquired directly or indirectly from any Australian Loan
Party make all payments on such Accounts to an account owned by Tronox Bahamas
in its capacity as servicer; and (ii) all Proceeds in such accounts are swept on
a daily basis to a bank account owned by the Bahamas Receivables Purchaser and
subject to a perfected security interest and continuing agreement in favor of
the Collateral Agent or the Australian Security Trustee pursuant to documents
(including Control Agreements) in form and substance reasonably satisfactory to
the Agents; and
 
(e)            the Bahamas Receivables Purchase Agreement or a notice filing in
respect thereof shall be filed with such Governmental Authority or at such
filing office in the Bahamas as is necessary or desirable in the opinion of the
Administrative Agent.
 
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
“Bailee Letter” shall mean a bailee letter of any bailee in possession of any
assets of any Loan Party in form and substance reasonably satisfactory to the
Administrative Agent.
 
“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.
 
“Blocked Borrower” shall Tronox Blocked Borrower LLC, a Delaware limited
liability company.
 
“Blocked Term Facility Account” shall have the meaning assigned to the term
“Blocked Borrower Account” in, and shall be subject to the terms and conditions
of, the Intercreditor Agreement.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Board of Directors” shall mean, with respect to any Person, (a) in the case of
any corporation, the board of directors of such Person; (b) in the case of any
limited liability company, the board of managers of such Person and, in respect
of a Person organized under the laws of the Netherlands, the managing board
(bestuur) and/or the supervisory board (raad van commissarissen), as applicable;
(c) in the case of any partnership (other than any limited liability
partnership), the Board of Directors of the general partner of such Person; and
(d) in any other case, the functional equivalent of the foregoing.
10

--------------------------------------------------------------------------------

“Borrower” and “Borrowers” shall have the meaning assigned to such terms in the
preamble hereto.
 
“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Revolving Loans, as to
which a single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Availability” shall mean at any time (I) the lesser of (a) the
Aggregate Borrowing Base at such time; and (b) the aggregate amount of the
Lenders’ Revolving Commitments at such time, in each case, less (II) the
aggregate Revolving Exposure of all Lenders at such time.
 
“Borrowing Base” shall mean, as the context may require, the Aggregate Borrowing
Base, the U.S. Borrowing Base, the Australian Borrowing Base and/or the Dutch
Borrowing Base.
 
“Borrowing Base Certificate” shall mean a certificate signed by a Financial
Officer of the Administrative Borrower delivered to the Administrative Agent,
substantially in the form of, and containing the information prescribed by
Exhibit S, setting forth the Borrowers’ calculation of the Australian Borrowing
Base, the Dutch Borrowing Base, the U.S. Borrowing Base and the Aggregate
Borrowing Base.
 
“Borrowing Request” shall mean a request by the Administrative Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with (a) a Eurodollar Revolving
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, (b) a Euro
Denominated Loan, the term “Business Day” shall also exclude any day on which
the Trans-European Real-time Gross Settlement Operating System (or any successor
operating system) is not operating (as determined in good faith by the
Administrative Agent).
 
“Canadian Dollars” shall mean the lawful currency of Canada.
 
“Capital Lease Obligations” of any Person shall mean an obligation that is a
Capitalized Lease; and the amount of Indebtedness represented thereby at any
time shall be the amount of the liability in respect thereof that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP as
in effect on the Closing Date.
 
“Cash Dominion Period” shall mean, any period (i) commencing on the date that
(A) a Specified Event of Default shall have occurred and be continuing or (B)
the Borrowing Availability for five (5) consecutive Business Days shall be less
than the greater of (x) $40,000,000 and (y) 12.5% of the aggregate Revolving
Commitments in effect at such time; and (ii) continuing until, during the
preceding 30 consecutive days, no Specified Event of Default has existed on any
day and the Borrowing Availability has at all times been greater than the
greater of (A) $40,000,000 and (B) 12.5% of the aggregate Revolving Commitments
in effect at such time.
11

--------------------------------------------------------------------------------

“Cash Equivalents” shall mean, as at any date of determination, any of the
following: (a) marketable securities (i) issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or (ii)
issued by any agency of the United States the obligations of which are backed by
the full faith and credit of the United States, in each case maturing within one
year after such date; (b) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing within one year after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing
no more than six months from the date of creation thereof and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (d) certificates of deposit or bankers’ acceptances (or, in
the case of Non-U.S. Entities, the foreign equivalent thereof) maturing within
six months after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $500,000,000 (or, in the case of a Non-U.S. Entity that is
incorporated in Australia, issued or accepted by any Lender or commercial bank
incorporated in Australia or authorised deposit-taking institution (as defined
in the Banking Act 1959 (Cth)) and which has a rating of at least A-1 from S&P
or at least P-1 from Moody’s); (e) demand deposit accounts holding cash, (f)
shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than $3.0 billion, and (iii)
has the highest rating obtainable from either S&P or Moody’s and (g) other
short-term investments of a type analogous to the foregoing utilized by Non-U.S.
Entities; provided, that, in the case of any Investment by a Non-U.S. Entity,
“Cash Equivalents” shall also include: (w) direct obligations of the sovereign
nation (or any agency thereof) in which such Non-U.S. Entity is organized and is
conducting business or in obligations fully and unconditionally guaranteed by
such sovereign nation (or any agency thereof), (x) investments of the type and
maturity described in clauses (a) through (f) above of obligors that are
Non-U.S. Entities, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies, (y) repurchase obligations of any Affiliate
of an Arranger or any commercial bank (or any Affiliate thereof) satisfying the
requirements of clause (d) above, in each case having a term of not more than
six months; and (z) other Investments consistent with the cash investment policy
of Holdings, as such cash investment policy is in effect on the Closing Date.
 
“Cash Management Obligations” means (a) obligations in respect of any treasury
management services, overdraft and related liabilities arising from treasury,
depository, cash pooling arrangements and cash management services or any
automated clearing house transfers of funds and (b) other obligations in respect
of netting services, employee credit, commercial credit card, debit card, stored
value card or purchase card programs and similar arrangements.
 
“Cash Management System” shall have the meaning assigned to such term in Section
2.22.
 
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any material property of Holdings
or any of its Restricted Subsidiaries. For the avoidance of doubt, “Casualty
Event” shall include but not be limited to any taking of all or any part of any
Real Property of any Person or any part thereof, in or by condemnation or other
eminent domain proceedings pursuant to any Requirement of Law, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any Person or any part thereof by any Governmental Authority, civil
or military, or any settlement in lieu thereof.
12

--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if:
 
(a)            at any time after the date hereof, (i) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) other than
(x) Exxaro or (y) Cristal or any of and their respective Affiliates (a) shall
have acquired beneficial ownership or control of more than 50% on a fully
diluted basis of the voting and/or economic interest in the Equity Interests of
Holdings or (b) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the Board of Directors of Holdings; (ii)
Holdings (or, in the event a Top Hat Transaction has been consummated, a Parent
Entity of Holdings) shall cease to beneficially own and control, directly or
indirectly, 100% on a fully diluted basis of the economic and voting interest in
the Equity Interests of the Borrower; or (iii) the majority of the seats (other
than vacant seats) on the Board of Directors of Holdings (or, in the event a Top
Hat Transaction is consummated, a Parent Entity of Holdings) cease to be
occupied by Persons who either (a) were members of the Board of Directors of
Holdings on the Closing Date or (b) were nominated for election by the Board of
Directors of Holdings, a majority of whom were directors on the Closing Date or
whose election or nomination for election was previously approved by a majority
of such directors; or
 
(b)            there shall have occurred a “change in control” (or corresponding
definition) under the Senior Unsecured 2022 Notes, the New Notes, the Term Loan
Agreement or any other agreement with respect to Material Indebtedness of
Holdings or other Loan Party.
 
For purposes of this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act, and (ii) the phrase Person
or “group” is within the meaning of Section 13(d) or 14(d) of the Exchange Act,
but excluding any employee benefit plan of such Person or “group” and its
subsidiaries and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan”.
 
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 and all requests, rules, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Charges” shall have the meaning assigned to such term in Section 10.14.
 
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
PPSA Australia or the UCC as in effect on the date hereof in the State of New
York, as applicable, in which any Person now or hereafter has rights.
13

--------------------------------------------------------------------------------

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment, in each case,
under this Agreement as originally in effect or pursuant to Section 2.20, of
which such Loan, Borrowing or Commitment shall be a part.
 
“Clean-Up Period” shall have the meaning assigned to such term in Section 8.03.
 
“Closing Date” shall mean the date on which the conditions set forth in Article
IV of this Agreement are satisfied and the agreement becomes effective pursuant
to the provisions of Section 10.06, such date being September 22, 2017.
 
“Closing Date Refinancing” means, collectively, (i) the repayment, redemption,
repurchase or other discharge of the Indebtedness evidenced by the Existing
Credit Agreement, the Senior Unsecured 2020 Notes and the Term Loan Agreement
(as such term is defined in the Existing Credit Agreement), each in accordance
with payoff letters reasonably satisfactory to the Administrative Agent, and
(ii) the termination of all commitments to extend credit in respect of the
Indebtedness described in the foregoing clause (i) and (iii) the termination and
release of any security interests and guarantees in connection therewith, in
each case pursuant to documentation reasonably satisfactory to the
Administrative Agent.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.
 
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.
 
“Collection Account” shall have the meaning assigned to such term in Section
2.22.
 
“COMI” means the centre of main interests (as that term is used in Article 3(1)
of the EU Insolvency Regulation).
 
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by the Borrowers or any of their
respective Subsidiaries in the ordinary course of their businesses.
 
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment or Swingline Commitment, and any adjustment to such Lender’s
Revolving Commitment pursuant to the provisions set forth in Section 2.20.
 
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Companies” shall mean Holdings and its Restricted Subsidiaries; and “Company”
shall mean any one of them.
14

--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
 
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum used in the primary syndication of the credit facilities
provided for in this Agreement.
 
“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income for such period, plus:
 
(a)            without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:
 
(i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities (whether amortized or immediately
expensed),
 
(ii) provision for taxes based on income, profits, revenue or capital, including
federal, foreign and state income, franchise, and similar taxes based on income,
profits, revenue or capital and foreign withholding taxes paid during such
period (including in respect of repatriated funds) including penalties and
interest related to such taxes or arising from any tax examinations,
 
(iii) depreciation, depletion and amortization (including amortization of
deferred financing fees or costs (including original issue discount)),
 
(iv) other non-cash charges (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) Holdings may determine not to add back such non-cash charge in the
current period or (B) to the extent Holdings decides to add back such non-cash
charge, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated Adjusted EBITDA to such extent), and excluding
amortization of a prepaid cash item that was paid in a prior period,
 
(v) [intentionally omitted],
 
(vi) losses or discounts on sales of receivables and related assets in
connection with any Permitted Receivables Financing,
 
(vii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated Adjusted EBITDA in
any prior period to the extent non-cash gains relating to such receipts were
deducted in the calculation of Consolidated Adjusted EBITDA pursuant to
clause (c) below for any previous period and not added back,
15

--------------------------------------------------------------------------------

(viii) (A) any costs or expenses incurred or paid by Holdings (or any direct or
indirect parent thereof) or any Restricted Subsidiary pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or long term incentive plan or agreement, any severance agreement or any
stock subscription or shareholder agreement, and (B) any charge in connection
with the rollover, acceleration or payout of equity interests held by management
and members of the board of Holdings (or any direct or indirect parent thereof),
in each case under this clause (B), to the extent any such cash charge is funded
with net cash proceeds contributed to Holdings as a capital contribution or as a
result of net cash proceeds of an issuance of Equity Interests (other than
Disqualified Capital Stock, any “specified equity contribution” or any “excluded
contribution” (other than any such excluded contribution designated for such
purpose)) of Holdings,
 
(ix) any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification 715, and any other items
of a similar nature,
 
(x) charges attributable to, and payments of, legal settlements, fines,
judgments or orders,
 
(xi) to the extent deducted in the calculation of Consolidated Net Income,
earn-out obligation expense incurred in connection with any acquisition or other
investment (including any acquisition or other investment consummated prior to
the Closing Date) which is paid or accrued during the applicable period,
 
(xii) to the extent not otherwise included in Consolidated Net Income, proceeds
of business interruption insurance in an amount representing the earnings for
the applicable period that such proceeds are intended to replace (whether or not
then received so long as Holdings in good faith expects to receive such proceeds
within the next four fiscal quarters (it being understood that to the extent
such proceeds are not actually received within such fiscal quarters, such
proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for such
fiscal quarters)),
 
(xiii) the amount of any charge or deduction associated with any Restricted
Subsidiary that is attributable to any non-controlling interest or minority
interest of any third party,
 
(xiv) charges, expenses or losses incurred in connection with any Tax
Restructuring (in each case, whether or not consummated), and
 
(xv) charges relating to the sale of products in new locations, including,
without limitation, start-up costs, initial testing and registration costs in
new markets, the cost of feasibility studies, travel costs for employees engaged
in activities relating to any or all of the foregoing and the allocation of
general and administrative support in connection with any or all of the
foregoing
16

--------------------------------------------------------------------------------

plus
 
(b)            without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies related to the Transactions, the
Cristal Acquisition and any restructuring, cost saving initiative or other
initiative that are projected by Holdings in good faith to be realized as a
result of actions that have been taken or initiated or are expected to be taken
or initiated on or prior to the date that is eight fiscal quarters after the end
of the relevant Test Period or, in the case of the Transactions, the Closing
Date (including restructuring and integration charges) (which cost savings shall
be added to Consolidated Adjusted EBITDA until fully realized and calculated on
a Pro Forma Basis as though such cost savings had been realized on the first day
of the relevant period), net of the amount of actual benefits realized from such
actions (it being understood that “run rate” shall mean the full reasonably
expected recurring benefit during the eight fiscal quarter period referred to
above that is associated with the relevant action); provided that (A) such cost
savings are factually supportable and reasonably identifiable and (B) no cost
savings, operating expense reductions or synergies shall be added pursuant to
this clause (b) to the extent duplicative of any expenses or charges relating to
such cost savings, operating expense reductions or synergies that are included
in clause (a) above or are excluded from Consolidated Net Income pursuant to
clause (a) of the definition thereof; less
 
(c)            without duplication and to the extent included in arriving at
such Consolidated Net Income, the sum of the following amounts for such period:
 
(i) (i)            non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated Adjusted EBITDA in any prior
period),
 
(ii) the amount of any non-controlling interest consisting of loss attributable
to non-controlling interests of third parties in any Restricted Subsidiary that
is not a wholly-owned subsidiary added to and not deducted in such period from
Consolidated Net Income, and
 
(iii) cash expenditures (or any netting arrangements resulting in increased cash
expenditures) not representing Consolidated Adjusted EBITDA in any period to the
extent non-cash losses relating to such expenditures were added to the
calculation of Consolidated Adjusted EBITDA for any previous periods and not
subtracted back;
 
in each case, as determined on a consolidated basis for Holdings and the
Restricted Subsidiaries in accordance with GAAP; provided that:
 
(I)            there shall be included in determining Consolidated Adjusted
EBITDA for any period, without duplication, the Acquired EBITDA of any Person,
property, business or asset acquired by Holdings or any Restricted Subsidiary
during such period (other than any Unrestricted Subsidiary) whether such
acquisition occurred before or after the Closing Date to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to a transaction consummated prior to the Closing Date, and
not subsequently so disposed of, an “Acquired Entity or Business”), and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis,
17

--------------------------------------------------------------------------------

(II)            there shall be (A) excluded in determining Consolidated Adjusted
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than any Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Holdings or any
Restricted Subsidiary during such period (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of) (each such Person, property, business or asset so sold, transferred
or otherwise disposed of, closed or classified, a “Sold Entity or Business”),
and the Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each, a “Converted Unrestricted
Subsidiary”), in each case based on the Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer, disposition, closure,
classification or conversion) determined on a historical Pro Forma Basis and (B)
included in determining Consolidated Adjusted EBITDA for any period in which a
Sold Entity or Business is disposed, an adjustment equal to the Pro Forma
Disposal Adjustment with respect to such Sold Entity or Business (including the
portion thereof occurring prior to such disposal) as specified in the Pro Forma
Disposal Adjustment certificate delivered to the Administrative Agent (for
further delivery to the Lenders), and
 
(III)            Consolidated Adjusted EBITDA shall be increased (with respect
to losses) or decreased (with respect to gains) by, without duplication, any net
realized gains and losses relating to (i) amounts denominated in foreign
currencies resulting from the application of FASB ASC 830 (including net
realized gains and losses from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized gains or losses from related
Swap Agreements (entered into in the ordinary course of business or consistent
with past practice)) or (ii) any other amounts denominated in or otherwise
trued-up to provide similar accounting as if it were denominated in foreign
currencies.
 
“Consolidated Capital Expenditures” shall mean, for any period, for any period,
the additions to property, plant and equipment and other capital expenditures of
Holdings and the Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of Holdings for such period prepared in
accordance with GAAP.
 
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) the sum of (I) Consolidated Adjusted EBITDA for such Test Period
(without giving effect to clause (xv) of the definition of “Consolidated
Adjusted EBITDA”) minus (II) the aggregate amount of Consolidated Capital
Expenditures paid in cash for such period (other than (i) financed with the
incurrence of long-term Indebtedness (other than Loans hereunder), (ii) made to
restore, replace or rebuild assets subject to casualty or condemnation events to
the extent made with the cash proceeds of insurance or condemnation awards,
(iii) to the extent made with cash proceeds of Asset Sales permitted hereunder
and/or (iv) constituting capital assets acquired in a Permitted Acquisition or
similar Investment) to (b) Consolidated Fixed Charges for such Test Period;
provided that, in connection with any calculation of the Consolidated Fixed
Charge Coverage Ratio hereunder, Holdings shall provide to the Administrative
Agent reasonably detailed information setting forth, with respect to each of the
defined terms applicable to the determination of the Consolidated Fixed Charge
Coverage Ratio hereunder, all applicable amounts attributable to Holdings and
its Restricted Subsidiaries, collectively, on the one hand, and the Unrestricted
Subsidiaries, collectively, on the other hand.
18

--------------------------------------------------------------------------------

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of:
 
(a)            consolidated interest expense for such period of Holdings and its
Restricted Subsidiaries (calculated in accordance with GAAP) paid in cash,
minus, the total consolidated interest income of the Companies for such period,
minus, any one-time financing fees to the extent included in consolidated
interest expense for such period (provided the foregoing shall be calculated
after giving effect to net payments, if any, made and received pursuant to
interest rate Swap Agreements with to respect to Indebtedness);
 
(b)            all cash payments made by Holdings and its Restricted
Subsidiaries in respect of income taxes made during such period (net of any cash
refund in respect of income taxes actually received during such period);
 
(c)            the principal amount of all scheduled amortization payments on
all long-term Indebtedness paid in cash of Holdings and its Restricted
Subsidiaries for such period (as determined on the first day of the respective
period and after giving effect to any reduction thereof due to mandatory or
permitted prepayments on such Indebtedness); provided that for the avoidance of
doubt, it is agreed that any principal payments at final maturity made with
identifiable proceeds of Indebtedness or equity to the extent such Indebtedness
or equity was incurred to refinance, replace or refund the entire outstanding
principal amount of such Indebtedness shall not be included in this clause (c);
 
(d)            the product of (i) all cash dividend payments on any series of
Disqualified Capital Stock of Holdings or any of its Restricted Subsidiaries
(other than dividend payments to any Loan Party) multiplied by (ii) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of Holdings and its
Subsidiaries, expressed as a decimal; and
 
(e)            the product of (i) all cash dividend payments on any Preferred
Stock (other than Disqualified Capital Stock) of Holdings or any of its
Restricted Subsidiaries (other than dividend payments to any Loan Party)
multiplied by (ii) a fraction, the numerator of which is one and the denominator
of which is one minus the then current combined federal, state and local
statutory tax rate of Holdings and its Restricted Subsidiaries, expressed as a
decimal.
 
“Consolidated Net Debt” shall mean, as of any date of determination, the
outstanding principal amount of all third party Indebtedness for borrowed money
(including purchase money Indebtedness), unreimbursed drawings under letters of
credit to the extent not reimbursed within one Business Day following the
drawing thereof, Capital Lease Obligations (other than 2017 GAAP Leases) and
third party Indebtedness obligations evidenced by bonds, debentures, notes or
similar instruments, in each case of Holdings and the Restricted Subsidiaries on
such date, on a consolidated basis and determined in accordance with GAAP (but
without giving effect to any election to value any such Indebtedness at “fair
value” or any other accounting principle that results in any such Indebtedness
(other than zero coupon Indebtedness) being reflected as an amount below the
stated principal amount thereof and excluding, in any event, the effects of any
discounting of Indebtedness resulting from the application of acquisition method
accounting in connection with any Permitted Acquisition or other Investment)
minus all Available Cash. For the avoidance of doubt, Consolidated Net Debt
shall not include any of the foregoing to the extent owed by Unrestricted
Subsidiaries.
19

--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the net income (loss) of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:
 
(a)            extraordinary, exceptional unusual or non-recurring gains or
losses (less all fees and expenses relating thereto) or expenses (including any
unusual or non-recurring operating expenses directly attributable to the
implementation of cost savings initiatives and any accruals or reserves in
respect of any extraordinary, non-recurring or unusual items), severance,
relocation costs, integration and facilities’ opening costs, restructuring
charges, accruals or reserves (including restructuring and integration costs
related to acquisitions after the Closing Date and adjustments to existing
reserves and any restructuring charge relating to any Tax Restructuring),
whether or not classified as restructuring expense on the consolidated financial
statements, business optimization charges, systems implementation charges,
charges relating to entry into a new market, consulting charges, software
development charges, charges associated with new systems design, project startup
charges, charges in connection with new operations, corporate development
charges, signing costs, retention or completion bonuses, transition costs, costs
related to closure/consolidation of facilities and curtailments or modifications
to pension and post-retirement employee benefit plans (including any settlement
of multi-employer plan or pension liabilities), for such period,
 
(b)            the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income,
 
(c)            Transaction Costs, including (i) payment of any severance and the
amount of any other success, change of control or similar bonuses or payments
payable to any current or former employee, director, officer or consultant of
Holdings or any of its Subsidiaries as a result of the Transaction without the
requirement of any action on the part of Holdings or any of its Subsidiaries,
and (ii) costs in connection with payments related to the rollover, acceleration
or payout of equity interests and stock options held by management and members
of the board of the Borrower and its Subsidiaries, including the payment of any
employer taxes related to the items in this clause (c), and similar costs,
expenses or charges incurred in connection with the Cristal Acquisition and any
other Permitted Acquisition or Specified Transaction,
 
(d)            the net income (loss) for such period of any Person that is an
Unrestricted Subsidiary and any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting, except to the extent of the
amount of dividends or distributions or other similar payments that are actually
paid in cash (or to the extent converted into cash) by such Person to Holdings
or any Restricted Subsidiary during such period,
 
(e)            any fees and expenses (including any transaction or retention
bonus or similar payment) incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, asset
disposition, issuance or repayment of debt, issuance of equity securities
(including any Public Offering of Holdings or any direct or indirect parent
company), refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful (including, for the
avoidance of doubt, the effects of expensing all transaction-related expenses in
accordance with FASB Accounting Standards Codification 805 and gains or losses
associated with FASB Accounting Standards Codification 460),
 
(f)            any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments,
20

--------------------------------------------------------------------------------

(g)            accruals and reserves that are established or adjusted in
accordance with GAAP (including any adjustment of estimated payouts on existing
earnouts, inventory, property and equipment, leases, rights fee arrangements,
software, goodwill, intangible assets, in-process research and development,
deferred revenue, advanced billings and debt line items thereof) resulting from
the application of recapitalization accounting or the acquisition method of
accounting, as the case may be, in relation to the Transactions, the Cristal
Acquisition or any consummated acquisition or the amortization or write-off of
any amounts thereof) or changes as a result of the adoption or modification of
accounting policies during such period,
 
(h)            all Non-Cash Compensation Expenses,
 
(i)            any income (loss) attributable to deferred compensation plans or
trusts, any employment benefit scheme or any similar equity plan or agreement,
 
(j)            [intentionally omitted],
 
(k)           any gain (loss) on asset sales, disposals or abandonments (other
than asset sales, disposals or abandonments in the ordinary course of business)
or income (loss) from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of),
 
(l)            any non-cash gain (loss) attributable to the mark to market
movement in the valuation of hedging obligations or other derivative instruments
pursuant to FASB Accounting Standards Codification 815-Derivatives and Hedging
or mark to market movement of other financial instruments pursuant to FASB
Accounting Standards Codification 825-Financial Instruments; provided that any
cash payments or receipts relating to transactions realized in a given period
shall be taken into account in such period,
 
(m)           any non-cash gain (loss) related to currency remeasurements of
Indebtedness (including the net loss or gain resulting from hedging agreements
for currency exchange risk and revaluations of intercompany balances or any
other currency-related risk), unrealized or realized net foreign currency
translation or transaction gains or losses impacting net income,
 
(n)            any non-cash expenses, accruals or reserves related to
adjustments to historical tax exposures (provided, in each case, that the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Net Income for the period in which such cash payment was made),
 
(o)            any impairment charge or asset write-off or write-down related to
intangible assets (including goodwill), long-lived assets, and investments in
debt and equity securities;
 
(p)            the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to the Transactions, the Cristal
Acquisition or any acquisition consummated before or after the Closing Date, and
the amortization, write-down or write-off of any amounts thereof, net of taxes,
will be excluded; and
21

--------------------------------------------------------------------------------

(q)            all discounts, commissions, fees and other charges (including
interest expense) associated with any Permitted Receivables Financing will be
excluded.
 
In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received or, so
long as Holdings has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer or indemnifying party
and only to the extent that such amount is in fact reimbursed within 365 days of
the date of the insurable or indemnifiable event (net of any amount so added
back in any prior period to the extent not so reimbursed within the applicable
365-day period), due from business interruption insurance or reimbursement of
expenses and charges that are covered by indemnification and other reimbursement
provisions in connection with any acquisition or other Investment or any
disposition of any asset permitted hereunder.
 
“Contractual Obligation” shall mean, as applied to any Person, any provision of
any security or other Equity Interest issued by that Person or of any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.
 
“Contribution Amount” has the meaning given in subsection 444-90(1A) in Schedule
1 of the Australian Taxation Administration Act 1953 (Cth).
 
“Control Agreement” shall mean a power of attorney, or signing rights “control
agreement” or other similar agreement, in each case in form and substance
reasonably acceptable to the Collateral Agent and containing terms regarding the
waiver of any set-off rights by the depositary bank and the treatment of all
cash and other amounts on deposit in (or credited to) the respective Controlled
Account governed by such Control Agreement consistent with the requirements of
Section 2.22.
 
“Control Agreement Effective Date” shall mean, the date (i) in the case of an
obligation to enter into a Control Agreement arising on the Closing Date, that
is 90 days after the Closing Date, (ii) in the case of an obligation to enter
into a Control Agreement arising upon the consummation of the Cristal
Acquisition, that is 120 days after the consummation of the Cristal Acquisition
and (iii) in the case of any other obligation to enter into a Control Agreement
arising after the Closing Date, that is 90 days after the date of such
obligation, in each case, as may be extended by the Administrative Agent in its
sole discretion.
 
“Controlled Accounts” shall have the meaning assigned to such term in Section
2.22.
 
“Converted Restricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated Adjusted EBITDA.”
 
“Converted Unrestricted Subsidiary” has the meaning assigned to such term in the
definition of “Consolidated Adjusted EBITDA.”
 
“Corporations Act” shall mean the Australian Corporations Act 2001 (Cth).
 
“Cost” shall mean, as determined by the Agents in good faith consistent with
customary industry practice for asset-based financings in the chemical industry,
with respect to Inventory, the lower of (a) landed cost computed on a first-in
first-out or weighted average cost basis (as elected by the Administrative
Borrower) in accordance with GAAP (or such other GAAP compliant costing method
so long as the Administrative Borrower shall have provided ninety (90) days
notice to the Administrative Agent) or (b) market value; provided, that for
purposes of the calculation of any Borrowing Base, (i) the Cost of the Inventory
shall not include: (A) the portion of the cost of Inventory equal to the profit
earned by any Affiliate on the sale thereof to a Borrower or (B) write-ups or
write-downs in cost with respect to currency exchange rates (it being understood
that the Cost of Inventory included in any Borrowing Base Certificate shall be
determined using the currency exchange rate as of the month-end to which such
Borrowing Base Certificate relates); and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent Inventory Appraisal which has
been received and approved by the Agents in their reasonable discretion
consistent with customary industry practice for asset-based financings in the
chemical industry.
22

--------------------------------------------------------------------------------

“Covenant Testing Period” shall mean any period (a) commencing on the date that
Borrowing Availability shall be less than the greater of (A) $40,000,000 and (B)
10% of the aggregate Revolving Commitments in effect at such time (such trigger,
the “Covenant Testing Trigger”); provided that the occurrence of the Covenant
Testing Trigger is solely triggered by a decline in the Aggregate Borrowing Base
resulting from an updated appraisal or field examination with respect to assets
or property comprising any part of the Borrowing Base, the Borrowers shall have
one Business Day to increase the Borrowing Availability such that the Covenant
Testing Trigger does not apply (during which period the Lenders shall not be
obligated to make Loans and Issuing Banks shall not be required to issue, renew
or extend any Letters of Credit); and (b) continuing until, during the preceding
30 consecutive days, Borrowing Availability has at all times been greater than
the greater of (i) $40,000,000 and (ii) 10% of the aggregate Revolving
Commitments in effect at such time.
 
“Covenant Testing Trigger” has the meaning assigned to such term in the
definition of “Covenant Testing Period.”
 
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender (other than Incremental Loans) or (ii) the issuance of any
Letter of Credit, or the amendment, extension or renewal of any existing Letter
of Credit, by the Issuing Bank (other than any such amendment, modification,
renewal or extension that does not increase the Stated Amount of the relevant
Letter of Credit).
 
“Cristal” means The National Titanium Dioxide Company, Limited.
 
“Cristal ABL Agreement” shall mean that certain Credit Agreement dated as of
March 18, 2014 (as amended, restated and/or supplemented and in effect as of the
Closing Date), by and among Cristal USA Inc., Cristal Inorganic Chemicals
Switzerland Ltd., the other parties thereto, and Wells Fargo Bank, National
Association.
 
“Cristal Acquired Subsidiary” shall mean each Subsidiary of Cristal which as of
the Closing Date are party to the Cristal ABL Agreement.
 
“Cristal Acquisition” shall mean, the acquisition by Holdings and certain of its
Subsidiaries of the TiO(2) business of The National Titanium Dioxide Company
Limited pursuant to and in accordance with the terms of the Cristal Acquisition
Transaction Agreement.
 
“Cristal Acquisition Transaction Agreement” shall mean, the Transaction
Agreement, dated as of February 21, 2017 (as amended, restated and/or
supplemented) by and among The National Titanium Dioxide Company Limited, the
Company, and, solely for purposes of certain provisions thereof, Cristal
Inorganic Chemicals Netherlands Coöperatief W.A.
 
“Cristal Closing Date” shall have the meaning assigned to such term in Section
1.10(d).
23

--------------------------------------------------------------------------------

“Debtor Relief Law” shall mean Title 11 of the United States Code, and all other
liquidation, administration, company voluntary arrangement, scheme of
arrangement, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the U.S. or other applicable jurisdictions
(whether state, provincial, federal or foreign) from time to time in effect,
including the Dutch Bankruptcy Code (Fallissementswet), Chapter 3.5.5 of the
Dutch Financial Markets Supervisions Act (Wet op het financieel toezicht), the
Bankruptcy Act 1966 (Cth), the Corporations Act or the Insolvency Act 1986 (UK).
 
“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.
 
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
 
“Defaulting Lender” shall mean any Lender, as determined by the Administrative
Agent, that (a) has failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans required to be funded by it hereunder
within two (2) Business Days of the date required to be funded by it hereunder
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied; (b) has notified the Administrative Agent, the
Issuing Bank, the Swingline Lender, any Lender and/or the Borrowers in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder or
thereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied); (c) has failed, within three (3)
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers); (d) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute; or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19) upon delivery of written notice of such determination
to the Borrowers, the Issuing Bank, each Swingline Lender and each Lender.
24

--------------------------------------------------------------------------------

“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Alternate Base Rate, and (b) thereafter,
the interest rate then applicable to Revolving Loans that are ABR Loans
(inclusive of the Base Rate Margin applicable thereto.
 
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings or any Restricted Subsidiary in connection
with a Disposition pursuant to Section 6.08(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of
Holdings, setting forth the basis of such valuation (which amount will be
reduced by the Fair Market Value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Asset Sale).
 
“Direct Competitor” shall mean (a) any producer or miner of titanium dioxide
pigment set forth on Schedule 1.01(e), as such schedule may be updated from time
to time by Holdings by delivery of an updated Schedule 1.01(e) to the
Administrative Agent for distribution to the Lenders (it being understood and
agreed that (a) any Person that is listed on such schedule that is not a
producer or miner of titanium dioxide pigment shall in no event be deemed a
Direct Competitor; (b) any updates to such schedule shall not take effect until
the Business Day that is five (5) Business Days after the date such updated
schedule is distributed to the Lenders) and (c) any Affiliate of any Person
described in clauses (a) and (b) above that is either identified in writing to
the Administrative Agent.
 
“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated Adjusted EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary (determined as if references to Holdings and the
Restricted Subsidiaries in the definition of “Consolidated Adjusted EBITDA” (and
in the component financial definitions used therein) were references to such
Sold Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.
 
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Capital Stock), pursuant
to a sinking fund obligation or otherwise; (b) is redeemable at the option of
the holder thereof (other than solely for Equity Interests which are not
otherwise Disqualified Capital Stock), in whole or in part; (c) provides for the
scheduled payments or dividends in cash; or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Capital Stock, in each case, prior to the date that is
91 days after the Revolving Maturity Date, except, in the case of clauses (a)
and (b), if as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of such a change of control or
asset sale event are subject to the prior payment in full of all Obligations.
 
“Dollar Denominated Loan” shall mean each Loan denominated in dollars at the
time of the incurrence thereof.
 
“Dollar Equivalent” shall mean, (a) as to any amount denominated in euros as of
any date of determination, the amount of dollars that would be required to
purchase the amount of euros based upon the spot selling rate at which the
Administrative Agent offers to sell euros for dollars in the London foreign
exchange market at approximately 11:00 a.m. London time on such date for
delivery two (2) Business Days later; and (b) as to any amount denominated in
any currency other than dollars or euros, the amount of dollars that would be
required to purchase the amount of such other currency based upon the spot
selling rate at which the Administrative Agent offers to sell such other
currency for dollars in the London foreign exchange market at approximately
11:00 a.m. London time on such date for delivery two (2) Business Days later.
25

--------------------------------------------------------------------------------

“dollars” or “$” shall mean lawful money of the United States.
 
“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.
 
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
 
“Dutch Borrowers” shall mean (a) the Initial Dutch Borrowers and (b) any
Additional Co-Borrower organized under the laws of the Netherlands that may
become a party hereto after the date hereof.
 
“Dutch Borrowing Base” shall mean at any time, subject to adjustment as provided
in Section 2.21, an amount equal to the sum (expressed in dollars, based on the
Dollar Equivalent thereof) of, without duplication, the lesser of:
 
(a)           (i) the book value of the Dutch Eligible Accounts multiplied by
the Accounts Advance Rate; plus
 
(ii) the lesser of, (A) the Inventory Cost Advance Rate multiplied by the Cost
of the Dutch Eligible Inventory of the, and (B) the Inventory Recovery Advance
Rate multiplied by the Net Recovery Cost Percentage multiplied by the Cost of
the Dutch Eligible Inventory; minus
 
(iii) any Dutch Reserves then in effect established from time to time by the
Administrative Agent, in the exercise of its Permitted Discretion; and
 
(b)           40% of the aggregate Revolving Commitments in effect at such time.
 
Notwithstanding anything to the contrary, the aggregate of the Dutch Borrowing
Base and the Australian Borrowing Base shall not exceed 40% of the aggregate
Revolving Commitments in effect at such time.
 
The Dutch Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as the Administrative Agent deem
appropriate, in its Permitted Discretion to correct errors, to implement
Reserves or to adjust for fluctuations in the currency exchange rate relating to
assets comprising the Dutch Borrowing Base.
 
“Dutch Civil Code” shall mean the civil code of the Netherlands (Burgerlijk
Wetboek).
 
“Dutch Eligible Accounts” shall have the meaning assigned to such term in
Section 2.21(b).
26

--------------------------------------------------------------------------------

“Dutch Eligible In-Transit Inventory” shall mean Inventory owned by a Dutch
Borrower that otherwise satisfies the criteria for Dutch Eligible Inventory set
forth herein but is located outside of the Netherlands and which is (i) in
transit from a third party, or (ii) in transit from a Loan Party from a location
in the United States of America or Australia to either the premises of a Freight
Forwarder in the Netherlands, or the premises of such Dutch Borrower in the
Netherlands which are either owned and controlled by such Dutch Borrower or
leased by such Dutch Borrower; provided, that no Inventory shall be Dutch
Eligible In-Transit Inventory unless:
 
(a)            the Collateral Agent, on behalf of Secured Parties, has a
perfected, First Priority Lien upon such Inventory and all documents of title
with respect thereto;
 
(b)            such Inventory either (i) is the subject of a negotiable bill of
lading (A) in which the Collateral Agent is named as the consignee (either
directly or by means of endorsements); (B) that was issued by the carrier
respecting such Inventory that is subject to such bill of lading; and (C) that
is in the possession of the Collateral Agent or the Freight Forwarder handling
the importing, shipping and delivery of such Inventory, in all cases acting on
the Collateral Agent’s behalf subject to a Freight Forwarder Letter, duly
authorized, executed and delivered by such Freight Forwarder; or (ii) is the
subject of a negotiable forwarder’s cargo receipt and such cargo receipt on its
face indicates the name of the Freight Forwarder as a carrier or multi-modal
transport operator and has been signed or otherwise authenticated by it in such
capacity or as a named agent for or on behalf of the carrier or multi-modal
transport operator, in any case respecting such Inventory and either (A) names
the Collateral Agent as the consignee (either directly or by means of
endorsements); or (B) is in the possession of the Collateral Agent or the
Freight Forwarder handling the importing, shipping and delivery of such
Inventory, in all cases acting on Agent’s behalf subject to a Freight Forwarder
Letter, duly authorized, executed and delivered by such Freight Forwarder;
 
(c)            such Dutch Borrower has title to such Inventory and such
Inventory is not subject to any title reservation right or provision;
 
(d)            the Collateral Agent shall have received a Freight Forwarder
Letter, duly authorized, executed and delivered by the Freight Forwarder located
in the Netherlands handling the importing, shipping and delivery of such
Inventory;
 
(e)            such Inventory is insured against types of loss, damage, hazards,
and risks, and in amounts, required by the Loan Documents, and the Collateral
Agent shall have received a copy of the certificate of marine cargo insurance in
connection therewith in which it has been named as an additional insured and
loss payee in a manner reasonably acceptable to the Collateral Agent;
 
(f)            such Inventory is not subject to a Letter of Credit;
 
(g)            such Inventory shall not have been in transit for more than
forty-five (45) days; and
 
(h)            if such Inventory is being transported pursuant to an agreement
of sale and purchase or another agreement which provides for the transfer of
title to such Inventory or for the creation of security rights in respect
thereof, such agreement of sale and purchase or other agreement is governed by
the laws of the Netherlands, the United States, the UK or Australia, or the laws
of such other jurisdictions as the Administrative Agent may reasonably agree;
 
provided that the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “Dutch Eligible In-Transit
Inventory” in the event the Administrative Agent determines in its Permitted
Discretion that such Inventory is subject to any Person’s right of reclamation,
repudiation, stoppage in transit or any event has occurred or is reasonably
anticipated by the Administrative Agent to arise which may otherwise adversely
impact the ability of the Administrative Agent to realize upon a material
portion of such Inventory.
27

--------------------------------------------------------------------------------

“Dutch Eligible Inventory” shall have the meaning assigned to such term in
Section 2.21(e).
 
“Dutch law” shall mean the laws directly applicable in the Netherlands and
“Netherlands law” and “the laws of the Netherlands” shall be construed
accordingly.
 
“Dutch Loan Party” shall mean a Loan Party incorporated, organized or otherwise
formed under the laws of the Netherlands.
 
“Dutch Opco” shall mean Tronox Pigments (Holland) B.V., a private company with
limited liability under Dutch law (besloten vennootschap met beperkte
aansprakelijkheid), having its official seat (statutaire zetel) in Rozenburg,
Zuid-Holland, the Netherlands, having its registered office address at Professor
Gerbrandyweg 2 (3197 KK) Botlek Rotterdam, the Netherlands, registered with the
Dutch trade register of the chamber of commerce under number 24179173 (as such
entity’s name may change), and its successors and assigns.
 
“Dutch Priority Payables Reserve:” shall mean on any date of determination, a
reserve in an amount as the Administrative Agent may determine in its Permitted
Discretion not to exceed the amounts secured by any Liens, choate or inchoate,
which rank or are capable of ranking in priority to the Collateral Agent’s Liens
and/or for amounts which may represent costs relating to the enforcement of the
Collateral Agent’s Liens.
 
“Dutch Reserves” shall mean the sum (without duplication) of the Dutch Priority
Payable Reserves and such additional reserves, in such amounts and with respect
to such matters, as the Administrative Agent may establish from time to time in
its Permitted Discretion; provided, that the initial Dutch Reserves, if any,
shall be as set forth on the Borrowing Base Certificate delivered for purposes
of the Closing Date.
 
“Dutch Revolving Loan” shall mean a Loan made by the Lenders to a Dutch Borrower
pursuant to Section 2.01(a). Each Dutch Revolving Loan shall either be an ABR
Revolving Loan or a Eurodollar Revolving Loan.
 
“Dutch Security Agreements” shall mean (a) that certain Security Deed, dated as
of the Closing Date, among the Loan Parties party thereto and the Collateral
Agent; (b) that certain Deed of Pledge of Shares, dated as of the Closing Date,
between Tronox Holdings Coöperatief U.A., Tronox Pigments (Netherlands) B.V. and
the Collateral Agent; (c) that certain Deed of Pledge of Shares, dated as of the
Closing Date, between Tronox Limited, Tronox Pigments (Holland) B.V. and the
Collateral Agent; (d) that certain Deed of Pledge of Membership Interests of
Tronox Holdings Coöperatief U.A., dated as of the Closing Date, among the Loan
Parties party thereto and the Collateral Agent; (e) that certain Deed of Pledge
of Partnership Interests of Tronox Holdings Europe C.V., dated as of the Closing
Date, among the Loan Parties party thereto and the Collateral Agent; (f) that
certain Deed of Mortgage, dated on or about the Closing Date, between Tronox
Pigments (Holland) B.V. and the Collateral Agent; and (g) each other pledge,
mortgage, or security agreement, in each case, expressed to be governed by the
laws of the Netherlands, and entered into between or among any Loan Party and
the Collateral Agent, including but not limited to a Dutch law deed of pledge of
insurance claims, if any, a Dutch law disclosed deed of pledge of intercompany
receivables, if any, a Dutch law disclosed deed of pledge of bank accounts, if
any, a Dutch law undisclosed deed of pledge of trade receivables, if any, a
Dutch law deed of pledge of inventory, if any, a Dutch law deed of pledge of
movable assets, a Dutch law deed of pledge of shares in the capital of each
Dutch Loan Party (other than a Dutch Loan Party which is a limited partnership
or a cooperative), a Dutch law deed of pledge of membership interests in each
Dutch Loan Party which is a cooperative, a Dutch law deed of pledge of
partnership interests in each Dutch Loan Party which is a limited partnership
and a Dutch law deed of mortgage of real property and in each case, in form and
substance reasonably satisfactory to the Collateral Agent.
28

--------------------------------------------------------------------------------

“Dutch Subsidiaries” shall mean the Dutch Opco and each other Subsidiary of
Holdings incorporated, organized or otherwise formed under the laws of the
Netherlands.
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
“Eligible Account Debtor Jurisdictions” shall mean Australia, the Netherlands,
the United States, Austria, Belgium, Canada, Denmark, Finland, France, Germany,
Ireland, Italy, Luxembourg, New Zealand, Portugal, Spain, Sweden, Switzerland,
United Kingdom, in each case together with any state or province thereof (as
applicable); provided, however, that the Borrowers shall satisfy any
requirements to notify Account Debtors in a manner deemed necessary or desirable
by the Administrative Agent in its Permitted Discretion.
 
“Eligible Accounts” shall mean collectively, the Australian Eligible Accounts,
the Dutch Eligible Accounts and the U.S. Eligible Accounts.
 
“Eligible Assignee” shall mean any Person to whom it is permitted to assign
Loans and Commitments pursuant to Section 10.04(b)(i); provided that “Eligible
Assignee” shall not include the Borrower or any of their respective Affiliates
or Subsidiaries or any natural Person; provided, further that notwithstanding
anything to the contrary in the foregoing definition, in no event shall any
Person that is a Direct Competitor as of the applicable “trade date” with
respect to any assignment hereunder be an Eligible Assignee.
 
“Eligible In-Transit Inventory” shall mean collectively, the Dutch Eligible
In-Transit Inventory and the U.S. Eligible In-Transit Inventory.
 
“Eligible Inventory” shall mean collectively, the Australian Eligible Inventory,
the Dutch Eligible Inventory and the U.S. Eligible Inventory.
 
“Eligible Multinational Account Debtors” shall mean the Account Debtors set
forth on Schedule 1.01(h).
29

--------------------------------------------------------------------------------

“Eligible Subsidiary” shall mean any direct or indirect Wholly Owned Restricted
Subsidiary of Holdings that is organized or incorporated under the laws of
Australia, the United States, the Netherlands, the United Kingdom or such other
jurisdiction requested by the Administrative Borrower and reasonably acceptable
to the Administrative Agent taking into consideration, among other reasonable
considerations, applicable laws and rules with respect to the perfection of
security interests in collateral, and the exercise of rights and remedies by the
Administrative Agent with respect thereto, in such jurisdiction.
 
“Employee Benefit Plan” shall mean any employee benefit plan, as defined in
Section 3(3) of ERISA, whether subject to the Requirements of Law of the United
States or otherwise, (a) which is or, within the last six (6) years, was
sponsored, maintained or contributed to, or required to be contributed to, by
any Company or any of its ERISA Affiliates or (b) which any Company could have
any liability, whether absolute or contingent.
 
“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources or as otherwise defined in any
Environmental Law.
 
“Environmental Claim” shall mean any written notice of violation, claim, action,
suit, adjudicatory or proceeding, demand, abatement order or other legally
binding order or directive (conditional or otherwise) by any Governmental
Authority or any other Person arising (i) pursuant to or in connection with any
actual or alleged violation of any Environmental Law; (ii) in connection with
any actual or alleged Environmental Liability; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to human health and safety,
natural resources or the Environment arising from any Hazardous Material or
related to any Environmental Law.
 
“Environmental Law” shall mean any and all foreign, domestic, federal, state or
local laws, statutes, ordinances, codes, orders, rules, regulations, judgments,
decrees, directives, legally binding judicial and administrative orders, common
law, or any other requirements of Governmental Authorities, in each case having
the force or effect of law, imposing liability or standards of conduct relating
to (a) environmental matters, including pollution, preservation, remediation or
the protection of the Environment or natural resources, or the emission of
greenhouse gases; (b) the generation, use, treatment, storage, transportation or
disposal of, or exposure to, Hazardous Materials; or (c) occupational safety and
health or the protection of human, plant or animal health or welfare from
environmental hazards.
 
“Environmental Legacy Liabilities” shall mean any and all Environmental Claims
or Environmental Liabilities, whether now existing or hereinafter arising, in
each case, related to (a) any actual or alleged exposure to Hazardous Materials
(including asbestos, benzene or creosote) that occurred on or prior to January
12, 2009 or otherwise related to products manufactured, or environmental
contamination caused, on or prior to January 12, 2009 other than in connection
with the operation of the Real Property owned, leased, operated or used by
Holdings or any of its Restricted Subsidiaries or any of their Affiliates, or
(b) the presence or Release of Hazardous Materials at, on, under or from any
real property other than the Real Property owned, leased, operated or used by
Holdings or any of its Restricted Subsidiaries or any of their Affiliates,
including any Environmental Legacy Property, on or prior to January 12, 2009.
 
“Environmental Legacy Property” shall mean any real property, other than the
Real Property owned, leased, operated or used by Holdings or any of its
Restricted Subsidiaries or any of their Affiliates, that (a) was owned, operated
or leased, or to which Hazardous Materials were sent for disposal, on or prior
to January 12, 2009 by Holdings or any of its Restricted Subsidiaries or any of
their respective predecessors or Affiliates, or (b) was owned, operated or
leased by Holdings or any of its Restricted Subsidiaries or any of their
respective predecessors or Affiliates prior to the creation and formation of
Tronox Worldwide LLC as a spin-off from Kerr-McGee Corporation.
30

--------------------------------------------------------------------------------

“Environmental Liabilities” shall mean any liability, claim, loss, damage,
punitive damage, consequential damage, criminal liability, fine, penalty,
interest, cost, expense, deficiency, obligation or responsibility, whether known
or unknown, arising under or relating to any Environmental Laws, or Remedial
Actions, or any Release or threatened Release of, or exposure to, Hazardous
Materials, including costs and liabilities for any Remedial Action, personal
injury, property damage, natural resource damages, court costs, and fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies.
 
“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any successor thereto.
 
“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or (o) of the Code.
 
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to any Pension Plan
(other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to any Pension Plan, the failure to satisfy the
minimum funding standard under Section 302 or Section 303 of ERISA or Section
412 or Section 430 of the Code, whether or not waived; (c) the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (d) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard, or an extension of any amortization period is sought, with respect to
any Pension Plan; (e) the incurrence by any Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (f) the receipt by any Company or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Pension Plan or Pension Plans or to appoint a
trustee to administer any Pension Plan, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the incurrence by any Company or any of its ERISA Affiliates
of any liability with respect to the withdrawal from any Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” within the meaning of Section 4001(a)(2) of ERISA; (h) the receipt by
any Company or its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (i) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to any Pension Plan; (j) the making of any
amendment to any Employee Benefit Plan, or the existence of any other condition,
circumstance or occurrence relating to any Employee Benefit Plan, which could
reasonably be expected to result in the imposition of a lien or security
interest or the posting of a bond or other security pursuant to the Code or
ERISA; (k) the occurrence of a nonexempt prohibited transaction (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to any Company; or (l) any Foreign
Benefit Event.
31

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
“EU Insolvency Regulation” means Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings.
 
“euro” or “ €” shall mean the single currency of the Participating Member
States.
 
“Euro Denominated Loan” shall mean each Loan denominated in euros at the time of
the incurrence thereof.
 
“Euro Letter of Credit” shall mean any Letter of Credit to the extent
denominated in euros.
 
“Euro Equivalent” shall mean, as to any amount denominated in dollars as of any
date of determination, the amount of euros that could be purchased with such
amount of dollars based upon the Spot Selling Rate.
 
“Eurodollar Revolving Borrowing” shall mean a Borrowing comprised of Eurodollar
Revolving Loans.
 
“Eurodollar Revolving Loan” shall mean any Revolving Loan bearing interest at a
rate determined by reference to the LIBOR Rate in accordance with the provisions
of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
 
“Excess Amount” shall have the meaning assigned to such term in Section 2.10(c).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Excluded Account” shall mean any deposit account, securities account or
commodities account (each account as defined in the UCC) (a) exclusively used
for payroll, payroll taxes (including withholding taxes), other employee wage
and benefit payments to or for the benefit of any Loan Party’s employees and
other employee compensation payments (including salaries, wages, benefits and
expense reimbursements, 401(k) and other retirement plans and employee benefits,
including rabbi trusts for deferred compensation and healthcare benefits); (b)
funded solely to pay sales and use taxes or value added or similar taxes payable
by any Loan Party; (c) which has an average daily balance for a fiscal month of
less than $5,000,000; (d) that is an escrow account or a fiduciary or trust
account established in good faith and not with a view to avoiding the
requirements contained in any Loan Document; (e) that is a disbursement account
of a Loan Party so long as such disbursement accounts are not permitted to
contain any balances estimated in good faith by the Administrative Borrower to
be greater than necessary to fund checks presented for payments on that date;
(f) that is a zero balance account; and (g) that is owned by Tronox Bahamas to
the extent that granting a security interest in such deposit account or
securities account would result in a stamp tax being assessed or becoming due in
the Bahamas. For the avoidance of doubt, the Blocked Term Facility Account shall
be an Excluded Account.
32

--------------------------------------------------------------------------------

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such Lien becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or Lien is or becomes illegal.
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) Taxes imposed on or
measured by net income or profits or franchise Taxes (however denominated), in
each case, (i) imposed as a result of such recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which any other Lender is located, (c) any Tax that is
imposed pursuant to any Requirements of Law that are in effect at the time such
Lender becomes a party hereto (other than pursuant to a request by the Borrower
under Section 2.16(b)), except to the extent that such Foreign Lender’s
assignor, if any, was entitled, immediately prior to such assignment, to receive
additional amounts or indemnity payments from the Borrowers with respect to such
withholding Tax pursuant to Section 2.15; (d) in the case of a Lender who
designates a new lending office, any withholding Tax that is imposed pursuant to
any Requirements of Law that are in effect at the time of such change in lending
office, except to the extent that such Lender was entitled, immediately prior to
such change in lending office, to receive additional amounts or indemnity
payments from any Borrower with respect to such withholding Tax pursuant to
Section 2.15; (e) any Tax that is attributable to such Lender’s failure to
comply with Section 2.15(e); (f) any withholding taxes imposed pursuant to
FATCA; and (g) any tax payable that is listed in Section 2.24(b)(i) to (viii).
 
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
 
“Exempt Entity” shall mean (a) the South African Subsidiaries; (b)
[intentionally omitted]; (c) with respect to any Dutch Subsidiary, until the
date that (i) if applicable such subsidiary receives unconditional positive
advice of the works council of such subsidiary in respect of (1) it becoming an
Additional Co-Borrower and/or a Guarantor hereunder and (2) any Dutch Security
Agreement or this Agreement falling within the scope of such works council’s
right to advise under Dutch law and (ii) the Board of Directors of such
subsidiary shall have approved, and all other required corporate action shall
have been taken to approve, the entry into of any applicable Dutch Security
Agreements and this Agreement; (d) any Unrestricted Subsidiary, (e) any
Subsidiary precluded from providing any Guaranty as described in subclauses (ii)
- (y) in the proviso of Section 5.10(a) solely during such time as the
circumstances preventing a Subsidiary from becoming a Guarantor pursuant to such
subclauses (ii) - (y) are in existence; and (f) any Securitization Subsidiary.
 
“Existing Credit Agreement” shall mean the Amended and Restated Revolving
Syndicated Facility Agreement, dated as of April 1, 2015, as amended and
otherwise modified from time to time prior to the date hereof, among the
Borrowers and Guarantors party thereto, the lenders party thereto, UBS AG,
Stamford Branch, as issuing bank, swingline lender, administrative agent and
collateral agent, UBS Loan Finance LLC, as swingline lender, and UBS AG,
Stamford Branch, as Australian security trustee.
33

--------------------------------------------------------------------------------

“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.18.
 
“Extended Term Account” shall mean an Account with payment terms between 31 and
60 days.
 
“Exxaro” means Exxaro Resources Limited, a company organized under the laws of
the Republic of South Africa, Exxaro Holdings Sands (Proprietary) Limited, a
company incorporated in the Republic of South Africa, and Exxaro International
BV, a company incorporated in The Netherlands.
 
“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset.
 
“FATCA” shall mean Sections 1471 through 1474 of the Code as in effect on the
date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty, or convention among Governmental
Authorities entered into in connection with the implementation of the foregoing.
 
“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal to, for each day during such period, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
 
“Fee Letter” shall mean the confidential fee letter, dated as of September 12,
2017, by and between Holdings and Wells Fargo Bank, National Association, as
Arranger.
 
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.
 
“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
 
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, chief executive officer or treasurer of Holdings (or,
if the senior executive officers or senior financial officers of Holdings and
its Subsidiaries are at Tronox Inc., then of Tronox Inc.) that such financial
statements fairly present, in all material respects, the financial condition of
Holdings and its Restricted Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.
34

--------------------------------------------------------------------------------

“Financial Plan” shall have the meaning assigned to such term in Section
5.01(i).
 
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
 
“First Lien Net Leverage Ratio” shall have the meaning assigned to such term in
the Term Loan Agreement as in effect as of the date hereof.
 
“First Priority” shall mean with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is senior to
all other Liens with respect to all Collateral other than, (w) at any time a
Loan Party is party to the Term Loan Agreement, the Lien of the Term Loan Agent
in the Term Loan Priority Collateral (only to the extent and on the terms set
forth in the Intercreditor Agreement), (x) at any time a Loan Party is party to
any definitive agreement governing Permitted Secured Indebtedness, the Lien of
the Senior Representative in the Term Loan Priority Collateral (only to the
extent and on the terms set forth in the Permitted Secured Indebtedness
Intercreditor Agreement), (y) Permitted Liens that are statutory Liens or Liens
that arise by operation of Requirements of Law in the Collateral and (z) those
Permitted Liens set forth in Sections 6.02(g), (h), (i), (j), (l), (m), (p),
(q), (s), (t), (x) or (mm) (in the case of (mm), solely with respect to Term
Loan Priority Collateral)
 
“Fiscal Year” shall mean the fiscal year of Holdings (and/or its Subsidiaries,
as such term is applicably used) ending on December 31 of each calendar year.
 
“Fixed Dollar Basket” shall have the meaning assigned to such term in Section
6.20.
 
“Flood Certificate” shall mean a “Standard Flood Hazard Determination Form” of
the Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.
 
“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.
 
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.
 
“Flood Program” shall mean the National Flood Insurance Program created by the
U.S. Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.
 
“Flood Zone” shall mean areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.
35

--------------------------------------------------------------------------------

“Foreign Benefit Event” shall mean (a) with respect to any Foreign Plan other
than any Australian Pension Plan, the existence of unfunded liabilities in
excess of the amount permitted under any applicable Requirements of Law, or in
excess of the amount that would be permitted absent a waiver from a Governmental
Authority or Governmental Entity; (b) with respect to any Foreign Plan, the
failure of any Company to make the required contributions or payments, under any
applicable Requirements of Law or any other legal instrument, on or before the
due date for such contributions or payments (or the incurrence by any Company of
a superannuation guarantee charge pursuant to applicable Requirements of Law);
(c) with respect to any Foreign Plan other than any Australian Pension Plan, the
provision of a notice by any Company to terminate contributions to the Foreign
Plan; (d) with respect to any Foreign Plan other than any Australian Pension
Plan, the receipt by the Foreign Plan (or any Company) of a notice by a
Governmental Authority, Governmental Entity or any other entity relating to the
intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan; (e) with respect to any Foreign Plan, the incurrence of any
liability, whether absolute or contingent, by any Company under applicable
Requirements of Law on account of the complete or partial termination of such
Foreign Plan or the complete or partial withdrawal of any participating employer
therein, or (f) with respect to any Foreign Plan, the occurrence of any
transaction that is prohibited under any applicable Requirements of Law and that
could reasonably be expected to result in the incurrence of any material
liability by any Company, or the imposition on any Company of any material fine,
excise tax, Lien or penalty resulting from any noncompliance with any applicable
Requirements of Law.
 
“Foreign Lender” shall mean (a) with respect to any Taxes imposed by a non-U.S.
jurisdiction, a Lender that is treated as a foreign lender by such jurisdiction
for purposes of such Tax; and (b) with respect to any Taxes imposed by the
United States or a state or locality thereof, a Lender that is not a “U.S.
Person” within the meaning of Section 7701(a)(30) of the Code.
 
“Foreign Plan” shall mean the Australian Pension Plan and any employee benefit
plan, program, policy, arrangement, understanding or agreement that provides
pension or retirement benefits (whether or not registered under any applicable
pension benefits or tax laws) maintained or contributed to by (or to which there
is or may be an obligation to contribute of) any Company with respect to any
individual’s employment in any jurisdiction with a Loan Party outside the United
States that is not subject to ERISA.
 
“Foreign Security Agreement” shall mean, as the context may require, any
Australian Security Agreement, any Dutch Security Agreement and/or any UK
Security Agreement.
 
“Foreign Subsidiary” means any Subsidiary that is not a U.S. Entity.
 
“Freight Forwarder Letter” shall mean an acknowledgement agreement of any
Freight Forwarder in possession of, having a Lien upon, or having rights or
interests in Holdings’ or its Restricted Subsidiaries’ books and records or
Inventory in which such Freight Forwarder acknowledges and agrees to hold the
applicable documents as an agent of the Administrative Agent for purposes of
perfecting the Administrative Agent’s Lien on such documents in form and
substance reasonably satisfactory to the Administrative Agent.
 
“Freight Forwarders” shall mean the persons listed on Schedule 1.01(f) or such
other person or persons as may be selected by the Administrative Borrower after
the date hereof after written notice by the Administrative Borrower to the
Collateral Agent who handle the receipt of Inventory within the United States of
America or the Netherlands, as applicable, and/or clear Inventory through the
Bureau of Customs and Border Protection (formerly the Customs Service) or other
domestic or foreign export control authorities or otherwise perform port of
entry services to process Inventory imported by a U.S. Borrower from outside the
United States of America or by a Dutch Borrower from outside the Netherlands
(such persons sometimes being referred to herein individually as a “Freight
Forwarder”).
36

--------------------------------------------------------------------------------

“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
 
“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.
 
“Future Parent Entity” shall have the meaning assigned to such term in Section
5.01.
 
“GAAP” shall mean the generally accepted accounting principles in the United
States applied on a consistent basis; provided that with respect to Loan Parties
incorporated, registered or organized under Dutch law, “GAAP” shall mean
accounting principles generally applied in the Netherlands.
 
“Governmental Authority” shall mean any foreign, federal, state, provincial,
local, national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a non-United States entity or government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Governmental Authorization” shall mean any permit, license, authorization,
plan, directive, certification, registration, approval, consent order or consent
decree of or from any Governmental Authority.
 
“Governmental Entity” shall mean any federal, state, national, supranational,
provincial, regional or local governmental or regulatory authority, agency,
commission, minister, bureau, court, tribunal, arbitrator, self-regulatory
organization, or other governmental entity.
 
“Group Liability” shall mean a tax-related liability set out in Section
721-10(2) of the Australian Tax Act.
 
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
 
“Guarantees” shall mean, as the context may require, (a) the guarantees issued
pursuant to Article VII by Holdings and the Subsidiary Guarantors, or (b) any
obligation, contingent or otherwise, of any Person (the “guarantor”)
guaranteeing or having the economic effect of guaranteeing any Indebtedness of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (iv) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness, provided that (A) the term Guarantee as used under
this clause (b) shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into after the Closing Date in connection
with any acquisition or disposition of assets permitted under this Agreement
(other than such obligations with respect to Indebtedness), and (B) the amount
of any Guarantee as used under this clause (b) shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined in good faith by a Financial Officer. The term “Guarantee” as a verb
has a corresponding meaning.
37

--------------------------------------------------------------------------------

“Guarantors” shall mean Holdings, the Borrowers and the Subsidiary Guarantors;
provided, however, notwithstanding anything to the contrary in this Agreement or
the other Loan Documents, in no event shall any Exempt Entity be required to
become a Guarantor.
 
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.
 
“Head Company” shall mean the head company (as defined in the Australian Tax
Act) of the Tax Consolidated Group of which the Australian Loan Parties are or
become members.
 
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
 
“Immaterial Subsidiary” shall mean, at any date of determination, each
Restricted Subsidiary of Holdings that has been designated as an “Immaterial
Subsidiary” from time to time in writing by Holdings to the Administrative
Agent; provided that at no time shall (a) the book value of the consolidated
tangible assets of all Immaterial Subsidiaries in the aggregate as of the last
day of the most recent fiscal quarter or Fiscal Year for which financial
statements are available equal or exceed 5% of the consolidated tangible assets
of Holdings and its Restricted Subsidiaries as of such date; or (b) the
Consolidated Adjusted EBITDA attributable to or generated by all Immaterial
Subsidiaries in the aggregate for the most recently ended four-fiscal quarter
period equal or exceed 5% of the Consolidated Adjusted EBITDA of Holdings and
its Subsidiaries on a consolidated basis for such period.
 
“Increased Incremental Class” shall have the meaning assigned to such term in
Section 2.20(a).
 
“Incremental Effective Date” shall have the meaning assigned to such term in
Section 2.20(a).
 
“Incremental Joinder” shall have the meaning assigned to such term in Section
2.20(c).
 
“Incremental Revolving Facility” shall have the meaning assigned to such term in
Section 2.20(a).
 
“Incremental Loans” shall have the meaning assigned to such term in Section
2.20(a).
 
“Indebtedness” of any Person shall mean, without duplication,
 

 
(a)
all obligations of such Person for borrowed money,

38

--------------------------------------------------------------------------------

 
(b)
all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments to the extent the same would appear as a liability on a balance
sheet of such Person prepared in accordance with GAAP, whether or not
representing obligations for borrowed money,

 

 
(c)
all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person,

 

 
(d)
all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation, purchase price adjustment or
similar obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid within thirty (30)
days after being due and payable and (iii) liabilities associated with customer
prepayments and deposits),

 

 
(e)
Disqualified Capital Stock,

 

 
(f)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,

 

 
(g)
[intentionally omitted],

 

 
(h)
any liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (A) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (B) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (A) or (B) of this
clause (h), the primary purpose or intent thereof is as described in clause (g)
above,

 

 
(i)
to the extent not otherwise included, all Guarantees by such Person of
Indebtedness of others,

 

 
(j)
all Capital Lease Obligations of such Person other than an amount in respect of
2017 GAAP Leases that is equal to the amount of any liability in respect thereof
that would, as at the Closing Date, had such lease been effect, not be required
to be capitalized on a balance sheet,

 

 
(k)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty,

 

 
(l)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and

 

 
(m)
all obligations of such Person in respect of any exchange traded or over the
counter derivative transaction, including under any Swap Agreement, in each
case, whether entered into for hedging or speculative purposes or otherwise;
provided, in no event shall obligations under any Swap Agreement be deemed
“Indebtedness” for calculating the Consolidated Fixed Charge Coverage Ratio
unless such obligations relate to such Swap Agreement which has been terminated.

39

--------------------------------------------------------------------------------

provided that the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller until payable, (iii) contingent indemnity and similar obligations
incurred in the ordinary course of business until such time as any demand for
payment is made in respect thereof, and (iv) Indebtedness of any Parent Entity
(for which none of Holdings or any Restricted Subsidiary is liable) appearing on
the balance sheet of Holdings solely by reason of push down accounting under
GAAP.
 
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner), to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness of any Person for purposes of clause (f) above shall
(unless such Indebtedness has been assumed by such Person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and (B)
the Fair Market Value of the property encumbered thereby as determined by such
Person in good faith.
 
“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.
 
“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).
 
“Individual LC Commitment” shall mean, as to each Issuing Bank, the dollar
limitation set forth for such Issuing Bank in the definition of “Issuing Bank”,
as such amount may be modified from time to time in accordance with Section
2.18(t).
 
“Individual LC Exposure” means, as of any date of determination with respect to
any Lender, such Lender’s participation in the LC Exposure pursuant to Section
2.18(e) on such date.
 
“Information” shall have the meaning assigned to such term in Section 10.12.
 
“Initial Australian Borrowers” shall have the meaning assigned to such term in
the preamble hereto.
 
“Initial Dutch Borrowers” shall have the meaning assigned to such term in the
preamble hereto.
 
“Initial U.S. Borrowers” shall have the meaning assigned to such term in the
preamble hereto.
 
“Instruments” shall mean all “instruments,” as such term is defined in the UCC
as in effect on the date hereof in the State of New York, in which any Person
now or hereafter has rights, and shall include (amongst others) any instruments
referred to in Titles 6 and 7 of the Dutch Commercial Code (Wetboek van
Koophandel).
40

--------------------------------------------------------------------------------

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.05 and all
renewals and extensions thereof.
 
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
 
“Intellectual Property” shall have the meaning assigned to such term in the U.S.
Security Agreement.
 
“Intellectual Property Security Agreements” shall have the meaning assigned to
such term in the U.S. Security Agreement.
 
“Intercompany Note” shall mean the Third Amended and Restated Intercompany Note,
dated as of the Closing Date, executed by the Loan Parties and other
Subsidiaries party thereto.
 
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the Closing Date, among, the Collateral Agent and the Term Loan Agent, and
acknowledged and agreed to by each Loan Party as the same has been and may be
amended, supplemented or otherwise modified from time to time.
 
“Interest Election Request” shall mean a request by the Administrative Borrower
to convert or continue a Revolving Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.
 
“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the first calendar day of each January, April, July and
October to occur during any period in which such Loan is outstanding; (b) with
respect to any Eurodollar Revolving Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Revolving Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first Business Day of such
Interest Period; and (c) the Revolving Maturity Date or such earlier date on
which the Revolving Commitments are terminated, as the case may be.
 
“Interest Period” shall mean, with respect to any Eurodollar Revolving Loan, a
period commencing on the date of the making of such Eurodollar Revolving
Borrowing (or the continuation of a Eurodollar Revolving Loan or the conversion
of a ABR Loan to a Eurodollar Revolving Loan) and ending 1, 2, 3, or 6 months
thereafter; provided, that (a) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (b) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (c) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3, or 6 months after the date on which the Interest Period
began, as applicable, and (d) Borrowers may not elect an Interest Period which
will end after the Revolving Maturity Date; provided, however, that an Interest
Period shall be limited to the extent required under Section 2.03(a)(v).
41

--------------------------------------------------------------------------------

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, as applicable, and includes
moveable not registered assets (roerende zaken niet registergoederen) within the
meaning of the Dutch Civil Code, in each case, wherever located, in which any
Person now or hereafter has rights.
 
“Inventory Appraisal” shall mean the most recent inventory appraisal conducted
by an independent appraisal firm selected by the Administrative Agent and, in
the absence of a Specified Event of Default, reasonably acceptable to Holdings,
and delivered pursuant to Section 5.19 (and, if applicable, in the case of an
Additional Co-Borrower, pursuant to the proviso in the definition of “Additional
Co-Borrower”).
 
“Inventory Cost Advance Rate” shall mean (i) during a Seasonal Period, 80%, and
(ii) otherwise, 75%.
 
“Inventory Recovery Advance Rate” shall mean (i) during a Seasonal Period, 90%,
and (ii) otherwise, 85%.
 
“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (i) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment), but without any adjustment for writedowns or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (ii) any Investment in the form of
a Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by a Financial
Officer, (iii) any Investment in the form of a transfer of Equity Interests or
other non-cash property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the Fair Market Value
of such Equity Interests or other property as of the time of the transfer, minus
any payments actually received by such investor representing a return of capital
of, or dividends or other distributions in respect of, such Investment (to the
extent such payments do not exceed, in the aggregate, the original amount of
such Investment), but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (iv) any Investment (other
than any Investment referred to in clause (i), (ii) or (iii) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), plus (A) the cost of all additions thereto and
minus (B) the amount of any portion of such Investment that has been repaid to
the investor in cash as a repayment of principal or a return of capital, and of
any cash payments actually received to and received by such investor
representing interest, dividends or other distributions in respect of such
Investment (to the extent the amounts referred to in clause (B) do not, in the
aggregate, exceed the original cost of such Investment plus the costs of
additions thereto), but without any other adjustment for increases or decreases
in value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment. For purposes of Section 6.08, if
an Investment involves the acquisition of more than one Person, the amount of
such Investment shall be allocated among the acquired Persons in accordance with
GAAP; provided that pending the final determination of the amounts to be so
allocated in accordance with GAAP, such allocation shall be as reasonably
determined by a Financial Officer.
42

--------------------------------------------------------------------------------

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized rating agency.
 
“IRS” shall mean the Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.
 
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
 
“Issuing Bank” shall mean, as the context may require, (a) with respect to not
more than $26,000,000 of the LC Commitment, Wells Fargo Bank, National
Association, in its capacity as issuer of Letters of Credit, including the
Existing Letters of Credit, issued by it; (b) with respect to not more than
$15,000,000 of the LC Commitment, Goldman Sachs Bank USA, in its capacity as
issuer of Letters of Credit, (c) with respect to not more than $22,000,000 of
the LC Commitment, Bank of America, N.A., in its capacity as issuer of Letters
of Credit, (d) with respect to not more than $22,000,000 of the LC Commitment,
Citibank, N.A., in its capacity as issuer of Letters of Credit and (e) any other
Lender that may become an Issuing Bank pursuant to Sections 2.18(j) and (k) in
its capacity as issuer of Letters of Credit issued by such Lender; or (e)
collectively, all of the foregoing.
 
“ITSA” shall mean an agreement between the members of an Australian GST Group
which takes effect as an indirect tax sharing agreement under section 444-90 of
Schedule 1 of the Australian Taxation Administration Act 1953 (Cth) and complies
with the Australian Taxation Administration Act 1953 (Cth) and the Australian
GST Act as well as any applicable law, official directive, request, guideline or
policy (whether or not having the force of law) issued in connection with the
Australian Taxation Administration Act 1953 (Cth), any such agreement to be in
the form and substance reasonably satisfactory to the Administrative Agent.
 
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.
 
“Judgment Currency” shall have the meaning assigned to such term in Section
10.18(a).
 
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 10.18(a).
 
“Krone” shall mean the lawful currency of Denmark.
43

--------------------------------------------------------------------------------

“Kronor” shall mean the lawful currency of Sweden.
 
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
 
“LCT Election” has the meaning set forth in Section 1.09.
 
“LCT Test Date” has the meaning set forth in Section 1.09.
 
“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit to the Borrowers pursuant to Section 2.18. The amount of the LC
Commitment shall initially be $85,000,000, but in no event exceed the Revolving
Commitment.
 
“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a drawing under a Letter of Credit.
 
“LC Exposure” shall mean at any time the sum of (a) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the Dollar Equivalent of the aggregate principal amount of all Reimbursement
Obligations outstanding at such time. The LC Exposure of any Revolving Lender at
any time shall mean its Pro Rata Percentage of the aggregate LC Exposure at such
time.
 
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
 
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
 
“Legal Reservations” shall mean (a) the principle that equitable remedies are
remedies which may be granted or refused at the discretion of the court, the
principle of reasonableness, the limitation of enforcement by laws relating to
bankruptcy, insolvency, liquidation, reorganization, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors and
secured creditors; (b) the time barring of claims under applicable limitation
laws and defenses of set-off or counterclaim (including the limitation acts) and
the possibility that an undertaking to assume liability for or to indemnify a
person against non-payment of U.K. stamp duty may be void; (c) the principle
that in certain circumstances security granted by way of fixed charge may be
recharacterized as a floating charge or that security purported to be
constituted as an assignment may be recharacterized as a charge; and (d) any
other matters which are set out as qualifications or reservations (however
described) regarding a matter of law contained in any legal opinion delivered to
the Administrative Agent in connection with any Loan Document.
 
“Lenders” shall mean (a) the financial institutions that are party hereto on the
Closing Date; (b) the financial institutions that have become a party hereto
pursuant to an Incremental Joinder; and (c) any financial institution that has
become a party hereto pursuant to an Assignment and Assumption, other than, in
each case, any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context clearly indicates
otherwise, the term “Lenders” shall include the Swingline Lender.
44

--------------------------------------------------------------------------------

“Letter of Credit” shall mean any (a) Standby Letter of Credit; and (b)
Commercial Letter of Credit, in each case, issued or to be issued by an Issuing
Bank for the account of a Borrower pursuant to Section 2.18.
 
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to the Administrative Agent
(including that the Administrative Agent has a first priority perfected Lien in
such cash collateral), including provisions that specify that the Letter of
Credit Fees and all commissions, fees, charges and expenses provided for in
Section 2.05(c) of this Agreement (including any Fronting Fees) will continue to
accrue while the Letters of Credit are outstanding) to be held by the
Administrative Agent for the benefit of the Lenders in an amount equal the sum
of (i) 103% of the then existing LC Exposure denominated in dollars, and (ii)
110% of the then existing LC Exposure denominated in any other currency, (b)
delivering to the Administrative Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to the Administrative Agent and Issuing Bank, terminating all of
such beneficiaries’ rights under the Letters of Credit, or (c) providing the
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to the Administrative Agent, from a commercial bank
acceptable to the Administrative Agent (in its sole discretion) in an amount
equal to sum of (i) 103% of the then existing LC Exposure denominated in
dollars, and (ii) 110% of the then existing LC Exposure denominated in any other
currency (it being understood that the Letter of Credit Fee and all Fronting
Fees set forth in this Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit).
 
“Letter of Credit Related Person” has the meaning set forth in Section 2.18.
 
“Letter of Credit Indemnified Costs” has the meaning set forth in Section 2.18.
 
“Leverage Ratio” shall mean the ratio as of the last day of any fiscal quarter
of (a) Consolidated Net Debt as of such day to (b) Consolidated Adjusted EBITDA
for the four fiscal quarter period ending on such date.
 
“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Administrative Agent may designate from time to time) as of 11:00
a.m., London time, two Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the Eurodollar Rate Loan requested (whether as an initial
Eurodollar Rate Loan or as a continuation of a Eurodollar Rate Loan or as a
conversion of an ABR Revolving Loan to a Eurodollar Rate Loan) by Borrowers in
accordance with this Agreement (and, if any such published rate is below zero,
then the rate shall be deemed to be zero). Each determination of the LIBOR Rate
shall be made by the Administrative Agent and shall be conclusive in the absence
of manifest error.
 
“Lien” shall mean, (a) (x) any lien, mortgage, pledge, assignment, security
interest, charge, “security interest” as defined in the PPSA Australia, tax
privileges (bodemrecht) or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or license in the nature thereof) and (y) any option,
trust or other preferential arrangement having the practical effect of any of
the items listed in clause (x); and (b) in the case of Securities, any purchase
option, call or similar right of a third party with respect to such Securities.
 
“Limited Condition Transaction” means any acquisition (including by way of
merger) by Holdings or one or more of its Restricted Subsidiaries, in each case,
permitted pursuant to this Agreement whose consummation is not conditioned upon
the availability of, or on obtaining, third party financing.
45

--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Intercreditor Agreement, the Notes (if any), and the Security Documents and,
solely for purposes of clause (d) of Section 8.01, the confidential Fee Letter.
 
“Loan Parties” shall mean Holdings, the Borrowers and the Subsidiary Guarantors.
 
“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.
 
“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to
Eurodollar Revolving Loans; provided that, other than with respect to the rate
of interest and Applicable Margin applicable thereto, Market Disruption Loans
shall for all purposes hereunder and under the other Loan Documents be treated
as ABR Loans.
 
“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to, as
determined in the reasonable discretion of the Administrative Agent in good
faith pursuant to its reasonable judgment, either (i) the Alternate Base Rate
for such day or (ii) the rate for such day reasonably determined by the
Administrative Agent to be the cost of funds of representative participating
members in the interbank eurodollar market selected by the Administrative Agent
(which may include Lenders) for maintaining loans similar to the relevant Market
Disruption Loans. Any change in the Market Disruption Rate shall be effective as
of the opening of business on the effective day of any change in the relevant
component of the Market Disruption Rate.
 
“Market Intercreditor Agreement” means (a) to the extent executed in connection
with the incurrence of Indebtedness secured by Liens on the Collateral which are
intended to rank equal in priority to the Liens on the Collateral securing the
Secured Obligations (but without regard to the control of remedies), a customary
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and the Collateral Agent and Holdings, which agreement
shall provide that the Liens on the Collateral securing such Indebtedness shall
rank equal in priority to the Liens on the Collateral securing the Secured
Obligations (but without regard to the control of remedies) and (b) to the
extent executed in connection with the incurrence of Indebtedness secured by
Liens on the Collateral which are intended to rank junior to the Liens on the
Collateral securing the Secured Obligations a customary intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent and the
Collateral Agent and Holdings, which agreement shall provide that the Liens on
the Collateral securing such Indebtedness shall rank junior to the Liens on the
Collateral securing the Obligations.
 
“Master Agreement” has the meaning assigned to such term in the definition of
“Swap Agreement.”
46

--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a material adverse effect on and/or with
respect to (a) the business, results of operations, properties, assets or
financial condition, in each case of Holdings and its Restricted Subsidiaries
taken as a whole; (b) the ability of the Loan Parties, taken as a whole, to
fully and timely perform their Obligations; (c) the legality, validity, binding
effect or enforceability against a Loan Party that is a Material Entity of a
Loan Document to which it is a party; (d) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Loan Document; or (e) the Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.
 
“Material Contract” shall mean any contract or other arrangement to which
Holdings or any of its Restricted Subsidiaries is a party (other than the Loan
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect.
 
“Material Entity” shall mean (a) each of the Borrowers; (b) Holdings; and (c)
any Restricted Subsidiary of Holdings that is not an Immaterial Subsidiary.
 
“Material Indebtedness” means (without duplication) (i) Indebtedness incurred
pursuant to the Term Loan Documents, (ii) Indebtedness incurred pursuant to the
New Notes, (iii) Indebtedness incurred pursuant to the Senior Unsecured 2022
Notes, and (iv) other Indebtedness for borrowed money (other than the
Obligations), Capital Lease Obligations (other than 2017 GAAP Leases),
unreimbursed obligations for letter of credit drawings and financial guarantees
(other than ordinary course of business contingent reimbursement obligations) or
obligations in respect of one or more Swap Agreements, of any one or more of
Holdings and the Restricted Subsidiaries in an aggregate principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements and/or collateral posted) that Holdings or any Restricted Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
 
“Material Real Estate Asset” means each parcel of real property and the
improvements thereon owned in fee by a Loan Party with an individual Fair Market
Value of greater than $20,000,000, as determined on the Closing Date for
existing real property and on the date of acquisition for any after-acquired
real property (or the date of substantial completion of any material improvement
thereon or new construction thereof).
 
“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.
 
“MIRE Event” shall mean if there are any Mortgaged Properties at such time, any
increase, extension of the maturity or renewal of any of the Commitments or
Loans (including in connection with any Incremental Revolving Loan or any
amendment to this Agreement, but excluding for the avoidance of doubt (a) any
continuation or conversion of borrowings or (b) the making of any Loan).
 
“MNPI” shall have the meaning assigned to such term in Section 10.01(d).
 
“Mortgage” shall mean any deed of trust, mortgage, deed to secure debt,
debenture or other document creating a Lien on any Real Estate Asset or any
interest in any Real Estate Asset, in each case (a) as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and (b) in form and substance reasonably acceptable to
the Collateral Agent.
47

--------------------------------------------------------------------------------

“Mortgaged Property” shall mean (a) each owned Real Property identified as a
Mortgaged Property on Schedule 2(e) to the Perfection Certificate dated the
Closing Date; and (b) each Real Property, if any, which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Section 5.11(c).
 
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA that is subject to Title IV of
ERISA (a) to which any Company or any ERISA Affiliate is then making or accruing
an obligation to make contributions; (b) to which any Company or any ERISA
Affiliate has within the preceding five (5) plan years made, or had any
obligation to make, contributions; or (c) with respect to which any Company
could incur liability, whether absolute or contingent.
 
“Narrative Report” shall mean with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Restricted Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable month, fiscal
quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate.
 
“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by the
Administrative Agent, net of operating expenses, liquidation expenses and
commissions reasonably anticipated in the disposition of such assets; and (b)
the denominator of which is the original Cost of the aggregate amount of the
Inventory, subject to appraisal.
 
“New Notes” shall mean the 5.750% senior notes due 2025 issued by Tronox Finance
plc, a public limited company incorporated under the laws of England and Wales.
 
“New Notes Documents” shall mean that certain indenture pursuant to which the
New Notes are issued and the related documents entered into pursuant thereto.
 
“New Zealand Dollars” shall mean the lawful currency of New Zealand.
 
“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.
 
“Non-Eligible Subsidiary” shall mean any Subsidiary of Holdings that is not
organized or incorporated under the laws of Australia, the Netherlands or the
United States.
 
“Non-U.S. Entity” shall mean any Person that is not a U.S. Entity.
 
“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
K-1 or K-2.
 
“Obligation Currency” shall have the meaning assigned to such term in Section
10.18(a).
48

--------------------------------------------------------------------------------

“Obligations” shall mean (a) obligations of the Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding (or which would have been secured but
for pendency of any such proceeding), regardless of whether allowed or allowable
in such proceeding) on the Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise; (ii) each
payment required to be made by the Borrowers and the other Loan Parties under
this Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of Reimbursement Obligations, interest thereon and
obligations to provide Letter of Credit Collateralization; and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers and the other Loan Parties under
this Agreement and the other Loan Documents; and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrowers and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents.
 
“Officers’ Certificate” shall mean a certificate executed by one Responsible
Officer and one of the Financial Officers of the Administrative Borrower, each
in his or her official (and not individual) capacity.
 
“Offshore Associate” shall mean an Associate:
 
(a)            which is a non-resident of Australia and does not acquire or
hold, or would not acquire or hold, the participations as Lender under this
Agreement in carrying on a business in Australia at or through a permanent
establishment of the Associate in Australia; or
 
(b)            which is a resident of Australia and which acquires or holds, or
would acquire or hold, the participations as Lender under this Agreement in
carrying on a business in a country outside Australia at or through a permanent
establishment of the Associate in the country, and
 
which, in either case, is not acquiring or holding the participations as Lender
under this Agreement or receiving payment in the capacity of a clearing house,
custodian, funds manager or responsible entity of a registered managed
investment scheme.
 
“Organizational Documents” shall mean, with respect to any Person, (a) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person; (b) in the case of any limited liability
company, the certificate of formation and operating agreement, deed of
incorporation, certificate of incorporation, certificates of incorporation on
change of name, memorandum of association and articles of association (or
similar documents) of such Person; (c) in the case of any limited partnership,
the certificate of formation and limited partnership agreement (or similar
documents) of such Person; (d) in the case of any limited liability partnership,
the certificate of formation and partnership agreement (or similar documents) of
such Person; (e) in the case of any general partnership, the partnership
agreement (or similar document) of such Person; (f) in the case of any trust,
the trust deed (or similar document of such Person); and (g) in any other case,
the functional equivalent of the foregoing. In the event any term or condition
of this Agreement or any other Loan Document requires any Organizational
Document to be certified by a secretary of state or similar governmental
official, the reference to any such “Organizational Document” shall only be to a
document of a type customarily certified by such governmental official.
 
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made under
this Agreement, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than any
connection resulting from or relating to the transactions contemplated by this
Agreement or the other Loan Documents).
49

--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, court, documentary,
intangible, recording, filing or similar taxes, charges or levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (and any interest, additions to tax or
penalties applicable thereto), but excluding (a) Excluded Taxes and (b) any such
Tax that is an Other Connection Tax imposed with respect to an assignment.
 
“Overadvance” shall have the meaning assigned to such term in Section 2.01(c).
 
“Parent Entity” means any Person that is a direct or indirect parent of Holdings
and of which Holdings is a direct or indirect wholly-owned subsidiary.
 
“Participant” shall have the meaning assigned to such term in Section 10.04(d).
 
“Participant Register” shall have the meaning assigned to such term in Section
10.04(d).
 
“Participating Member State” shall mean the member states of the European Union
that adopt or have adopted the euro as their lawful currency in accordance with
the legislation of the European Union relating to the Economic and Monetary
Union.
 
“Payment Conditions” shall mean, with respect to the applicable specified
activity in this Agreement, on any date of determination, (a) subject to Section
1.09, no Event of Default has occurred and is continuing; (b)(i) if the
Consolidated Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, for
the Test Period ended immediately prior to the date of determination for which
financial statements are then available or are required to be delivered under
Section 5.01(b) or (c) is greater than 1.00 to 1.00, the pro forma Borrowing
Availability shall not be less than the greater of (x) $60,000,000 and (y) 15%
of the aggregate Revolving Commitments in effect at such time and (ii) if the
Consolidated Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, for
the Test Period ended immediately prior to the date of determination for which
financial statements are then available or are required to be delivered under
Section 5.01(b) or (c) is less than or equal to 1.00 to 1.00, the pro forma
Borrowing Availability shall not be less than the greater of (x) $80,000,000 and
(y) 20% of the aggregate Revolving Commitments in effect at such time and (c)
the Administrative Borrower shall have delivered a certificate to the
Administrative Agent certifying as to clauses (a) and (b) (as applicable) above.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Pension Plan” shall mean any Employee Benefit Plan that is a an employee
pension benefit plan (as such term is defined in Section 3(2) of ERISA), other
than a Multiemployer Plan, that is subject to Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA and is sponsored or maintained by any of the
Companies or any of their respective ERISA Affiliates or to which any of the
Companies or their respective ERISA Affiliates contributes or has an obligation
to contribute (or has had an obligation to make contributions) at any time
during the preceding five plan years.
 
“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
50

--------------------------------------------------------------------------------

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.
 
“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any Person, or of any business or
division of any Person; or (b) acquisition (including by merger or
consolidation) of the Equity Interests of any Person that becomes a Subsidiary
after giving effect such transaction; provided that in the case of such
transactions, each of the following conditions shall be met:
 
(i) subject to Section 1.09, no Event of Default then exists would result
therefrom;
 
(ii) (w) the Person or business to be acquired shall be, or shall be engaged in,
a business of the type that Holdings and its Subsidiaries are permitted to be
engaged in under Section 6.12, (x) all actions required to be taken with respect
to any newly created or acquired Subsidiary (including each subsidiary thereof
that constitutes a Restricted Subsidiary) or assets in order to satisfy the
requirements, to the extent required by Section 5.10, shall have been taken, and
(y) such acquired Person shall become a Restricted Subsidiary;
 
(iii) all transactions in connection therewith shall be consummated in
accordance with all applicable Requirements of Law;
 
(iv) if such acquisition is for an aggregate cash purchase price amount in
excess of $75,000,000, Holdings shall have delivered to the Administrative Agent
(A) at least five (5) Business Days prior to such proposed acquisition (or such
shorter period as may be agreed by the Administrative Agent), a certification
setting forth the aggregate consideration for such acquisition and certifying
that such transaction complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such compliance
and (B) promptly upon request by Administrative Agent, (i) a copy of the
purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by Administrative Agent to the extent
available) provided such documents and information may not be permitted to be
provided in light of any applicable confidentiality requirements (it being
understood that Holdings shall use commercially reasonable efforts to obtain any
applicable consents to permit delivery to the Administrative Agent) and (ii)
quarterly and annual financial statements of the Person whose Equity Interests
or assets are being acquired for the twelve month period immediately prior to
such proposed Permitted Acquisition, including any audited financial statements,
in each case to the extent available;
 
(v) if the assets acquired in such Permitted Acquisition are intended to be
included in the Borrowing Base, to the extent such assets exceed the greater of
$25,000,000 and five percent (5%) of the Borrowing Base (exclusive of the assets
so acquired), prior to the inclusion of such assets in the Borrowing Base, the
Administrative Agent, in its discretion, shall have the right prior to the date
such assets are first included in the Borrowing Base to conduct Collateral field
audits and Inventory Appraisals with respect to such Restricted Subsidiary at
the sole expense of the Borrowers; and
 
(vi) the Payment Conditions are satisfied at the time such acquisition is
consummated.
51

--------------------------------------------------------------------------------

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens; and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(c), (e), and (j) of Section 6.02.
 
“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment by the Administrative Agent in accordance with customary
business practices for comparable asset-based lending transactions. In
exercising its Permitted Discretion, the Administrative Agent shall not
establish or increase any Reserve except upon three (3) Business Days’ prior
written notice (which may be by e-mail) to the Administrative Borrower following
good faith discussions with the Administrative Borrower; provided further that
prior notice and discussions with the Administrative Borrower shall not be
required for (i) Reserves for (a) Swap Obligations and obligations under
Treasury Services Agreements, in each case to the extent included in Secured
Obligations; (b) rent at locations leased by any Loan Party; (c) consignee’s,
warehousemen’s and bailee’s charges; and (d) if in the good faith judgment of
the Administrative Agent, failure to implement such Reserve immediately could
reasonably be expected to result in a Material Adverse Effect or adversely
affect the Revolving Loan Priority Collateral or the rights of the Lenders
hereunder, or (ii) for changes to any Reserves resulting solely by virtue of
calculations of the amount of such Reserves in accordance with the methodology
of calculation previously utilized.
 
“Permitted Indebtedness” shall have the meaning assigned to such term in Section
6.01.
 
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
 
“Permitted Receivables Financing” means a securitization or other similar
financing (including any factoring program) of assets or property that is
non-recourse to Holdings, the Borrowers and the Restricted Subsidiaries,
pursuant to (i) the Bahamas Receivables Purchase Agreement, or (ii) agreements
substantially similar to the Bahamas Receivables Purchase Agreement and approved
in writing by the Administrative Agent in its sole discretion.
 
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except (i) by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon plus underwriting discounts, other amounts paid, and
fees, commissions and expenses (including upfront fees, original issue discount
or initial yield payments) incurred, in connection with such modification,
refinancing, refunding, renewal or extension, (ii) by an amount equal to any
existing revolving commitments unutilized thereunder to the extent that the
portion of any existing and unutilized revolving commitment being refinanced was
permitted to be drawn under Section 6.01 prior to such refinancing (other than
by reference to a Permitted Refinancing) and such drawing shall be deemed to
have been made and (iii) to the extent such excess amounts is otherwise
permitted to be incurred under Section 6.01, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
6.01(e), (j) and (aa) (other than in respect of Indebtedness for borrowed
money), Indebtedness resulting from such modification, refinancing, refunding,
renewal or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Obligations, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (d) such Permitted
Refinancing is not secured by a Lien on any assets other than the collateral
securing, and with no higher priority than, the Indebtedness being refinanced,
(e) if unsecured, such Indebtedness shall remain unsecured (unless permitted to
be secured by another provision of Section 6.02) and (f) no Loan Party that was
not an obligor with respect to the Indebtedness being refinanced shall be an
obligor under the Permitted Refinancing and if the Indebtedness being refinanced
was (or was required to be) subject to an Intercreditor Agreement, the holders
of such Permitted Refinancing (if such Indebtedness is secured) or their
authorized representative on their behalf, shall become party to such
Intercreditor Agreement providing for the same (or lesser) lien priority. For
the avoidance of doubt, it is understood and agreed that a Permitted Refinancing
includes successive Permitted Refinancings of the same Indebtedness.
52

--------------------------------------------------------------------------------

“Permitted Reorganization” shall mean:
 
(a)            any corporate reorganization (or similar transaction or event)
undertaken (each, a “Reorganization”), and each step reasonably required to
effect such Reorganization, provided that, in connection therewith, (x) any
assets distributed that were, immediately prior to such Reorganization, owned by
Holdings and its Restricted Subsidiaries, continue to be owned by Holdings and
its Restricted Subsidiaries, (y) any assets that were, immediately prior to such
Reorganization, owned by a Loan Party prior to such Reorganization, continue to
be owned by a Loan Party after giving effect to such Reorganization, and (z) any
assets subject to a Lien in favor of the Collateral Agent immediately prior to
such Reorganization shall be subject to a Lien in favor of the Collateral Agent
after giving effect to such Reorganization; and
 
(b)            any transaction or series of transactions or steps, including
using a scheme of arrangement under Pt 5.1 of the Australian Corporations Act or
similar arrangement (the “Top-Hat Transaction”) pursuant to which Holdings
becomes a wholly-owned direct or indirect subsidiary of a parent company (the
“Top-Hat Company”), which shall be publicly listed, provided, that, after giving
effect to such Top-Hat Transaction the Top-Hat Company shall be organized and
existing under the laws of the United States, any state in the United States or
the District of Columbia, Ireland or the United Kingdom, provided, that (y) any
assets that were, immediately prior to such Reorganization, owned by a Loan
Party prior to such Reorganization, continue to be owned by a Loan Party after
giving effect to such Reorganization, and (z) any assets subject to a Lien in
favor of the Collateral Agent immediately prior to such Reorganization shall be
subject to a Lien in favor of the Collateral Agent after giving effect to such
Reorganization;
 
in the case of any of clauses (i) and (ii) above, such Reorganization shall only
qualify as a Permitted Reorganization if (w) no Default or Event of Default is
continuing, (x) such Restructuring does not impair the Guarantee or the security
interests of the Lenders in any material respect and is otherwise not adverse to
the Lenders in any material respect, (y) no Borrower shall change its
jurisdiction of organization or formation in connection therewith and (z) after
giving effect to such Restructuring, Holdings and its Restricted Subsidiaries
otherwise comply with Section 5.12.
 
“Permitted Secured Indebtedness” shall mean Indebtedness (including Commitments
in respect thereof) permitted to be incurred under any Incremental Equivalent
Debt, Ratio Indebtedness, Acquisition Debt, Permitted First Priority Refinancing
Debt and Permitted Second Priority Refinancing Debt (each as defined under the
Term Loan Agreement as in effect as of the date hereof) (with respect to
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, only to the extent not resulting from a Refinancing Amendment
(as defined in the Term Loan Agreement as in effect on the date hereof)) and any
Permitted Refinancing thereof, to the extent such Indebtedness is permitted to
be secured pursuant to such definitions as set forth in the Term Loan Agreement
as in effect as of the date hereof.
53

--------------------------------------------------------------------------------

“Permitted Secured Indebtedness Intercreditor Agreement” shall mean the
Intercreditor Agreement or a Market Intercreditor Agreement, as applicable.
 
“Permitted Securitization” shall mean a Securitization that complies with the
following criteria: (a) the cash portion of the initial purchase price paid by
the Securitization Subsidiary to Holdings and its Subsidiaries at closing for
the Securitization Assets is at least 75% of the Fair Market Value of the
Securitization Assets at such time; (b) the aggregate Investment by Holdings or
any of its Subsidiaries in the Securitization Subsidiary does not exceed the
customary investment required in the securitization market; and (c) the Seller’s
Retained Interest and all proceeds thereof shall constitute Collateral (unless
the Securitization Subsidiary is a South African Subsidiary, is not owned by a
Loan Party, the granting of a Lien in the Seller’s Retained Interest would
result in a violation of applicable Requirements of Law or the Administrative
Agent determines in its reasonable discretion that the benefit to the Secured
Parties of the granting of a Lien in Seller’s Retained Interest is substantially
outweighed by the burden of granting such a Lien) and, subject to the foregoing,
all necessary steps to perfect a security interest in such Seller’s Retained
Interest for the benefit of the Secured Parties are taken by Holdings and its
Subsidiaries.
 
“Permitted Securitization Agent” shall mean any collateral agent or similar
representative of the secured parties under any Permitted Securitization or, if
no such representative exists, the provider or providers of such Permitted
Securitization.
 
“Permitted Securitization Intercreditor Agreement” shall have the meaning
assigned to such term in Section 6.01(k).
 
“Permitted Seller Notes” shall mean any promissory note issued by Holdings or
any of its Restricted Subsidiaries to a seller in any Permitted Acquisition or
another permitted Investment constituting part of the purchase price thereof (or
to a third party lender in connection with any Permitted Acquisition or another
permitted Investment); provided that (unless agreed to by the Administrative
Agent in its sole discretion) such Indebtedness (a) is unsecured; (b) is
expressly subordinated to the prior payment in full in cash of Obligations; and
(c) has a scheduled maturity of at least 90 days beyond the Revolving Maturity
Date.
 
“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) any trust or other
legal entity the beneficiary of which is such Person’s immediate family,
including his or her spouse, ex-spouse, children, stepchildren or their
respective lineal descendants and (c) without duplication with any of the
foregoing, such Person’s heirs, executors and/or administrators upon the death
of such Person and any other Person who was an Affiliate of such Person upon the
death of such Person and who, upon such death, directly or indirectly owned
Equity Interests in Holdings.
 
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.20(d).
54

--------------------------------------------------------------------------------

“PPSA Australia” shall mean (a) the Personal Property Securities Act 2009 (Cth),
(or any successor statute) and any regulation made at any time under the
Personal Property Securities Act 2009 (Cth), including the Personal Property
Securities Regulations 2009 (Cth) (each as amended from time to time); and (b)
any amendment made at any time to any other legislation as a consequence of a
law or regulation referred to in clause (a).
 
“Preferred Stock” shall mean, with respect to any Person, any and all preferred
or preference Equity Interests (however designated) of such Person whether now
outstanding or issued after the Closing Date.
 
“Premises” shall have the meaning assigned thereto in the applicable Mortgage.
 
“Products” shall mean the products developed, researched, manufactured
(including mining and exploring for raw materials for manufacture), distributed,
marketed or sold by Holdings and its Restricted Subsidiaries, including those
set forth on Schedule 1.01(c).
 
“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).
 
“Private Siders” shall have the meaning assigned to such term in Section
10.01(d).
 
“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated Adjusted EBITDA made in accordance with clause (b) of the
definition of that term.
 
“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four (4) consecutive fiscal quarter
period ended on or before the occurrence of such event (the “Reference Period”):
(a) in making any determination of Consolidated Adjusted EBITDA or any component
thereof, effect shall be given to any Specified Transaction, the Cristal
Acquisition and any synergies, operating improvements, cost savings or
restructurings of the business of Holdings or any of the Restricted
Subsidiaries, in each case, that occurred during the Reference Period or with
respect to any such event or transaction included in the definition of Specified
Transactions are expected to occur within eight (8) fiscal quarters of the
determination to take such actions and which Holdings determines are reasonably
identifiable and projected in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken, and without duplication of any such amount included in Consolidated
Adjusted EBITDA pursuant to the definition thereof, and provided that any
increase in Consolidated Adjusted EBITDA as a result of synergies, operating
improvements, cost savings and restructurings pursuant to this definition shall
be subject to the limitations set forth in clause (b) of the definition of
Consolidated Adjusted EBITDA; (b) in making any determination on a Pro Forma
Basis, of Pro Forma Compliance or of Pro Forma Effect, (x) all Indebtedness
(including Indebtedness issued, incurred or assumed as a result of, or to
finance, any relevant transactions and for which the financial effect is being
calculated, whether incurred under the Loan Documents or otherwise) issued,
incurred, assumed or repaid during the Reference Period (or with respect to
Indebtedness repaid, during the Reference Period or subsequent to the end of the
Reference Period and prior to, or simultaneously with, the event for which the
calculation of any such ratio is made) shall be deemed to have been issued,
incurred, assumed or repaid at the beginning of such period and (y) interest
expense of such Person attributable to interest on any Indebtedness for which
pro forma effect is being given as provided in preceding clause (x) bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods, (c) with respect to
(A) any redesignation of a Subsidiary as an Restricted Subsidiary, effect shall
be given to such Subsidiary redesignation and all other Subsidiary
redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary redesignation then being
designated, collectively and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively and (d)
notwithstanding anything to the contrary in this definition or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no Pro Forma Effect shall be given to the classification thereof as discontinued
operations (and the Consolidated Adjusted EBITDA or any component thereof
attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such asset sale, transfer,
disposition or lease shall have been consummated. Whenever a financial ratio or
test or covenant is to be calculated on a Pro Forma Basis, the reference to the
“Test Period” for purposes of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test
Period for which financial statements of Holdings are available and have been
delivered to the Administrative Agent pursuant to Section 5.01(b) or Section
5.01(c).
55

--------------------------------------------------------------------------------

“Pro Forma Disposal Adjustment” shall mean taking into account any limitations
set forth in the definition of Pro Forma Basis, for any four-quarter period that
includes all or a portion of a fiscal quarter included in any Post-Transaction
Period with respect to any Sold Entity or Business, the pro forma increase or
decrease in Consolidated Adjusted EBITDA projected by the Borrower in good faith
as a result of contractual arrangements between Holdings or any Restricted
Subsidiary entered into with such Sold Entity or Business at the time of its
disposal or within the Post-Transaction Period and which represent an increase
or decrease in Consolidated Adjusted EBITDA which is incremental to the Disposed
EBITDA of such Sold Entity or Business for the most recent four-quarter period
prior to its disposal.
 
“Pro Forma Entity” means any Acquired Entity or Business or any Converted
Restricted Subsidiary.
 
“Pro Forma Financial Statements” has the meaning assigned to such term in the
definition of “Specified Financial Statements.”
 
“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment; provided that for purposes of
Section 2.19(b) and (c), “Pro Rata Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding the Revolving Commitment of any
Defaulting Lender to the extent its Swingline Exposure or LC Exposure is
reallocated to the non-Defaulting Lenders) represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Pro Rata Percentage shall be determined based upon the Revolving Commitments
most recently in effect, after giving effect to any assignments.
 
“Projections” shall have the meaning assigned to such term in Section 3.05(c).
56

--------------------------------------------------------------------------------

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
Person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
 
“Property Material Adverse Effect” shall have the meaning assigned thereto in
the Mortgage.
 
“Public Siders” shall have the meaning assigned to such term in Section
10.01(d).
 
“Qualified Capital Stock” of any Person shall mean any Equity Interests of such
Person that are not Disqualified Capital Stock.
 
“Qualified Cash” shall mean with respect to any Person, the amount of
unrestricted cash and Cash Equivalents of such Person that are on deposit in a
deposit account or securities account of such Person which deposit account or
securities account is maintained in the United States or the United Kingdom, and
is subject to a perfected first priority security interest in favor of the
Administrative Agent minus prior to the consummation of the Cristal Acquisition
(or the time that the Cristal Acquisition Transaction Agreement is terminated),
the lesser of the amount of Qualified Cash that shall be (x) utilized as
consideration to consummate the Cristal Acquisition and (y) payable to reduce
the outstanding Indebtedness under the Term Loan Agreement.
 
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualified Holding Company Debt” shall mean unsecured Indebtedness of Holdings
that:
 
(1)            is not subject to any Guarantee by any Subsidiary of Holdings
(including any Loan Party),
 
(2)            will not mature prior to the date that is six (6) months after
the Revolving Maturity Date with respect to any Loans in effect on the date of
issuance or incurrence thereof,
 
(3)            has no scheduled amortization or scheduled payments of principal
and is not subject to mandatory redemption, repurchase, prepayment or sinking
fund obligation (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemption provisions satisfying the requirements of
clause (5) below),
 
(4)            does not require any payments in cash of interest or other
amounts in respect of the principal thereof prior to the later to occur of (i)
the date that is four (4) years from the date of the issuance or incurrence
thereof and (ii) the date that is 180 days after the Revolving Maturity Date in
effect on the date of such issuance or incurrence, and
57

--------------------------------------------------------------------------------

(5)            has mandatory prepayment, repurchase or redemption, covenant,
default and remedy provisions customary for senior discount notes of an issuer
that is the parent of a borrower under senior secured credit facilities, and in
any event, with respect to covenant, default and remedy provisions, no more
restrictive (taken as a whole) than those set forth in this Agreement (other
than provisions customary for senior discount notes of a holding company);
 
provided that any such Indebtedness shall constitute Qualified Holding Company
Debt only if immediately after giving effect to the issuance or incurrence
thereof and the use of proceeds thereof, no Event of Default shall have occurred
and be continuing.
 
“Ratio Indebtedness” shall have the meaning assigned to such term in the Term
Loan Agreement as in effect as of the date hereof.
 
“Real Estate Asset” shall mean, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any Real Property.
 
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
 
“Register” shall have the meaning assigned to such term in Section 10.04(c).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reimbursement Obligations” shall mean each applicable Borrower’s obligations
under Section 2.18(d) to reimburse LC Disbursements.
 
“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
 
“Related Transaction” means, with respect to any Limited Condition Transaction,
(i) any incurrence of Indebtedness or Liens and (ii) any making of Asset Sales,
Permitted Acquisitions, other Investments or prepayments, repurchases,
redemptions, defeasances or other satisfactions of any Restricted Junior
Payment, in each case of clauses (i) and (ii), undertaken in connection with
such Limited Condition Transaction.
58

--------------------------------------------------------------------------------

“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the Environment including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material and including the migration of any Hazardous
Material through the air, soil, surface water or groundwater.
 
“Relevant Currency Equivalent” shall mean the Dollar Equivalent or the Euro
Equivalent, as applicable.
 
“Remedial Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24); and (b) all other actions required pursuant to any
Environmental Law or by any Governmental Authority, voluntarily undertaken or
otherwise reasonably necessary to (i) clean up, investigate, sample, evaluate,
monitor, remediate, remove, correct, contain, treat, abate or in any other way
address any Release of Hazardous Material; (ii) prevent the Release or threat of
Release, or minimize the further Release or migration, of any Hazardous
Material; or (iii) perform studies and investigations in connection with, or as
a precondition to, or to determine the necessity of the activities described in,
clause (i) or (ii) above.
 
“Required Lenders” shall mean two (2) or more Lenders having Revolving
Commitments or Revolving Exposure more than 50% of the sum of total Revolving
Exposures and Revolving Commitments of all Revolving Lenders at such time;
provided that the Revolving Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.
 
“Reserves” shall mean, without duplication, the sum of the Australian Reserves,
the Dutch Reserves and the U.S. Reserves, as the context may require.
 
“Responsible Officer” shall mean the chief executive officer, president, vice
president, chief financial officer, secretary, treasurer or assistant treasurer,
or other similar officer, manager or a director of a Loan Party and with respect
to certain limited liability companies or partnerships that do not have
officers, any manager, sole member, managing member or general partner thereof.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
“Restricted Junior Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of Equity Interests of
any Company now or hereafter outstanding, except a non-cash dividend payable
solely in shares of that class of stock to the holders of that class or in
options, warrants or other rights to purchase such stock; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Equity Interests of any
Company (or any direct or indirect parent thereof) now or hereafter outstanding;
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Equity
Interests of any Company (or any direct or indirect parent of any Borrower or
Holdings) now or hereafter outstanding; (d) any management or similar fees
payable to any equityholders other than a Loan Party; and (e) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment, with respect to, (i) the Permitted Seller
Notes, (ii) the Term Loan Agreement, or (iii) any Subordinated Indebtedness.
59

--------------------------------------------------------------------------------

“Restricted Obligation” has the meaning set forth in Section 7.09.
 
“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary.
 
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (a) the Business Day preceding the
Revolving Maturity Date; and (b) the date of termination of the Revolving
Commitments.
 
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
 
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule II to this Agreement or by an Incremental Joinder, or in the
Assignment and Assumption pursuant to which such Lender assumed its Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The aggregate
amount of the Lenders’ Revolving Commitments on the Closing Date is
$550,000,000.
 
“Revolving Exposure” shall mean, with respect to any Lender at any time, the
Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Revolving Loans of such Lender, plus the Dollar Equivalent of the
aggregate amount at such time of such Lender’s LC Exposure, plus the aggregate
amount at such time of such Lender’s Swingline Exposure.
 
“Revolving Lender” shall mean a Lender with a Revolving Commitment.
 
“Revolving Loan” shall mean, as the context may require, a U.S. Revolving Loan,
an Australian Revolving Loan or a Dutch Revolving Loan.
 
“Revolving Loan Priority Collateral” shall have the meaning assigned to such
term in the Intercreditor Agreement.
 
“Revolving Maturity Date” shall mean the earlier of (a) the date which is five
(5) years after the Closing Date, (b) the date which is three (3) months prior
to the maturity of the Term Loan Agreement (as such date may be extended
pursuant to the terms thereof or as a result of any Permitted Refinancing
thereof into one or more other credit facilities), and (c) date which is three
(3) months prior to the maturity of the Senior Unsecured 2022 Notes (as such
date may be extended pursuant to the terms thereof or as a result of any
Permitted Refinancing thereof into one or more other credit facilities);
provided that, in each case, if such date is not a Business Day, the first
Business Day thereafter.
 
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.10.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, or the U.S. Department of
State, the European Union, any Member State of the European Union, or the United
Kingdom, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned or controlled by any such Person.
60

--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria, and the Crimea region of Ukraine).
 
“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by Office of
Foreign Assets Control of the U.S. Department of the Treasury and the U.S.
Department of State), the European Union, the United Kingdom (including without
limitation, sanctions enforced by Her Majesty’s Treasury), the government of
Switzerland or any similar laws of those jurisdictions where Holdings or any of
its Subsidiaries does business.
 
“Seasonal Period” shall mean a period of one hundred twenty (120) consecutive
days in each three hundred sixty (360) day period as designated by the
Administrative Borrower by written notice to the Administrative Agent not less
than sixty (60) days prior to the beginning of such Seasonal Period. For the
avoidance of doubt, the Seasonal Period for any three hundred sixty (360) day
period shall be the same period for purposes of calculating the Borrowing Base
in each applicable jurisdiction.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Secured Leverage Ratio” shall mean the ratio as of the last day of any fiscal
quarter of (a) Consolidated Net Debt as of such day (other than any portion of
Consolidated Net Debt that is unsecured) to (b) Consolidated Adjusted EBITDA for
the four fiscal quarter period ending on such date.
 
“Secured Obligations” shall mean (a) the Obligations; (b) the due and punctual
payment and performance of all obligations of the Borrowers and the other Loan
Parties under each Swap Agreement entered into with any counterparty that is a
Secured Party; and (c) the due and punctual payment and performance of all
obligations of the Borrowers and the other Loan Parties (including overdrafts
and related liabilities) under each Treasury Services Agreement entered into
with any counterparty that is a Secured Party; provided that the Administrative
Agent shall establish a Reserve for the amount of obligations under Swap
Agreements or Treasury Services Agreements for such Swap Agreements or Treasury
Services Agreements to constitute Secured Obligations. Notwithstanding the
foregoing, in no event shall the Secured Obligations include any Excluded Swap
Obligation.
 
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each counterparty to a Swap
Agreement or Treasury Services Agreement if at the date of entering into such
Swap Agreement or Treasury Services Agreement such Person was an Agent or a
Lender or an Affiliate of an Agent or a Lender and such Person executes and
delivers to the Administrative Agent a letter agreement, acknowledged and agreed
to by the Administrative Borrower, in form and substance acceptable to the
Administrative Agent pursuant to which such Person (a) appoints the Collateral
Agent as its agent under the applicable Loan Documents; (b) agrees to be bound
by the provisions of Sections 9.03, 10.03 and 10.09 as if it were a Lender; and
(c) setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount.
 
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
61

--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933.
 
“Securities Collateral” shall mean the Pledged Equity Interests (as defined in
the U.S. Security Agreement), the Intercompany Notes and any dividends, interest
or distributions in respect of or in exchange for any or all of the Pledged
Equity Interests or Intercompany Notes.
 
“Securitization” shall mean any transaction or series of transactions entered
into by a Non-Eligible Subsidiary pursuant to which such Non-Eligible Subsidiary
sells, conveys, assigns, grants an interest in or otherwise transfers to a
Securitization Subsidiary, Securitization Assets (and/or grants a security
interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary finances the acquisition of such Securitization Assets with the cash
proceeds of Indebtedness permitted to be incurred by such Securitization
Subsidiary or the realization of proceeds from the Securitization Assets in the
ordinary course of business, or any similar arrangement with respect to the
monetization of receivables reasonably acceptable to the Administrative Agent,
it being understood that a Securitization may involve periodic transfers or
pledges of accounts receivable in which new Securitization Assets, or interests
therein, are transferred or pledged upon collection of previously transferred or
pledged Securitization Assets, or interests therein; provided that any such
transactions shall otherwise comply with the requirements of this Agreement
relating to Securitizations.
 
“Securitization Assets” shall mean any accounts receivable owed to an
Non-Eligible Subsidiary (whether now existing or arising or acquired or formed
in the future), arising in the ordinary course of business from the sale of
goods or services, all collateral securing such accounts receivable, all
contracts and contract rights and all guarantees or other obligations in respect
of such accounts receivable, all proceeds of such accounts receivable and other
assets (including contract rights) which are of the type customarily transferred
or in respect of which security interests are customarily granted in connection
with securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed by such Non-Eligible Subsidiary to a Securitization
Subsidiary.
 
“Securitization Subsidiary” shall mean a Subsidiary of Holdings that engages in
no activities other than in connection with the financing of accounts receivable
(and activities incidental thereto) and that is designated by the board of
directors (or similar governing body) of Holdings (as provided below) as a
Securitization Subsidiary and: (a) has no Indebtedness or other Obligations
(contingent or otherwise) that: (i) are guaranteed by Holdings, any Borrower or
any of their Subsidiaries; (ii) are recourse to or obligate Holdings, any
Borrower or any of their Subsidiaries in any way or create a Lien on, or
otherwise encumber or restrict, the Collateral in any way; or (iii) subjects any
property or assets of Holdings, any Borrower or any of their Subsidiaries,
directly or indirectly, contingently or otherwise, to the satisfaction thereof;
(b) has no contract, agreement, arrangement or undertaking (except in connection
with a Permitted Securitization) with Holdings, any Borrower or any of their
Subsidiaries other than on terms no less favorable to Holdings, such Borrower or
such Subsidiaries than those that might be obtained at the time from Persons
that are not Affiliates of a Borrower, other than fees payable in the ordinary
course of business in connection with servicing accounts receivables; (c)
neither Holdings, nor any Borrower nor any of their Subsidiaries has any
obligation to maintain or preserve the Securitization Subsidiary’s financial
condition or cause the Securitization Subsidiaries to achieve certain levels of
operating results; and (d) does not commingle its funds or assets with those of
any Borrower or any other Loan Party, in each case, other than Standard
Securitization Undertakings. Any such designation by the Board of Directors of
Holdings will be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolution of the Board of
Directors of Holdings giving effect to such designation and an officers’
certificate certifying, to such officer’s knowledge and belief, that such
designation complied with the foregoing conditions.
62

--------------------------------------------------------------------------------

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to any Security Document (a) on the Closing Date or (b)
thereafter pursuant to Section 5.10 or 5.11.
 
“Security Documents” shall mean the U.S. Security Agreement, the Australian
Security Agreements, the Dutch Security Agreements, the UK Security Agreements,
the Mortgages (if any), the Intellectual Property Security Agreements, the
Intercreditor Agreement, the Bailee Letters (if any), the Landlord Access
Agreements (if any) and each other security document or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the U.S. Security Agreement, any Foreign
Security Agreement, any Mortgage or any other such security document or pledge
agreement to be filed with respect to the security interests in property and
fixtures created pursuant to the U.S. Security Agreement, any Foreign Security
Agreement or any Mortgage and any other document or instrument utilized to
pledge or grant or purport to pledge or grant a security interest or lien on any
property as collateral for the Secured Obligations.
 
“Security Trustee” shall have the meaning assigned to such term in Section
9.13(c).
 
“Seller’s Retained Interest” shall mean the debt or equity interests held by
Holdings or a Subsidiary of Holdings in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, or any other instrument through which
Holdings or a Subsidiary of Holdings has rights to or receives distributions in
respect of any residual or excess interest in the Securitization Assets.
 
“Senior Representative” shall mean, with respect to any series of notes or term
loans constituting Permitted Secured Indebtedness, the trustee, administrative
agent, collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.
 
“Senior Unsecured 2020 Notes” means an indenture dated as of August 20, 2012
providing for the issuance of 6.375% unsecured Senior Notes due 2020.
 
“Senior Unsecured 2022 Notes” means an indenture dated as of March 19, 2015
providing for the issuance of 7.50% unsecured Senior Notes due 2022.
 
“Senior Unsecured 2022 Notes Documents” shall mean that certain indenture
pursuant to which the Senior Unsecured 2022 Notes are issued and the related
documents entered into pursuant thereto.
 
“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated Adjusted EBITDA.”
 
“Solvent” and “Solvency” shall mean with respect to any Person on any date of
determination, that on such date (i) the Fair Value and the Present Fair
Saleable Value of the assets of such Person exceeds such Person’s Stated
Liabilities and Identified Contingent Liability; (ii) such person does not have
Unreasonably Small Capital; and (iii) such Person can pay its Stated Liabilities
and Identified Contingent Liability as they mature.
63

--------------------------------------------------------------------------------

For purposes of the foregoing:
 
(a)            “Fair Value” shall mean the amount at which the assets (both
tangible and intangible), in their entirety, of a Person would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act,
 
(b)             “Present Fair Salable Value” means the amount that could be
obtained by an independent willing seller from an independent willing buyer if
the assets (both tangible and intangible) of the Borrower and its Subsidiaries
taken as a whole are sold on a going concern basis with reasonable promptness in
an arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated
(provided that for purposes of determining Solvency on the Closing Date, this
clause (b) shall be calculated after giving effect to the consummation of the
Transactions (including the execution and delivery of this Agreement, the making
of the Loans and the use of proceeds of such Loans on the Closing Date);
 
(c)            “Stated Liabilities” means the recorded liabilities (including
contingent liabilities that would be recorded in accordance with GAAP) of such
Person;
 
(d)            “Identified Contingent Liabilities” shall mean the maximum
estimated amount of liabilities reasonably likely to result from pending
litigation, asserted claims and assessments, guaranties, uninsured risks and
other contingent liabilities of such person; provided that for purposes of
determining Solvency on the Closing Date, this clause (d) shall be calculated
after giving effect to the consummation of the Transactions (including the
execution and delivery of this Agreement, the making of the Loans and the use of
proceeds of such Loans on the Closing Date (including all fees and expenses
related thereto but exclusive of such contingent liabilities to the extent
reflected in Stated Liabilities pursuant to the proviso in clause (c) above)) as
identified and explained in terms of their nature and estimated magnitude;
 
(e)            “Can pay their Stated Liabilities and Contingent Liabilities as
they mature” means such Person will have sufficient assets and cash flow to pay
their respective Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or (in the case of contingent liabilities) otherwise
become payable; provided that for purposes of determining Solvency on the
Closing Date, this clause (e) shall be calculated after giving effect to the
consummation of the Transactions (including the execution and delivery of this
Agreement, the making of the Loans and the use of proceeds of such Loans on the
Closing Date); and
 
(f)            “Do not have Unreasonably Small Capital” means such Person will
have sufficient capital to ensure that it is a going concern.
 
“South African Subsidiaries” shall mean any Subsidiary formed under the laws of
the Republic of South Africa or any Subsidiary if, as a result of providing a
Guaranty of the Obligations or providing any Collateral or being a party to any
of the Loan Documents, such Subsidiary would violate any applicable South
African “Black Empowerment” laws, any South African exchange control regulations
or any other similar South African laws and regulations applicable to it.
 
“Specified Event of Default” shall mean an Event of Default pursuant to Section
8.01(a), (b) (but only with respect to a breach of Section 2.22, Section 6.07 or
Section 5.18 (after giving effect to the grace period contained in Section
8.01)), (f), (g) or (m).
64

--------------------------------------------------------------------------------

“Specified Financial Statements” shall mean (a) audited consolidated balance
sheets of Holdings and its consolidated subsidiaries for the fiscal years ended
December 31, 2014, December 31, 2015 and December 25, 2016, and the related
consolidated statements of income and cash flows of Holdings and its
consolidated subsidiaries, including the notes thereto; (b) the unaudited
consolidated balance sheet of Holdings and its consolidated subsidiaries as at
the end of, and related unaudited consolidated statements of income and cash
flows of Holdings and its Subsidiaries for the period ended June 30, 2017; and
(c) a pro forma consolidated balance sheet as of June 30, 2017, and related pro
forma statement of income of Holdings for the trailing 12-month period ended
June 30, 2017 prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income) (the
pro forma financial statements described in this clause (iii), the “Pro Forma
Financial Statements”); provided, that no Pro Forma Financial Statement shall be
required to include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R).
 
“Specified Transaction” means, with respect to any period, any Investment, Asset
Sale, incurrence or repayment of Indebtedness, Restricted Junior Payment,
subsidiary designation, operating improvements, restructurings or other event
that by the terms of the Loan Documents requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis” or after giving “Pro Forma Effect” to such event.
 
“Spot Selling Rate” shall mean the spot selling rate at which the Administrative
Agent offers to sell any currency (other than dollars) for dollars in the London
foreign exchange market at approximately 11:00 a.m. London time on such date for
delivery two (2) Business Days later.
 
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
 
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, repurchase obligations and indemnities entered into by Holdings, any
Borrower or any of their Subsidiaries which are customary for a seller or
servicer of assets transferred in connection with a Securitization.
 
“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of the Borrowers or any of their respective Subsidiaries; (b) the
obligations of third-party insurers of the Borrowers or any of their respective
Subsidiaries arising by virtue of the laws of any jurisdiction requiring
third-party insurers to obtain such letters of credit; (c) performance, payment,
deposit or surety obligations of the Borrowers or any of their respective
Subsidiaries if required by a Requirement of Law or in accordance with custom
and practice in the industry; or (d) Indebtedness of the Borrowers or any of
their respective Subsidiaries permitted to be incurred under Section 6.01.
 
“Sterling” shall mean the lawful currency of the United Kingdom.
 
“Subsequent Transaction” has the meaning set forth in Section 1.09.
65

--------------------------------------------------------------------------------

“Subordinated Indebtedness” means any Indebtedness contractually subordinated in
right of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.
 
“Subsidiary” shall mean, with respect to any Person at any date, (a) any
corporation, partnership, private limited company, public limited company,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of all Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; provided that in
determining the percentage of ownership interests of any Person controlled by
another Person, no ownership interest in the nature of a “qualifying share” of
the former Person shall be deemed to be outstanding. Unless the context requires
otherwise, “Subsidiary” refers to a Subsidiary of Holdings subject to the
proviso in the preceding sentence.
 
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on Schedule
1.01(b), and each other Restricted Subsidiary that is or becomes a party to this
Agreement pursuant to Section 5.10 and executes a Joinder Agreement in
connection therewith.
 
“Supermajority Lenders” shall mean two (2) or more Lenders having Revolving
Commitments and Revolving Exposure of more than 66 2/3% of the sum of total
Revolving Exposures and Revolving Commitments of all Revolving Lenders at such
time; provided that the Revolving Commitments held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Supermajority Lenders.
 
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17. The amount of the Swingline Commitment
shall initially be $55,000,000, but shall in no event exceed 10% of the
aggregate Revolving Commitments.
66

--------------------------------------------------------------------------------

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.
 
“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.
 
“Swingline Loan” shall mean any loan made by the Swingline Lender to a U.S.
Borrower pursuant to Section 2.17.
 
“Swiss Guarantor” has the meaning set forth in Section 7.09.
 
“Swiss Loan Party” shall mean a Loan Party incorporated, organized or otherwise
formed in Switzerland.
 
“Tax Consolidated Group” shall mean a “consolidated group” or an “MEC group”
each as defined in the Australian Tax Act.
 
“Tax Credit” shall mean a credit against, relief or remission for, or refund or
repayment of, any Taxes.
 
“Tax Payment” shall mean the payment of an additional amount by a Relevant
Borrower under Section 2.24(b) or Section 2.25(a) or a payment made by the
Relevant Borrower under Section 2.24(c).
 
“Tax Restructuring” means any reorganizations and other activities related to
tax planning and tax reorganization (as determined by Holdings in good faith)
entered into after the date hereof so long as such Tax Restructuring does not
impair the Guarantee or the security interests of the Lenders in any material
respect and is otherwise not adverse to the Lenders in any material respect and
after giving effect to such Tax Restructuring, Holdings and its Restricted
Subsidiaries otherwise comply with Section 5.12.
 
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications filed or required to be filed in respect of Taxes.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments or withholdings (including backup
withholdings) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Term Loan” shall mean any “Loan” as defined in the Term Loan Agreement
 
“Term Loan Agent” shall mean the agent under the Term Loan Agreement and related
collateral documents, and any successor or new agent thereunder. As of the
Closing Date, Bank of America, N.A. is the Term Loan Agent.
 
“Term Loan Agreement” shall mean the First Lien Term Loan Agreement, dated as of
the Closing Date, by and among Holdings, Tronox Finance LLC, Blocked Borrower,
the Term Loan Agent and the other parties thereto, and any extension, renewal,
refinancing or replacement, in whole or in part (whether with the same group of
lenders or a different group of lenders) in accordance with the terms of this
Agreement and the Intercreditor Agreement.
67

--------------------------------------------------------------------------------

“Term Loan Documents” shall mean the Term Loan Agreement and the other Loan
Documents as defined in the Term Loan Agreement, including each mortgage and
other security documents, guaranties and the notes issued thereunder.
 
“Term Loan Priority Collateral” shall have the meaning assigned to such term in
the Intercreditor Agreement.
 
“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Holdings ending on or prior to such date for
which financial statements (a) have been (or were required to have been)
delivered pursuant to Section 5.01(b) or Section 5.01(c) or (b) for which
internally available financial statements have been made available to the
Administrative Agent.
 
“TFA” shall mean a tax funding agreement between the members of a Tax
Consolidated Group which includes (a) reasonably appropriate arrangements for
the funding of tax payments by the Head Company having regard to the position of
each member of the Tax Consolidated Group; and (b) reasonably appropriate
arrangements for the compensation of each member of the Tax Consolidated Group
to compensate such member adequately for loss of tax attributes (including tax
losses and tax offsets) as a result of being a member of the Tax Consolidated
Group.
 
“the Netherlands” means the part of the Kingdom of The Netherlands located in
Europe.
 
“Title Company” shall mean any title insurance company as shall be retained by
the Borrowers and reasonably acceptable to the Administrative Agent.
 
“Top Hat Company” shall have the meaning assigned to such term in the definition
of “Permitted Reorganization.”
 
“Top Hat Reorganization” shall have the meaning assigned to such term in the
definition of “Permitted Reorganization.”
 
“Top Hat Transaction” shall have the meaning assigned to such term in the
definition of “Permitted Reorganization.”
 
“Total Net Leverage Ratio” shall have the meaning assigned to such term in the
Term Loan Agreement as in effect as of the date hereof.
 
“Transaction Costs” shall mean the fees, costs and expenses payable by Holdings,
any Borrower or any of Holdings’ Subsidiaries in connection with the
transactions contemplated by the Loan Documents (and the refinancing of the
outstanding Indebtedness under the Existing Credit Agreement), the Term Loan
Documents, the satisfaction and discharge and/or redemption of the Senior
Unsecured 2020 Notes and the issuance of the New Notes.
 
“Transaction Documents” shall mean the Loan Documents, the Term Loan Documents
and the New Notes Documents.
 
“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
execution, delivery and performance of the Loan Documents (including the
refinancing of the outstanding Indebtedness existing under the Existing Credit
Agreement); (b) the execution, delivery and performance of the Term Loan
Documents, (c) the issuance of the New Notes, (d) the satisfaction and discharge
and/or redemption of the Senior Unsecured 2020 Notes and (e) the payment of all
fees and expenses to be paid on or prior to the Closing Date and owing in
connection with the foregoing.
68

--------------------------------------------------------------------------------

“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
 
“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds or to corporate credit cards or p-cards.
 
“Tronox Bahamas” shall mean Tronox Pigments Ltd., a Bahamian entity.
 
“Tronox Inc.” shall mean Tronox Incorporated, a Delaware corporation.
 
“Tronox Holdings Coöperatief” shall mean Tronox Holdings Coöperatief U.A., a
cooperative with excluded liability under Dutch law (coöperatie met uitgesloten
aansprakelijkheid), having its official seat (statutaire zetel) in Amsterdam,
the Netherlands and having its principal place of business at Lot 22, Mason
Road, Kwinana Beach, Western Australia 6167, Australia, registered with the
Dutch trade register of the chamber of commerce under number 55056113.
 
“Tronox Holdings Europe” shall mean Tronox Holdings Europe C.V., a limited
partnership (commanditaire vennootschap) formed and existing under Dutch law,
having its business address at 1 Brodie Hall Drive, Bentley, Westerns Australia
6102, Australia, registered with the Dutch trade register under number 24424862
(the “Partnership”), represented by Tronox Worldwide Pty Ltd, a proprietary
company limited by shares incorporated under the laws of Australia, having its
business address at 1 Brodie Hall Drive, Bentley, Western Australia 6102,
Australia, registered under the number ACN 158 561 061, in its capacity as the
general partner (beherend vennoot) of the Partnership.
 
“Tronox Pigments (Netherlands)” shall mean Tronox Pigments (Netherlands) B.V., a
private company with limited liability under Dutch law (besloten vennootschap
met beperkte aansprakelijkheid), having its official seat (statutaire zetel) in
Amsterdam, the Netherlands, having its registered address at Lot 22, Mason Road,
Kwinana Beach, Western Australia 6167, Australia, registered with the Dutch
trade register of the chamber of commerce under number 34132341.
 
“TSA” shall mean an agreement between the members of a Tax Consolidated Group
which takes effect as a tax sharing agreement under section 721-25 of the
Australian Tax Act and complies with the Australian Tax Act and any applicable
Requirements of Law, official directive, request, guideline or policy (whether
or not having the force of law) issued in connection with the Australian Tax
Act, any such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent.
 
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.
 
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.
 
“UK” shall mean England and Wales.
69

--------------------------------------------------------------------------------

“UK Financing Subsidiary” shall mean a Subsidiary of Holdings organized under
the laws of England or Wales which is designated by the Administrative Borrower
as a finance subsidiary in a notice to the Administrative Agent. The principal
purpose of the finance subsidiary shall be to facilitate financing of Holdings
and its Subsidiaries on a global basis and it shall not conduct any operations
other than financing activities and activities reasonably incidental thereto.
 
“UK Finance Reserve” shall mean a reserve against the Borrowing Base established
by the Administrative Agent in its Permitted Discretion on account of the
funding of bank accounts owned by a UK Financing Subsidiary, which reserve shall
not exceed an amount equal to one year’s payroll expense of the applicable UK
Financing Subsidiary.
 
“UK Loan Party” shall mean a Loan Party incorporated, organized or otherwise
formed in the UK.
 
“UK Security Agreements” shall mean collectively, (a) that certain UK Debenture,
dated the Closing Date, among the Loan Parties party thereto and the Collateral
Agent; and (b) each other pledge or security agreement, including, without
limitation, share charges and debentures, governed by the laws of England and
Wales between or among any Loan Party incorporated or organized under the laws
of England and Wales or any province or territory thereof and the Collateral
Agent.
 
“Undervalued Asset” has the meaning set forth in Section 7.09(f).
 
“United States” and “U.S.” shall mean the United States of America.
 
“Unrestricted Subsidiary” shall mean a Subsidiary (other than any Borrower)
designated by the Administrative Borrower as an Unrestricted Subsidiary pursuant
to Section 5.20 subsequent to the Closing Date and, as of the Closing Date,
Tronox GmbH, Tronox Pigments GmbH, Tronox Pigments (Singapore) Pte. Ltd. Tronox
Sands LLP, Tronox Sands UK Holdings Limited, Tronox Sands Investment Funding
Limited, Tronox UK Finance Limited and the Blocked Borrower.
 
“U.S. Borrowers” shall mean (a) the Initial U.S. Borrower; and (b) any
Additional Co-Borrower organized under the laws of the United States that may
become a party hereto after the date hereof.
 
“U.S. Borrowing Availability” shall mean at any time the lesser of (a) the U.S.
Borrowing Base at such time; and (b) the aggregate amount of the Lenders’
Revolving Commitments at such time, in each case, less the aggregate U.S.
Revolving Exposure of all Lenders at such time.
 
“U.S. Borrowing Base” shall mean at any time, subject to adjustment as provided
in Section 2.21, an amount equal to the sum of, without duplication:
 
(a)            the book value of the U.S. Eligible Accounts multiplied by the
Accounts Advance Rate;
 
(b)            the lesser of, (i) the Inventory Cost Advance Rate multiplied by
the Cost of the U.S. Eligible Inventory, and (ii) the Inventory Recovery Advance
Rate multiplied by the Net Recovery Cost Percentage multiplied by the Cost of
the U.S. Eligible Inventory; minus
 
(c)            any U.S. Reserves then in effect established from time to time by
the Administrative Agent, in the exercise of its Permitted Discretion.
70

--------------------------------------------------------------------------------

The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as the Administrative Agent deem appropriate, in its
Permitted Discretion to correct errors, to implement Reserves or to adjust for
fluctuations in the currency exchange rate relating to assets comprising the
U.S. Borrowing Base.
 
“U.S. Eligible Accounts” shall have the meaning assigned to such term in Section
2.21(c).
 
“U.S. Eligible In-Transit Inventory” shall mean Inventory owned by a U.S.
Borrower that otherwise satisfies the criteria for U.S. Eligible Inventory set
forth herein but is located outside of the United States of America and which is
in transit to either the premises of a Freight Forwarder in the United States of
America or the premises of such U.S. Borrower in the United States of America
which are either owned and controlled by such U.S. Borrower or leased by such
U.S. Borrower; provided, that no Inventory shall be U.S. Eligible In-Transit
Inventory unless:
 
(a)            the Collateral Agent, on behalf of Secured Parties, has a
perfected, First Priority Lien upon such Inventory and all documents of title
with respect thereto;
 
(b)            such Inventory either (i) is the subject of a negotiable bill of
lading (A) in which the Collateral Agent is named as the consignee (either
directly or by means of endorsements); (B) that was issued by the carrier
respecting such Inventory that is subject to such bill of lading; and (C) that
is in the possession of the Collateral Agent or the Freight Forwarder handling
the importing, shipping and delivery of such Inventory, in all cases acting on
the Collateral Agent’s behalf subject to a Freight Forwarder Letter, duly
authorized, executed and delivered by such Freight Forwarder; or (ii) is the
subject of a negotiable forwarder’s cargo receipt and such cargo receipt on its
face indicates the name of the freight forwarder as a carrier or multi-modal
transport operator and has been signed or otherwise authenticated by it in such
capacity or as a named agent for or on behalf of the carrier or multi-modal
transport operator, in any case respecting such Inventory and either (A) names
the Collateral Agent as the consignee (either directly or by means of
endorsements); or (B) is in the possession of the Collateral Agent or the
Freight Forwarder handling the importing, shipping and delivery of such
Inventory, in all cases acting on Agent’s behalf subject to a Freight Forwarder
Letter, duly authorized, executed and delivered by such Freight Forwarder;
 
(c)            such Borrower has title to such Inventory;
 
(d)            the Collateral Agent shall have received a Freight Forwarder
Letter, duly authorized, executed and delivered by the Freight Forwarder located
in the United States of America handling the importing, shipping and delivery of
such Inventory;
 
(e)            such Inventory is insured against types of loss, damage, hazards,
and risks, and in amounts, required by the Loan Documents, and the Collateral
Agent shall have received a copy of the certificate of marine cargo insurance in
connection therewith in which it has been named as an additional insured and
loss payee in a manner reasonably acceptable to the Collateral Agent;
 
(f)             such Inventory is not subject to a Letter of Credit; and
 
(g)            such Inventory shall not have been in transit for more than
forty-five (45) days;
71

--------------------------------------------------------------------------------

provided that the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “U.S. Eligible In-Transit Inventory”
in the event the Administrative Agent determines in its Permitted Discretion
that such Inventory is subject to any Person’s right of reclamation,
repudiation, stoppage in transit or any event has occurred or is reasonably
anticipated by the Administrative Agent to arise which may otherwise adversely
impact the ability of the Administrative Agent to realize upon a material
portion of such Inventory.
 
Notwithstanding the above, (x) U.S. Eligible Inventory in transit from a third
party shall not be excluded from the definition of U.S. Eligible In-Transit
Inventory by virtue of clause (b) or (d) of the proviso above for the first
thirty (30) days following the Closing Date up to an aggregate amount of
$12,000,000 for all U.S. Eligible In-Transit Inventory and (y) U.S. Eligible
Inventory in transit from a Loan Party to another Loan Party shall not be
excluded from the definition of U.S. Eligible In-Transit Inventory by virtue of
clause (b) or (d) of the proviso above for the first thirty (30) days following
the Closing Date.
 
“U.S. Eligible Inventory” shall have the meaning assigned to such term in
Section 2.21(f).
 
“U.S. Entity” shall mean any Person organized under the laws of the United
States of America, any State thereof or the District of Columbia.
 
“U.S. Loan Parties” shall mean (a) the U.S. Borrowers and (b) any other Loan
Parties organized under the laws of the United States.
 
“U.S. Reserves” shall mean the sum (without duplication) of all reserves, in
such amounts and with respect to such matters, as the Administrative Agent may
establish from time to time in its Permitted Discretion; provided, that the
initial U.S. Reserves, if any, shall be as set forth on the Borrowing Base
Certificate delivered for purposes of the Closing Date.
 
“U.S. Revolving Loan” shall mean a Loan made by the Lenders to a U.S. Borrower
pursuant to Section 2.01(a). Each U.S. Revolving Loan shall either be an ABR
Revolving Loan or a Eurodollar Revolving Loan.
 
“U.S. Security Agreement” shall mean that certain Pledge and Security Agreement,
dated as of Closing Date, among the Loan Parties party thereto and the
Collateral Agent for the benefit of the Secured Parties.
 
“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”
 
“VAT” shall mean
 
(a)            any tax imposed in compliance with the Council Directive of 28
November 2006 or the common system of value added tax (EC Directive 2006/112);
and
 
(b)            any other tax of a similar nature, that is either (i) imposed in
a member state of the European Union in substitution for, or levied in addition
to, such tax referred to in clause (a) above; or (ii) imposed elsewhere.
 
“Voting Stock” shall mean, with respect to any Person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
72

--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
 
“Whitewash Australian Entity” means any Australian Subsidiary which is required
to obtain approval to the giving of financial assistance in accordance with
section 260B of the Corporations Act.
 
“Whitewash Completion Date” shall mean in respect of each Australian Subsidiary
from time to time that is a Whitewash Australian Entity, (i) while the ultimate
holding company of that Whitewash Australian Entity is a public company, the
date which is no later than 60 days (or such longer period as consented to by
the Australian Security Trustee in its sole discretion) after the next scheduled
annual general meeting of Holdings after the date such Australian Subsidiary is
acquired by, or otherwise becomes a Subsidiary domiciled in Australia of,
Holdings or one of its Subsidiaries or (ii) otherwise, the date which is no
later than 90 days (or such longer period as consented to by the Australian
Security Trustee in its sole discretion) after such Australian Subsidiary is
acquired by, or otherwise becomes a Subsidiary domiciled in Australia of,
Holdings or one of its Subsidiaries.
 
“Whitewash Documents” means the documents, in a form approved by the
Administrative Agent (acting reasonably), required under section 260B of the
Corporations Act for approving the giving of financial assistance being given by
any Australian Subsidiary that is a Whitewash Australian Entity under all
relevant Loan Documents to which it is proposed to be a party, including, in
respect of each Whitewash Australian Entity and the ultimate Australian holding
company, the circular or sole member (as applicable) resolution approving the
giving of the financial assistance by the relevant company, an explanatory
statement setting out all the information that is material to the decision on
how to vote on such resolution, a notice proposing the passing of a resolution
to approve the giving of the financial assistance and as required, ASIC forms
2602 (financial assistance details), 2601 (intention to give financial
assistance) (other than for the ultimate Australian holding company) and 2205
(notification of resolutions regarding shares) (including, in each case, with
all necessary attachments, if any).
 
“Whitewash Resolution Date” shall mean, in respect of an Australian Subsidiary
that is a Whitewash Australian Entity, the date which is at least 14 days prior
to the relevant Whitewash Completion Date for such Australian Subsidiary.
 
“Wholly Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such
Person; and (b) any partnership, association, joint venture, limited liability
company or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
73

--------------------------------------------------------------------------------

“Yen” shall mean the lawful currency of Japan.
 
Section 1.02         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Swingline Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Swingline Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
 
Section 1.03         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein); (b) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns; (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement; (e) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified or supplemented from time to time;
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; (g) “on,”
when used with respect to the Mortgaged Property or any property adjacent to the
Mortgaged Property, means “on, in, under, above or about”; and (i) unless all
references herein or specified otherwise, be references to Eastern time
(daylight or standard, as applicable).
 
Section 1.04         Accounting Terms; GAAP.
 
(a)            All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.
 
(b)            Notwithstanding anything to the contrary herein, but subject to
Section 1.09, for purposes of determining compliance with any test contained in
this Agreement, the Total Net Leverage Ratio and the Consolidated Fixed Charge
Coverage Ratio that are calculated with respect to any Test Period during which
a Specified Transaction occurs shall be calculated on a Pro Forma Basis.
Further, if since the beginning of any such Test Period and on or prior to the
date of any required calculation of any financial ratio or test (x) any
Specified Transaction has occurred or (y) any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of its Restricted Subsidiaries or any joint venture since
the beginning of such Test Period has consummated any Specified Transaction,
then, in each case, any applicable financial ratio or test shall be calculated
on a Pro Forma Basis for such Test Period as if such Specified Transaction had
occurred at the beginning of the applicable Test Period.
74

--------------------------------------------------------------------------------

(c)            Where reference is made to “Holdings and the Restricted
Subsidiaries on a consolidated basis” or similar language, such consolidation
shall not include any Subsidiaries of Holdings other than Holdings and the
Restricted Subsidiaries.
 
(d)            In the event that the Administrative Borrower elects to prepare
its financial statements in accordance with IFRS and such election results in a
change in the method of calculation of financial covenants, standards or terms
(collectively, the “Accounting Changes”) in this Agreement, the Administrative
Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement (including the
levels applicable herein to any computation of the Total Net Leverage Ratio and
the Consolidated Fixed Charge Coverage Ratio) so as to reflect equitably the
Accounting Changes with the desired result that the criteria for evaluating
Holdings’ financial condition shall be substantially the same after such change
as if such change had not been made. Until such time as such an amendment shall
have been executed and delivered by the Administrative Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed in accordance with GAAP (as determined in good faith by a Responsible
Officer of the Administrative Borrower) (it being agreed that the reconciliation
between GAAP and IFRS used in such determination shall be made available to
Lenders) as if such change had not occurred.
 
(e)            Notwithstanding anything to the contrary contained in paragraph
(a) above or in the definition of “Capitalized Lease Obligation,” in the event
of an accounting change requiring all leases to be capitalized, only those
leases (assuming for purposes hereof that such leases were in existence on the
date hereof) that would constitute Capitalized Lease Obligations in conformity
with GAAP on the date hereof shall be considered Capitalized Lease Obligations
(also including subleases, the “2017 GAAP Leases”), and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith. A “Capitalized Lease
Obligation” is any lease which would, in accordance with GAAP as at the original
date of this Agreement, be treated as a “Capitalized Lease Obligation” but, for
the avoidance of doubt, shall exclude any lease, concession, license of property
or other arrangement (or guarantee thereof) which would be considered an
operating lease under GAAP as at the original date of this Agreement which is
subsequently treated as “Capitalized Lease Obligations” as a result of any
change to the treatment of such leases or other arrangements under GAAP.
 
Section 1.05         Resolution of Drafting Ambiguities. Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
 
Section 1.06         UCC/PPSA Australia. As used herein, (a) the following terms
are defined in accordance with the UCC in effect in the State of New York from
time to time: “Chattel Paper”, “Commercial Tort Claim”, “Equipment”,
“Instrument”, “Investment Property” and “Proceeds”; and (b) as such terms relate
to any such Property located in Australia, “Chattel Paper” and “Proceeds” shall
refer to chattel paper and proceeds as those terms are defined in the PPSA
Australia, “Equipment” shall refer to goods (other than goods that are consumer
property or inventory) as those terms are defined in the PPSA Australia,
“Instrument” shall refer to negotiable instrument as that term is defined in the
PPSA Australia and “Investment Property” shall refer to investment instrument
and intermediated security as those terms are defined in the PPSA Australia to
the extent applicable.
75

--------------------------------------------------------------------------------

Section 1.07         Currency Matters. Rates.
 
(a)            All references in the Loan Documents to Loans, Letters of Credit,
Obligations and other amounts shall be denominated in dollars, unless expressly
provided otherwise. The Dollar Equivalent of any amounts denominated or reported
under a Loan Document in a currency other than dollars shall be determined by
the Administrative Agent on a daily basis based on the Spot Selling Rate. No
Default or Event of Default shall arise as a result of any limitation of
threshold in Article VI set forth in dollars being exceeded solely as a result
of changes in currency exchange rates after the date of the relevant action,
event or condition. Each Borrower shall report Cost and other Borrowing Base
components to Agent in the currency shown in such Borrower’s financial records,
and unless expressly provided otherwise, Holdings shall deliver consolidated
financial statements and calculate financial covenants in dollars; provided that
all Borrowing Base Certificates shall report the Borrowing Bases in dollars and
any Borrowing Base component payable by the applicable Account Debtor in a
currency other than dollars shall be valued at the Dollar Equivalent of such
amount as of the month-end to which such Borrowing Base Certificate relates and
the Administrative Agent may from time to time in its discretion update such
Dollar Equivalent based upon changes in the currency exchange rate. For purposes
of determining the Consolidated Fixed Charge Coverage Ratio and other financial
tests in this Agreement, amounts denominated in a currency other than dollars
shall be converted to dollars at the currency exchange rate used in preparing
the Borrowers’ financial statements corresponding to the test period with
respect to the applicable date of determination. Notwithstanding anything herein
to the contrary, except as otherwise expressly required in this Agreement, if
any Obligation is funded and expressly denominated in a currency other than
dollars, Borrowers shall repay such Obligation in such other currency.
 
(b)            In the event that any change in market conditions or any Change
in Law shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to the Administrative Agent and Borrowers and the
Administrative Agent promptly shall transmit the notice to each other Lender and
(y) in the case of any LIBOR Rate Loans of such Lender that are outstanding, the
date specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
ABR Loans, and (z) Borrowers shall not be entitled to request or maintain LIBOR
Rate Loans until such Lender determines that it would no longer be unlawful or
impractical to do so. Administrative Agent agrees to exercise good faith in the
administration of this clause (b) in a manner, as applied to Borrowers, that is
not materially different from the manner in which Administrative Agent is then
administering the application of similar provisions under other, similar credit
facilities with similarly-situated customers of Administrative Agent.
 
Section 1.08         Timing of Payment and Performance. When the payment of any
obligations or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”
herein) or performance shall extend to the immediately succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.
76

--------------------------------------------------------------------------------

Section 1.09         Certain Calculations and Tests.
 
(a)            Notwithstanding anything in this Agreement or any Loan Document
to the contrary, for purposes of (i) determining compliance with any provision
in this Agreement or any Loan Document that requires the calculation of any
financial ratio or test (including, without limitation, any Consolidated Fixed
Charge Coverage Ratio test), (ii) determining compliance with representations
and warranties or the requirement regarding the absence of a Default or Event of
Default (or any type of Default or Event of Default), in either case without
limitation upon the requirement that the conditions precedent to all Credit
Extensions be satisfied in accordance with Section 4.02 on the date of such
Credit Extension, or (iii) testing any cap expressed as a percentage of
Consolidated Adjusted EBITDA and any other availability of a “basket” or
exception set forth in Article VI, in each case in connection with a Specified
Transaction or other transaction permitted hereunder, undertaken in connection
with the consummation of a Limited Condition Transaction, the date of
determination of whether any such action is permitted hereunder, at the election
of Holdings (Holdings’ election to exercise such option in connection with any
Limited Condition Transaction, an “LCA Election”), will be deemed to be the date
the definitive agreements for such Limited Condition Transaction are entered
into (the “LCA Test Date”), and if, after giving Pro Forma Effect to the Limited
Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recently
completed Test Period ending prior to the LCA Test Date, Holdings could have
taken such action on the relevant LCA Test Date in compliance with such ratios,
representation, warranty, absence of Default or Event of Default or “basket”,
such ratio, representation, warranty, absence of Default or Event of Default
shall be deemed to have been complied with. For the avoidance of doubt, if
Holdings has made an LCA Election and (x) any of the ratios or “baskets” for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or “basket” (including due to
fluctuations of the target of any Limited Condition Transaction) at or prior to
the consummation of the relevant Limited Condition Transaction, such “baskets”
or ratios and other provisions will not be deemed to have been exceeded as a
result of such fluctuations solely for purposes of determining whether the
Limited Condition Transaction is permitted hereunder and (y) in connection with
any subsequent calculation of any ratio or “basket” availability on or following
the relevant LCA Test Date and prior to the earlier of (i) the date on which
such Limited Condition Transaction is consummated or (ii) the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, (A) any such
ratio or “basket” availability shall be calculated on a Pro Forma Basis assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of debt and the use of proceeds thereof (but
without netting the cash proceeds thereof)) had been consummated and (B) solely
in connection with the calculation of any ratio or “basket” availability with
respect to the making of Restricted Junior Payments, any such ratio or “basket”
availability shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of debt and the use of proceeds thereof (but without netting the
cash proceeds thereof)) had not been consummated. For the further avoidance of
doubt, in the absence of an LCA Election, unless specifically stated in this
Agreement to be otherwise, all determinations of (x) compliance with any
financial ratio or test (including, without limitation, any Consolidated Fixed
Charge Coverage Ratio test) and/or any cap expressed as a percentage of
Consolidated Adjusted EBITDA, (y) any representation and warranties, or any
requirement regarding the absence of a Default or Event of Default (or any type
of Default or Event of Default) or (z) any availability test under any “baskets”
shall be made as of the applicable date of the consummation of the Specified
Transaction.
77

--------------------------------------------------------------------------------

(b)            Notwithstanding anything to the contrary herein, with respect to
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that does not require compliance with a
financial ratio or test (including, without limitation, any Consolidated Fixed
Charge Coverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with a financial ratio or test (including, without limitation, any
Consolidated Fixed Charge Coverage Ratio test) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof and any concurrent borrowing under a revolving
facility, including a Borrowing consisting of Incremental Revolving Loans) shall
be disregarded in the calculation of the financial ratio or test applicable to
the Incurrence-Based Amounts in connection with such substantially concurrent
incurrence.
 
Section 1.10         Certain Dutch Law Matters. In this Agreement, where it
relates to or has an effect on a Dutch entity or its assets, or Dutch
security, then, solely for purposes of Dutch law, a reference to:
 
(a)            a necessary action to authorize where applicable, includes
without limitation:
 
(i) any action required to comply with the Works Councils Act of The Netherlands
(Wet op de ondernemingsraden); and
 
(ii) obtaining an unconditional positive advice (advies) from the competent
works council(s) if a positive advice is required pursuant to the Dutch Works
Councils Act (Wet op de ondernemingsraden);
 
(b)            gross negligence means grove schuld;
 
(c)            negligence means schuld;
 
(d)            a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkt recht), created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht);
 
(e)            a liquidation or dissolution (and any of those terms) includes a
Dutch entity being declared bankrupt (failliet verklaard) or dissolved
(ontbonden);
 
(f)            an insolvency includes:
 
(i) suspension of payments (surseance verleend);
 
(ii) emergency regulations (noodregeling) as provided for in the Act on
financial supervision (Wet op het financieel toezicht);
 
(iii) bankruptcy (failliet verklaard); and
 
(iv) any other insolvency proceedings listed in Annex A of Regulation (EU) No
2015/848 of the European Parliament and of the Council of the European Union of
20 May 2015 on insolvency proceedings (recast);
 
(g)            a moratorium includes surseance van betaling and a moratorium is
declared or occurs includes surseance verleend;
78

--------------------------------------------------------------------------------

(h)            any step or procedure taken in connection with insolvency
proceedings includes a Dutch entity having filed a notice under Section 36 of
the Dutch Tax Collection Act (Invorderingswet 1990);
 
(i)             a trustee or receiver includes a curator;
 
(j)             an administrator includes a bewindvoerder;
 
(k)            an attachment includes a beslag;
 
(l)             a merger includes a juridische fusie;
 
(m)           a demerger includes a juridische splitsing; and
 
(n)            financial assistance means any action or contemplated action
prohibited by Section 2:98(c) of the Dutch Civil Code (Burgerlijk Wetboek).
 
ARTICLE II

THE CREDITS
 
Section 2.01         Commitments.
 
(a)            Subject to the terms and conditions herein set forth, each Lender
agrees, severally and not jointly to make (x) Australian Revolving Loans, in
dollars, to any Australian Borrower, (y) Dutch Revolving Loans, at the
applicable Borrower’s option, in dollars or euros to any Dutch Borrower and (z)
U.S. Revolving Loans, at the applicable Borrower’s option, in dollars or euros
to any U.S. Borrower, in each case at any time and from time to time on or after
the Closing Date until the earlier of one Business Day prior to the Revolving
Maturity Date and the termination of the Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in:
 
(i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment; or
 
(ii) the sum of the total Revolving Exposures exceeding the lesser of (A) the
total Revolving Commitments and (B) the Aggregate Borrowing Base then in effect.
 
(b)            Within the limits set forth in clause (a) above and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans.
79

--------------------------------------------------------------------------------

(c)            The Administrative Agent shall not, without the prior consent of
all Lenders, make (and shall use its reasonable best efforts to prohibit the
Issuing Bank and Swingline Lender, as applicable, from making) any Revolving
Loans or provide any Letters of Credit to the Borrowers on behalf of Lenders
intentionally and with actual knowledge that such Revolving Loans, Swingline
Loans, or Letters of Credit would either (i) cause the aggregate amount of the
Revolving Exposure to exceed the Aggregate Borrowing Base or (ii) be made when
one or more of the other conditions precedent to the making of Loans hereunder
cannot be satisfied (or waived in accordance herewith) except, that,
Administrative Agent may make (or cause to be made) such additional Revolving
Loans or Swingline Loans or provide such additional Letters of Credit on behalf
of the Lenders (each an “Overadvance” and collectively, the “Overadvances”),
intentionally and with actual knowledge that such Loans or Letters of Credit
will be made without the satisfaction of the foregoing conditions precedent, if
the Administrative Agent deems it necessary or advisable in its discretion to do
so to, including, without limitation, (1) pay the premiums in respect of all
required insurance policies of the Loan Parties, (2) pay property taxes and
other taxes, assessments and special assessments, levies, fees and all
governmental charges imposed upon or assessed against, and all claims
(including, without limitation, landlords’, carriers’, mechanics’, workmen’s,
repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and
other claims arising by operation of law) against, all or any portion of the
Collateral, (3) make repairs, (4) discharge Liens, (5) pay or perform any
obligations of any Loan Party under any Collateral or (6) take any other action
to protect or preserve the value of any Collateral, provided, that: (x) the
total principal amount outstanding at any time of the Overadvances to the
Borrowers which the Administrative Agent may make or provide (or cause to be
made or provided) after obtaining such actual knowledge that the conditions
precedent have not been satisfied, shall not exceed the amount equal to 10% of
the Revolving Commitments and shall not cause the total Revolving Exposure to
exceed the Revolving Commitments of all of the Lenders; (y) without the consent
of all Lenders, (i) no Overadvance shall be outstanding for more than sixty (60)
days and (ii) after all Overadvances have been repaid, the Administrative Agent
shall not make any additional Overadvance unless sixty (60) days or more have
elapsed since the last date on which any Overadvance was outstanding; and (iii)
the Administrative Agent shall be entitled to recover such funds, on demand from
the Borrowers together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Administrative Agent at
the interest rate provided for in Section 2.06(c). Each Lender shall be
obligated to pay the Administrative Agent the amount of its Pro Rata Percentage
of any such Overadvance provided that the Administrative Agent is acting in
accordance with the terms of this Section 2.01(c). For the avoidance of doubt,
no Overadvance shall, in and of itself, constitute a Default or Event of Default
for as long as such Overadvance remains outstanding in accordance with the terms
of this Section 2.01.
 
(d)            Borrowers and Guarantors shall use commercially reasonable
efforts to provide Collateral Agent and its field examiners and appraisers,
reasonably acceptable to it, sufficient access and information (as reasonably
requested) to complete a field examinations, of the business, assets, and
properties of Borrowers, and an appraisal of the Inventory of Borrowers, in each
case on or before the 90th day after the Closing Date (or such later date up to
120 days after the Closing Date as may be agreed by the Collateral Agent (“Later
Agreed Date”)) and the Borrowers and the Guarantors agree to cooperate in good
faith to cause such field examination and appraisal with respect to business and
assets of Borrowers to be completed as soon as practicable (giving due regard to
the operational demands of the Borrowers and the Guarantors, taken as a whole).
Notwithstanding anything to the contrary set forth in this Agreement or any of
the other Loan Documents, if the Collateral Agent has not received such
appraisal and final report from the field examination of the Australian
Borrowing Base, the Dutch Borrowing Base or the U.S. Borrowing Base, as
applicable, on or prior to the 90th day after the Closing Date (or any Later
Agreed Date), then as to such Borrowing Base in respect of which such appraisal
and/or field examination has not been so provided, such Borrowing Base shall be
zero (0) until the Collateral Agent’s receipt and reasonable opportunity to
review the results of such appraisal and final report from the field
examination.
 
Section 2.02         Loans.
 
(a)            Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided that the failure of any Lender to make
its Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Loans made pursuant to Section 2.17 and Loans deemed
made pursuant to Section 2.18(e)(i) and (ii), (x) ABR Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $5,000,000 or (ii) equal to the
remaining available balance of the applicable Commitments and (y) Eurodollar
Revolving Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 and not less than
$5,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments.
80

--------------------------------------------------------------------------------

(b)           Subject to Sections 2.11 and 2.12, (i) each Borrowing of Dollar
Denominated Loans shall be comprised entirely of ABR Loans or Eurodollar
Revolving Loans as the Borrowers may request pursuant to Section 2.03; and (ii)
each Borrowing of Euro Denominated Loans shall be comprised entirely of
Eurodollar Revolving Loans. Each Lender may at its option make any Eurodollar
Revolving Loan or any ABR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided that the Borrowers shall not be
entitled to request any Borrowing that, if made, would result in more than
twelve (12) Eurodollar Revolving Borrowings outstanding hereunder at any one
time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
 
(c)            Except with respect to Loans deemed made pursuant to Section
2.18(e)(ii), each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 12:00 (noon), New York City time, and the Administrative Agent shall
promptly credit the amounts so received to a U.S. account of the applicable
Borrower as directed by the Administrative Borrower in the applicable Borrowing
Request maintained with the Administrative Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met, return the amounts so received to the respective Lenders.
 
(d)            Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent at the time of such Borrowing in
accordance with clause (c) above, and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrowers
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrowers until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrowers, the
interest rate applicable at the time to the Loans comprising such Borrowing; and
(ii) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
the Borrowers’ obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease.
 
(e)            Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date, as applicable.
81

--------------------------------------------------------------------------------

Section 2.03         Borrowing Procedure.
 
(a)            To request Loans, the Administrative Borrower shall deliver, by
hand delivery or telecopier (or e-mail), a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of Eurodollar Revolving
Loans, not later than 11:00 a.m., New York City time, three (3) Business Days
before the date of the proposed Borrowing; (ii) in the case of Euro Denominated
Loans, not later than 11:00 a.m., New York City time, four (4) Business Days
before the date of the proposed Borrowing; or (iii) in the case of ABR Loans,
not later than 11:00 a.m., New York City time, one (1) Business Day before the
date of the proposed Borrowing; provided that for Loans to be made on the
Closing Date, such Borrowing Request may be delivered to the Administrative
Agent one Business Day prior to the Closing Date. Each Borrowing Request shall
be irrevocable and shall specify the following information in compliance with
Section 2.02:
 
(i) whether the requested borrowing is to be a borrowing of U.S. Revolving
Loans, Australian Revolving Loans or Dutch Revolving Loans;
 
(ii) the aggregate principal amount of such borrowing;
 
(iii) the date of such borrowing, which shall be a Business Day;
 
(iv) in the case of Dollar Denominated Loans, whether such borrowing is to be
for ABR Loans or Eurodollar Revolving Loans;
 
(v) in the case of Eurodollar Revolving Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(vi) the Borrower requesting such borrowing and the location and number of such
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.02(c);
 
(vii) that the conditions set forth in Sections 4.02(b)-(d) have been or shall
be satisfied as of the proposed date of the borrowing, as applicable; and
 
(viii) the Approved Currency for such borrowing.
 
If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans in dollars. If no Interest Period is specified
with respect to any requested Eurodollar Revolving Loan, then the Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
 
(b)            Appointment of Administrative Borrower. Each Borrower hereby
irrevocably appoints and constitutes the Administrative Borrower as its agent to
request and receive Loans and Letters of Credit pursuant to this Agreement in
the name or on behalf of such Borrower. The Administrative Agent and Lenders may
disburse the Loans to such bank account of the Administrative Borrower or a
Borrower or otherwise make such Loans to a Borrower and provide such Letters of
Credit to a Borrower, in each case, as the Administrative Borrower may designate
or direct, without notice to any other Borrower or Guarantor. The Administrative
Borrower hereby accepts the appointment by the Borrowers to act as the agent of
the Borrowers and agrees to ensure that the disbursement of any Loans to a
Borrower requested by or paid to or for the account of such Borrower, or the
issuance of any Letter of Credit for a Borrower hereunder, shall be paid to or
for the account of such Borrower. Each Borrower hereby irrevocably appoints and
constitutes the Administrative Borrower as its agent to receive statements on
account and all other notices from the Administrative Agent and Lenders with
respect to the Obligations or otherwise under or in connection with this
Agreement and the other Loan Documents. Any notice, election, representation,
warranty, agreement or undertaking by or on behalf of any other Borrower by the
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower, as the case may be, and shall be binding upon and enforceable
against such Borrower to the same extent as if made directly by such Borrower.
No purported termination of the appointment of the Administrative Borrower as
agent as aforesaid shall be effective, except after five (5) days’ prior written
notice to the Administrative Agent (or such shorter period as the Administrative
Agent shall agree in its sole discretion).
82

--------------------------------------------------------------------------------

Section 2.04         Evidence of Debt; Repayment of Loans.
 
(a)            Promise to Repay. Each of the Borrowers hereby unconditionally
promises, jointly and severally, to pay (i) to the Administrative Agent for the
account of each Revolving Lender, the then unpaid principal amount of each
Revolving Loan on the Revolving Maturity Date; and (ii) to the Swingline Lender,
the then unpaid principal amount of each Swingline Loan on the earlier of the
Revolving Maturity Date and the first Business Day after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrowers shall repay all Swingline Loans
that were outstanding on the date such Borrowing was requested. All payments or
repayments of Loans made pursuant to this Section 2.04(a) shall be made in the
Approved Currency in which such Loan is denominated.
 
(b)            Lender and Administrative Agent Records. Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the Indebtedness of the Borrowers to such Lender resulting from each Loan made
by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain records including (i) the amount and
Approved Currency of each Loan made hereunder, the Type and Class thereof and
the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
The entries made in the records maintained by the Administrative Agent and each
Lender pursuant to this clause (b) shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the Loans in accordance with their terms. In the event of any
conflict between the records maintained by any Lender and the records of the
Administrative Agent in respect of such matters, the records of the
Administrative Agent shall control in the absence of manifest error.
 
(c)            Promissory Notes. Any Lender by reasonable prior written notice
to the Administrative Borrower (with a copy to the Administrative Agent) may
request that Loans of any Class made by it be evidenced by a promissory note. In
such event, the Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) in the form of Exhibit K-1 or K-2, as the
case may be. Thereafter, to the extent the applicable Lender shall so request,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 10.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns). If any Lender (and/or its applicable permitted assign)
loses the original copy of its promissory note, it shall execute an affidavit of
loss containing a customary indemnification provision that is reasonably
satisfactory to the Administrative Borrower.
83

--------------------------------------------------------------------------------

Section 2.05         Fees.
 
(a)            Commitment Fee. The Borrowers agree, jointly and severally, to
pay to the Administrative Agent for the account of each Lender a commitment fee
(a “Commitment Fee”) equal to the Applicable Fee per annum on the average daily
unused amount of each Commitment of such Lender during the period from and
including the Closing Date to but excluding the date on which such Commitment
terminates. Accrued Commitment Fees shall be payable in arrears (A) on the first
calendar day of January, April, July and October of each year, commencing on the
first such date to occur after the date hereof; and (B) on the date on which
such Commitment terminates (pro-rated for the number of days elapsed in such
month). Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing Commitment Fees with
respect to Revolving Commitments, a Revolving Commitment of a Lender shall be
deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure during such period of such
Lender shall be disregarded for such purpose).
 
(b)            Administrative Agent Fees. The Borrowers agree, jointly and
severally, to pay to the Administrative Agent, for its own account, the
administrative fees set forth in the Fee Letter (the “Administrative Agent
Fees”).
 
(c)            LC and Fronting Fees. The Borrowers agree, jointly and severally,
to pay (i) to the Administrative Agent for the account of each Revolving Lender
a participation fee (“LC Participation Fee”) with respect to its participations
in Letters of Credit, which shall accrue at a rate equal to the Applicable
Margin from time to time used to determine the interest rate on Eurodollar
Revolving Loans pursuant to Section 2.06 on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure; and (ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s reasonable and customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued LC Participation Fees and Fronting Fees shall be payable in
arrears (x) on the first calendar day of January, April, July and October of
each year, commencing on the first such date to occur after the Closing Date;
and (y) on the date on which the Revolving Commitments terminate. Any such fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
clause (c) shall be payable within thirty (30) days after demand therefor. All
LC Participation Fees and Fronting Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
84

--------------------------------------------------------------------------------

(d)            All Fees shall be paid on the dates due, in immediately available
funds in dollars, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the Borrowers shall pay the Fronting
Fees directly to the Issuing Bank. Once paid, none of the Fees shall be
refundable under any circumstances.
 
Section 2.06         Interest on Loans.
 
(a)            ABR Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each ABR Borrowing, including each Swingline Loan, shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.
 
(b)            Eurodollar Revolving Loans. Subject to the provisions of Section
2.06(c), the Loans comprising each Eurodollar Revolving Borrowing shall bear
interest at a rate per annum equal to the LIBOR Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin in effect from time to
time.
 
(c)            Default Rate. Notwithstanding the foregoing, if there is a
Specified Event of Default that is continuing, the Obligations payable by the
Borrowers that are past due shall, to the extent permitted by applicable
Requirements of Law, bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue amounts constituting principal on
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section 2.06; or (ii) in the case of any other
outstanding and overdue amount, 2% plus the rate applicable to ABR Revolving
Loans as provided in Section 2.06(a) (in either case, the “Default Rate”).
 
(d)            Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued at the Default Rate pursuant to Section 2.06(c) shall be
payable on demand; (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan or a Swingline Loan without a
permanent reduction in Revolving Commitments), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment; and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
 
(e)            Interest Calculation. All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or LIBOR Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.
 
(f)            Currency for Payment of Interest. All interest paid or payable
pursuant to this Section 2.06 shall be paid in the Approved Currency in which
the Loan giving rise to such interest is denominated.
 
Section 2.07         Termination and Reduction of Commitments.
 
(a)            Termination of Commitments. The Revolving Commitments, the
Swingline Commitment and the LC Commitment shall automatically terminate on the
Revolving Maturity Date.
85

--------------------------------------------------------------------------------

(b)            Optional Terminations and Reductions. At their option, the
Borrowers may at any time terminate, or from time to time permanently reduce,
without premiums or penalty, the Commitments of any Class; provided that (i)
each partial reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000; and
(ii) the Revolving Commitments shall not be terminated or reduced if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the aggregate amount of Revolving Exposures would exceed the
aggregate amount of Revolving Commitments.
 
(c)            Borrower Notice. The Administrative Borrower shall notify the
Administrative Agent by telephone (promptly confirmed in writing) or in writing
of any election to terminate or reduce the Commitments under Section 2.07(b) at
least three (3) Business Days prior to the effective date of such termination or
reduction (or such later date as the Administrative Agent may agree), specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Administrative Borrower pursuant to this
Section 2.07 shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Administrative Borrower may state that such notice
is conditioned upon the effectiveness of a debt issuance, the closing of a
securities offering or another transaction, in which case such notice may be
revoked by the Administrative Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
 
Section 2.08         Interest Elections.
 
(a)            Generally. Each Revolving Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrowers may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.08. Borrowings consisting of Euro
Denominated Loans may not be converted to a different Type. The Borrowers may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, the Borrowers shall not be entitled to request any
conversion or continuation that, if made, would result in more than twelve (12)
Eurodollar Revolving Borrowings outstanding hereunder at any one time. This
Section 2.08 shall not apply to Swingline Borrowings, which may not be converted
or continued.
 
(b)            Interest Election Notice. To make an election pursuant to this
Section 2.08, the Administrative Borrower shall deliver, by hand delivery or
telecopier (or e-mail), a duly completed and executed Interest Election Request
to the Administrative Agent not later than the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting Loans of
the Type resulting from such election to be made on the effective date of such
election. Each Interest Election Request shall be irrevocable. Each Interest
Election Request shall specify the following information in compliance with
Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
86

--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Revolving Borrowing;
 
(iv) if the resulting Borrowing is a Eurodollar Revolving Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”; and
 
(v) the Approved Currency of such Borrowing.
 
If any such Interest Election Request requests a Eurodollar Revolving Borrowing
but does not specify an Interest Period, then the Borrowers shall be deemed to
have selected an Interest Period of one month’s duration.
 
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
 
(c)            Automatic Conversion to ABR Borrowing. If an Interest Election
Request with respect to a Eurodollar Revolving Borrowing is not timely delivered
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if a Specified Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
prior written notice to the Borrowers, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Revolving Borrowing at the end of the
Interest Period applicable thereto; and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
 
Section 2.09         [Intentionally Omitted].
 
Section 2.10         Optional and Mandatory Prepayments of Loans.
 
(a)            Optional Prepayments. The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, subject to the requirements of this Section 2.10; provided
that each partial optional prepayment under this Section 2.10(a) shall be (i) in
the case of a partial optional prepayment of ABR Borrowings, in an amount that
is an integral multiple of $250,000 and not less than $1,000,000 or, if less,
the outstanding principal amount of such Borrowing and (ii) in the case of a
partial optional prepayment of Eurodollar Revolving Borrowings, in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 or, if
less, the outstanding principal amount of such Borrowing.
 
(b)            Revolving Loan Prepayments.
 
(i) In the event of the termination of all the Revolving Commitments, the
Borrowers shall, on the date of such termination, repay or prepay all of their
outstanding Revolving Borrowings and all outstanding Swingline Loans and replace
all outstanding Letters of Credit or provide Letter of Credit Collateralization
with respect to all outstanding Letters of Credit.
87

--------------------------------------------------------------------------------

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Borrowers and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then the Borrowers shall, on the date of
such reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace outstanding Letters of Credit or provide
Letter of Credit Collateralization with respect to outstanding Letters of
Credit, in an aggregate amount sufficient to eliminate such excess.
 
(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect (including on any date on which Dollar
Equivalents are determined pursuant to Section 10.17), the Borrowers shall,
without notice or demand, immediately first, repay or prepay Swingline Loans,
second, repay or prepay Revolving Borrowings, and third, replace outstanding
Letters of Credit or provide Letter of Credit Collateralization with respect to
outstanding Letters of Credit, in an aggregate amount sufficient to eliminate
such excess.
 
(iv) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Borrowing Base then in effect, (including on any date on which Dollar
Equivalents are determined pursuant to Section 10.17), the Borrowers shall,
without notice or demand, immediately first, repay or prepay Swingline Loans,
second, repay or prepay Revolving Borrowings, and third, replace outstanding
Letters of Credit or provide Letter of Credit Collateralization with respect to
outstanding Letters of Credit, in an aggregate amount sufficient to eliminate
such excess; provided that to the extent such excess results solely by reason of
a change in Reserves or in exchange rates, no repayment, replacement or cash
collateralization shall be required until such excess remains outstanding for
five (5) consecutive Business Days.
 
(v) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect (including on any date on which Dollar Equivalents are determined
pursuant to Section 10.17), the Borrowers shall, without notice or demand,
immediately replace outstanding Letters of Credit or provide Letter of Credit
Collateralization with respect to outstanding Letters of Credit, in an aggregate
amount sufficient to eliminate such excess.
 
(vi) In the event that the aggregate Swingline Exposure exceeds the Swingline
Commitment then in effect (including on any date on which Dollar Equivalents are
determined pursuant to Section 10.17), the Borrowers shall, without notice or
demand, immediately repay or prepay Swingline Loans in an aggregate amount
sufficient to eliminate such excess.
 
(vii) In the event that Holdings or its Restricted Subsidiaries receive net cash
proceeds in connection with an Asset Sale or an insurance or condemnation award
and such net cash proceeds constitute proceeds of Revolving Loan Priority
Collateral, then within three (3) Business Days following receipt of such
proceeds, the Borrowers shall prepay the Revolving Loans (without a
corresponding reduction of the Revolving Commitments) in an amount equal to such
net cash proceeds. For the avoidance of doubt, such net cash proceeds received
by Holdings and its Restricted Subsidiaries from the Alkali Sale shall not
require a prepayment pursuant to this clause (vii).
88

--------------------------------------------------------------------------------

(c)            Application of Prepayments. Prior to any optional or mandatory
prepayment hereunder, the Administrative Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.10(d), subject to the provisions of this
Section 2.10(c). Amounts to be applied pursuant to this Section 2.10 to the
prepayment of Revolving Loans shall be applied, as applicable, first to reduce
outstanding ABR Revolving Loans, and, second, any amounts remaining after each
such application shall be applied to prepay Eurodollar Revolving Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of the Borrowers, the Excess Amount
shall be either (A) deposited in an escrow account on terms reasonably
satisfactory to the Collateral Agent and applied to the prepayment of Eurodollar
Revolving Loans on the last day of the then next-expiring Interest Period for
Eurodollar Revolving Loans; provided that (i) interest in respect of such Excess
Amount shall continue to accrue thereon at the rate provided hereunder for the
Loans which such Excess Amount is intended to repay until such Excess Amount
shall have been used in full to repay such Loans; and (ii) at any time while an
Event of Default has occurred and is continuing, the Administrative Agent may,
and upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.13. Any mandatory prepayment shall be made without
reduction to the Revolving Commitments.
 
(d)            Notice of Prepayment. The Administrative Borrower shall notify
the Administrative Agent (and, in the case of prepayment of a Swingline Loan,
the Swingline Lender) by written notice of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 11:00
a.m., New York City time, three (3) Business Days before the date of prepayment;
(ii) in the case of prepayment of a Borrowing consisting of Euro Denominated
Loans, not later than 11:00 a.m., New York City time, four (4) Business Days
before the date of prepayment; (iii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment; and (iv) in the case of prepayment of a Swingline
Loan, not later than 11:00 a.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable; provided that a notice of prepayment
delivered by the Administrative Borrower may state that such notice is
conditioned upon the effectiveness of another debt issuance or the closing of a
securities offering or other transaction, in which case such notice may be
revoked by the Administrative Borrower (by notice to the Administrative Agent on
or prior to the specified prepayment date) if such condition is not satisfied.
Each such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
 
Section 2.11         Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Revolving Borrowing:
 
(a)            the Administrative Agent reasonably determines (which
determination shall be prima facie evidence of the facts so determined) that
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
such Interest Period or that euros are not available to the Lenders in
sufficient amounts to fund any Borrowing consisting of Euro Denominated Loans;
or
89

--------------------------------------------------------------------------------

(b)            the Administrative Agent reasonably determines or is advised in
writing by the Required Lenders that the LIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
 
 then the Administrative Agent shall give written notice thereof to the
Borrowers and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Eurodollar
Revolving Borrowing requested to be made on the first day of such Interest
Period shall be made as a Market Disruption Loan; (ii) any Borrowing that were
to have been converted on the first day of such Interest Period to a Eurodollar
Revolving Borrowing shall be continued as a Market Disruption Loan; (iii) any
outstanding Eurodollar Revolving Borrowing shall be converted, on the last day
of the then-current Interest Period, to a Market Disruption Loan; and (iv)
Borrowing Requests for Euro Denominated Loans shall not be effective; provided
that in each of the foregoing, except to the extent the Borrowers in their sole
discretion elect to have any such Borrowing be made as, or converted into, an
ABR Loan.
 
Section 2.12         Yield Protection.
 
(a)            Increased Costs Generally. Subject to the provisions of Section
2.15 and Section 2.24 (which shall be controlling with respect to Indemnified
Taxes addressed therein), if any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender or
the Issuing Bank;
 
(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Issuing Bank in respect thereof (except for
Indemnified Taxes, Other Taxes and the imposition of, or in any change in the
rate of, any Excluded Tax payable by such Lender, the Issuing Bank or any other
recipient); or
 
(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Revolving Loans made by such Lender or any Letter of Credit or
participation therein (other than as previously specified above);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Revolving Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender,
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company, if any,
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount),
then, upon written request of such Lender or the Issuing Bank, the Borrowers
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered, in each
case in accordance with Section 2.12(c).
90

--------------------------------------------------------------------------------

(b)            Capital Requirements. If any Lender or the Issuing Bank
determines (in good faith, but in its sole absolute discretion) that any Change
in Law affecting such Lender or the Issuing Bank or any lending office of such
Lender or such Lender’s or the Issuing Bank’s holding company, if any, regarding
capital, liquidity or leverage requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrowers will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered, in each case in accordance with Section 2.12(c).
 
(c)            Certificates for Reimbursement. A certificate of a Lender or the
Issuing Bank setting forth in reasonable detail the amount or amounts necessary
to compensate such Lender or the Issuing Bank or its holding company, as the
case may be, as specified in clause (a) or (b) of this Section 2.12 and
delivered to the Borrowers shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.
 
(d)            Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.12 for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof) .
 
Section 2.13         Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Revolving Loan earlier than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default); (b) the conversion of
any Eurodollar Revolving Loan earlier than the last day of the Interest Period
applicable thereto; (c) the failure to borrow, convert, continue or prepay any
Revolving Loan on the date specified in any notice delivered pursuant hereto; or
(d) the assignment of any Eurodollar Revolving Loan or earlier than the last day
of the Interest Period applicable thereto as a result of a request by the
Borrowers pursuant to Section 2.16(b), then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Revolving Loan, such loss, cost or expense to
any Lender shall be deemed to include an amount reasonably determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBOR Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan); over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the applicable interbank market. A certificate of any Lender setting
forth in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.13 shall be delivered to the Borrowers (with
a copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within five (5) days after receipt thereof.
91

--------------------------------------------------------------------------------

Section 2.14         Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
 
(a)            Payments Generally. The Borrowers shall make each payment
required to be made by them hereunder or under any other Loan Document (whether
of principal, interest, fees or Reimbursement Obligations, or of amounts payable
under Section 2.12, 2.13, 2.15, 2.24 or 10.03, or otherwise) on or before the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New York
City time), on the date when due, in immediately available funds, without
setoff, deduction or counterclaim, unless such deduction is required by law. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 100 Park Avenue,
14th Floor, New York, New York 10017 (or such other account/office as the
Administrative Agent may specify to the Borrowers from time to time), except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.12,
2.13, 2.15, 2.24 and 10.03 shall be made directly to the persons entitled
thereto and payments pursuant to other Loan Documents shall be made to the
persons specified therein. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, unless specified
otherwise, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments under
each Loan Document shall be made in dollars, except for payments with respect to
any Euro Denominated Loan or Euro Letter of Credit (which payments shall be made
in euros) or except as expressly specified otherwise. Unless payment is
otherwise timely made by the Borrowers, the becoming due of any Obligations
(whether principal, interest, fees or other charges) shall be deemed to be a
request for ABR Loans on the due date, in the amount of such Obligations. The
proceeds of such Loans shall be disbursed as direct payment of the relevant
Obligation.
 
(b)            Pro Rata Treatment.
 
(i) Except as otherwise expressly provided herein, each payment by the Borrowers
of interest in respect of the Loans shall be applied to the amounts of such
obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.
 
(ii) Except as otherwise expressly provided herein, each payment by the
Borrowers on account of principal of the Revolving Borrowings shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders, except as expressly provided in
Section 2.20(d).
 
(c)            Insufficient Funds. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, Reimbursement Obligations, interest and fees then due hereunder,
such funds shall be applied (i) first, toward payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties; and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties. It is understood that
the foregoing does not apply to any adequate protection payments under any
federal, state or foreign bankruptcy, insolvency, receivership or similar
proceeding, and that the Administrative Agent may, subject to any applicable
federal, state or foreign bankruptcy, insolvency, receivership or similar
orders, distribute any adequate protection payments it receives on behalf of the
Lenders to the Lenders in its sole discretion (i.e., whether to pay the earliest
accrued interest, all accrued interest on a pro rata basis or otherwise).
92

--------------------------------------------------------------------------------

(d)            Sharing of Set-Off. Subject to the terms of the Intercreditor
Agreement (so long as any Term Loans are outstanding), the terms of any
Permitted Securitization Intercreditor Agreement (so long as any Permitted
Securitization is outstanding) or the terms of any Permitted Secured
Indebtedness Intercreditor Agreement (so long as any Permitted Secured
Indebtedness is outstanding), if any Lender (and/or the Issuing Bank, which
shall be deemed a “Lender” for purposes of this Section 2.14(d)) shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other Obligations
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other Obligations greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact;
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
 
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
Holdings or any Restricted Subsidiary thereof (as to which the provisions of
this paragraph shall apply).
 
(e)            Each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Requirements of Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(e) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(e) to share in the benefits of the recovery
of such secured claim.
 
(f)            Borrower Default. Unless the Administrative Agent shall have
received notice from the Borrowers prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
93

--------------------------------------------------------------------------------

Section 2.15         Taxes.
 
(a)            Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Loan Parties hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
applicable Loan Party shall pay an additional amount so that after all required
deductions of any Indemnified Taxes and Other Taxes have been made (including
deductions applicable to additional sums payable under this Section 2.15) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made; (ii) the
applicable withholding agent shall make such deductions; and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law. A payment shall not be increased under this Section 2.15(a) by reason of a
tax deduction on account of Tax imposed by Switzerland if so required under
applicable law (including double tax treaties), to the extent that on the date
on which payment falls due, increasing such payment in such way would breach any
Swiss law.
 
(b)            Payment of Other Taxes by the Borrowers. Without limiting the
provisions of clause (a) above, the Borrowers shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable
Requirements of Law.
 
(c)            Indemnification by the Borrowers. The Borrowers shall indemnify
the Administrative Agent and each Lender, within thirty (30) days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate in reasonable detail as to
the amount of such payment or liability delivered to the Borrowers by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
 
(d)            Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Administrative Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
94

--------------------------------------------------------------------------------

(e)            Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of any
withholding tax with respect to any payments hereunder or under any other Loan
Document shall deliver to the Administrative Borrower and to the Administrative
Agent, at the time or times reasonably requested by the Administrative Borrower
or the Administrative Agent, such properly completed and executed documentation
as reasonably requested by the Administrative Borrower or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if requested by the
Administrative Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Administrative Borrower or the Administrative Agent as will
enable the Administrative Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the above
two sentences, in the case of any taxes that are not U.S. federal withholding
taxes, the completion, execution and submission of non-U.S. federal forms shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would be legally disadvantageous to such Lender in any material
respect.
 
(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Administrative Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Administrative Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so) whichever of the following is applicable:
 
(A)            duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party;
 
(B)            duly completed copies of Internal Revenue Service Form W-8ECI (or
any successor forms);
 
(C)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, substantially in the form of Exhibit Q, or any other form approved
by the Administrative Agent, to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments in connection with the Loan
Documents are effectively connected with such Foreign Lender’s conduct of a U.S.
trade or business and (y) duly completed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable (or any successor forms);
95

--------------------------------------------------------------------------------

(D)            to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, as applicable, a certificate
substantially in the form of Exhibit Q, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
beneficial owners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a certificate, in substantially the
form of Exhibit Q, on behalf of such beneficial owner(s); or
 
(E)            to the extent a Foreign Lender may lawfully do so, any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable Requirements of Law to permit the Administrative Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made.
 
(iii) Each Lender agrees that if any form, certification or documentation it
previously delivered pursuant to this clause (e) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly (1) deliver to the
Administrative Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) renewals, amendments or additional or
successor forms, certifications or documentation, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish such Lender’s status or that
such Lender is entitled to an exemption from or reduction in U.S. federal
withholding tax, or (2) notify Administrative Agent and the Administrative
Borrower in writing of its legal inability to deliver any such forms,
certificates, documentation or other evidence.
 
(iv) Any Lender that is not a Foreign Lender shall deliver to the Administrative
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
as prescribed by applicable Requirements of Law or upon the request of the
Administrative Borrower or the Administrative Agent), duly executed and properly
completed copies of Internal Revenue Service Form W-9 certifying that it is not
subject to backup withholding.
 
(v) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Administrative Borrower, at
the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Agent or the Administrative Borrower, such
documentation prescribed by applicable Requirements of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent or the
Administrative Borrower as may be necessary for the Administrative Agent and the
Borrowers to comply with their respective obligations (including any applicable
reporting requirements) under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or, if necessary, to
determine the amount to deduct and withhold from such payment.
96

--------------------------------------------------------------------------------

(f)            Treatment of Certain Refunds. If the Administrative Agent or a
Lender determines, in its reasonable discretion exercised in good faith, that it
has received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.15, it shall pay to the applicable
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, including any additional amounts paid, by such Loan Party under
this Section 2.15 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party pursuant to this clause (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender or in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This clause (f) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrowers or any other Person.
Notwithstanding anything to the contrary in this clause (f), in no event will
the Administrative Agent or any Lender be required to pay any amount to a Loan
Party the payment of which would place the Administrative Agent or such Lender
in a less favorable net after-tax position than the Administrative Agent or such
Lender would have been in if the Indemnified Taxes or Other Taxes giving rise to
such refund had never been imposed in the first instance.
 
(g)            Payments. For purposes of this Section 2.15, any payments by the
Administrative Agent to a Lender of any amounts received by the Administrative
Agent from the Borrowers on behalf of such Lender shall be treated as a payment
from the Borrowers to such Lender.
 
(h)            Issuing Bank. For all purposes of this Section 2.15, the term
“Lender” shall include the Issuing Bank and the for the avoidance of doubt, the
term “applicable Requirements of Law” shall include FATCA.
 
(i)            Survival. Each party’s obligations under this Section 2.15 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
Section 2.16         Mitigation Obligations; Replacement of Lenders.
 
(a)            Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires the Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Sections 2.15 or 2.24, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.12, 2.15 or 2.24, as the case may be, in the future; and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment. A certificate setting forth such costs and
expenses in reasonable detail submitted by such Lender to the Borrowers shall be
conclusive absent manifest error.
97

--------------------------------------------------------------------------------

(b)            Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Sections 2.15 or 2.24, or if any Lender is a Defaulting Lender, or if the
Borrowers exercise their replacement rights under Section 10.02(d), then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
 
(i) the Borrowers shall have paid (or shall have caused to be paid) to the
Administrative Agent the processing and recordation fee specified in Section
10.04(b);
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
due and payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts;
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Sections 2.15 or
2.24, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(iv) such assignment does not conflict with applicable Requirements of Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
Each Lender agrees that, if the Borrowers elect to replace such Lender in
accordance with this Section 2.16(b), it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence the assignment
and shall deliver to the Administrative Agent any Note (if Notes have been
issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.
 
Section 2.17         Swingline Loans.
 
(a)            Swingline Commitment. Subject to the terms and conditions set
forth herein, the Swingline Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.17 and in its discretion, to make
Swingline Loans in dollars to the Borrowers from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding 10% of the Revolving Commitments; or (ii)
the sum of the total Revolving Exposures exceeding the lesser of (A) the total
Revolving Commitments and (B) the Aggregate Borrowing Base; provided that the
Borrowers shall not use the proceeds of any Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, repay and reborrow
Swingline Loans.
98

--------------------------------------------------------------------------------

(b)            Swingline Loans. To request a Swingline Loan, the Administrative
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Borrowing Request to the Administrative Agent and the Swingline Lender,
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and the amount of the requested Swingline Loan.
Each Swingline Loan shall be an ABR Loan. The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower to an account as directed by
the applicable Borrower in the applicable Borrowing Request maintained with the
Administrative Agent (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.18(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. The Borrowers shall not request a
Swingline Loan if at the time of or immediately after giving effect to the
Extension of Credit contemplated by such request a Default has occurred and is
continuing or would result therefrom. Swingline Loans shall be made in minimum
amounts of $1,000,000 and integral multiples of $100,000 above such amount.
 
(c)            Prepayment. The Borrowers shall have the right at any time and
from time to time to repay any Swingline Loan, in whole or in part, upon giving
written notice to the Swingline Lender and the Administrative Agent before 4:00
p.m., New York City time, on the proposed date of prepayment.
 
(d)           Participations. The Swingline Lender may at any time in its
discretion, and shall, at the minimum on a weekly basis, by written notice given
to the Administrative Agent (provided such notice requirement shall not apply if
the Swingline Lender and the Administrative Agent are the same entity) not later
than 11:00 a.m., New York City time, on the next succeeding Business Day
following such notice require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans then outstanding.
Such notice shall specify the aggregate amount of Swingline Loans in which
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this Section 2.17(d) is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever (so long as such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Revolving Commitment). Each Revolving
Lender shall comply with its obligation under this clause (d) by wire transfer
of immediately available funds, in the same manner as provided in Section
2.02(c) with respect to Loans made by such Lender (and Section 2.02 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Administrative Borrower of any participations in any Swingline Loan acquired
by the Revolving Lenders pursuant to this Section 2.17(d), and thereafter
payments in respect of such Swingline Loan shall be made to the Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrowers (or other party on behalf of any Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent. Any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this Section 2.17(d), as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
Section 2.17(d) shall not relieve the Borrowers of any default in the payment
thereof.
99

--------------------------------------------------------------------------------

Section 2.18         Letters of Credit.
 
(a)            Subject to the terms and conditions of this Agreement, upon the
request of Borrowers made in accordance herewith, and prior to the Revolving
Maturity Date, Issuing Bank agrees to issue a requested standby Letter of Credit
or a sight commercial Letter of Credit for the account of Borrowers, provided
that Goldman Sachs Bank USA shall have no obligation to issue commercial Letters
of Credit hereunder. By submitting a request to Issuing Bank for the issuance of
a Letter of Credit, Borrowers shall be deemed to have requested that Issuing
Bank issue the requested Letter of Credit. Each request for the issuance of a
Letter of Credit, or the amendment, renewal, or extension of any outstanding
Letter of Credit, shall be (i) irrevocable and made in writing by a Responsible
Officer, (ii) delivered to the Administrative Agent and Issuing Bank via
telefacsimile or other electronic method of transmission reasonably acceptable
to the Administrative Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank’s authentication procedures with results satisfactory to Issuing
Bank. Each such request shall be in form and substance reasonably satisfactory
to the Administrative Agent and Issuing Bank and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as the Administrative Agent or Issuing Bank
may request or require, to the extent that such requests or requirements are
consistent with the Issuer Documents that Issuing Bank generally requests for
Letters of Credit in similar circumstances. Issuing Bank’s records of the
content of any such request will be conclusive. Anything contained herein to the
contrary notwithstanding, Issuing Bank may, but shall not be obligated to, issue
a Letter of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.
 
(b)            Issuing Bank shall have no obligation to issue a Letter of Credit
if any of the following would result after giving effect to the requested
issuance:
 
(i) the LC Exposure would exceed the LC Commitment, or
 
(ii) the LC Exposure attributable to Letters of Credit issued by any Issuing
Bank would exceed the Individual LC Commitment for such Issuing Bank, or
 
(iii) the LC Exposure would exceed the total Revolving Commitments less the
outstanding amount of Revolving Loans (including Swingline Loans), or
 
(iv) the LC Exposure would exceed the Aggregate Borrowing Base at such time less
the outstanding principal balance of the Revolving Loans (inclusive of Swingline
Loans) at such time.
100

--------------------------------------------------------------------------------

(c)            In the event there is a Defaulting Lender as of the date of any
request for the issuance of a Letter of Credit, Issuing Bank shall not be
required to issue or arrange for such Letter of Credit to the extent (i) the
Defaulting Lender’s Individual LC Exposure with respect to such Letter of Credit
may not be reallocated pursuant to Section 2.19(b), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Individual LC Exposure
in accordance with Section 2.19(b). Additionally, Issuing Bank shall have no
obligation to issue or extend a Letter of Credit if (A) any order, judgment, or
decree of any Governmental Authority or arbitrator shall, by its terms, purport
to enjoin or restrain Issuing Bank from issuing such Letter of Credit, or any
law applicable to Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will not or may not be in an
Approved Currency.
 
(d)            Any Issuing Bank (other than Wells Fargo Bank, National
Association or any of its Affiliates) shall notify the Administrative Agent in
writing no later than the Business Day prior to the Business Day on which such
Issuing Bank issues any Letter of Credit. In addition, each Issuing Bank (other
than Wells Fargo Bank, National Association or any of its Affiliates) shall, on
the first Business Day of each week, submit to the Administrative Agent a report
detailing the daily undrawn amount of each Letter of Credit issued by such
Issuing Bank during the prior calendar week. Borrowers and the Lender Group
hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank at the request of Borrowers on the Closing Date. Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
an Approved Currency or the Dollar Equivalent thereof. If Issuing Bank makes a
payment under a Letter of Credit, Borrowers shall pay to the Administrative
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such LC Disbursement is made and, in the absence of such payment,
the amount of the LC Disbursement immediately and automatically shall be deemed
to be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 4.02) and, initially, shall bear
interest at the rate then applicable to Revolving Loans that are ABR Loans. If
an LC Disbursement is deemed to be a Revolving Loan hereunder, Borrowers’
obligation to pay the amount of such LC Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by the Administrative Agent of any payment from
Borrowers pursuant to this paragraph, the Administrative Agent shall distribute
such payment to Issuing Bank or, to the extent that Lenders have made payments
pursuant to Section 2.18(e) to reimburse Issuing Bank, then to such Lenders and
Issuing Bank as their interests may appear
101

--------------------------------------------------------------------------------

(e)            Promptly following receipt of a notice of a Letter of Credit
Disbursement pursuant to Section 2.18(d), each Lender agrees to fund its
Applicable Percentage of any Revolving Loan deemed made pursuant to Section
2.18(d) on the same terms and conditions as if Borrowers had requested the
amount thereof as a Revolving Loan and the Administrative Agent shall promptly
pay to Issuing Bank the amounts so received by it from the Lenders. By the
issuance of a Letter of Credit (or an amendment, renewal, or extension of a
Letter of Credit) and without any further action on the part of Issuing Bank or
the Lenders, Issuing Bank shall be deemed to have granted to each Lender, and
each Lender shall be deemed to have purchased, a participation in each Letter of
Credit issued by Issuing Bank, in an amount equal to its Applicable Percentage
of such Letter of Credit, and each such Lender agrees to pay to the
Administrative Agent, for the account of Issuing Bank, such Lender’s Applicable
Percentage of any LC Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by Issuing Bank and not reimbursed by Borrowers on the
date due as provided in Section 2.18(d), or of any reimbursement payment that is
required to be refunded (or that the Administrative Agent or Issuing Bank
elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Lender acknowledges and agrees that its obligation to deliver to
the Administrative Agent, for the account of Issuing Bank, an amount equal to
its respective Applicable Percentage of each LC Disbursement pursuant to this
Section 2.18(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 4.02. If
any such Lender fails to make available to the Administrative Agent the amount
of such Lender’s Applicable Percentage of an LC Disbursement as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and the
Administrative Agent (for the account of Issuing Bank) shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
 
(f)            Each Borrower agrees to indemnify, defend and hold harmless each
Secured Party (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Section 2.15) (the “Letter of Credit Indemnified Costs”),
and which arise out of or in connection with, or as a result of this Agreement,
any Letter of Credit, any Issuer Document, or any Drawing Document referred to
in or related to any Letter of Credit, or any action or proceeding arising out
of any of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification to the
extent that such Letter of Credit Indemnified Costs may be finally determined in
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of the Letter
of Credit Related Person claiming indemnity. This indemnification provision
shall survive termination of this Agreement and all Letters of Credit.
 
(g)            The liability of Issuing Bank (or any other Letter of Credit
Related Person) under, in connection with or arising out of any Letter of Credit
(or pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.18(d), plus interest at
the rate then applicable to ABR Loans hereunder. Borrowers shall take action to
avoid and mitigate the amount of any damages claimed against Issuing Bank or any
other Letter of Credit Related Person, including by enforcing its rights against
the beneficiaries of the Letters of Credit. Any claim by Borrowers under or in
connection with any Letter of Credit shall be reduced by an amount equal to the
sum of (x) the amount (if any) saved by Borrowers as a result of the breach or
alleged wrongful conduct complained of, and (y) the amount (if any) of the loss
that would have been avoided had Borrowers taken all reasonable steps to
mitigate any loss, and in case of a claim of wrongful dishonor, by specifically
and timely authorizing Issuing Bank to effect a cure.
102

--------------------------------------------------------------------------------

(h)            Borrowers are responsible for the final text of the Letter of
Credit as issued by Issuing Bank, irrespective of any assistance Issuing Bank
may provide such as drafting or recommending text or by Issuing Bank’s use or
refusal to use text submitted by Borrowers. Borrowers understand that the final
form of any Letter of Credit may be subject to such revisions and changes as are
deemed necessary or appropriate by Issuing Bank, and Borrowers hereby consent to
such revisions and changes not materially different from the application
executed in connection therewith. Borrowers are solely responsible for the
suitability of the Letter of Credit for Borrowers’ purposes. If Borrowers
request Issuing Bank to issue a Letter of Credit for an affiliated or
unaffiliated third party (an “Account Party”), (i) such Account Party shall have
no rights against Issuing Bank; (ii) Borrowers shall be responsible for the
application and obligations under this Agreement; and (iii) communications
(including notices) related to the respective Letter of Credit shall be among
Issuing Bank and Borrowers. Borrowers will examine the copy of the Letter of
Credit and any other documents sent by Issuing Bank in connection therewith and
shall promptly notify Issuing Bank (not later than three (3) Business Days
following Borrowers’ receipt of documents from Issuing Bank) of any
non-compliance with Borrowers’ instructions and of any discrepancy in any
document under any presentment or other irregularity. Borrowers understand and
agree that Issuing Bank is not required to extend the expiration date of any
Letter of Credit for any reason. With respect to any Letter of Credit containing
an “automatic amendment” to extend the expiration date of such Letter of Credit,
Issuing Bank, in its sole and absolute discretion, may give notice of nonrenewal
of such Letter of Credit and, if Borrowers do not at any time want the then
current expiration date of such Letter of Credit to be extended, Borrowers will
so notify the Administrative Agent and Issuing Bank at least 30 calendar days
before Issuing Bank is required to notify the beneficiary of such Letter of
Credit or any advising bank of such non-extension pursuant to the terms of such
Letter of Credit.
 
(i)            Borrowers’ reimbursement and payment obligations under this
Section 2.18 are absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever; provided, that subject to Section 2.18(g) above, the
foregoing shall not release Issuing Bank from such liability to Borrowers as may
be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction against Issuing Bank following reimbursement or payment
of the obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.18 or any Letter of Credit.
 
(j)            Without limiting any other provision of this Agreement, Issuing
Bank and each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
 
(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
103

--------------------------------------------------------------------------------

(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
 
(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;
 
(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
 
(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
 
(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any Borrower;
 
(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
 
(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
 
(ix) payment to any presenting bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
 
(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;
 
(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;
 
(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
104

--------------------------------------------------------------------------------

(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
 
(k)            [Intentionally omitted.]
 
(l)            If by reason of (x) any Change in Law, or (y) compliance by
Issuing Bank or any other Secured Party with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority, including Regulation D:
 
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or
 
(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other Secured Party of issuing, making, participating in,
or maintaining any Letter of Credit or to reduce the amount receivable in
respect thereof, then, and in any such case, the Administrative Agent may, at
any time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as the Administrative Agent may specify
to be necessary to compensate Issuing Bank or any other Secured Party for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to ABR Loans hereunder; provided, that (A) Borrowers shall not be
required to provide any compensation pursuant to this Section 2.18(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by the Administrative Agent of any amount due
pursuant to this Section 2.18(l), as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.
 
(m)            Each Standby Letter of Credit shall expire not later than the
date that is 12 months after the date of the issuance of such Standby Letter of
Credit; provided, that any Standby Letter of Credit may provide for the
automatic extension thereof or be extended by amendment for any number of
additional periods each of up to one year in duration; provided further, that
with respect to any Letter of Credit which extends beyond the Revolving Maturity
Date, Letter of Credit Collateralization shall be provided therefor on or before
the date that is five Business Days prior to the Revolving Maturity Date. Each
Commercial Letter of Credit shall expire on the earlier of (i) 120 days after
the date of the issuance of such Commercial Letter of Credit and (ii) five
Business Days prior to the Revolving Maturity Date.
 
(n)            If (i) any Event of Default shall occur and be continuing, or
(ii) Borrowing Availability shall at any time be less than zero, then on the
Business Day following the date when the Administrative Borrower receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Obligations has been accelerated, Lenders with Individual LC Exposure
representing greater than 50% of the total LC Exposure) demanding Letter of
Credit Collateralization pursuant to this Section 2.18(n) upon such demand,
Borrowers shall provide Letter of Credit Collateralization with respect to the
then existing LC Usage. If Borrowers are required to provide Letter of Credit
Collateralization hereunder as a result of the occurrence of an Event of
Default, any cash collateral held by the Administrative Agent as a result of
such Letter of Credit Collateralization shall be returned by the Administrative
Agent to Borrowers promptly, but in no event later than seven Business Days,
after such Event of Default has been waived in accordance with this Agreement.
If Borrowers fail to provide Letter of Credit Collateralization as required by
this Section 2.18(n), the Lenders may (and, upon direction of the Administrative
Agent, shall) advance, as Revolving Loans the amount of the cash collateral
required pursuant to the Letter of Credit Collateralization provision so that
the then existing Letter of Credit Usage is cash collateralized in accordance
with the Letter of Credit Collateralization provision (whether or not the
Revolver Commitments have terminated, an Overadvance exists or the conditions in
Section 4.02 are satisfied).
105

--------------------------------------------------------------------------------

(o)            Unless otherwise expressly agreed by Issuing Bank and Borrowers
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each Standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each Commercial
Letter of Credit.
 
(p)            Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.
 
(q)            In the event of a direct conflict between the provisions of this
Section 2.18 and any provision contained in any Issuer Document, it is the
intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.18 shall control and
govern.
 
(r)            The provisions of this Section 2.18 shall survive the termination
of this Agreement and the repayment in full of the Obligations with respect to
any Letters of Credit that remain outstanding.
 
(s)            At Borrowers’ cost and expense, Borrowers shall execute and
deliver to Issuing Bank such additional certificates, instruments and/or
documents and take such additional action as may be reasonably requested by
Issuing Bank to enable Issuing Bank to issue any Letter of Credit pursuant to
this Agreement and related Issuer Document, to protect, exercise and/or enforce
Issuing Banks’ rights and interests under this Agreement or to give effect to
the terms and provisions of this Agreement or any Issuer Document. Each Borrower
irrevocably appoints Issuing Bank as its attorney-in-fact and authorizes Issuing
Bank, without notice to Borrowers, to execute and deliver ancillary documents
and letters customary in the letter of credit business that may include but are
not limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.
 
(t)            The Administrative Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as an issuing
bank under the terms of this Agreement with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld), and such Revolving
Lender(s). Any Revolving Lender designated as an issuing bank pursuant to this
clause (t) shall have all the rights and obligations of the Issuing Bank under
the Loan Documents with respect to Letters of Credit issued or to be issued by
it, and all references in the Loan Documents to the term “Issuing Bank” shall,
with respect to such Letters of Credit, be deemed to refer to such Revolving
Lender in its capacity as the Issuing Bank, as the context shall require. The
Administrative Agent shall notify the Lenders of any such additional Issuing
Bank. If at any time there is more than one Issuing Bank hereunder, the
Borrowers may, in their discretion, select which Issuing Bank is to issue any
particular Letter of Credit, and the Administrative Agent, each Issuing Bank and
the Borrowers shall mutually agree to re-set the Individual LC Commitments for
each Issuing Bank pursuant to a written letter agreement.
106

--------------------------------------------------------------------------------

(u)            The Issuing Bank may resign as Issuing Bank hereunder at any time
upon at least thirty (30) days’ prior notice to the Lenders, the Administrative
Agent and the Administrative Borrower. The Issuing Bank may be replaced at any
time by written agreement among the Administrative Borrower, each Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such resignation or replacement of the Issuing Bank shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the retiring or replaced Issuing Bank, as applicable, pursuant to Section
2.05(c). From and after the effective date of any such resignation or
replacement, as applicable, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter; and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the resignation or replacement of an Issuing
Bank, the replaced Issuing Bank shall remain a party hereto and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such resignation or
replacement, but shall not be required to issue additional Letters of Credit.
 
(v)            Notwithstanding anything herein to the contrary, with respect to
any Euro Letter of Credit, the related LC Exposure, the related Reimbursement
Obligation of the Borrowers, any reimbursement obligation of any Revolving
Lender pursuant hereto, any other obligation owed by or to any Revolving Lender,
and any LC Participation Fee or Fronting Fee owed pursuant to Section 2.05(c)
shall be calculated and due solely in dollars. The exchange rate for conversion
into dollars utilized shall be the Dollar Equivalent of euros as reasonably
determined by the Issuing Bank in consultation with the Administrative Agent
based on the rate at which the Issuing Bank could convert or has converted any
euros into dollars taking into account all transaction costs. Any such exchange
rate shall be updated at intervals reasonably determined by the Issuing Bank
after consultation with the Administrative Agent.
 
Section 2.19         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)            the Commitment Fee shall cease to accrue on the Commitment of
such Lender so long as it is a Defaulting Lender (except to the extent it is
payable to the Issuing Bank pursuant to clause (c)(v) below);
 
(b)            if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
 
(i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments;
107

--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure and (y) second, provide Letter of Credit
Collateralization with respect to such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) for so
long as such LC Exposure is outstanding;
 
(iii) if any portion of such Defaulting Lender’s LC Exposure is cash
collateralized pursuant to clause (ii) above, the Borrowers shall not be
required to pay the LC Participation Fee with respect to such portion of such
Defaulting Lender’s LC Exposure so long as it is cash collateralized;
 
(iv) if any portion of such Defaulting Lender’s LC Exposure is reallocated to
the non-Defaulting Lenders pursuant to clause (i) above, then the LC
Participation Fee with respect to such portion shall be allocated among the
non-Defaulting Lenders in accordance with their Pro Rata Percentages; or
 
(v) if any portion of such Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.19(b), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
the Commitment Fee that otherwise would have been payable to such Defaulting
Lender (with respect to the portion of such Defaulting Lender’s Revolving
Commitment that was utilized by such LC Exposure) and the LC Participation Fee
payable with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;
 
(c)            so long as any Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateralized in
accordance with Section 2.19(b), and participations in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
(and Defaulting Lenders shall not participate therein); and
 
(d)            any amount payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to Section
2.14(d) but excluding Section 2.16(b)) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Bank or Swingline
Lender hereunder; (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; (iv) fourth, if so determined by the Administrative Agent and Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement; (v) fifth, pro rata, to the payment of
any amounts owing to the Borrowers or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers or any Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and (vi) sixth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
Reimbursement Obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations; and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and Reimbursement Obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or Reimbursement Obligations owed to, any Defaulting Lender.
108

--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Administrative Borrower, the
Issuing Bank or the Swingline Lender, as the case may be, each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata
Percentage. The rights and remedies against a Defaulting Lender under this
Section 2.19 are in addition to other rights and remedies that the Borrowers,
the Administrative Agent, the Issuing Bank, the Swingline Lender and the
non-Defaulting Lenders may have against such Defaulting Lender. The arrangements
permitted or required by this Section 2.19 shall be permitted under this
Agreement, notwithstanding any limitation on Liens or the pro rata sharing
provisions or otherwise.
 
Section 2.20         Increase in Commitments.
 
(a)            Borrower Request. The Borrowers (or any of them) may by written
notice from the Administrative Borrower to the Administrative Agent elect in
their sole discretion to request prior to the Revolving Maturity Date, (I) to
add an additional Class of Commitments (each an “Additional Incremental Class”)
or (II) to increase to the existing Commitments (each an “Increased Incremental
Class”; and any such Additional Incremental Class or Increased Incremental
Class, an “Incremental Revolving Facility”; and the loans thereunder,
“Incremental Revolving Loans”), in an amount not in excess of $250,000,000 in
the aggregate and in an integral multiple of $10,000,000 and not less than
$5,000,000 individually. Each such notice shall specify (i) the date (each, an
“Incremental Effective Date”) on which the Borrowers propose that the increased
or new Commitments shall be effective (which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to the
Administrative Agent) and (ii) the identity of each Person (which shall not be a
Loan Party or a natural person, and which otherwise meet the criteria set forth
in the definition of “Eligible Assignee”) to whom the Borrowers propose any
portion of such increased or new Commitments be allocated and the amounts of
such allocations; provided that any existing Lender approached to provide all or
a portion of the increased or new Commitments may elect or decline, in its sole
discretion, to provide such increased or new Commitment. Notwithstanding
anything to the contrary, in no event shall any Incremental Revolving Loans be
in the form of a pari passu term loan.
 
(b)            Conditions. The increased or new Commitments shall become
effective, as of such Incremental Effective Date; provided that:
 
(i) the representations and warranties under Article III shall be true in all
material respects with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case they shall be true and correct in all material
respects (or in all respects, as applicable) as of such earlier date; provided
that, solely with respect to Incremental Revolving Loans that are used to effect
or finance a Permitted Acquisition or Investments permitted under this
Agreement, the Borrowers shall have the option of making any representations and
warranties under Article III (other than any customary “specified
representations”) and determinations as to the availability of any
“basket-carveouts” under Article VII effective as of the date of entering the
definitive agreement for such Permitted Acquisition or such Investment in
accordance with the Limited Condition Transaction provisions set forth in
Section 1.09;
109

--------------------------------------------------------------------------------

(ii) no Event of Default shall have occurred and be continuing or would result
from the borrowings to be made on the Incremental Effective Date;
 
(iii) the Borrowers shall make any payments required pursuant to Section 2.13 in
connection with any adjustment of Revolving Loans pursuant to Section 2.20(d);
 
(iv) the Borrowers shall deliver or cause to be delivered any legal opinions or
other customary documents reasonably requested by the Administrative Agent in
connection with any such transaction;
 
(v) if not already permitted by the Intercreditor Agreement and to the extent
necessary, the Intercreditor Agreement shall have been amended, in a manner
reasonably satisfactory to the Administrative Agent, to reflect an increase in
the maximum principal amount of the aggregate commitments, loans or letters of
credit included in the Revolving Loan Debt (as such term is defined in the
Intercreditor Agreement) under Section 10.4(b)(i) of the Intercreditor Agreement
in an amount equal to the amount of the increased or new Commitments; and
 
(vi) if the Administrative Agent determines in its reasonable discretion upon
the advice of counsel that the same is required by, or advisable under,
applicable Requirements of Law, the Borrowers and Guarantors shall enter into
any security documents, amendments, confirmations, reaffirmations or other
agreements to maintain the Collateral Agent’s fully perfected First Priority
Lien on the Collateral, subject to the terms of the Intercreditor Agreement (so
long as any Term Loans are outstanding), the terms of any Permitted
Securitization Intercreditor Agreement (so long as any Permitted Securitization
is outstanding) or the terms of any Permitted Secured Indebtedness Intercreditor
Agreement (so long as any Permitted Secured Indebtedness is outstanding).
 
(c)            Terms of New Loans and Commitments. The terms and provisions of
the Increased Incremental Class made pursuant to the new Commitments shall be
identical to the Revolving Loans (it being understood and agreed that the
Borrowers may, at their option, pay customary arrangement and upfront fees (or
similar fees) in connection with the increased Commitments); provided that the
terms of any Incremental Revolving Facility established as an Additional
Incremental Class shall be identical to the terms applicable to any
then-existing Class except that any Additional Incremental Class may, subject to
a Permitted Secured Indebtedness Intercreditor Agreement (if applicable), rank
junior in right of payment and/or in priority with respect to proceeds of
Collateral to any then-existing Class of Revolving Loans and may be pursuant to
different terms and conditions than the existing Revolving Loans. The increased
or new Commitments shall be effected by a joinder agreement (the “Incremental
Joinder”) executed by the Borrowers, the Administrative Agent and each Lender
making such increased or new Commitment, in form and substance reasonably
satisfactory to each of them. The Incremental Joinder may, without the consent
of any other Lenders, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to new
Commitments made pursuant to this Agreement.
110

--------------------------------------------------------------------------------

(d)            Adjustment of Revolving Loans. To the extent the Commitments
being increased on the relevant Incremental Effective Date are Revolving
Commitments, then each Revolving Lender that is acquiring a new or additional
Revolving Commitment on the Incremental Effective Date shall make a Revolving
Loan, the proceeds of which will be used to prepay the Revolving Loans of the
other Revolving Lenders immediately prior to such Incremental Effective Date, so
that, after giving effect thereto, the Revolving Loans outstanding are held by
the Revolving Lenders pro rata based on their Revolving Commitments after giving
effect to such Incremental Effective Date. If there is a new borrowing of
Revolving Loans on such Incremental Effective Date, the Revolving Lenders after
giving effect to such Incremental Effective Date shall make such Revolving Loans
in accordance with Section 2.01(b).
 
(e)             Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this Section 2.20 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any such new
Commitments.
 
Section 2.21         Determination of Borrowing Bases.
 
(a)             Australian Eligible Accounts. On any date of determination of
the Australian Borrowing Base, all of the Accounts owned by the Australian
Borrowers and reflected in the most recent Borrowing Base Certificate delivered
by the Australian Borrowers to the Administrative Agent shall be “Australian
Eligible Accounts” for the purposes of this Agreement, except any Account to
which any of the exclusionary criteria set forth below applies. In addition, the
Administrative Agent shall have the right from time to time in its Permitted
Discretion to establish, modify or eliminate Reserves against Australian
Eligible Accounts. Australian Eligible Accounts shall not include any of the
following Accounts:
 
(i) any Account in which the Collateral Agent (or the Australian Security
Trustee), on behalf of the Secured Parties, does not have a perfected, first
priority Lien (including under the relevant laws of the Account Debtor’s
jurisdiction of organization) (subject to Liens permitted under Section 6.02(b),
Section 6.02(d)(i) or Section 6.02(i) that have priority as a matter of law and,
in each case, as to which the Administrative Agent may establish a Reserve in
its Permitted Discretion);
 
(ii) any Account that is subject to any Lien (including Permitted Liens) other
than (A) a Lien in favor of the Collateral Agent (or the Australian Security
Trustee), on behalf of the Secured Parties; (B) a Permitted Lien which does not
have priority over the Lien in favor of the Collateral Agent or the Australian
Security Trustee; and (C) a Lien permitted under Section 6.02(b), Section
6.02(d)(i) or Section 6.02(i) that has priority as a matter of law and, in each
case, as to which the Administrative Agent may establish a Reserve in its
Permitted Discretion;
 
(iii) any Account that is not owned by an Australian Borrower;
111

--------------------------------------------------------------------------------

(iv) any Account due from an Account Debtor that is either (x) not domiciled in
an Eligible Account Debtor Jurisdiction or (y) (if not a natural Person)
organized or incorporated under the laws of an Eligible Account Debtor
Jurisdiction unless (A) such Account is backed by an irrevocable letter of
credit or other credit support, in each case, reasonably acceptable to the
Administrative Agent and which is in the possession of, and is directly drawable
by, the Administrative Agent; (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent; or (C) (1) such Account Debtor is an Eligible
Multinational Account Debtor and (2) such Account Debtor’s securities are rated
BBB- or better by S&P or Baa3 or better by Moody’s; provided that the sum of all
Australian Eligible Accounts, Dutch Eligible Accounts and U.S. Eligible
Accounts, in the aggregate, due from all Eligible Multinational Account Debtors
shall not exceed $22,500,000;
 
(v) any Account that is payable in any currency other than dollars, Australian
Dollars, Canadian Dollars, euros, Krone, Kronor, New Zealand Dollars, Sterling
or Yen;
 
(vi) any Account that does not arise from the sale of goods or the performance
of services by the Australian Borrowers in the ordinary course of their business
unless such Account (A) arises from the sale of goods or the performance of
services by Tronox Bahamas in the ordinary course of business; (B) has been
purchased by an Australian Borrower; and (C) otherwise qualifies as an
Australian Eligible Account in accordance with this Section 2.21(a);
 
(vii) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;
 
(viii) any Account (A) to the extent that the applicable Australian Borrower’s
right to receive payment is not absolute or is contingent upon the fulfillment
of any condition whatsoever unless such condition is satisfied (for so long as
such condition remains unsatisfied); (B) as to which the applicable Australian
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial or administrative process or otherwise; or (C)
to the extent that it represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
Account Debtor’s obligation to pay that invoice is subject to the applicable
Australian Borrower’s completion of further performance under such contract or
is subject to the equitable lien of a surety bond issuer;
 
(ix) to the extent that any defense, counterclaim, setoff or dispute is or has
been asserted as to such Account, it being understood that the remaining balance
of the Account shall be eligible;
 
(x) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;
 
(xi) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance (it being agreed that forms or
transmissions substantially similar to those used in Accounts included in the
Australian Borrowing Base as of the Closing Date are deemed to be acceptable)
and which complies in all material respects, if applicable, with the Australian
GST Act requirements, has not been sent on a timely basis to, and received by,
the applicable Account Debtor, in each case, according to the normal invoicing
and timing procedures of the applicable Australian Borrower;
112

--------------------------------------------------------------------------------

(xii) any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Loan Party;
 
(xiii) to the extent any Borrower, Guarantor or Restricted Subsidiary is liable
for goods sold or services rendered by the applicable Account Debtor to any
Borrower, Guarantor or Restricted Subsidiary or for which a Borrower, Guarantor
or Restricted Subsidiary is liable for a rebate or has accrued a reserve for
such Account but only to the extent of the potential offset, rebate or reserve;
 
(xiv) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
 
(xv) any Account as to which any of the following applies:
 
(A)             any Account, except to the extent constituting an Extended Term
Account, not paid within 120 days following its original invoice date or that is
more than 60 days past due according to its original terms of sale; or
 
(B)              [intentionally omitted]; or
 
(C)              to the extent known or reasonably knowable by the Borrowers or
the Administrative Agent, the Account Debtor obligated upon such Account
suspends its business (taken as a whole), makes a general assignment for the
benefit of creditors or fails to pay its debts generally as they come due; or
 
(D)             to the extent known or reasonably knowable by the Borrowers or
the Administrative Agent, a petition is filed by or against any Account Debtor
obligated upon such Account under any Debtor Relief Law or any other federal,
state or foreign (including any provincial) receivership, insolvency relief or
other law or laws for the relief of debtors;
 
(xvi) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in Section 2.21(a)(xv);
 
(xvii) any Account as to which any of the representations or warranties in the
Loan Documents are untrue;
 
(xviii) to the extent such Account is evidenced by a judgment;
 
(xix) any Account that is the obligation of an Account Debtor whose total
obligations owing to all of the Borrowers exceed (A) with respect to Sherwin
Williams, forty (40%) percent of all Eligible Accounts, (B) with respect to each
of AKZO Nobel, Benjamin Moore and PPG Industries, individually, twenty-five
(25%) percent of all Eligible Accounts, or (C) with respect to all other Account
Debtors, individually, fifteen (15%) percent of all Eligible Accounts, in each
case to the extent of the obligations owing by such Account Debtor in excess of
such percentage; provided, however, that in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;
113

--------------------------------------------------------------------------------

(xx) any Account on which the Account Debtor is a Governmental Authority (other
than a Governmental Authority representing the Crown in Australia), unless (A)
if the Account Debtor is the United States of America, any State or political
subdivision thereof or any department, agency or instrumentality of the United
States of America or any State or political subdivision thereof, the applicable
Australian Borrower has assigned its rights to payment of such Account to the
Collateral Agent or the Australian Security Trustee pursuant to the Assignment
of Claims Act of 1940, as amended, in the case of any such federal Governmental
Authority, and pursuant to any requirements of applicable Requirements of Law,
if any, in the case of any such other Governmental Authority; and (B) if the
Account Debtor is any other Governmental Authority, the applicable Australian
Borrower has, if required by any applicable Requirements of Law, assigned its
rights to payment of such Account to the Collateral Agent or the Australian
Security Trustee pursuant to applicable Requirements of Law, if any, and, in
each such case where such acceptance and acknowledgment is required by
applicable Requirements of Law, such assignment has been accepted and
acknowledged by the appropriate government officers to the extent so required;
 
(xxi) any Account that is owed by an Account Debtor located in any jurisdiction
that requires, as a condition to access to the courts of such jurisdiction, that
a creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
Australian Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the applicable Australian Borrower may qualify subsequently as a
foreign entity authorized to transact business in such jurisdiction and gain
access to such courts, without incurring any cost or penalty reasonably viewed
by the Administrative Agent to be material in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account;
 
(xxii) any Account that is not freely assignable by the applicable Australian
Borrower without consent of the Account Debtor (unless such irrevocable and
unconditional consent has been obtained from the relevant Account Debtor);
 
(xxiii) any Account that arises under a contract governed by the laws of any
jurisdiction other than any Eligible Account Debtor Jurisdiction;
 
(xxiv) any Account that provides for payment terms greater than 60 days; or
 
(xxv) any Account that the Administrative Agent determines in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determines in its Permitted Discretion
is unacceptable for any reason whatsoever (in which event, prior to such
exclusion, the Administrative Agent shall provide written notice and be
available to discuss in accordance with the procedures set forth in the
definition of “Permitted Discretion”).
114

--------------------------------------------------------------------------------

(b)             Dutch Eligible Accounts. On any date of determination of the
Dutch Borrowing Base, all of the Accounts owned by the Dutch Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by the Dutch
Borrowers to the Administrative Agent shall be “Dutch Eligible Accounts” for the
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. In addition, the Administrative Agent shall
have the right from time to time in its Permitted Discretion to establish,
modify or eliminate Reserves against Dutch Eligible Accounts. Dutch Eligible
Accounts shall not include any of the following Accounts:
 
(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a perfected, first priority Lien (including under the relevant
laws of the Account Debtor’s jurisdiction of organization) (subject to Liens
permitted under Section 6.02(b), Section 6.02(d)(i) or Section 6.02(i) that have
priority as a matter of law and, in each case, as to which the Administrative
Agent may establish a Reserve in its Permitted Discretion);
 
(ii) any Account that is subject to any Lien (including Permitted Liens) other
than (A) a Lien in favor of the Collateral Agent, on behalf of the Secured
Parties; (B) a Permitted Lien which does not have priority over the Lien in
favor of the Collateral Agent; and (C) a Lien permitted under Section 6.02(b),
Section 6.02(d)(i) or Section 6.02(i) that has priority as a matter of law and,
in each case, as to which the Administrative Agent may establish a Reserve in
its Permitted Discretion;
 
(iii) any Account that is not owned by a Dutch Borrower;
 
(iv) any Account due from an Account Debtor that is either (x) not domiciled in
an Eligible Account Debtor Jurisdiction or (y) (if not a natural Person)
organized or incorporated under the laws of an Eligible Account Debtor
Jurisdiction unless (A) such Account is backed by an irrevocable letter of
credit or other credit support, in each case, reasonably acceptable to the
Administrative Agent and which is in the possession of, and is directly drawable
by, the Administrative Agent; (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent; or (C) (1) such Account Debtor is an Eligible
Multinational Account Debtor and (2) such Account Debtor’s securities are rated
BBB- or better by S&P or Baa3 or better by Moody’s; provided that the sum of all
Australian Eligible Accounts, Dutch Eligible Accounts and U.S. Eligible
Accounts, in the aggregate, due from all Eligible Multinational Account Debtors
shall not exceed $22,500,000;
 
(v) any Account that is payable in any currency other than dollars, Australian
Dollars, Canadian Dollars, euros, Krone, Kronor, New Zealand Dollars, Sterling
or Yen;
 
(vi) any Account that does not arise from the sale of goods or the performance
of services by the Dutch Borrowers in the ordinary course of their business;
 
(vii) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;
115

--------------------------------------------------------------------------------

(viii) any Account (A) to the extent that the applicable Dutch Borrower’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever unless such condition is satisfied (for so long as such
condition remains unsatisfied); (B) as to which the applicable Dutch Borrower is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial or administrative process or otherwise; or (C) that
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to the applicable Dutch Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;
 
(ix) to the extent that any defense, counterclaim, setoff or dispute is or has
been asserted as to such Account, it being understood that the remaining balance
of the Account shall be eligible;
 
(x) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;
 
(xi) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance (it being agreed that forms or
transmissions substantially similar to those used in Accounts included in the
Dutch Borrowing Base as of the Closing Date are deemed to be acceptable) and
which complies with the relevant VAT requirements and shows the amounts and
percentage of VAT applied, if any, has not been sent on a timely basis to, and
received by, the applicable Account Debtor, in each case, according to the
normal invoicing and timing procedures of the applicable Dutch Borrower;
 
(xii) any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Loan Party;
 
(xiii) to the extent any Borrower, Guarantor or Restricted Subsidiary is liable
for goods sold or services rendered by the applicable Account Debtor to any
Borrower, Guarantor or Restricted Subsidiary or for which a Borrower, Guarantor
or Restricted Subsidiary is liable for a rebate or has accrued a reserve for
such Account but only to the extent of the potential offset, rebate or reserve;
 
(xiv) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
 
(xv) any Account as to which any of the following applies:
 
(A)              any Account, except to the extent constituting an Extended Term
Account, not paid within 120 days following its original invoice date or that is
more than 60 days past due according to its original terms of sale; or
 
(B)              [intentionally omitted]; or
 
(C)              to the extent known or reasonably knowable by the Borrowers or
the Administrative Agent, the Account Debtor obligated upon such Account
suspends its business (taken as a whole), makes a general assignment for the
benefit of creditors or fails to pay its debts generally as they come due; or
116

--------------------------------------------------------------------------------

(D)              to the extent known or reasonably knowable by the Borrowers or
the Administrative Agent, a petition is filed by or against any Account Debtor
obligated upon such Account under any Debtor Relief Law or any other federal,
state or foreign (including any provincial) receivership, insolvency relief or
other law or laws for the relief of debtors;
 
(xvi) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in Section 2.21(b)(xv);
 
(xvii) any Account as to which any of the representations or warranties in the
Loan Documents are untrue;
 
(xviii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;
 
(xix) any Account that is the obligation of an Account Debtor whose total
obligations owing to the Borrowers exceed (A) with respect to Sherwin Williams,
forty (40%) percent of all Eligible Accounts, (B) with respect to each of AKZO
Nobel, Benjamin Moore and PPG Industries, individually, twenty-five (25%)
percent of all Eligible Accounts, or (C) with respect to all other Account
Debtors, individually, fifteen (15%) percent of all Eligible Accounts, in each
case to the extent of the obligations owing by such Account Debtor in excess of
such percentage; provided, however, that in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;
 
(xx) any Account on which the Account Debtor is a Governmental Authority, unless
if the Account Debtor is the United States of America, any State or political
subdivision thereof or any department, agency or instrumentality of the United
States of America or any State or political subdivision thereof, the applicable
Dutch Borrower has assigned its rights to payment of such Account to the
Collateral Agent pursuant to the Assignment of Claims Act of 1940, as amended,
in the case of any such federal Governmental Authority, and pursuant to any
applicable Requirements of Law, if any, in the case of any such other
Governmental Authority;
 
(xxi)             any Account that is owed by an Account Debtor located in any
jurisdiction that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Dutch Borrower has so qualified, filed such reports or
forms, or taken such actions (and, in each case, paid any required fees or other
charges), except to the extent the applicable Dutch Borrower may qualify
subsequently as a foreign entity authorized to transact business in such
jurisdiction and gain access to such courts, without incurring any cost or
penalty reasonably viewed by the Administrative Agent to be material in amount,
and such later qualification cures any access to such courts to enforce payment
of such Account;
117

--------------------------------------------------------------------------------

(xxii) any Account that arises under a contract which is subject to consumer
protection laws;
 
(xxiii) any Account that cannot be easily segregated and identified for
ownership purposes and for purposes of the Dutch Security Agreements;
 
(xxiv) any Account that is not freely assignable by the applicable Dutch
Borrower without consent of the Account Debtor (unless such irrevocable and
unconditional consent has been obtained from the relevant Account Debtor);
 
(xxv) any Account which, alone, or together with the agreement from which it
arises, contravenes in any material respect any applicable Requirements of Law,
including the Dutch 1977 Sanctions Act (Sanctiewet 1977) and the rules and
regulations promulgated pursuant thereto;
 
(xxvi) any Account that arises under a contract governed by the laws of any
jurisdiction other than any Eligible Account Debtor Jurisdiction;
 
(xxvii) any Account that provides for payment terms greater than 60 days; or
 
(xxviii) any Account that the Administrative Agent determines in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determines in its Permitted Discretion
is unacceptable for any reason whatsoever (in which event, prior to such
exclusion, the Administrative Agent shall provide written notice and be
available to discuss in accordance with the procedures set forth in the
definition of “Permitted Discretion”).
 
(c)              U.S. Eligible Accounts. On any date of determination of the
U.S. Borrowing Base, all of the Accounts owned by the U.S. Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by the U.S.
Borrowers to the Administrative Agent shall be “U.S. Eligible Accounts” for the
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. In addition, the Administrative Agent shall
have the right from time to time in its Permitted Discretion to establish,
modify or eliminate Reserves against U.S. Eligible Accounts. Eligible Accounts
shall not include any of the following Accounts:
 
(i) any Account in which the Collateral Agent, on behalf of the Secured Parties,
does not have a perfected, first priority Lien (including under the relevant
laws of the Account Debtor’s jurisdiction of organization) (subject to Liens
permitted under Section 6.02(b), Section 6.02(d)(i) or Section 6.02(i) that have
priority as a matter of law and, in each case, as to which the Administrative
Agent may establish a Reserve in its Permitted Discretion);
 
(ii) any Account that is subject to any Lien (including Permitted Liens) other
than (A) a Lien in favor of the Collateral Agent, on behalf of the Secured
Parties; (B) a Permitted Lien which does not have priority over the Lien in
favor of the Collateral Agent; and (C) a Lien permitted under Section 6.02(b),
Section 6.02(d)(i) or Section 6.02(i) that has priority as a matter of law and,
in each case, as to which the Administrative Agent may establish a Reserve in
its Permitted Discretion;
 
(iii) any Account that is not owned by a U.S. Borrower;
118

--------------------------------------------------------------------------------

(iv) any Account due from an Account Debtor that is either (x) not domiciled in
an Eligible Account Debtor Jurisdiction or (y) (if not a natural Person)
organized or incorporated under the laws of an Eligible Account Debtor
Jurisdiction unless (A) such Account is backed by an irrevocable letter of
credit or other credit support, in each case, reasonably acceptable to the
Administrative Agent and which is in the possession of, and is directly drawable
by, the Administrative Agent; (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent; or (C) (1) such Account Debtor is an Eligible
Multinational Account Debtor and (2) such Account Debtor’s securities are rated
BBB- or better by S&P or Baa3 or better by Moody’s; provided that the sum of all
Australian Eligible Accounts, Dutch Eligible Accounts and U.S. Eligible
Accounts, in the aggregate, due from all Eligible Multinational Account Debtors
shall not exceed $22,500,000;
 
(v) any Account that is payable in any currency other than dollars, Australian
Dollars, Canadian Dollars, euros, Krone, Kronor, New Zealand Dollars, Sterling
or Yen;
 
(vi) any Account that does not arise from the sale of goods or the performance
of services by the U.S. Borrowers in the ordinary course of their business
unless such Account (A) arises from the sale of goods or the performance of
services by Tronox Bahamas in the ordinary course of business; (B) has been
purchased by a U.S. Borrower; and (C) otherwise qualifies as a U.S. Eligible
Account in accordance with this Section 2.21(c);
 
(vii) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;
 
(viii) any Account (A) to the extent that the applicable U.S. Borrower’s right
to receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever unless such condition is satisfied (for so long as such
condition remains unsatisfied); (B) as to which the applicable U.S. Borrower is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial or administrative process or otherwise; or (C) that
represents a progress billing consisting of an invoice for goods sold or used or
services rendered pursuant to a contract under which the Account Debtor’s
obligation to pay that invoice is subject to the applicable U.S. Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;
 
(ix) to the extent that any defense, counterclaim, setoff or dispute is or has
been asserted as to such Account, it being understood that the remaining balance
of the Account shall be eligible;
 
(x) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;
 
(xi) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance (it being agreed that forms or
transmissions substantially similar to those used in Accounts included in the
U.S. Borrowing Base as of the Closing Date are deemed to be acceptable) has not
been sent on a timely basis to, and received by, the applicable Account Debtor
according to the normal invoicing and timing procedures of the applicable U.S.
Borrower;
119

--------------------------------------------------------------------------------

(xii) any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Loan Party;
 
(xiii) to the extent any Borrower, Guarantor or Restricted Subsidiary is liable
for goods sold or services rendered by the applicable Account Debtor to any
Borrower, Guarantor or Restricted Subsidiary or for which a Borrower, Guarantor
or Restricted Subsidiary is liable for a rebate or has accrued a reserve for
such Account but only to the extent of the potential offset, rebate or reserve;
 
(xiv) any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
 
(xv) any Account as to which any of the following applies:
 
(A)              any Account, except to the extent constituting an Extended Term
Account, not paid within 120 days following its original invoice date or that is
more than 60 days past due according to its original terms of sale; or
 
(B)              [intentionally omitted]; or
 
(C)              to the extent known or reasonably knowable by the Borrowers or
the Administrative Agent, the Account Debtor obligated upon such Account
suspends its business (taken as a whole), makes a general assignment for the
benefit of creditors or fails to pay its debts generally as they come due; or
 
(D)              to the extent known or reasonably knowable by the Borrowers or
the Administrative Agent, a petition is filed by or against any Account Debtor
obligated upon such Account under any Debtor Relief Law or any other federal,
state or foreign (including any provincial) receivership, insolvency relief or
other law or laws for the relief of debtors;
 
(xvi) any Account that is the obligation of an Account Debtor if 50% or more of
the dollar amount of all Accounts owing by that Account Debtor are ineligible
under the other criteria set forth in Section 2.21(c)(xv);
 
(xvii) any Account as to which any of the representations or warranties in the
Loan Documents are untrue;
 
(xviii) to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;
120

--------------------------------------------------------------------------------

(xix) any Account that is the obligation of an Account Debtor whose total
obligations owing to the Borrowers exceed (A) with respect to Sherwin Williams,
forty (40%) percent of all Eligible Accounts, (B) with respect to each of AKZO
Nobel, Benjamin Moore and PPG Industries, individually, twenty-five (25%)
percent of all Eligible Accounts, or (C) with respect to all other Account
Debtors, individually, fifteen (15%) percent of all Eligible Accounts, in each
case to the extent of the obligations owing by such Account Debtor in excess of
such percentage; provided, however, that in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by the Administrative Agent based on all of the otherwise Eligible
Accounts prior to giving effect to any eliminations based upon the foregoing
concentration limit;
 
(xx) any Account on which the Account Debtor is a Governmental Authority, unless
(A) if the Account Debtor is the United States of America, any State or
political subdivision thereof or any department, agency or instrumentality of
the United States of America or any State or political subdivision thereof, the
applicable U.S. Borrower has assigned its rights to payment of such Account to
the Collateral Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of any such federal Governmental Authority, and pursuant to
any applicable Requirements of Law, if any, in the case of any such other
Governmental Authority; and (B) if the Account Debtor is any other Governmental
Authority, the applicable U.S. Borrower has, if required by any applicable
Requirements of Law, assigned its rights to payment of such Account to the
Collateral Agent pursuant to applicable Requirements of Law, if any, and, in
each such case where such acceptance and acknowledgment is required by
applicable Requirements of Law, such assignment has been accepted and
acknowledged by the appropriate government officers to the extent so required;
 
(xxi) any Account that is owed by an Account Debtor located in any jurisdiction
that requires, as a condition to access to the courts of such jurisdiction, that
a creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
U.S. Borrower has so qualified, filed such reports or forms, or taken such
actions (and, in each case, paid any required fees or other charges), except to
the extent the applicable U.S. Borrower may qualify subsequently as a foreign
entity authorized to transact business in such jurisdiction and gain access to
such courts, without incurring any cost or penalty reasonably viewed by the
Administrative Agent to be material in amount, and such later qualification
cures any access to such courts to enforce payment of such Account;
 
(xxii) any Account that is not freely assignable by the applicable U.S. Borrower
without consent of the Account Debtor (unless such irrevocable and unconditional
consent has been obtained from the relevant Account Debtor)
 
(xxiii) any Account that arises under a contract governed by the laws of any
jurisdiction other than any Eligible Account Debtor Jurisdiction;
 
(xxiv) any Account that provides for payment terms greater than 60 days; or
 
(xxv) any Account that the Administrative Agent determines in its Permitted
Discretion may not be paid by reason of the Account Debtor’s inability to pay or
which the Administrative Agent otherwise determines in its Permitted Discretion
is unacceptable for any reason whatsoever (in which event, prior to such
exclusion, the Administrative Agent shall provide written notice and be
available to discuss in accordance with the procedures set forth in the
definition of “Permitted Discretion”).
121

--------------------------------------------------------------------------------

(d)               Australian Eligible Inventory. On any date of determination of
the Australian Borrowing Base, all of the Inventory owned by the Australian
Borrowers and reflected in the most recent Borrowing Base Certificate delivered
by the Borrowers to the Administrative Agent shall be “Australian Eligible
Inventory” for the purposes of this Agreement, except any Inventory to which any
of the exclusionary criteria set forth below applies. In addition, the
Administrative Agent shall have the right from time to time in its Permitted
Discretion to establish, modify or eliminate Reserves against Australian
Eligible Inventory. Australian Eligible Inventory shall not include any
Inventory that:
 
(i) the Collateral Agent (or the Australian Security Trustee), on behalf of
Secured Parties, does not have a perfected, first priority Lien upon (subject to
Liens permitted under Section 6.02(b), Section 6.02(c), Section 6.02(d)(i) or
Section 6.02(i) that have priority as a matter of law and, in each case, as to
which the Administrative Agent may establish a Reserve in its Permitted
Discretion);
 
(ii) is subject to any Lien (including Permitted Liens) other than (A) a Lien in
favor of the Collateral Agent (or the Australian Security Trustee), on behalf of
the Secured Parties; (B) a Permitted Lien which does not have priority over the
Lien in favor of the Collateral Agent or the Australian Security Trustee; and
(C) a Lien permitted under Section 6.02(b), Section 6.02(c), Section 6.02(d)(i)
or Section 6.02(i) that has priority as a matter of law and, in each case, as to
which the Administrative Agent may establish a Reserve in its Permitted
Discretion;
 
(iii) (A) is stored at a leased location where the aggregate value of Inventory
exceeds $1,000,000 unless either (x) a reasonably satisfactory Landlord Access
Agreement has been delivered to the Administrative Agent, or (y) Reserves
reasonably satisfactory to the Administrative Agent (not to exceed three (3)
months of periodic rent and, if a default under the applicable lease or other
agreement by the Loan Parties exists, an amount equal to the amounts due and
payable thereunder) have been established with respect thereto; or (B) is stored
with a bailee or warehouseman where the aggregate value of Inventory exceeds
$1,000,000 unless either (x) a reasonably satisfactory, acknowledged Bailee
Letter has been received by the Administrative Agent or (y) Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto; or (C) is stored at a location where the aggregate book value of
Inventory is less than $1,000,000;
 
(iv) is placed on consignment, unless both (x) an effective first ranking Lien
under the PPSA Australia in respect of the relevant Inventory in favor of the
Collateral Agent or the Australian Security Trustee has been established and all
relevant financing statements have been properly filed against the consignee (as
assigned to the Collateral Agent or the Australian Security Trustee); and (y)
there is a written agreement acknowledging that such Inventory is held on
consignment, that the applicable Australian Borrower retains title to such
Inventory, that no Lien arising by, through or under such consignment has
attached or will attach to such Inventory (and proceeds thereof) and requiring
consignee to segregate the consigned Inventory from the consignee’s other
personal or movable property; provided that the sum of all Australian Eligible
Inventory, Dutch Eligible Inventory and U.S. Eligible Inventory, in the
aggregate, consisting of Inventory placed on consignment shall not exceed
$22,500,000;
 
(v) is not located in Australia or is in transit;
122

--------------------------------------------------------------------------------

(vi) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and landlords,
carriers, bailees and warehousemen if clause (iii) above has been complied with;
 
(vii) is to be returned to suppliers or consists of goods returned or rejected
by a Borrower’s customers;
 
(viii) is obsolete, unsalable, shopworn, damaged or unfit for sale;
 
(ix) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory (except to the extent it is a
work-in-process which could reasonably be expected to be converted into finished
goods within three (3) Business Days following such time) or replacement parts;
provided that the sum of all Australian Eligible Inventory, Dutch Eligible
Inventory and U.S. Eligible Inventory, in the aggregate, consisting of
work-in-process Inventory which could reasonably be expected to be converted
into finished goods within three (3) Business Days following such time shall not
exceed $12,500,000;
 
(x) is not of a type held for sale in the ordinary course of the Australian
Borrowers’ business;
 
(xi) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;
 
(xii) consists of Hazardous Material or goods that can be transported or sold
only with licenses that are not readily available unless the applicable
Australian Borrower has obtained all of the necessary licenses and is in
material compliance with Environmental Law, including with respect to handling
and disposal of all such Hazardous Material;
 
(xiii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Administrative Agent, or any Person selling the Inventory
on behalf of Administrative Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other Person, unless such consent has been obtained;
 
(xiv) is not covered by casualty insurance maintained as required by Section
5.05;
 
(xv) is purchased pursuant to an agreement that includes a retention of title
provision until the Inventory has been indefeasibly paid for in full;
 
(xvi) is held for sale, or intended to be sold, through Tronox Bahamas or
another Bahamian entity unless the Bahamian Receivables Conditions are
satisfied; or
 
(xvii) is not either otherwise acceptable to, or subject to a Reserve acceptable
to, the Administrative Agent, in its Permitted Discretion.
123

--------------------------------------------------------------------------------

(e)                Dutch Eligible Inventory. On any date of determination of the
Dutch Borrowing Base, all of the Inventory owned by the Dutch Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by the
Borrowers to the Administrative Agent shall be “Dutch Eligible Inventory” for
the purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below applies. In addition, the Administrative
Agent shall have the right from time to time in its Permitted Discretion to
establish, modify or eliminate Reserves against Dutch Eligible Inventory. Dutch
Eligible Inventory shall not include any Inventory that:
 
(i) the Collateral Agent, on behalf of Secured Parties, does not have a
perfected, first priority Lien upon (subject to Liens permitted under Section
6.02(b), Section 6.02(c), Section 6.02(d)(i) or Section 6.02(i) that have
priority as a matter of law and, in each case, as to which the Administrative
Agent may establish a Reserve in its Permitted Discretion);
 
(ii) in respect whereof the applicable Borrower does not hold free legal title
or which is subject to any Lien (including Permitted Liens) other than (A) a
Lien in favor of the Collateral Agent, on behalf of the Secured Parties; (B) a
Permitted Lien which does not have priority over the Lien in favor of the
Collateral Agent; and (C) a Lien permitted under Section 6.02(b), Section
6.02(c), Section 6.02(d)(i) or Section 6.02(i) that has priority as a matter of
law and, in each case, as to which the Administrative Agent may establish a
Reserve in its Permitted Discretion;
 
(iii) (A) is stored at a leased location where the aggregate value of Inventory
exceeds $1,000,000 unless either (x) a reasonably satisfactory Landlord Access
Agreement has been delivered to the Administrative Agent, or (y) Reserves
reasonably satisfactory to the Administrative Agent (not to exceed three (3)
months of periodic rent and, if a default under the applicable lease or other
agreement by the Loan Parties exists, an amount equal to the amounts due and
payable thereunder) have been established with respect thereto; or (B) is stored
with a bailee or warehouseman where the aggregate value of Inventory exceeds
$1,000,000 unless either (x) a reasonably satisfactory, acknowledged Bailee
Letter has been received by the Administrative Agent or (y) Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto; or (C) is stored at a location where the aggregate book value of
Inventory is less than $1,000,000;
 
(iv) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to the Administrative Agent is in place with respect to
such Inventory and the Borrowers have taken all steps necessary to perfect the
Collateral Agent’s interest in the Inventory (including the filing of financing
statements, if applicable); provided that the sum of all Australian Eligible
Inventory, Dutch Eligible Inventory and U.S. Eligible Inventory, in the
aggregate, consisting of Inventory placed on consignment shall not exceed
$22,500,000;
 
(v) is not located in the Netherlands or is in transit (unless it is Dutch
Eligible In-Transit Inventory); provided that the sum of all Dutch Eligible
In-Transit Inventory and U.S. Eligible In-Transit Inventory, in each case, in
transit from a third party, in the aggregate, shall not exceed $27,500,000;
 
(vi) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and landlords,
carriers, bailees and warehousemen if clause (iii) above has been complied with;
124

--------------------------------------------------------------------------------

(vii) is to be returned to suppliers or consists of goods returned or rejected
by a Borrower’s customers;
 
(viii) is obsolete, unsalable, shopworn, damaged or unfit for sale;
 
(ix) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory (except to the extent it is a
work-in-process which could reasonably be expected to be converted into finished
goods within three (3) Business Days following such time) or replacement parts;
provided that the sum of all Australian Eligible Inventory, Dutch Eligible
Inventory and U.S. Eligible Inventory, in the aggregate, consisting of
work-in-process Inventory which could reasonably be expected to be converted
into finished goods within three (3) Business Days following such time shall not
exceed $12,500,000;
 
(x) is not of a type held for sale in the ordinary course of the Dutch
Borrowers’ business;
 
(xi) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;
 
(xii) consists of Hazardous Material or goods that can be transported or sold
only with licenses that are not readily available unless the applicable Dutch
Borrower has obtained all of the necessary licenses and is in material
compliance with Environmental Law, including with respect to handling and
disposal of all such Hazardous Material;
 
(xiii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Administrative Agent, or any Person selling the Inventory
on behalf of Administrative Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other Person, unless such consent has been unconditionally and irrevocably
obtained;
 
(xiv) is not covered by casualty insurance maintained as required by Section
5.05;
 
(xv) is purchased pursuant to an agreement that includes a retention of title
provision until the Inventory has been indefeasibly paid for in full; or
 
(xvi) is not either otherwise acceptable to, or subject to a Reserve acceptable
to, the Administrative Agent, in its Permitted Discretion.
 
(f)               U.S. Eligible Inventory. On any date of determination of the
U.S. Borrowing Base, all of the Inventory owned by the U.S. Borrowers and
reflected in the most recent Borrowing Base Certificate delivered by the
Borrowers to the Administrative Agent shall be “U.S. Eligible Inventory” for the
purposes of this Agreement, except any Inventory to which any of the
exclusionary criteria set forth below applies. In addition, the Administrative
Agent shall have the right from time to time in its Permitted Discretion to
establish, modify or eliminate Reserves against U.S. Eligible Inventory. U.S.
Eligible Inventory shall not include any Inventory that:
 
(i) the Collateral Agent, on behalf of Secured Parties, does not have a
perfected, first priority Lien upon (subject to Liens permitted under Section
6.02(b), Section 6.02(c), Section 6.02(d)(i) or Section 6.02(i) that have
priority as a matter of law and, in each case, as to which the Administrative
Agent may establish a Reserve in its Permitted Discretion);
125

--------------------------------------------------------------------------------

(ii) is subject to any Lien (including Permitted Liens) other than (A) a Lien in
favor of the Collateral Agent, on behalf of the Secured Parties; (B) a Permitted
Lien which does not have priority over the Lien in favor of the Collateral
Agent; and (C) a Lien permitted under Section 6.02(b), Section 6.02(c), Section
6.02(d)(i) or Section 6.02(i) that has priority as a matter of law and, in each
case, as to which the Administrative Agent may establish a Reserve in its
Permitted Discretion;
 
(iii) (A) is stored at a leased location where the aggregate value of Inventory
exceeds $1,000,000 unless either (x) a reasonably satisfactory Landlord Access
Agreement has been delivered to the Administrative Agent, or (y) Reserves
reasonably satisfactory to the Administrative Agent (not to exceed three (3)
months of periodic rent and, if a default under the applicable lease or other
agreement by the Loan Parties exists, an amount equal to the amounts due and
payable thereunder) have been established with respect thereto; or (B) is stored
with a bailee or warehouseman where the aggregate value of Inventory exceeds
$1,000,000 unless either (x) a reasonably satisfactory, acknowledged Bailee
Letter has been received by the Administrative Agent or (y) Reserves reasonably
satisfactory to the Administrative Agent have been established with respect
thereto; or (C) is stored at a location where the aggregate book value of
Inventory is less than $1,000,000;
 
(iv) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to the Administrative Agent is in place with respect to
such Inventory and the Borrowers have taken all steps necessary to perfect the
Collateral Agent’s interest in the Inventory (including the filing of financing
statements, if applicable); provided that the sum of all Australian Eligible
Inventory, Dutch Eligible Inventory and U.S. Eligible Inventory, in the
aggregate, consisting of Inventory placed on consignment shall not exceed
$22,500,000;
 
(v) is not located in the United States or is in transit (unless it is U.S.
Eligible In-Transit Inventory); provided that the sum of all Dutch Eligible
In-Transit Inventory and U.S. Eligible In-Transit Inventory, in each case, in
transit from a third party, in the aggregate, shall not exceed $27,500,000;
 
(vi) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except those in favor of the Collateral Agent and landlords,
carriers, bailees and warehousemen if clause (iii) above has been complied with;
 
(vii) is to be returned to suppliers or consists of goods returned or rejected
by a Borrower’s customers;
 
(viii) is obsolete, unsalable, shopworn, damaged or unfit for sale;
126

--------------------------------------------------------------------------------

(ix) consists of display items or packing or shipping materials, manufacturing
supplies, work-in-process Inventory (except to the extent it is a
work-in-process which could reasonably be expected to be converted into finished
goods within three (3) Business Days following such time) or replacement parts;
provided that the sum of all Australian Eligible Inventory, Dutch Eligible
Inventory and U.S. Eligible Inventory, in the aggregate, consisting of
work-in-process Inventory which could reasonably be expected to be converted
into finished goods within three (3) Business Days following such time shall not
exceed $12,500,000;
 
(x) is not of a type held for sale in the ordinary course of the U.S. Borrowers’
business;
 
(xi) breaches any of the representations or warranties pertaining to Inventory
set forth in the Loan Documents;
 
(xii) consists of Hazardous Material or goods that can be transported or sold
only with licenses that are not readily available unless the applicable U.S.
Borrower has obtained all of the necessary licenses and is in material
compliance with Environmental Law, including with respect to handling and
disposal of all such Hazardous Material;
 
(xiii) is subject to any licensing arrangement the effect of which would be to
limit the ability of Administrative Agent, or any Person selling the Inventory
on behalf of Administrative Agent, to sell such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
other Person, unless such consent has been obtained;
 
(xiv) is not covered by casualty insurance maintained as required by Section
5.05; or
 
(xv) is not either otherwise acceptable to, or subject to a Reserve acceptable
to, the Administrative Agent, in its Permitted Discretion.
 
Notwithstanding anything to the contrary set forth in this Section 2.21, the
parties acknowledge and agree that the eligibility criteria applicable to the
assets and properties of Cristal from and after the consummation of the Cristal
Acquisition shall take account of the eligibility criteria with respect thereto,
and other provisions applicable thereto, in each case under the Cristal ABL
Agreement.
 
Section 2.22         Accounts; Cash Management.
 
(a)               Each Borrower and each Guarantor shall maintain a cash
management system which is reasonably acceptable to the Collateral Agent (the
“Cash Management System”), which shall operate as provided in this Section 2.22;
provided that the Cash Management System with respect to accounts located in the
United States of America, any State thereof or the District of Columbia in place
on the Closing Date shall be deemed reasonably acceptable to the Collateral
Agent.
 
(b)               All proceeds of Collateral held by the Borrowers or any other
Loan Party (other than funds being collected pursuant to the provisions stated
below or identifiable Proceeds of Term Loan Priority Collateral) shall be
deposited in one or more bank accounts or securities investment accounts, as set
forth on Schedule 2.22(b) or other accounts in form and substance reasonably
satisfactory to the Collateral Agent, in each case, subject to the terms of the
applicable Security Agreement and applicable Control Agreements; provided that
Control Agreements shall not be required prior to the Control Agreement
Effective Date.
127

--------------------------------------------------------------------------------

(c)               The Borrowers shall establish and maintain, and shall cause
each Guarantor to establish and maintain, at its sole expense, deposit accounts
subject to a first priority security interest in favor of the Collateral Agent
and a Control Agreement over such account maintained by the financial
institutions as described on Schedule 2.22(b) hereto or with such other banks as
are acceptable to the Collateral Agent (in each case, “Controlled Accounts”),
and which shall not be subject to cash pooling or other similar arrangements
with any entity that is not a Loan Party and shall not be subject to cash
pooling or other similar arrangements with any entity organized in a
jurisdiction other than the jurisdiction of the United States (with respect to
Controlled Accounts of any Loan Party that is a U.S. Entity), Australia (with
respect to Controlled Accounts of any Australian Loan Party) or the Netherlands
(with respect to Controlled Accounts of any Dutch Loan Party), into which the
Borrowers and Guarantors shall promptly deposit and use commercially reasonable
efforts to direct their respective Account Debtors to directly remit all
payments on Accounts and all payments constituting proceeds of Inventory or
other Revolving Loan Priority Collateral in the identical form in which such
payments are made, whether by cash, check or other manner and shall be
identified and segregated from all other funds of the Loan Parties; provided
that notwithstanding anything to the contrary herein, all payments on Accounts
owned by any Dutch Loan Party and all payments constituting proceeds of
Inventory or other Revolving Loan Priority Collateral owned by any Dutch Loan
Party shall be deposited into accounts and related lockboxes maintained by the
Collateral Agent or another bank acceptable to the Collateral Agent.
Notwithstanding the foregoing, the Loan Parties shall be permitted to fund
deposit accounts owned by a UK Financing Subsidiary which are subject to a first
priority security interest and Control Agreements in favor of the Collateral
Agent in such amounts as the Administrative Borrower reasonably deems necessary;
provided that the aggregate amount of funds on deposit in deposit accounts owned
by a UK Financing Subsidiary shall not exceed amounts payable by such UK
Financing Subsidiary in the (ten) 10 Business Day (or longer with the consent of
the Administrative Agent) period following the date of such funding. If the Loan
Parties elect to fund such accounts for a period longer than ten (10) Business
Days with the consent of the Administrative Agent, the Administrative Borrower
shall promptly notify the Administrative Agent of the estimated amount of such
funding and the Administrative Agent may establish a UK Finance Reserve. The
Borrowers and Guarantors shall cause (i) all of the deposit accounts, securities
accounts and commodity accounts of the Loan Parties set forth on Schedule
2.22(b) (and each account in substitution or replacement therefor) (which, for
the avoidance of doubt, shall not include Excluded Accounts) and (ii) each other
deposit account, securities account and commodity account of any Loan Party
formed or established after the Closing Date (other than Excluded Accounts) to
be subject to Control Agreements and shall deliver, or cause to be delivered, to
the Collateral Agent a Control Agreement duly authorized, executed and delivered
by each bank where such account is maintained; provided that Control Agreements
shall not be required prior to the Control Agreement Effective Date. The
Borrowers and Guarantors shall not establish any deposit accounts (other than
Excluded Accounts) after the Closing Date into which proceeds of Collateral are
deposited, unless such Borrower or such Guarantor has complied in full with the
applicable provisions of this Section 2.22(c) with respect to such deposit
accounts. The Borrowers agree that, from and after the delivery of an Activation
Notice and subject to the terms of the Intercreditor Agreement (so long as any
Term Loans are outstanding), the terms of any Permitted Securitization
Intercreditor Agreement (so long as any Permitted Securitization is outstanding)
or the terms of any Permitted Secured Indebtedness Intercreditor Agreement (so
long as any Permitted Secured Indebtedness is outstanding), all payments made to
such Controlled Accounts or other funds received and collected by the
Administrative Agent, the Collateral Agent or any Lender, whether in respect of
the Accounts or as proceeds of Inventory shall be treated as payments to the
Administrative Agent, the Collateral Agent and Lenders in respect of the
Obligations and therefore shall constitute the property of the Administrative
Agent, the Collateral Agent and Lenders to the extent of the then outstanding
applicable Obligations.
128

--------------------------------------------------------------------------------

(d)               The applicable bank at which any Controlled Accounts are
maintained shall agree, from and after the receipt of a notice (an “Activation
Notice”) from the Collateral Agent (which Activation Notice may, or upon
instruction of the Required Lenders, shall, be given by the Collateral Agent at
any time during a Cash Dominion Period) pursuant to the applicable Control
Agreement, to forward, daily, all amounts in each Controlled Account to the
account with the Collateral Agent (or a financial institution acceptable to the
Collateral Agent) designated as the collection account (the “Collection
Account”) which shall be under the exclusive dominion and control of the
Collateral Agent and which shall not be subject to cash pooling or other similar
arrangements. For the avoidance of doubt, provisions of this Section 2.22(d) do
not apply to Excluded Accounts.
 
(e)               From and after the delivery of an Activation Notice, with
respect to all affected Controlled Accounts, subject to the terms of the
Intercreditor Agreement (so long as any Term Loans are outstanding), the terms
of any Permitted Securitization Intercreditor Agreement (so long as any
Permitted Securitization is outstanding) or the terms of any Permitted Secured
Indebtedness Intercreditor Agreement (so long as any Permitted Secured
Indebtedness is outstanding), the Collateral Agent shall apply all such funds in
the Collection Account on a daily basis to the repayment of the Obligations in
accordance with Section 8.02. Notwithstanding the foregoing sentence, after
payment in full has been made of the amounts required under Section 8.02, upon
the Administrative Borrower’s request and as long as no Event of Default has
occurred and is continuing and, so long as the aggregate Revolving Exposure of
all Lenders is greater than zero, all other conditions precedent to a Borrowing
have been satisfied, any additional funds deposited in the Collection Account
shall be released to the Borrowers.
 
(f)                The Loan Parties shall promptly deposit (or cause the same to
be deposited) any monies, checks, notes, drafts or any other payment relating to
and/or proceeds of Accounts or Inventory of the Loan Parties which come into
their possession or under their control in the applicable Controlled Accounts,
or remit the same (or cause the same to be remitted), in kind, to the Collateral
Agent. The Borrowers agree to reimburse the Collateral Agent on demand for any
amounts owed or paid to any bank at which a Controlled Account is established or
any other bank or Person involved in the transfer of funds to or from the
Controlled Accounts arising out of the Collateral Agent’s payments to or
indemnification of such bank or Person.
 
(g)               The Borrowers or the Administrative Borrower shall set up
deposit accounts in the United States, in each case, subject to Control
Agreements within the time periods specified in Section 2.22(b), into which
proceeds of the Revolving Loans shall be disbursed by the Administrative Agent
and prior to the Control Agreement Effective Date, shall be disbursed as
directed by the Administrative Borrower into the accounts of the Borrowers as
specified in writing to the Administrative Agent.
 
(h)               Notwithstanding the foregoing, it is expressly acknowledged
that it may be impractical for a non-U.S. Loan Party to obtain a Control
Agreement (or the equivalent) from the bank or depositary that maintains its
accounts or it may take longer than agreed to obtain a Control Agreement (or the
equivalent) in which event the Administrative Agent will act reasonably in
extending the time for obtaining such Control Agreement (or the equivalent). For
the avoidance of doubt, this Section 2.22 shall be subject to the Agreed
Securities Principles.
129

--------------------------------------------------------------------------------

Section 2.23         Australian Public Offer.
 
(a)                The Arrangers represent and warrant to the Australian
Resident Borrowers that they have made, no later than thirty (30) days after the
Closing Date of this Agreement:
 
(i) invitations to become a Lender under this Agreement to at least ten (10)
invitees, and:
 
(A)              their officers involved in the day-to-day syndication process
reasonably believed (or will reasonably believe), at the time of making the
invitations, that each invitee was carrying on a business of providing finance,
or investing or dealing in securities, in the course of operating in financial
markets; and
 
(B)              their officers involved in the day-to-day syndication process
did not (or will not) know or suspect at the time of making the invitations that
any invitee was an Associate of any of the other invitees or an Offshore
Associate of any Australian Resident Borrower; or
 
(ii) invitations to become a Lender under this Agreement publicly in an
electronic form, or in another form, that is used by financial markets for
dealing in debentures or debt interests, such as on either the Bloomberg or
Reuters screen.
 
(b)               The Australian Resident Borrowers irrevocably authorised the
Arrangers to make the invitations referred to in this Section 2.23.
 
(c)                Each Australian Resident Borrower represents and warrants
that:
 
(i) at the time of execution of this Agreement, it does not know, or have
reasonable grounds to suspect, that an Offshore Associate of any Australian
Resident Borrower became a Lender under this Agreement;
 
(ii) if any Arranger makes an offer as contemplated in Section 2.23(a), it will
notify such Arranger if it knows, or has reasonable grounds to suspect, that an
Offshore Associate of any Australian Resident Borrower will or may became a
Lender under this Agreement; and
 
(iii) each Borrower under this agreement is:
 
(A)              a member of the same “wholly-owned group” (as defined in the
Australian Tax Act); or
 
(B)              an Associate of each other Borrower under this agreement.
 
(d)               Each Lender that became a Lender as a result of an invitation
under Section 2.23(a)(i) represents and warrants that:
 
(i) an invitation to become Lender was made to it by an Arranger under this
Section 2.23;
 
(ii) it was, at the time of the invitation, carrying on a business of providing
finance, or investing or dealing in securities, in the course of operating in
financial markets; and
130

--------------------------------------------------------------------------------

(iii) except as disclosed to the Arrangers, it is not, so far as it has actual
knowledge, an Associate of any other invitee referred to in Section 2.23(a) or
an Offshore Associate of any Australian Resident Borrower.
 
(e)                At the cost of the relevant Australian Resident Borrower,
each Lender and each Arranger agree, so far as it is reasonably able to do so,
to do or provide the things (including information) which the Australian
Resident Borrowers request it to do or provide in connection with the invitation
made to (or by) it to become a “Lender” under this agreement, if the Australian
Resident Borrowers consider them practicable and necessary to ensure that the
requirements of section 128F of the Australian Tax Act are satisfied or to
demonstrate that they are satisfied.
 
Section 2.24         Australian Tax Matters. With respect to any advance under
any Loan Document to any Australian Borrower or any other Borrower required to
withhold tax in accordance with Australian law (each a “Relevant Borrower” for
purposes of this Section 2.24), this Section 2.24 shall apply instead of the
provisions of Section 2.15(a), (b), (c), (d), (e) and (g).
 
(a)                Definitions. Solely for purposes of this Section 2.24, the
following terms shall have the following meanings:
 
“GST” has the meaning given to it in the Australian GST Act, as shall any other
term used in Section 2.24 which is defined for purposes of the Australian GST
Act.
 
(b)               Tax Gross-up. Save to the extent required under any applicable
Requirements of Law, all payments to be made by a Relevant Borrower to any
Lender hereunder or under any Loan Document shall be made free and clear of and
without deduction or withholding for or on account of Taxes. If a Relevant
Borrower is required to deduct or withhold any Taxes, or an amount for or on
account of any Taxes from any payment made hereunder or under the Loan Documents
to any Lender, the Relevant Borrower (in respect of which such deduction or
withholding is required to be made) shall be required to pay an additional
amount to the extent necessary to ensure that such Lender receives a sum equal
to the sum that such Lender would have received if no such deduction or
withholding (including deductions or withholdings applicable to any additional
amounts paid under this Section 2.24(b)) had been made; provided, that this
Section 2.24 shall not apply in relation to withholding or deduction from
payments:
 
(i) on account of Taxes on the overall net income of a Lender;
 
(ii) to, or to a third party on behalf of, a Lender who is liable to such Taxes
by reason of the Lender having some connection with the Commonwealth of
Australia other than the mere participation in this agreement;
 
(iii) to, or to a third party on behalf of, a Lender who is liable to such Taxes
by reason of the Lender being an Offshore Associate of the Relevant Borrower;
 
(iv) to, or to a third party on behalf of, a Lender who is liable to such Taxes
as a result of the representation and warranty given by that Lender in Section
2.23(d) being incorrect;
 
(v) to, or to a third party on behalf of, a Lender who could lawfully avoid (but
has not so avoided) such deduction or withholding by complying or procuring that
any third party complies with any statutory requirements or by making, or
procuring that any third party makes, a declaration of non-residence,
entitlement to the benefit of a double tax agreement treaty exemption or any
similar claim for exemption;
131

--------------------------------------------------------------------------------

(vi) on account of the Relevant Borrower receiving a direction under section 255
of the Australian Tax Act or section 260-5 of Schedule 1 of the Taxation
Administration Act 1953 or any similar law;
 
(vii) to, or a third party on behalf of, a Lender if the Relevant Borrower has
not received written notice of that Person’s tax file number or Australian
business number or evidence of any exemption that person may have from the need
to advise its tax file number or Australian business number;
 
(viii) to the extent a loss, liability or cost is compensated for by an
increased payment under Section 2.15(a); or
 
(ix) on account of any deduction or withholding required by FATCA.
 
(c)                Tax Indemnity.
 
(i) The Relevant Borrowers shall (within three (3) Business Days of demand by
the Administrative Agent) pay to a Lender an amount equal to the loss, liability
or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Lender in respect of a
Loan Document; provided that this subclause (i) shall not apply:
 
(A)            with respect to any Taxes assessed on a Lender:
 
(I)            under the law of the jurisdiction in which such Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Lender is treated as resident for tax purposes; or
 
(II)           under the law of the jurisdiction in which such Lender’s lending
office is located in respect of amounts received or receivable in such
jurisdiction,
 
if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or
 
(B)             to the extent a loss, liability or cost:
 
(I)             is compensated for by the payment of an additional amount under
Section 2.24(b); or
 
(II)            would have been compensated for by an increased payment under
Section 2.24(b) but was not so compensated solely because one of the exclusions
in Section 2.24(b) applied.
 
(ii) A Lender making, or intending to make a claim under Section 2.24(c)(i)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrowers.
132

--------------------------------------------------------------------------------

(iii) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 2.24(c), notify the Administrative Agent.
 
(d)               Tax Credit. If a Relevant Borrower makes a Tax Payment and the
relevant Lender determines that:
 
(i) a Tax Credit is attributable either to the payment of an additional amount
of which that Tax Payment forms part, or to that Tax Payment; and
 
(ii) that Lender has obtained, utilized and retained that Tax Credit,
 
the Lender shall as soon as reasonably practicable following receipt of such Tax
Credit pay an amount to the Relevant Borrower which that Lender determines will
leave it (after that payment) in the same after-Tax position as it would have
been in had the Tax Payment not been required to be made by the Relevant
Borrower.
 
(e)                Notification of Requirement to Deduct Tax. If, at any time, a
Relevant Borrower is required by law to make any deduction or withholding from
any sum payable by it hereunder or under the other Loan Documents (or if
thereafter there is any change in the rates at which or the manner in which such
deductions or withholdings are calculated), such Relevant Borrower shall
promptly notify the Administrative Agent.
 
(f)                Evidence of Payment of Tax. If a Relevant Borrower makes any
payment hereunder or under the other Loan Documents in respect of which it is
required to make any deduction or withholding, it shall pay the full amount
required to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable Requirements of Law
and shall, as promptly as reasonably practicable thereafter, deliver to the
Administrative Agent on behalf of the Lenders to which such payment was made
evidence of payment as is reasonably satisfactory to Administrative Agent.
 
(g)               Goods and Services Tax.
 
(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a taxable supply or taxable supplies for GST purposes shall be deemed to be
exclusive of GST and the party liable to make that payment shall pay to the
Lender (in addition to and at the same time as paying any consideration for such
supply) an amount equal to the GST payable on that supply, subject to receiving
a valid tax invoice from the supplier of that supply.
 
(ii) Where a Loan Document requires any party to reimburse or indemnify a Lender
for any cost or expense the reimbursement or indemnity (as the case may be)
shall be reduced by the amount of any input tax credit that the Lender (or
representative member of the Australian GST Group of which the Lender is a
member) is entitled to.
 
Section 2.25         Dutch Tax Matters With respect to any advance under any
Loan Document to any Dutch Borrower or any other Borrower that is required to
make a Tax Deduction in accordance with the relevant provisions of Dutch law
(each a “Relevant Borrower” for the purposes of this Section 2.25), this Section
2.25 shall apply instead of the provisions of Section 2.15(a), (b) (c) and (f).
 
(a)                Tax Indemnity.
133

--------------------------------------------------------------------------------

(i) The Relevant Borrowers shall (within three (3) Business Days of demand by
the Administrative Agent) pay to a Lender an amount equal to the loss, liability
or cost which that Lender determines will be or has been (directly or
indirectly) suffered for or on account of Taxes by that Lender in respect of a
Loan Document; provided that this subclause (i) shall not apply:
 
(A)            with respect to any Taxes assessed on a Lender:
 
(I)            under the law of the jurisdiction in which such Lender is
incorporated or, if different, the jurisdiction (or jurisdictions) in which such
Lender is treated as resident for tax purposes; or
 
(II)           under the law of the jurisdiction in which such Lender’s lending
office is located in respect of amounts received or receivable in such
jurisdiction,
 
if such Taxes are imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
such Lender; or
 
(B)             to the extent a loss, liability or cost is compensated for by an
increased payment under Section 2.15(a).
 
(ii) A Lender making, or intending to make a claim under Section 2.25(a)(i)
above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Borrowers.
 
(iii) A Lender shall, on receiving a payment from the Relevant Borrowers under
this Section 2.25(a), notify the Administrative Agent.
 
(b)               Tax Credit. If a Relevant Borrower makes a Tax Payment and the
relevant Lender determines that:
 
(i) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and
 
(ii) that Lender has obtained, utilized and retained that Tax Credit,
 
the Lender shall promptly following receipt of such Tax Credit pay an amount to
the Relevant Borrower which that Lender determines will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Relevant Borrower.
 
(c)                Value Added Tax.
 
(i) All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, subject to
clause (ii) below, if VAT is or becomes chargeable on any supply made by any
Lender to any party under a Loan Document, that party shall pay to the Lender
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of such VAT (and such Lender shall
promptly provide an appropriate VAT invoice to such party).
134

--------------------------------------------------------------------------------

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “Recipient”) under a Loan Document, and any
party other than the Recipient (the “Relevant Party”) is required by the terms
of any Loan Document to pay an amount equal to the consideration for such supply
to the Supplier (rather than being required to reimburse the Recipient in
respect of that consideration),
 
(A)              (1) (where the Supplier is the Person required to account to
the relevant tax authority for the VAT), the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of VAT; and (2) the Recipient must (where this subsection (ii)(A)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Recipient receives from the relevant tax authority which the
Recipient reasonably determines relates to the VAT chargeable on that supply;
and
 
(B)              (1) (where the Recipient is the Person required to account to
the relevant tax authority for the VAT), the Relevant Party must promptly,
following demand from the Recipient, pay to the Recipient an amount equal to the
VAT chargeable on that supply; and (2) the Recipient must (where this subsection
(ii)(B) applies) promptly pay to the Relevant Party an amount equal to any
credit or repayment from the relevant tax authority which the Recipient
reasonably determines relates to the VAT chargeable on that supply.
 
(iii) Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense incurred in connection with such Loan Document,
the reimbursement or indemnity (as the case may be) shall be for the full amount
of such cost or expense, including such part thereof as represents VAT, save to
the extent that such Lender reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.
 
(iv) Any reference in this Section 2.25 to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to each
relevant member of such group at such time.
 
(v) In relation to any supply made by a Lender to any party under a Loan
Document, if reasonably requested by such Lender, that party must as promptly as
reasonably practicable provide such Lender with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s VAT reporting requirements in relation to such supply.
 
(vi) Except as otherwise expressly provided in this Section 2.25, a reference to
“determines” or “determined” in connection with tax provisions contained in this
Section 2.25 means a determination made in the absolute discretion of the Person
making the determination, acting reasonably.
135

--------------------------------------------------------------------------------

Section 2.26         Nature and Extent of Each Borrower’s Liability.
 
(a)               Joint and Several Liability. All obligations, liabilities,
indemnities, representations, warranties and covenants of the Borrowers
hereunder are joint and several obligations of the Borrowers and may be enforced
against any Borrower individually, one or more Borrowers collectively or all of
the Borrowers collectively.
 
(b)               Obligations Unconditional. The obligations of each Borrower
hereunder are, to the fullest extent permitted by applicable Requirements of
Law, absolute, irrevocable and unconditional, joint and several, irrespective of
the value, genuineness, validity, regularity or enforceability of the
Obligations of any other Borrower under this Agreement, the Notes, if any, or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Obligations, and, irrespective of any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge or defense of a surety
or a Loan Party (except for payment in full). Without limiting the generality of
the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of any Borrower hereunder
which shall remain absolute, irrevocable and unconditional under any and all
circumstances as described above (in each case, subject to the terms of the
applicable Loan Documents):
 
(i) at any time or from time to time, without notice to such Borrower, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
 
(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be amended in any respect, or any right under the Loan
Documents or any other agreement or instrument referred to herein or therein
shall be amended or waived in any respect or any other guarantee of any of the
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or
 
(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Obligations shall fail to be
perfected.
 
Each Borrower hereby expressly waives, to the fullest extent permitted by
applicable Requirements of Law, diligence, presentment, demand of payment,
protest and all notices whatsoever (other than the ones expressly provided for
or set forth in the applicable Loan Documents), and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against any other
Loan Party under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Obligations. Each Borrower
waives, to the fullest extent permitted by applicable Requirements of Law, any
and all notices of the creation, renewal, extension, waiver, termination or
accrual of any of the Obligations and notice of or proof of reliance by any
Secured Party upon the joint and several liability of the Borrowers, and the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon the joint and several liability of the
Borrowers, in each case, subject to the terms of the applicable Loan Documents.
136

--------------------------------------------------------------------------------

(c)               Subrogation; Subordination. Each Borrower hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
joint and several liability hereunder, whether by subrogation or otherwise,
against any other Borrower of any of the Obligations or any security for any of
the Obligations. Any Indebtedness of any Loan Party permitted pursuant to
Section 6.01(b) shall be subordinated to such Loan Party’s Secured Obligations
in the manner set forth in the Intercompany Note evidencing such Indebtedness.
 
(d)               General Limitation on Obligations. In any action or proceeding
involving any state corporate limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Borrower under Section 2.26(a) would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under Section 2.26(a), then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by such
Borrower, any Loan Party or any other Person, be automatically limited and
reduced to the highest amount (after giving effect to the right of contribution
established in Section 2.26(e)) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
(e)               Right of Contribution. Each Borrower hereby agrees that to the
extent that another Borrower shall have paid more than its proportionate share
of any payment made hereunder, such Borrower shall be entitled to seek and
receive contribution from and against any other Borrower hereunder which has not
paid its proportionate share of such payment. The provisions of this clause (c)
shall in no respect limit the obligations and liabilities of any Borrower to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders,
and each Borrower shall remain liable to the Administrative Agent, the Issuing
Bank, the Swingline Lender and the Lenders for the full amount of the
Obligations hereunder.
 
ARTICLE III

REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders, on the dates and to
the extent required hereunder, that:
 
Section 3.01         Organization; Requisite Power and Authority; Qualification.
Each of Holdings and its Restricted Subsidiaries (a) is duly organized or
incorporated (as applicable), validly existing and (with respect to any Persons
organized, formed or incorporated in any state of the United States, and to the
extent applicable in the relevant jurisdiction for any Non-U.S. Entities) in
good standing under the laws of its jurisdiction of organization or
incorporation; (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby; and (c) is qualified to do business
and (with respect to any Persons organized, formed or incorporated in any state
of the United States, and to the extent applicable in the relevant jurisdiction
for any Non-U.S. Entities) in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
137

--------------------------------------------------------------------------------

Section 3.02         Equity Interests and Ownership. The Equity Interests of
each of Holdings and its Restricted Subsidiaries has been duly authorized and
validly issued and is fully paid and non-assessable. Except as set forth on
Schedule 3.02, as of the Closing Date, there is no existing option, warrant,
call, right, commitment or other agreement to which Holdings or any of its
Subsidiaries is a party requiring, and there is no membership interest or other
Equity Interests of Holdings or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Holdings or any of its
Subsidiaries of any additional membership interests or other Equity Interests of
Holdings or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of Holdings or any of its
Subsidiaries. Schedule 3.02 correctly sets forth the ownership interest and
jurisdiction of organization or incorporation (as appropriate) of Holdings and
each of its Subsidiaries in their respective Subsidiaries as of the Closing Date
(after giving effect to the Transactions).
 
Section 3.03         Due Authorization; Binding Obligation.
 
(a)            Due Authorization. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.
 
(b)            Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
 
Section 3.04         No Conflict; Governmental Consents.
 
(a)             No Conflict. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which such Loan Parties are parties and the
consummation of the transactions contemplated by such Loan Documents do not and
will not (i) except as could not reasonably be expected to result in a Material
Adverse Effect, violate (A) any provision of any law or any governmental rule or
regulation applicable to such Loan Party or (B) any Requirement of Law
applicable to such Loan Party (including, without limitation, in respect of the
Australian Borrowers, Section 260A of the Corporations Act (Cth) (2001)); (ii)
except as could not reasonably be expected to result in a Material Adverse
Effect, conflict with, result in a breach of, constitute (with due notice or
lapse of time or both) a default under any Contractual Obligation of such Loan
Party; (iii) violate any of the Organizational Documents of such Loan Party,
(iv) result in or require the creation or imposition of any Lien upon any of the
properties or assets of such Loan Party (other than any Liens created under any
of the Loan Documents in favor of the Collateral Agent, on behalf of the Secured
Parties and Permitted Liens); or (v) require any approval of stockholders,
members or partners or any approval or consent of any Person under any material
Contractual Obligation of such Loan Party, except for such approvals or consents
which have been obtained and are in full force and effect.
 
(b)             Governmental Consents. The execution, delivery and performance
by the Loan Parties of the Loan Documents entered into on such date and to which
such Loan Parties are parties and the consummation of the transactions
contemplated by such Loan Documents do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except (i) as have been obtained or made and are in full
force and effect; and (ii) for filings and recordings with respect to the
Collateral necessary to perfect Liens created by the Loan Documents, in each
case, except as could not reasonably be expected to result in a Material Adverse
Effect.
138

--------------------------------------------------------------------------------

Section 3.05         Financial Statements.
 
(a)              Specified Financial Statements. The Specified Financial
Statements described in clauses (i) and (ii) of such definition, and all
financial statements delivered pursuant to Sections 5.01(a), (b) and (c), have
been prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.
 
(b)              Liabilities. Except as set forth in publicly disclosed
financial statements of Holdings and its Subsidiaries or elsewhere publicly
disclosed, there are no liabilities of Holdings and its Subsidiaries known to
such Person of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect, and there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability,
other than liabilities under the Loan Documents, the Term Loan Agreement, the
Senior Unsecured 2022 Notes Documents and the New Notes Documents.
 
(c)               Financial Projections. On and as of the Closing Date, the
projections of Holdings and its Subsidiaries (both with and without giving
effect to the Transactions) heretofore delivered to the Administrative Agent
(the “Projections”) are based on good faith estimates and assumptions made by
the management of Holdings; provided, the Projections are not to be viewed as
facts and that actual results during the period or periods covered by the
Projections may differ from such Projections and that the differences may be
material; provided, further, as of the Closing Date, management of Holdings
believed that the Projections were reasonable and attainable.
 
Section 3.06         No Material Adverse Effect. Since December 31, 2016, no
event, circumstance or change has occurred that has caused, or could reasonably
be expected to result in, either in any case or in the aggregate, a Material
Adverse Effect.
 
Section 3.07         Adverse Proceedings, Etc. 
 
(a)               There are no Adverse Proceedings that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
(b)               Neither Holdings nor any of its Restricted Subsidiaries (i) is
in violation of any Requirement of Law that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; or (ii) is
subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
Section 3.08         Taxes. Except as otherwise permitted under Section 5.03,
(i) all income and material Tax returns and reports of Holdings and its
Restricted Subsidiaries required to be filed by any of them have been timely
filed; (ii) all Taxes shown on such tax returns to be due and payable have been
timely paid; and (iii) all material assessments, fees and other governmental
charges upon Holdings and its Restricted Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable. Neither Holdings nor any of its Restricted
Subsidiaries knows of any proposed material Tax assessment against Holdings or
any of its Restricted Subsidiaries which is not being actively contested by
Holdings or such Restricted Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor. As of the Closing Date, each Australian Loan Party is not, nor has it
ever been, a member of an Australian GST Group.
139

--------------------------------------------------------------------------------

Section 3.09         Properties.
 
(a)               Generally; Title. Each of Holdings and its Restricted
Subsidiaries has (i) good and legal title to (in the case of fee interests in
Real Property); (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property); (iii) valid licensed or other rights in
(in the case of licensed or other interests in Intellectual Property); and (iv)
good title to (in the case of all other personal property), all of their
respective properties and assets reflected in the Specified Financial Statements
and in the most recent financial statements delivered pursuant to Section 5.01,
in each case except where the failure to have good and legal title, a valid
leasehold interest, a valid license or other rights or good title could not
reasonably be expected to have a Material Adverse Effect and for assets disposed
of since the date of such financial statements in the ordinary course of
business or as otherwise permitted under Section 6.08. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens other
than Permitted Liens.
 
(b)               Real Estate. As of the Closing Date, Schedule 3.09 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Loan Party, regardless of whether such Loan Party
is the landlord or tenant (whether directly or as an assignee or successor in
interest) under such lease, sublease or assignment. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and, except as could reasonably be expected to have a Material Adverse Effect,
neither Holdings nor any Borrower has knowledge of any default that has occurred
and is continuing thereunder, and each such agreement constitutes the legally
valid and binding obligation of each applicable Loan Party, enforceable against
such Loan Party in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles.
 
Section 3.10         Environmental Matters. Except as set forth on Schedule
3.10:
 
(a)               Other than exceptions that could not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect:
 
(i) Holdings and its Restricted Subsidiaries (A) are and have been in compliance
with all applicable Environmental Laws, and (B) have obtained, and maintained in
full force and effect, all Governmental Authorizations arising under
Environmental Laws that are required for the conduct of their businesses,
operations and Real Property in compliance with Environmental Laws;
 
(ii) neither Holdings nor any of its Restricted Subsidiaries have received any
unresolved written notice, report or other written communication regarding any
actual or alleged material violation of Environmental Laws or any unresolved
Environmental Liabilities relating to their businesses, operations and Real
Property;
140

--------------------------------------------------------------------------------

(iii) to the knowledge of the Holdings or any Borrower, no Release at any Real
Property or facility owned, leased or operated by Holdings or any of its
Restricted Subsidiaries is occurring that requires notice by Holdings or any of
its Restricted Subsidiaries to any Governmental Authority, any form of Remedial
Action under applicable Environmental Law by Holdings or any of its Restricted
Subsidiaries, or that would reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Restricted Subsidiaries;
 
(iv) neither Holdings nor any of its Restricted Subsidiaries has by law or
contract agreed to, assumed or retained any material Environmental Liability or
responsibility for any Environmental Claim, including under any lease, purchase
agreement, sale agreement, joint venture agreement or other binding corporate or
real estate document or agreement; and
 
(v) there are no pending or, to the knowledge of Holdings or any Borrower,
threatened Environmental Claims and there are no violations of Environmental
Laws or Releases that would reasonably be expected to form the basis of any such
Environmental Claim; and
 
(vi) the Products are being, or have been, pre-registered and registered within
the meaning of the Regulation (EC) No. 1907/2006 concerning the Registration,
Evaluation, Authorisation and Restriction of Chemicals of the European Union and
all rules and regulations promulgated thereunder, and do and will comply with
all Environmental Laws relating to the Products or to the sale of the Products
in the European Union.
 
(b)               Holdings has provided the Administrative Agent, or its agents
or consultants, with access to all significant environmental reports, data
(including in relation to energy consumption, energy generation and emissions of
greenhouse gases to the extent such data exists), documents, studies, analyses,
investigations, audits and reviews in the possession or control of, or otherwise
reasonably available to, Holdings or its Restricted Subsidiaries as necessary to
reasonably disclose any material Environmental Liabilities with respect to any
Real Property or facility owned, leased, operated or used by Holdings or any of
its Restricted Subsidiaries or any of their Affiliates set forth in such
documents, studies, analyses, investigations, audits or reviews.
 
(c)               No material Lien has been recorded or, to the knowledge of
Holdings or any Borrower, threatened by any Governmental Authority under any
Environmental Law with respect to any Real Property or facility owned, leased,
operated or used by Holdings or any of its Restricted Subsidiaries.
 
(d)               Neither Holdings nor any of its Subsidiaries is subject to, or
has taken any action so as to exacerbate, any Environmental Legacy Liabilities
which Environmental Legacy Liabilities, or which exacerbation, could reasonably
be expected to have a Material Adverse Effect.
 
This Section 3.10 contains the sole and exclusive representations and warranties
of Holdings with respect to any environmental, health or safety matters,
including without limitation any arising under any Environmental Laws.
 
Section 3.11         No Defaults. To the actual knowledge of Holdings or any
Borrower, neither Holdings nor any of its Restricted Subsidiaries is in material
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its material Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.
141

--------------------------------------------------------------------------------

Section 3.12         Material Contracts. Schedule 3.12(a) contains a true,
correct and complete list of all the Material Contracts in effect on the Closing
Date (other than leases of Real Property set forth on Schedule 3.09), and,
except as described on Schedule 3.12(b), all such Material Contracts are in full
force and effect and, to the actual knowledge of Holdings or any Borrower, no
material defaults by Holdings or a Restricted Subsidiary of Holdings (or, on the
Closing Date, any other Person) currently exist thereunder.
 
Section 3.13         Government Regulations. Neither Holdings nor any of its
Restricted Subsidiaries is subject to regulation under the Federal Power Act, or
to its knowledge under any other applicable statute or regulation of any
Governmental Authority which may limit its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations unenforceable
except as expressly set forth herein. Neither Holdings nor any of its Restricted
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940, as amended.
 
Section 3.14         Federal Reserve Regulations; Exchange Act.
 
(a)                Federal Reserve Regulations. None of Holdings, any Borrower
or any of their Restricted Subsidiaries is engaged principally in the business
of extending credit for the purpose of buying or carrying Margin Stock.
 
(b)               Exchange Act. No portion of the proceeds of any Loans or any
Letters of Credit shall be used in any manner, whether directly or indirectly,
that causes or would reasonably be expected to cause, such the extension of such
Loans or issuances of such Letters of Credit or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the Board of Governors
or any other regulation thereof or to violate the Securities Exchange Act of
1934.
 
Section 3.15         Employee Matters. Neither Holdings nor any of its
Restricted Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect. There is (a) no unfair
labor practice complaint pending against Holdings or any of its Restricted
Subsidiaries, or to the best knowledge of Holdings and each Borrower, threatened
against any of them before the National Labor Relations Board or any similar
Governmental Authority or Governmental Entity outside of the United States and
no grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against Holdings or any of its
Restricted Subsidiaries or, to the best knowledge of Holdings and each Borrower,
threatened in writing against any of them; (b) no strike or work stoppage in
existence or threatened involving Holdings or any of its Restricted
Subsidiaries; and (c) to the best knowledge of Holdings and each any Borrower,
no union representation question existing with respect to the employees of
Holdings or any of its Restricted Subsidiaries and, to the best knowledge of
Holdings and each Borrower, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect. All payments due from any Loan Party, or for
which any claim may be made against any Loan Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings or any of its Restricted
Subsidiaries is bound.
142

--------------------------------------------------------------------------------

Section 3.16         Employee Benefit Plans.
 
(a)               Pension Plans. Except as could not reasonably be expected to
have a Material Adverse Effect, each Company and, with respect to a Pension
Plan, each of their respective ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA, the Code and other Requirements
of Law (including Requirements of Law applicable outside of the United States)
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan. Except as would not reasonably be expected to have a
Material Adverse Effect, each Employee Benefit Plan (i) which is intended to
qualify under Section 401(a) of the Code (or be registered or qualify under
similar Requirements of Law applicable outside of the United States) has either
received a favorable determination letter from the IRS (or similar documentation
from a Governmental Authority or Governmental Entity outside of the United
States) indicating that such Employee Benefit Plan is so qualified or registered
or may rely on a favorable opinion letter issued by the IRS (or similar
documentation issued by a Governmental Authority or Governmental Entity outside
the United States), and, to the knowledge of Holdings and each Borrower, nothing
has occurred subsequent to the issuance of such determination or opinion letter
(or such similar documentation issue by a Governmental Authority or Governmental
Entity outside of the United States) which would reasonably be expected to cause
such Employee Benefit Plan to lose its qualified or registered status. There are
no pending or, to the knowledge of Holdings and each Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority or
Governmental Entity, with respect to any Employee Benefit Plan that could
reasonably be expected to have a Material Adverse Effect. Except as could not
reasonably be expected to have a Material Adverse Effect, no ERISA Event has
occurred or is reasonably expected to occur.
 
(b)               Foreign Plans. With respect to each Foreign Plan and except as
could not reasonably be expected to have a Material Adverse Effect, (i) none of
Holdings, its Restricted Subsidiaries or any of their respective directors,
officers, employees or agents has engaged in a transaction which would subject
Holdings or any of its Restricted Subsidiaries, directly or indirectly, to any
tax or civil liability, Lien or penalty; (ii) all pension contributions
(including, without limitation, employer and employee contributions) required by
applicable Requirements of Law, by the terms of such Foreign Plan or by any
other instrument to have been made by Holdings or its Restricted Subsidiaries
have been timely made by Holdings or its Restricted Subsidiaries on or before
the due date thereof; and (iii) (A) reserves have been established in the
financial statements of Holdings and its Restricted Subsidiaries furnished to
Lenders in respect of any and all unfunded liabilities (and other financial
obligations which have not yet been fulfilled) of Holdings and its Restricted
Subsidiaries in accordance with applicable Law or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Plan is maintained; and (B) Holdings and its Restricted Subsidiaries have no
liabilities or financial obligations other than those for which such reserves
have been established. Except with respect to any pension schemes applied by the
Dutch Subsidiaries or any Australian Pension Plan, the present value of the
aggregate accumulated benefit liabilities of each Foreign Plans (based on those
assumptions used to fund such Foreign Plan) did not, as of the last valuation
date applicable thereto, exceed the Fair Market Value of the assets of such
Foreign Plan in an amount that could reasonably be expected to result in a
Material Adverse Effect.
 
Section 3.17         Certain Fees. As of the Closing Date, except as set forth
on Schedule 3.17, no broker’s or finder’s fee or commission will be payable with
respect to the transactions contemplated hereby, except as payable to the Agents
and Lenders (and equivalent parties in connection with the Term Loan Agreement
and the New Notes Documents).
143

--------------------------------------------------------------------------------

Section 3.18         Solvency. Holdings and its Restricted Subsidiaries taken as
a whole are, and, in each case, (i) on the Closing Date, and after giving effect
to the Transactions, and (ii) as of the date of each fiscal quarter ending after
the Closing Date, will be Solvent.
 
Section 3.19         Compliance with Statutes, Etc. Each of Holdings and its
Restricted Subsidiaries is in material compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities, in respect of the conduct of its business and the
ownership of its property, except such non-compliance that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 3.20         Disclosure. No written information (other than the any
financial projections and pro forma financial information, other forward-looking
information and information of a general economic or industry specific nature)
furnished to any Agent and any Lender by or on behalf of Holdings or any of its
Subsidiaries as of the date such information was furnished for use in connection
with the Transactions, taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact (known to Holdings or any
Borrower, in the case of any document not furnished by any of them) necessary in
order to make the statements contained herein or therein not materially
misleading in light of the circumstances in which the same were made (after
giving effect to all supplements and updates made from time to time). Any
projections and pro forma financial information concerning Holdings and its
Restricted Subsidiaries contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or any Borrower to be reasonable
at the time made, it being recognized by the Lenders that the projections are
subject to significant uncertainties and contingencies, many of which are beyond
Holdings’ control, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and such differences may be material.
 
Section 3.21         Patriot Act. To the extent applicable, each Loan Party is
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto; (b) the
USA PATRIOT Act; and (c) other applicable federal, state or foreign laws
relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
Section 3.22         Foreign Assets Control Regulations and Anti-Money
Laundering; Sanctions.
 
(a)               Each Loan Party and each Restricted Subsidiary of each Loan
Party is and will remain in compliance in all material respects with all
applicable United States, Bahamian, Dutch and Australian economic and trade
sanctions laws, decrees and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control, and all applicable
anti-money laundering and counter-terrorism laws including (i) financing
provisions of the Bank Secrecy Act; (ii) Part 4 of the Australian Charter of the
United Nations Act 1945 (Cth); (iii) the Autonomous Sanctions Act 2011 (Cth) and
(iv) the Anti-Money Laundering and Counter-Terrorism Financing Act 2006 (Cth),
and all regulations issued pursuant to any of the foregoing.
144

--------------------------------------------------------------------------------

(b)               No Loan Party and no Restricted Subsidiary of a Loan Party (i)
is a Person designated by the United States government on the list of the
Specially Designated Nationals and Blocked Persons (the “SDN List”) with which a
United States Person cannot deal with in business transactions, (ii) is a Person
who is otherwise the target of United States, Bahamian, Dutch or Australian
economic and trade sanctions laws such that a United States Person, Bahamian
Person, Dutch Person or Australian Person cannot deal in business transactions
with such Person or (iii) is controlled by (including without limitation by
virtue of such Person being a director or owning voting shares or interests), or
acts, directly or indirectly, for or on behalf of, any Person or entity on the
SDN List or a foreign government that is the target of United States, Bahamian
or Australian economic and trade sanctions prohibitions such that the entry
into, or performance under, this Agreement or any other Loan Document would be
prohibited under United States, Bahamian, Dutch or Australian law. Further, each
Loan Party and each Restricted Subsidiary of each Loan Party is and will remain
in compliance in all material respects with all Dutch economic sanction laws and
regulations and all applicable Dutch anti-money laundering and Dutch
counter-terrorism laws, including, but not limited to, the law for the
prevention of money laundering and terrorist financing (Wet ter voorkoming van
witwassen en financieren van terrorisme) and the rules and regulations
promulgated therefrom, in each case, to the extent applicable to it.
 
(c)               Each of Holdings and the Restricted Subsidiaries and, to the
knowledge of Holdings and the Borrowers, each of their respective Affiliates, is
in compliance in all material respects with applicable Sanctions, Title III of
the USA PATRIOT Act, and Anti-Corruption Laws. To the knowledge of Holdings and
the Borrowers, none of Holdings, any Borrower, any Restricted Subsidiary or any
of their respective Affiliates, has, in the three years prior to the Closing
Date, violated Sanctions, Title III of the USA Patriot Act, or Anti-Corruption
Laws.
 
(d)               (i) None of the Loan Parties is a Sanctioned Person or
otherwise the target of Sanctions and (ii) none of the Restricted Subsidiaries
that are not Loan Parties, or any director or officer of any Loan Party or
Restricted Subsidiary, or to the knowledge of Holdings and the Borrowers, any
Affiliate, employee or agency of any Loan Party or Restricted Subsidiary, in
each case, is a Sanctioned Person.
 
Section 3.23         Senior Indebtedness. To the extent any Indebtedness that,
by its terms is contractually subordinated to the Obligations, is outstanding,
the Loans and other Obligations will constitute “senior indebtedness,”
“designated senior indebtedness” or other comparable term for all purposes of
such subordinated indebtedness.
 
Section 3.24         [Intentionally Omitted].
 
Section 3.25         Security Matters.
 
(a)               U.S. Security Agreement. The U.S. Security Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
U.S. Security Agreement) of the Loan Parties party thereto as of the Closing
Date and (i) when the Pledged Collateral (as defined in the U.S. Security
Agreement) is delivered to the Collateral Agent (to the extent delivery is
required by the U.S. Security Agreement) together with stock, membership
interest powers or other appropriate instruments of transfer duly executed in
blank, the Lien created under the U.S. Security Agreement shall constitute a
fully perfected First Priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Pledged Collateral; and (ii) when
financing statements in appropriate form are filed in the jurisdiction of
organization of each U.S. Entity (and in the District of Columbia with respect
to any Non-U.S. Entity that is a signatory to the U.S. Security Agreement), the
Lien created under the U.S. Security Agreement will constitute a fully perfected
First Priority Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral (other than Intellectual Property (as
defined in the U.S. Security Agreement)) on which a Lien may be perfected by the
filing of a financing statement.
145

--------------------------------------------------------------------------------

(b)               PTO Filing; Copyright Office Filing. Upon the recordation of
the U.S. Security Agreement (or a short-form security agreement in form and
substance reasonably satisfactory to Holdings and the Collateral Agent) with the
United States Patent and Trademark Office and the United States Copyright Office
(and, with respect to any equivalent rights outside of the United States, the
taking of appropriate actions under the laws of such jurisdictions as required
pursuant to the terms of the U.S. Security Agreement, including filing in other
appropriate foreign or international offices or registrars), together with the
financing statements or such other filings in appropriate form are filed in the
jurisdiction of organization of each U.S. Entity (and in the District of
Columbia with respect to any Non-U.S. Entity that is a signatory to the U.S.
Security Agreement), the Lien created under the U.S. Security Agreement shall
constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in the Intellectual Property
(as defined in the U.S. Security Agreement) (it being understood that (i)
subsequent filings and recordings in the United States Patent and Trademark
Office and the United States Copyright Office and equivalent offices outside the
United States may be necessary with respect to registered trademarks and
patents, trademark and patent applications and registered copyrights acquired or
created by the Loan Parties after the date hereof; and (ii) notwithstanding
anything to the contrary in this Agreement or any other Loan Document, in no
event shall any of the Loan Parties be required to make any filings or
recordings with intellectual property offices in Asia).
 
(c)               Mortgages. The Mortgages are effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable First Priority Lien on all of the Loan Parties’ right,
title and interest in and to the Mortgaged Property thereunder and the proceeds
thereof, and when the Mortgages are filed in the offices specified on Schedule
3.25 (or, in the case of any Mortgage executed and delivered after the date
thereof in accordance with the provisions of Sections 5.11 and 5.12, when such
Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of Sections
5.11 and 5.12) and all related recording fees paid, each of the Mortgages shall
constitute a fully perfected First Priority Lien on, and, subject to the
exceptions set forth in the applicable Mortgage, security interest in, all
right, title and interest of the Loan Parties in each such Mortgaged Property
and the proceeds thereof.
 
(d)               UK Security Agreements. Subject to the Legal Reservations and
the Agreed Security Principles, the UK Security Documents, if any, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid, enforceable and perfected First Priority Lien in the “Collateral” (as
defined in the relevant UK Security Document) of the Loan Parties party to such
documents to the extent set forth therein.
 
(e)               Australian Security Agreements. Subject to the Legal
Reservations and the Agreed Security Principles, the Australian Security
Agreements, if any, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent (or the Australian Security
Trustee), for the ratable benefit of the Secured Parties, a legal, valid,
enforceable and perfected First Priority Lien in the “Collateral” (as defined in
the relevant Australian Security Agreements) of the Loan Parties party to such
documents to the extent set forth therein.
146

--------------------------------------------------------------------------------

(f)                Dutch Security Agreements. Subject to the Agreed Security
Principles, the Dutch Security Agreements, if any, upon execution and delivery
thereof by the parties thereto, will create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid, enforceable and
perfected First Priority Lien in the “Collateral” (as defined in the relevant
Dutch Security Agreements) of the Loan Parties party to such documents to the
extent set forth therein.
 
(g)               Other Foreign Security Documents. Any Security Document
governed by a law other than applicable Australian laws, Dutch laws, U.S. laws
or UK laws creates, upon execution and delivery thereof by the parties thereto,
an effective First Priority Lien over the assets purported to be secured by it,
except that, with respect to a lien (Pfandrecht) created under a Security
Document governed by Swiss law, such lien (Pfandrecht) may be perfected only by
possession or control of the Collateral by the Collateral Agent.
 
(h)               Valid Liens. Subject to the Agreed Security Principles, any
Security Document delivered pursuant to Sections 5.11 and 5.12 will, upon
execution and delivery thereof by the parties thereto, be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and (i)
when all appropriate filings or recordings are made in the appropriate offices
as may be required under applicable Requirements of Law; and (ii) subject to the
Intercreditor Agreement (so long as any Term Loans are outstanding), the terms
of any Permitted Securitization Intercreditor Agreement (so long as any
Permitted Securitization is outstanding) or the terms of any Permitted Secured
Indebtedness Intercreditor Agreement (so long as any Permitted Secured
Indebtedness is outstanding), upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Security
Document), such Security Document will constitute fully perfected First Priority
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral.
 
Section 3.26         Certain Dutch Law Matters.
 
(a)                Guarantee. No Dutch Loan Party guarantees or has guaranteed
the obligations of any other Person in accordance with Section 2:403 of the
Dutch Civil Code (or similar arrangements in other jurisdictions).
 
(b)               Dutch Security. Any security interest or guarantee granted by
a Dutch Loan Party is in its corporate interest, is not prejudicial to the
rights of other creditors and does not violate section 2:98c of the Dutch Civil
Code.
 
(c)                Centre of Main Interests and Establishments. For the purpose
of the EU Insolvency Regulation, the COMI of each Dutch Loan Party is situated
in the jurisdiction of either its (corporate) seat or its business address and
it has no “establishment” (as that term is used in Article 2(10) of the EU
Insolvency Regulation) in any other jurisdiction.
 
(d)               Fiscal Unit. No Loan Party incorporated under Dutch law shall
create or become a member of a fiscal unit (fiscale eenheid) for Dutch corporate
income tax or value added tax purposes (other than such fiscal unit comprising
solely Loan Parties).
 
(e)                Joint and Several Liability. No Loan Party incorporated under
Dutch law shall issue a declaration of joint and several liability as referred
to in Section 2:403 of the Dutch Civil Code.
147

--------------------------------------------------------------------------------

Section 3.27         Certain Australian Law Matters.
 
(a)                Tax Consolidated Group. No Australian Loan Party is a member
of a Tax Consolidated Group unless (i) a TSA and a TFA are in full force and
effect; and (ii) each member of the Tax Consolidated Group to which the
Australian Loan Party is a member is party to the TSA and TFA.
 
(b)               Australian GST Group. Neither Holdings nor any of its
Subsidiaries is a member of an Australian GST Group unless an ITSA is in full
force and effect.
 
(c)                Australian Loan Parties. If such Loan Party is an Australian
Loan Party, (i) the entering into and performance by it of its obligations under
the Loan Documents to which it is expressed to be a party are for its commercial
benefit and are in its commercial interests; and (ii) the entry into and
performance by it of its obligations under the Loan Documents to which it is a
party do not contravene the Corporations Act.
 
Section 3.28         Use of Proceeds.
 
(a)                The Borrowers will use the proceeds of the Revolving Loans
and Swingline Loans on and after the Closing Date (a) to effect the
Transactions; (b) to pay all fees and expenses owing in connection with the
Transactions; and (c) for general corporate purposes (including to effect
Permitted Acquisitions and other Investments (including the Cristal Acquisition)
permitted hereunder).
 
(b)               Each Borrower will, and will cause each of its Restricted
Subsidiaries to, ensure that no Proceeds of the Revolving Loans, Swingline Loans
or Letters of Credit shall directly be used in violation of law or result in any
guarantee or grant of security by any Loan Party being in violation of law.
 
(c)                None of Holdings or any Restricted Subsidiary will directly
or, to the knowledge of Holdings or the Borrowers, indirectly, use the Proceeds
of the Revolving Loans, Swingline Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, for the purpose of funding, financing, or
facilitating any activities or business or transaction (i)  with any Sanctioned
Person, or in any Sanctioned Country, or (ii) in any manner that would result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor, lender or otherwise) of
Sanctions.
 
(d)               None of Holdings, the Borrowers or the Restricted Subsidiaries
will use the Proceeds of the Revolving Loans, Swingline Loans or Letters of
Credit directly, or, to the knowledge of Holdings and the Borrowers, indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of any Anti-Corruption Law.
 
Section 3.29         Insurance.Schedule 3.29 sets forth a true, complete and
correct description of all insurance maintained by Holdings and its Subsidiaries
as of the Closing Date. All insurance maintained by Holdings and its
Subsidiaries is in full force and effect, all premiums have been duly paid,
neither Holdings nor any of its Subsidiaries has received notice of violation or
cancellation thereof, the Premises, and the use, occupancy and operation
thereof, comply in all material respects with all Insurance Requirements.
148

--------------------------------------------------------------------------------

Section 3.30         Location of Material Inventory. Schedule 3.30 as of the
Closing Date sets forth all locations in the United States, the Netherlands and
Australia where the aggregate value of Inventory at any such location owned by
the Loan Parties exceeds $1,000,000.
 
Section 3.31         Accuracy of Borrowing Bases. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, each Account and each item
of Inventory included in the calculation of each of the Borrowing Bases
satisfies all of the criteria stated herein (or of which the Administrative
Borrower has hereafter been notified by the Administrative Agent under Section
2.21) to be an Eligible Account and an item of Eligible Inventory, respectively.
 
Section 3.32         Not a Trustee. Except as set out in this document, no
Australian Loan Party enters into any Loan Document as trustee of any trust or
settlement.
 
Section 3.33         No Immunity. No Loan Party nor any of its Restricted
Subsidiaries or any of their assets have immunity from the jurisdiction of a
court or from legal process, except to the extent it concerns assets located in
the Netherlands which qualify as goods intended for public use (goederen bestemd
voor de openbare dienst) as referred to in the Dutch Code of Civil Procedure
(Wetboek van Burgerlijke Rechtsvordering).
 
Section 3.34         [Intentionally omitted].
 
Section 3.35         EEA Financial Institution. No Loan Party or the Blocked
Borrower is an EEA Financial Institution.
 
ARTICLE IV

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
 
Section 4.01         Conditions to Effectiveness. The effectiveness of this
Agreement and the obligation of each Lender and, if applicable, each Issuing
Bank to fund any Credit Extension requested to be made by it on the Closing Date
shall be subject to the prior or concurrent satisfaction (or waiver) of each of
the conditions precedent set forth in this Section 4.01.
 
(a)                Loan Documents. There shall have been delivered to the
Administrative Agent an executed counterpart of each of the Loan Documents and
the Perfection Certificate by the Loan Parties party thereto. There shall have
been delivered to the Administrative Agent an executed counterpart of the
Intercreditor Agreement by the Term Loan Agent.
149

--------------------------------------------------------------------------------

(b)               Corporate Documents. The Administrative Agent shall have
received:
 
(i) a certificate of the secretary or assistant secretary of each Loan Party
(or, in the case of an Australian Loan Party, a Swiss Loan Party or a UK Loan
Party, of a director or in the case of a limited liability partnership, a
designated member (or delivered by another person is a similar position as is
customary in such jurisdiction) dated the Closing Date, certifying (A) that
attached thereto is a true and complete copy of each Organizational Document of
such Loan Party certified (to the extent applicable) as of a recent date by the
Secretary of State of the state of its organization; (B) that attached thereto
are true and complete copies of relevant corporate resolutions duly adopted by
the Board of Directors (or any other corporate body of such Loan Party which is
authorized under such Loan Party’s Organizational Documents or by any applicable
Requirements of Law to resolve on the following matters, including, without
limitation, in the case of any Swiss Loan Party, in addition to resolutions of
the managing directors of each Swiss Loan Party, resolutions of the quotaholders
of such Swiss Loan Party) authorizing the execution, delivery and performance of
the Loan Documents to which such Person is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect; (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary, director or
designated member executing the certificate in this clause (i)); (D) that, in
the case of a UK Loan Party whose shares are the subject of a Lien in favor of
the Collateral Agent, (i) that no “warning notice” or “restrictions notice” (in
each case as defined in Schedule 1B of the Companies Act 2006) has been issued
in respect of those shares, together with a copy of the “PSC register” (within
the meaning of section 790C(10) of the Companies Act 2006) of that UK Loan
Party, which is certified by a Responsible Officer of that UK Loan Party to be
correct, complete and not amended or superseded as at a date no earlier than the
Closing Date, or (ii) that such Loan Party is not required to comply with Part
21A of the Companies Act 2006; and (E) that attached thereto is an unconditional
positive, written advice from any works council in relation to the transactions
contemplated by this Agreement and any other document required for compliance
with the Dutch Act on works councils (to the extent applicable);
 
(ii) with respect to any Persons organized, formed or incorporated in any state
of the United States, and to the extent applicable in the relevant jurisdiction
for any Non-U.S. Entities (but not in respect of any Persons incorporated or
organized under the laws of Australia, the UK or Switzerland), a certificate as
to the good standing of each Loan Party (in so-called “long-form” if available)
as of a recent date, from such Secretary of State (or other applicable
Governmental Authority) and a “bring-down” good standing dated on or about the
Closing Date;
 
(iii) in respect of a UK Loan Party whose shares are the subject of a Lien in
favour of the Collateral Agent (x) a certificate of that UK Loan Party
certifying that (A) each Loan Party has complied within the relevant timeframe
with any notice it has received pursuant to Part 21A of the Companies Act 2006
from that UK Loan Party; and (B) no “warning notice” or “restrictions notice”
(in each case as defined in Schedule 1B of the Companies Act 2006) has been
issued in respect of those shares, together with a copy of the “PSC register”
(within the meaning of section 790C(10) of the Companies Act 2006) of that UK
Loan Party, which is certified by a Responsible Officer of that UK Loan Party to
be correct, complete and not amended or superseded as at a date no earlier than
the Closing Date; or (y) a certificate of that UK Loan Party certifying that
such UK Loan Party is not required to comply with Part 21A of the Companies Act
2006; and
 
(iv) such other documents as the Administrative Agent may reasonably request.
150

--------------------------------------------------------------------------------

(c)                Other Transactions. Prior to or substantially concurrently
with the initial funding of the Loans on the Closing Date, the Closing Date
Refinancing shall be consummated. The Administrative Agent shall have received:
 
(i) true and complete copies of the Term Loan Agreement and all material
documents, instruments and agreements executed in connection therewith; and
 
(ii) true and complete copies of the New Notes Documents.
 
(d)               Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by two Responsible
Officers of Holdings, confirming compliance with the conditions precedent set
forth in this Section 4.01 and Sections 4.02(b) and (c).
 
(e)                Insurance Certificates. The Administrative Agent shall have
received one or more certificates from Holdings’ insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.05 is in full force and effect.
 
(f)                Financial Statements; Pro Forma Balance Sheet; Projections.
The Lenders shall have received and shall be satisfied with the form and
substance of the financial statements described in Section 3.05 and with the
forecasts of each of the Borrowing Bases and financial performance of Holdings,
the Borrowers, and their respective Restricted Subsidiaries. For purposes of
this Section 4.01(f), any financial statements required to be delivered shall be
deemed to have been received by the Administrative Agent and Lenders if such
financial statements are filed on EDGAR. Notwithstanding anything to the
contract contained herein, to the extent Holdings’ auditors have withdrawn, or
advised Holdings that they intend to withdraw, any audit opinion with respect to
any such financial statements, this Section 4.01(f) shall be deemed to be not
satisfied with respect to such financial statements.
 
(g)                Capital Structure. The organizational structure (including
ownership percentages owned by Holdings and its Subsidiaries, in the case of the
Subsidiaries of Holdings) of Holdings and its Subsidiaries shall be as set forth
on Schedule 4.01(g).
 
(h)               Opinions of Counsel. The Administrative Agent shall have
received, on behalf of itself, the other Agents, the Arrangers, the Lenders and
the Issuing Bank, (i) a favorable written opinion of (x) Willkie Farr &
Gallagher LLP, special counsel for the Loan Parties; and (y) each local and
foreign counsel for the Loan Parties (or the Administrative Agent, to the extent
consistent with finance opinion practice in such Loan Party’s jurisdiction of
organization) listed on Schedule 4.01(h), in each case (A) dated the Closing
Date, (B) addressed to the Agents, the Issuing Bank and the Lenders and (C) in
form and substance reasonably satisfactory to the Administrative Agent, and (ii)
a true sale legal opinion in connection with the Bahamas Receivables Purchase
Agreement.
 
(i)                 Solvency Certificate. The Administrative Agent shall have
received a solvency certificate in the form of Exhibit O, dated the Closing Date
and signed by the chief financial officer of Holdings.
 
(j)                 Requirements of Law. The Lenders shall be satisfied that
Holdings, its Subsidiaries and the Transactions shall be in full compliance with
all material Requirements of Law, including Regulations T, U and X of the Board,
and shall have received satisfactory evidence of such compliance reasonably
requested by them.
 
(k)                Consents. Each Loan Party shall have obtained all material
Governmental Authorizations and all material consents of other Persons, in each
case that are necessary or advisable in connection with the transactions
contemplated by the Loan Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to the
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
151

--------------------------------------------------------------------------------

(l)                 Litigation. There shall be no litigation, public or private,
or administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, any Borrower or any of
their respective Subsidiaries to fully and timely perform their respective
obligations under the Transaction Documents, or the ability of the parties to
consummate the financings contemplated hereby or the other Transactions.
 
(m)               Fees. The Arrangers and Administrative Agent shall have
received all Fees and other reasonable and documented out-of-pocket fees and
expenses due and payable on or prior to the Closing Date, including, without
limitation, reasonable and documented out-of-pocket legal fees and disbursements
of up to one firm of counsel to the Administrative Agent and one firm of local
counsel in each applicable jurisdiction required to be paid by the Borrowers
hereunder or under any other Loan Document (which for the avoidance of doubt,
shall also include the reasonable and documented charges of Norton Rose
Fulbright LLP on or prior to the Closing Date in the United Kingdom, the
Netherlands and Australia).
 
(n)               Confirmation of Perfected Security Interest. The Security
Documents required hereunder on the Closing Date, subject to the Agreed Security
Principles, shall have been executed and delivered in form, scope and substance
customary for financings of this type and the Collateral Agent shall have a
First Priority perfected security interest in the Collateral of the Borrowers
and Guarantors; it being understood that other than to the extent such
perfection may be achieved through (i) the execution of the Loan Documents or
(ii) the filing of a UCC financing statement (or jurisdictional equivalent) or
other document with the United States Patent and Trademark Office or United
States Copyright Office, to the extent any Collateral or the grant of a security
interest or perfection of such security interest in any Collateral is not
provided on the Closing Date after the use by the Loan Parties of commercially
reasonable efforts to do so or without undue burden or expense, the delivery of
such Collateral shall not constitute a condition precedent to the Closing Date
but, subject to as specified otherwise elsewhere in this Agreement, may instead
be required to be delivered within ninety (90) days after the Closing Date (or
such later date as the Administrative Agent may from time to time agree in its
sole discretion).
 
(o)               Personal Property Requirements. The Collateral Agent shall
have received:
 
(i) reasonably satisfactory evidence that all certificates, agreements or
instruments representing or evidencing the Securities Collateral accompanied by
instruments of transfer and stock powers undated and endorsed in blank have been
delivered to the Term Loan Agent (which shall act as bailee for the Collateral
Agent (or the Australian Security Trustee));
 
(ii) reasonably satisfactory evidence that the Intercompany Note executed by and
among Holdings and each of its Restricted Subsidiaries, accompanied by
instruments of transfer undated and endorsed in blank have been delivered to the
Term Loan Agent (which shall act as bailee for the Collateral Agent (or the
Australian Security Trustee));
152

--------------------------------------------------------------------------------

(iii) reasonably satisfactory evidence that all other certificates, agreements,
including instruments necessary to perfect the Collateral Agent’s security
interest in all Chattel Paper, all Instruments and all Investment Property of
each Loan Party (as each such term is defined in the U.S. Security Agreement or
any Australian Security Agreement and to the extent required by the U.S.
Security Agreement or any Australian Security Agreement) have been delivered to
the Term Loan Agent (which shall act as bailee for the Collateral Agent (or the
Australian Security Trustee));
 
(iv) UCC financing statements in appropriate form for filing under the UCC,
financing statements in appropriate form for filing under the PPSA Australia,
Intellectual Property Security Agreements for filing with the United States
Patent and Trademark Office and United States Copyright Office and such other
documents under applicable Requirements of Law in each jurisdiction as may be
necessary or appropriate or, in the opinion of the Collateral Agent, desirable
to perfect the Liens created, or purported to be created, by the Security
Documents;
 
(v) certified copies of UCC, PPSA Australia, United States Patent and Trademark
Office and United States Copyright Office, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches
(provided that such copies shall be certified in each jurisdiction to the extent
applicable and as customarily delivered in connection with a syndicated
financing transaction), each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those state and county jurisdictions in which any
Loan Party is organized or maintains its principal place of business and such
other searches that are required by the Perfection Certificate or that the
Collateral Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Collateral Liens or any other Liens acceptable to the Collateral
Agent); and
 
(vi) evidence reasonably acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents.
 
(p)               Anti-Terrorism Laws. At least five (5) Business Days prior to
the Closing Date, the Lenders and the Administrative Agent shall have received
the information required under Section 10.13.
 
(q)               Borrowing Base Certificate. The Administrative Agent shall
have received a Borrowing Base Certificate evidencing Borrowing Availability on
the Closing Date, after giving effect to the Credit Extensions to be made (or
deemed made) on the Closing Date, of at least $175,000,000.
 
(r)                 Borrowing Request. The Administrative Agent shall have
received a Borrowing Request.
 
(s)                Certain Pledges. The Administrative Agent shall have received
a copy of the pledge of the Equity Interests held by the Borrower in Dutch Opco
and the conditional transfer of voting rights as contemplated therein) and (ii)
the unconditional positive advice from such works council in respect of the
transactions contemplated by the Loan Documents (including the pledge of the
Equity Interests held by the Borrower in Dutch Opco and the conditional transfer
of voting rights as contemplated therein.
 
(t)                 Material Adverse Effect. Since December 31, 2016, no
Material Adverse Effect shall have occurred.
153

--------------------------------------------------------------------------------

Section 4.02         Conditions to All Credit Extensions.
 
The obligation of each Lender and each Issuing Bank to make any Credit Extension
(including any Credit Extension on the Closing Date) shall be subject to, and to
the satisfaction (or waiver) of, each of the conditions precedent set forth
below.
 
(a)                Notice. The Administrative Agent shall have received a
Borrowing Request as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the Issuing Bank and the Administrative Agent shall have received a
request for a Letter of Credit as required by Section 2.18(a) or, in the case of
the Borrowing of a Swingline Loan, the Swingline Lender and the Administrative
Agent shall have received a Borrowing Request as required by Section 2.17(b).
 
(b)               No Default. At the time of and immediately after giving effect
to such Credit Extension and the application of the proceeds thereof, no Default
or Event of Default shall have occurred and be continuing on such date.
 
(c)                Representations and Warranties. Each of the representations
and warranties made by any Loan Party set forth in Article III hereof or in any
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case they shall be
true and correct in all material respects (or in all respects, as applicable) as
of such earlier date.
 
(d)               Anti-Terrorism Laws. With respect to Letters of Credit issued
for the account of a Restricted Subsidiary only, the Lenders and the
Administrative Agent shall have timely received the information required under
Section 10.13.
 
Each of the delivery of a Borrowing Request or a request for a Letter of Credit
(including in respect of any amendment, extension or modification to an existing
Letter of Credit) and the acceptance by the Borrowers of the proceeds of such
Credit Extension shall constitute a representation and warranty by the Borrowers
and each other Loan Party that on the date of such Credit Extension (both
immediately before and after giving effect to such Credit Extension and the
application of the proceeds thereof) the conditions contained in Sections
4.02(b) and (c) have been satisfied.
 
Section 4.03         Conditions to Initial Credit Extension to an Eligible
Subsidiary.
 
The obligation of each Lender and each Issuing Bank to make the initial Credit
Extension to an Eligible Subsidiary shall be subject to, and to the satisfaction
(or waiver) of, each of the conditions precedent set forth below.
 
(a)                Opinion of Counsel. The Administrative Agent shall have
received, on behalf of itself, the other Agents, the Arrangers, the Lenders and
the Issuing Bank, a customary written opinion of special counsel for such
Eligible Subsidiary (or the Administrative Agent, to the extent consistent with
finance opinion practice in such Loan Party’s jurisdiction of organization), (A)
dated the date of the proposed initial Credit Extension to such Eligible
Subsidiary (each, an “Initial Borrowing Date”), (B) addressed to the Agents, the
Issuing Bank and the Lenders and (C) in form and substance reasonably
satisfactory to the Administrative Agent.
154

--------------------------------------------------------------------------------

(b)               Corporate Documents. The Administrative Agent shall have
received:
 
(i) a certificate of the secretary or assistant secretary (or, in the case of an
Australian Loan Party or a Swiss Loan Party, of a director or in the case of a
limited liability partnership, a designated member (or delivered by another
person is a similar position as is customary in such jurisdiction)) of such
Eligible Subsidiary dated the Initial Borrowing Date (or such earlier date
acceptable to the Administrative Agent), certifying (A) that attached thereto is
a true and complete copy of each Organizational Document of such Eligible
Subsidiary certified (to the extent applicable) as of a recent date by the
Secretary of State of the state of its organization; (B) that attached thereto
are true and complete copies of relevant corporate resolutions duly adopted by
the Board of Directors (or any other corporate body of such Eligible Subsidiary
which is authorized under such Eligible Subsidiary’s Organizational Documents or
by any applicable Requirements of Law to resolve on the following matters,
including, without limitation, in the case of any UK Loan Party, resolutions of
the shareholders of such Eligible Subsidiary and, in the case of any Swiss Loan
Party, in addition to resolutions of the managing directors of each Swiss Loan
Party, resolutions of the quotaholders of such Swiss Loan Party) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrowers, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect; (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party (together with a certificate of
another officer as to the incumbency and specimen signature of the secretary or
assistant secretary, director or designated member executing the certificate in
this clause (i)); (D) that, in the case of a UK Loan Party whose shares are the
subject of a Lien in favor of the Collateral Agent, (i) that no “warning notice”
or “restrictions notice” (in each case as defined in Schedule 1B of the
Companies Act 2006) has been issued in respect of those shares, together with a
copy of the “PSC register” (within the meaning of section 790C(10) of the
Companies Act 2006) of such Eligible Subsidiary, which is certified by a
Responsible Officer of that UK Loan Party to be correct, complete and not
amended or superseded as at a date no earlier than the Closing Date, or (ii)
that such Eligible Subsidiary is not required to comply with Part 21A of the
Companies Act 2006; and (E) that attached thereto is an unconditional positive,
written advice from any works council in relation to the transactions
contemplated by this Agreement and any other document required for compliance
with the Dutch Act on works councils (to the extent applicable);
 
(ii) with respect to any Persons organized, formed or incorporated in any state
of the United States, and to the extent applicable in the relevant jurisdiction
for any Non-U.S. Entities (but not in respect of any Persons incorporated or
organized under the laws of Australia, the UK or Switzerland), a certificate as
to the good standing of each Loan Party (in so-called “long-form” if available)
as of a recent date, from such Secretary of State (or other applicable
Governmental Authority); and
 
(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request in writing and consistent with the
requirements of Section 4.01, including but not limited to, applicable Security
Documents.
 
(c)                Anti-Terrorism Laws. The Lenders and the Administrative Agent
shall have timely received the information required under Section 10.13.
155

--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full (other
than any contingent indemnification obligations as to which no claim or demand
has been made) and all Letters of Credit have been canceled, Letter of Credit
Collateralization has been provided for all Letters of Credit, or all Letters of
Credit have expired and all amounts drawn thereunder have been reimbursed in
full, unless the Required Lenders shall otherwise consent in writing, each Loan
Party shall perform, and shall cause each of its Restricted Subsidiaries to
perform, all covenants in this Article V.
 
Section 5.01         Financial Statements, Reports, etc. Holdings will deliver
to the Administrative Agent (on behalf of and for each Lender)
 
(a)                [Intentionally omitted];
 
(b)               Quarterly Reports. Commencing with the financial statements
for the fiscal quarter ended September 30, 2017, as soon as available, but in
any event within 45 days after the end of each of the first three (3) quarters
of each fiscal year of Holdings and its Subsidiaries, unaudited consolidated
balance sheets and related consolidated statements of income, stockholders’
equity and cash flows of Holdings and its Subsidiaries and related explanations
as of the end of and for such fiscal quarter (except in the case of cash flows)
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheets, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the consolidated financial position and consolidated results of operations and
cash flows of Holdings and its consolidated Subsidiaries as of the end of and
for such fiscal quarter (except in the case of cash flows) and such portion of
the fiscal year on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (it being understood that all of the foregoing information may be
furnished in the form of a Form 10-Q and only the information required by such
Form 10-Q shall be required by this Section 5.01(b));
 
(c)                Annual Reports. Commencing with the financial statements for
the fiscal year ending December 31, 2017, as soon as available, but in any event
within 90 days after the end of each fiscal year of Holdings, audited
consolidated balance sheets and related audited consolidated statements of
income, stockholders’ equity and cash flows of Holdings and its Subsidiaries as
of the end of and for such year, and related notes and related explanations
thereto, setting forth in each case in comparative form the figures for the
previous fiscal year (it being understood that all of the foregoing information
may be furnished in the form of a Form 10-K and only the information required by
such Form 10-K shall be required by this Section 5.01(c)), all reported on by
Ernst & Young LLP, PricewaterhouseCoopers LLP, Deloitte LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit (other than any exception, explanatory paragraph or
qualification, that is expressly solely with respect to, or expressly resulting
solely from, (A) an upcoming maturity date of any Obligations or the Term Loan
occurring within one year from the time such opinion is delivered or (B) any
potential inability to satisfy a financial maintenance covenant on a future date
or in a future period hereunder or in respect of the Term Loan)) to the effect
that such consolidated financial statements present fairly in all material
respects the consolidated financial position and consolidated results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
the end of and for such year on a consolidated basis in accordance with GAAP
consistently applied;
156

--------------------------------------------------------------------------------

(d)               Financial Officer’s Certificate. Concurrently with the
delivery of financial statements under Section 5.01(b) or (c), a Compliance
Certificate (A) certifying as to whether an Event of Default has occurred and,
if an Event of Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (B) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
calculating the Consolidated Fixed Charge Coverage Ratio (whether or not a
Covenant Testing Period exists), (C) showing a reconciliation of Consolidated
Adjusted EBITDA to the net income set forth on the statement of income, and (D)
the case of financial statements delivered under clause (b) or clause (c) above,
setting forth a reasonably detailed calculation of the net cash proceeds
received during the applicable period by or on behalf of any Borrower or any
Subsidiary in respect of any event described in clause (a) of the definition of
the term “Prepayment Event” (as defined in the Term Loan Agreement as in effect
as of the date hereof) and the portion of such net cash proceeds that has been
invested or is intended to be reinvested in accordance with the first proviso in
Section 2.11(b) of the Term Loan Agreement as in effect as of the date hereof);
 
(e)                Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Specified Financial Statements, the
consolidated financial statements of Holdings and its Restricted Subsidiaries
delivered pursuant to Section 5.01(b) or (c) will differ in any material respect
from the consolidated financial statements that would have been delivered
pursuant to such subdivisions had no such change in accounting principles and
policies been made, then, together with the first delivery of such financial
statements after such change, one or more statements of reconciliation for all
such prior financial statements in form and substance reasonably satisfactory to
the Administrative Agent;
 
(f)                Notice of Default. Promptly upon any Responsible Officer of
Holdings or any Borrower obtaining actual knowledge (and, in any event, within
five (5) Business Days thereof) (i) of any occurrence of a Default or an Event
of Default; (ii) that any Person has given any notice to Holdings or any of its
Restricted Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.01(m); or (iii) of the occurrence of any event
or change that has caused or evidences or could reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect, a
certificate of a Responsible Officer specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Borrowers have taken,
is taking and proposes to take with respect thereto;
 
(g)                Notice of Litigation. Promptly upon any Responsible Officer
of Holdings or any Borrower obtaining actual knowledge of (A) (i) any Adverse
Proceeding not previously disclosed in writing to Lenders or (ii) any
development in any Adverse Proceeding that, in the case of either clause (i) or
(ii) could be reasonably expected to have a Material Adverse Effect; (B) any
proceeding with respect to any Loan Document; (C) any proceeding that could
reasonably be expected to have a Material Adverse Effect; or (D) any proceeding
that seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the Transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to the Companies to enable Administrative Agent and its counsel to
evaluate such matters;
157

--------------------------------------------------------------------------------

(h)               Employee Benefit Plans, Multiemployer Plans. (i) Promptly upon
any Responsible Officer of Holdings or any Borrower becoming aware (and, in any
event, within five (5) Business Days thereof) of the occurrence of or
forthcoming occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect, a written notice specifying the nature thereof,
what action Holdings, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the IRS, the
Department of Labor, the PBGC or any other Governmental Authority or
Governmental Entity with respect thereto; and (ii) with reasonable promptness
upon the reasonable request of the Administrative Agent, copies of (1) each
Schedule SB (Actuarial Information) to the annual report (Form 5500 Series)
filed by Holdings or any of its Restricted Subsidiaries with the IRS with
respect to each Pension Plan (and any similar reports filed by any Company with
any Governmental Authority, Governmental Entity or pension provider with respect
to each Foreign Plan); (2) all notices received by Holdings, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan; provided that if any Company or its ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Company or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof;
 
(i)                 Financial Plan. (i) As soon as practicable and in any event
no later than forty-five (45) days after the beginning of each Fiscal Year, a
consolidated plan and financial forecast for each fiscal quarter of such Fiscal
Year, including a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its Restricted
Subsidiaries for each such fiscal quarter of such Fiscal Year, and an
explanation of the assumptions on which such forecasts are based; (each plan
delivered pursuant to the above, a “Financial Plan”); and (ii) promptly when
available, any significant revisions of such Financial Plan;
 
(j)                 Insurance Report. As soon as practicable and in any event
within ninety (90) days after the end of each Fiscal Year, a certificate from
the Companies’ insurance broker(s) in form and substance reasonably satisfactory
to Administrative Agent outlining all material insurance coverage maintained as
of the date of such certificate by Holdings and its Subsidiaries and promptly
notify the Administrative Agent and the Collateral Agent whenever any separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under Section 5.05 is taken out by any Company; and
promptly deliver to the Administrative Agent and the Collateral Agent a
duplicate original copy of such policy or policies;
 
(k)               Financial Information of Unrestricted Subsidiaries. For any
period in which a Subsidiary has been designated as an Unrestricted Subsidiary,
simultaneously with the delivery of the financial statements referred to in
Section 5.01(b) and (c) above for such period, supplemental financial
information necessary to eliminate the accounts of Unrestricted Subsidiaries
from such consolidated financial statements.
 
(l)                 Information Regarding Collateral.
 
(i) Holdings will furnish to the Collateral Agent prompt written notice of any
change (A) in Loan Party’s corporate name; (B) in the location of any Loan
Party’s chief executive office; (C) in any Loan Party’s corporate structure; (D)
in any Loan Party’s jurisdiction of organization; or (E) if applicable, in any
Loan Party’s Federal Taxpayer Identification Number or state organizational
identification number. Each Loan Party agrees to promptly provide the Collateral
Agent with certified Organizational Documents reflecting any of the changes
described in the preceding sentence;
158

--------------------------------------------------------------------------------

(ii) Holdings agrees not to effect or permit any change referred to in the
preceding subclause (i) unless (A) it shall have given the Collateral Agent and
the Administrative Agent prompt (and in any event within ten (10) days (or such
later date as the Administrative Agent may agree) notice following any such
change, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request; (B) it shall have taken all action reasonably satisfactory
to the Collateral Agent and the Australian Security Trustee to maintain the
perfection and priority of the security interest of the Collateral Agent and the
Australian Security Trustee for the benefit of the Secured Parties in the
Collateral, if applicable (including, without limitation, filings under the UCC
or otherwise that are required in order for the Collateral Agent and the
Australian Security Trustee to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral as
contemplated in the Security Documents);
 
(iii) Each Loan Party agrees to promptly notify the Collateral Agent of any
change in the location of any office in which it maintains books or records
relating to Revolving Loan Priority Collateral owned by it or any office or
facility at which Revolving Loan Priority Collateral in excess of $1,000,000 is
located (including the establishment of any such new office or facility), other
than changes in location to a Mortgaged Property or a leased property subject to
a Landlord Access Agreement; provided that the Loan Parties shall not be
required to notify the Collateral Agent under this clause (iii) with respect to
(A) mobile goods; (B) Inventory or Equipment in transit or being handled by
freight forwarders; (C) property at other locations in connection with the
repair or refurbishment thereof; and (D) collateral in the possession of
employees in the ordinary course of business;
 
(iv) Holdings also agrees promptly after it becomes aware to notify the
Collateral Agent (A) if any material portion of the Revolving Loan Priority
Collateral is damaged or destroyed or otherwise materially adversely affected;
(B) the incurrence of any material Lien (other than Permitted Collateral Liens)
on, or material claim asserted against any of the Collateral; (C) the occurrence
of a Casualty Event; or (D) the occurrence of any other event which could
materially affect the value of the Collateral;
 
(m)             Annual Collateral Verification. Within 120 days after the end of
each Fiscal Year, commencing with the Fiscal Year ended December 31, 2018,
Holdings shall deliver to the Collateral Agent a certificate of a Responsible
Officer (i) either confirming that there has been no change in the information
set forth in the Perfection Certificate or the latest Perfection Certificate
Supplement and/or identifying such changes by setting forth the information
required pursuant to the Perfection Certificate Supplement; and (ii) certifying
that all UCC financing statements (including fixtures filings, as applicable)
and all supplemental Intellectual Property Security Agreements or other
appropriate filings, recordings or registrations, have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (n) above (or in the latest Perfection Certificate
Supplement delivered pursuant to this Section 5.01(m)) to the extent necessary
to effect, protect and perfect the security interests under the Security
Documents (to the extent perfection may be achieved by the foregoing filings)
for a period of not less than 18 months after the date of such certificate
(except as noted therein with respect to any continuation statements to be filed
within such period);
159

--------------------------------------------------------------------------------

(n)               Other Information. Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by any Loan Party to its security holders or
bondholders acting in such capacity; (ii) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any Loan Party
with any securities exchange or with the SEC, ASIC or any other Governmental
Authority; (iii) all press releases and other statements made available
generally by Holdings or any of its Restricted Subsidiaries to the public
concerning material developments in the business of Holdings or any of its
Restricted Subsidiaries; and (iv) such other information and data with respect
to the operations, business affairs and financial condition of any Company as
from time to time may be reasonably requested by the Administrative Agent; and
 
(o)               Term Loan Agreement. Concurrently with the delivery thereof,
Holdings shall deliver copies of all reports and other information provided to
the agents and lenders under the Term Loan Agreement and shall provide notice of
all conference calls and meetings of the Loan Parties (as defined therein) and
the lenders under such Term Loan Agreement to the extent not prohibited by the
Term Loan Agent or any such lenders, in each case for informational purposes
only.
 
Holdings may satisfy its obligations in this Section 5.01 with respect to
financial information relating to Holdings by furnishing financial and other
information relating to any direct or indirect parent of Holdings as may exist
at any time in the future (any such entity the “Future Parent Entity”) instead
of Holdings, to the extent such financial and other information otherwise
satisfies the requirements of this Section 5.01; provided that to the extent
either (x) such Future Parent Entity holds assets (other than its direct or
indirect interest in Holdings) that exceed 2.5% of the assets of Holdings and
its Subsidiaries as of such fiscal period end or (y) such Future Parent Entity
has revenues (other than revenue of Holdings and its Subsidiaries) that exceed
2.5% of the total revenue of Holdings and its Subsidiaries for the immediately
preceding fiscal period, then such information related to such Future Parent
Entity shall be accompanied by consolidating information that explains in
reasonable detail the differences between the information of such Future Parent
Entity, on the one hand, and the information relating to Holdings and its
Subsidiaries on a stand-alone basis, on the other hand.
 
Section 5.02         Existence. Except as otherwise permitted under Section 6.08
or (other than with respect to Holdings or any Borrower) to the extent that the
failure to remain in existence could not reasonably be expected to result in a
Material Adverse Effect, each Loan Party will, and will cause each of its
Restricted Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises, licenses and permits
material to its business; provided, no Loan Party (other than a Borrower with
respect to existence) or any of its Restricted Subsidiaries shall be required to
preserve any such existence, right or franchise, licenses and permits if such
Person’s Board of Directors shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
Lenders.
 
Section 5.03         Payment of Obligations, Taxes and Claims.
 
(a)                Payment of Obligations. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, pay all material Taxes imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, that such payment shall not be
required with respect to any Tax if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i)(A) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor and (B) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim; and (ii) the failure to pay could not
reasonably be expected to result in a Material Adverse Effect. No Loan Party
(other than a member of Tax Consolidated Group) will, nor will it permit any of
its Restricted Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person.
160

--------------------------------------------------------------------------------

(b)               Australian Tax Consolidation. With respect to each Australian
Resident Loan Party, each Loan Party will, and will cause each of its Restricted
Subsidiaries to, ensure that (i) so long as it is a member of a Tax Consolidated
Group (A) there is at all times a TSA for that Tax Consolidated Group (of which
each Australian Resident Loan Party is party to) in form and substance
reasonably satisfactory to the Agent, (B) each member of the Tax Consolidated
Group (of which each Australian Resident Loan Party is a member) is party to a
TFA; and (C) it complies with the TSA and TFA (ii) the TSA is amended or
replaced to the extent necessary to ensure that it remains a valid TSA (having
regard to changes in the composition or activities of the Tax Consolidated
Group); and (iii) the Head Company of the Tax Consolidated Group to which each
Australian Resident Loan Party is a member gives the Australian Taxation Office
a copy of the TSA within the period required by section 721-25(3)(b) of the
Australian Tax Act if the Australian Taxation Office gives a notice requiring it
to do so.
 
(c)                Australian GST Group. With respect to each Australian Loan
Party, each Loan Party will, and will cause each of its Restricted Subsidiaries
to, ensure that it will not become a member of an Australian GST Group unless
the Australian GST Group of which the Australian Loan Party becomes a member has
at all times while the Australian Loan Party is a member a valid ITSA for that
Australian GST Group in a form and substance reasonably satisfactory to the
Administrative Agent, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.04         Maintenance of Properties. Except to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, each Loan Party will, and will cause each of its Restricted
Subsidiaries to maintain or cause to be maintained in good repair, working order
and condition, ordinary wear and tear and damage by casualty or operational
failure excepted, all material tangible properties used or useful in the
business of Holdings and its Restricted Subsidiaries and from time to time will
make or cause to be made all appropriate repairs, renewals and replacements
thereof.
 
Section 5.05         Insurance.
 
(a)                Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, at Borrowers’ expense, maintain insurance respecting each of
each Loan Party’s and its Subsidiaries’ assets wherever located, covering
liabilities, losses or damages as are customarily are insured against by other
Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies acceptable to the Administrative Agent and in such
amounts as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and located and, in any
event, in amount, adequacy, and scope reasonably satisfactory to the
Administrative Agent. All property insurance policies are to be made payable to
the Collateral Agent for the benefit of the Collateral Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard lender’s
loss payable endorsement with a standard non-contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to the Administrative Agent,
with the lender’s loss payable and additional insured endorsements in favor of
Agent and shall provide for not less than thirty days (ten days in the case of
non-payment) prior written notice to the Administrative Agent of the exercise of
any right of cancellation. If any Loan Party or its Restricted Subsidiaries
fails to maintain such insurance, the Administrative Agent may arrange for such
insurance, but at the Borrowers’ expense and without any responsibility on the
Administrative Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
The Borrowers shall give the Administrative Agent prompt notice of any loss
exceeding $1,000,000 covered by the casualty or business interruption insurance
of any Loan Party or its Restricted Subsidiaries. Upon the occurrence and during
the continuance of a Cash Dominion Event, Agent shall have the sole right to
file claims under any property and general liability insurance policies in
respect of the Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies. To the extent available, Holdings
shall provide or shall cause to be provided at least thirty (30) days’ prior
written notice to the Collateral Agent of any modification adverse to the
interests of the Lenders hereunder or cancellation of such policy.
161

--------------------------------------------------------------------------------

(b)               Without limiting the generality of the foregoing, with respect
to each Mortgaged Property that is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a “special flood hazard
area” with respect to which flood insurance has been made available under Flood
Insurance Laws, the applicable Loan Party (A) will obtain maintain, with
financially sound and reputable insurance companies (except to the extent that
any insurance company insuring the Mortgaged Property of such Loan Party ceases
to be financially sound and reputable after the Closing Date, in which case, the
applicable Loan Party shall promptly replace such insurance company with a
financially sound and reputable insurance company), such flood insurance in such
reasonable total amount as the Administrative Agent and the Lenders (in
consultation with the Administrative Borrower) may from time to time reasonably
require, and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (B) promptly
upon request of the Administrative Agent or any Lender, will deliver to the
Administrative Agent or such Lender, as applicable, evidence of such compliance
in form and substance reasonably acceptable to the Administrative Agent and such
Lender, including, without limitation, evidence of annual renewals of such
insurance.
 
Section 5.06         Books and Records; Inspections. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and accounts in which full, true and correct entries in conformity in all
material respects with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities. Each
Company will permit any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of such Company
and any of its respective Restricted Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
advisors (including independent public accountants), all upon reasonable prior
written notice and at such reasonable times during normal business hours and as
often as may reasonably be requested; provided, however, that Holdings shall
only be responsible for the expenses relating to the foregoing (a) for one visit
per Fiscal Year if no Event of Default has occurred and is continuing and (b)
during the continuation of an Event of Default.
 
Section 5.07         Lenders Meetings. Holdings will, upon the written request
of the Administrative Agent or the Required Lenders, participate in one meeting
of the Administrative Agent and the Lenders, taken as a whole, once each Fiscal
Year to be held at Holdings’ offices in the United States (or at such other
location as may be agreed to by Holdings and Administrative Agent or, at the
option of the Administrative Agent (in consultation with Holdings), by
conference call) at such time as may be agreed to by Holdings and the
Administrative Agent (giving effect to reasonable operational and timing
obligations of Holdings and its Subsidiaries).
162

--------------------------------------------------------------------------------

Section 5.08         Compliance with Laws. Each Loan Party will comply, and will
cause each of its Restricted Subsidiaries and shall use commercially reasonable
efforts to cause all other Persons, if any, on or occupying any Real Property
presently or formerly owned, leased, operated or used by any Company to (x)
comply, with the requirements of all applicable Requirements of Law, rules,
regulations and orders of any Governmental Authority (except with respect to
Environmental Laws which are covered in Section 5.09, but including, without
limitation, ERISA, Anti-Corruption Laws, OFAC, the USA PATRIOT Act and other
Anti-Terrorism Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and (y)
maintain in effect and enforce policies and procedures as in effect on the
Closing Date and designed to ensure compliance by Holdings and each Subsidiary
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
 
Section 5.09         Environmental.
 
(a)                Environmental Disclosure. Holdings will deliver to the
Administrative Agent and the Lenders:
 
(i) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release of Hazardous Materials that could reasonably
be expected to require a Remedial Action or give rise to Environmental
Liabilities or Environmental Claims that could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, (2) any
Environmental Claim brought against any Company that could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect or
(3) any Company’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Real Property owned, operated or leased by
any Company that could cause such Real Property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect;
 
(ii) as soon as practicable following the sending or receipt thereof by any
Company, a copy of any and all written communications with any Governmental
Authority or other Person with respect to (1) any Environmental Claims that
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect; (2) any Release of Hazardous Materials that could
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; and (3) any request for information from any Governmental
Authority that suggests such Governmental Authority is investigating whether any
Company may be potentially responsible for any Release of Hazardous Materials
that could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect;
 
(iii) prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by any Company that would reasonably
be expected to expose Holdings or any of its Restricted Subsidiaries to, or
result in, Environmental Liability or Environmental Claims that could reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect; and (2) any proposed action to be taken the Companies to modify current
operations in a manner that would reasonably be expected to subject the
Companies to any additional material Environmental Liabilities or other material
obligations or requirements under any Environmental Laws which in either case
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect; and
163

--------------------------------------------------------------------------------

(iv) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested in writing by the Administrative Agent
in relation to any matters disclosed pursuant to this Section 5.09(a).
 
(b)               Remedial Action. Each Loan Party shall promptly take, and
shall cause each of its Restricted Subsidiaries to promptly take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Company that could reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect; (ii) conduct any Remedial Action that
may be required pursuant to applicable Environmental Laws by such Company that
could reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect; and (iii) make an appropriate response to any
Environmental Claim against such Company and discharge any obligations it may
have to any Person thereunder where failure to do so could reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
 
(c)                Environmental Compliance. Each Loan Party shall comply, and
shall cause each of its Restricted Subsidiaries all lessees to comply, with all
Environmental Laws, obtain and maintain in full force and effect all necessary
Governmental Authorizations required pursuant to Environmental Laws, and conduct
all Remedial Actions required by, and in accordance with, applicable
Environmental Laws except for any failures to comply, obtain, maintain or
conduct which could not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
 
Section 5.10         Subsidiaries.
 
(a)                Subject to Section 5.22, in the event that any Person becomes
a Restricted Subsidiary of Holdings (other than any Exempt Entity) or any
Restricted Subsidiary that was an Exempt Entity but has ceased to be an Exempt
Entity, Holdings shall promptly, but in no event later than forty-five (45) days
for a U.S. Entity (or (i) sixty (60) days in the case of such a Person becoming
a Subsidiary of Holdings that is a non-U.S. Entity or (ii) or ninety (90) days
in the case of such a Person becoming a Subsidiary of Holdings in connection
with the consummation of the Cristal Acquisition) after the date such Person
becomes a Restricted Subsidiary of Holdings (other than any Exempt Entity) or
ceases to be an Exempt Entity (in each case, unless such period is extended by
the Administrative Agent in its sole discretion), cause such Restricted
Subsidiary (other than any Exempt Entity) to become a Guarantor hereunder
(unless such Restricted Subsidiary becomes an Additional Co-Borrower hereunder)
by executing and delivering to the Administrative Agent and the Collateral Agent
a Joinder Agreement or such comparable documentation (in form and substance
reasonably satisfactory to the Administrative Agent); provided that,
notwithstanding the foregoing, (i) each additional Guaranty shall be limited (or
not required) as necessary to reflect limitations or prohibitions under
applicable Requirements of Law with respect to maintenance of share capital,
financial assistance and other such similar legal restrictions affecting such
Restricted Subsidiary; (ii) Holdings shall not be obligated to cause such
Restricted Subsidiary to provide a Guaranty of the Obligations to the extent
that such Guaranty would result in a violation of applicable Requirements of Law
or any liability for individuals that are officers or directors of such
Restricted Subsidiary which, in any case, cannot be prevented or otherwise
avoided through the reasonable commercial efforts of Holdings or such Restricted
Subsidiary; (iii) if such Restricted Subsidiary is not directly or indirectly
wholly-owned by Holdings, another Loan Party or a direct or indirect
wholly-owned Restricted Subsidiary of any of the foregoing, if the consent of
the co-owner of such Restricted Subsidiary is necessary or desirable and such
consent is not obtained following the use of commercially reasonable efforts,
then such Restricted Subsidiary shall not be required to provide a Guaranty
pursuant to this Section 5.10(a); (iv) Holdings shall not be obligated to cause
such Subsidiary to provide a Guaranty of the Obligations if such Guaranty would
result in an adverse tax consequence to Holdings and its Restricted Subsidiaries
on account of application of Section 956 of the Code; and (v) if the
Administrative Borrower in consultation with the Administrative Agent determines
that the benefit to the Secured Parties of such Restricted Subsidiary providing
a Guaranty of the Obligations is substantially outweighed by the expense or
burden of such Restricted Subsidiary providing such Guaranty, such actions
otherwise required by this Section 5.10(a) shall not be required (in which case
such Subsidiary shall not be required to take such actions).
164

--------------------------------------------------------------------------------

(b)               With respect to any Person who provides a Guaranty pursuant to
Section 5.10(a) or becomes an Additional Co-Borrower, and subject to the Agreed
Security Principles, Holdings shall promptly, but in no event later than, with
respect to a United States Person, forty-five (45) days, and with respect to a
non-United States Person, sixty (60) days, after the date such Person becomes a
Restricted Subsidiary of Holdings, in each case, unless extended by the
Administrative Agent in its sole discretion: (i) cause such Restricted
Subsidiary to become a Grantor under the relevant Security Documents, and
additional Security Documents (including those compatible with the laws of any
non-U.S. Entity’s jurisdiction) in form and substance reasonably acceptable to
the Collateral Agent (it being understood and agreed that the Secured Parties by
their acceptance of the benefits of this Agreement and the Security Documents
authorize the Collateral Agent to negotiate and execute such additional Security
Documents on their behalf); (ii) cause Holdings or the relevant Restricted
Subsidiary or Restricted Subsidiaries of Holdings that hold the ownership
interests in such Person to take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements,
and certificates reasonably requested by the Collateral Agent in respect of the
pledge of the Equity Interests in such Person together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of the holder(s) of such Equity Interests, in each
case, subject to the terms of the Intercreditor Agreement (so long as any Term
Loans are outstanding), the terms of any Permitted Securitization Intercreditor
Agreement (so long as any Permitted Securitization is outstanding) or the terms
of any Permitted Secured Indebtedness Intercreditor Agreement (so long as any
Permitted Secured Indebtedness is outstanding); and (iii) cause such Restricted
Subsidiary to take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates reasonably requested by the Collateral Agent, including but not
limited to those which are similar to those described in Sections 4.01(b), (h)
(such opinions, if any, to be delivered by such counsel as is customary in the
relevant jurisdiction), (i), (n) and (o) and Section 5.14; provided however that
if the Administrative Agent determines (in consultation with the Administrative
Borrower) that the benefit to the Secured Parties of the granting of a Lien on
certain assets of such Restricted Subsidiary by such Restricted Subsidiary is
outweighed by the burden of granting a Lien on such assets of such Restricted
Subsidiary by such Restricted Subsidiary, such actions otherwise required by
this Section 5.10(b) shall not be required (in which case such Subsidiary shall
not be required to take such actions). With respect to each such Restricted
Subsidiary, Holdings shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (x) the date on which such Person
became a Restricted Subsidiary of a Borrower; and (y) to the extent applicable,
all of the data required to be set forth in Schedule 3.25 with respect to such
Restricted Subsidiary; and such written notice shall be deemed to supplement
Schedule 3.25 for all purposes hereof. Notwithstanding anything herein or in any
other Loan Document to the contrary, (A) no Loan Party shall be required to
grant a security interest in respect of Equity Interests in any South African
Subsidiaries; (B) in no event shall any of the Loan Parties be required to make
any filings or recordings with intellectual property offices in Asia; and (C) no
Lien shall be required to be created pursuant to the operation of this Section
5.10(b) to the extent that the granting of such Lien would result in a violation
of applicable Requirements of Law. Notwithstanding any other provisions of this
Section 5.10, other than to the extent such perfection may be achieved through
(i) the execution of the Loan Documents or (ii) the filing of a UCC financing
statement (or jurisdictional equivalent) or other document with the United
States Patent and Trademark Office or United States Copyright Office, to the
extent any Collateral or the grant of a security interest or perfection of such
security interest in any Collateral is not provided within the time specified
above in this Section 5.10, the Administrative Agent, in its reasonable
discretion, may agree that the perfection of such security interests in such
Collateral instead shall be required to be delivered within such additional
period after the start of such obligation hereunder as the Administrative Agent
may agree in its reasonable discretion.
165

--------------------------------------------------------------------------------

Section 5.11         Additional Material Real Estate Assets. In the event, and
subject to the Agreed Security Principles, that (a) any Material Real Estate
Asset acquired by any Loan Party after the Closing Date or (b) any Real Estate
Asset owned on the Closing Date becomes a Material Real Estate Asset, other than
the Mortgaged Properties, and such interest has not otherwise been made subject
to the Lien of the Security Documents in favor of the Collateral Agent, for the
benefit of Secured Parties, then such Loan Party shall promptly take all such
actions and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates,
including those which are similar to those described in Schedule 5.14 with
respect to each such Material Real Estate Asset that the Collateral Agent shall
reasonably request to create in favor of the Collateral Agent, for the benefit
of Secured Parties, a valid and, subject to any filing and/or recording referred
to herein, perfected First Priority security interest in such Material Real
Estate Assets; provided that the Collateral Agent and the Borrowers agree to
exclude such Material Real Estate Asset from the Collateral and the Borrowers
shall not be required to deliver any additional Security Documents if in each
case, as reasonably determined by the Collateral Agent in writing, the cost of
obtaining or perfecting a security interest is excessive in relation to the
benefit afforded to the Lenders thereby or the Term Loan Agent or the Senior
Representative determines not to include such Real Estate Assets in the
Collateral or to not require delivery of any Mortgages, opinions of counsel,
Title Policies or Surveys. In addition to the foregoing, the Borrowers shall, at
the request of the Collateral Agent, deliver, from time to time, to the
Collateral Agent, such appraisals as are required by any Requirement of Law of
Real Estate Assets with respect to which the Collateral Agent has been granted a
Lien. For the avoidance of doubt, with respect to any Real Estate Asset acquired
after the Closing Date, unless required pursuant to this Section 5.11, no Loan
Party shall be required to take any actions to grant a Lien or perfect a Lien in
a Real Estate Asset that is not a Material Real Estate Asset.
 
Section 5.12         Further Assurances.
 
(a)                At any time or from time to time upon the request of the
Administrative Agent, and subject to the Agreed Security Principles, each Loan
Party will, at the Borrowers’ expense, promptly execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or any document or instrument creating
any additional security interest to the satisfaction of the Administrative
Agent, the Collateral Agent or any Lender, and do such other acts and things as
the Administrative Agent or the Collateral Agent may reasonably request in order
to effect fully the purposes of the Loan Documents, at all times subject to the
express limitations, exceptions and time limitations included in the Loan
Documents. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as the Administrative Agent or the Collateral
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by the Collateral and all other
assets of the same asset class as those asset classes constituting Collateral
(in each case, and perfected with a First Priority Lien) including all of the
outstanding Equity Interests of the Restricted Subsidiaries of Holdings. If the
Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by a Requirement of Law to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral, the
Borrowers shall provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of FIRREA
and are otherwise in form and substance satisfactory to the Administrative Agent
and the Collateral Agent.
166

--------------------------------------------------------------------------------

(b)               Each Loan Party (other than Tronox Bahamas) hereby authorizes
the Collateral Agent to file any financing or continuation statements,
Intellectual Property Security Agreements and amendments and supplements to any
of the foregoing, in any jurisdictions and with any filing offices as the
Collateral Agent may determine, in its reasonable discretion, are necessary or
advisable to perfect or otherwise protect the security interest granted to the
Collateral Agent herein. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its reasonable discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent in the Security Documents, including,
without limitation, describing such property as “all assets, whether now owned
or hereafter acquired, developed or created” or words of similar effect.
 
(c)                Notwithstanding the foregoing, the Collateral Agent shall not
enter into any Mortgage in respect of any improved real property acquired by any
Loan Party after the Closing Date or to be mortgaged in connection with a MIRE
Event unless the Collateral Agent has provided to the Lenders (i) if such
Mortgaged Property relates to an improved real property not located in a Flood
Zone, a completed Flood Certificate with respect to such improved real property
from a third-party vendor at least ten (10) Business Days prior to entering into
such Mortgage, or (ii) if such Mortgaged Property relates to an improved real
property located in a Flood Zone, the following documents with respect to such
improved real property at least thirty (30) days prior to entering into such
Mortgage: (1) a completed Flood Certificate from a third party vendor; (2) (A) a
notification to the Administrative Borrower that such real property is located
in a Flood Zone and (if applicable) notification to the Administrative Borrower
that flood insurance coverage is not available and (B) evidence of the receipt
by the Administrative Borrower of such notice; and (3) if required by Flood
Insurance Laws, evidence of required flood insurance; provided that the
Collateral Agent may enter into any such Mortgage prior to the notice period
specified above if the Collateral Agent shall have received confirmation from
each applicable Lender that such Lender has completed any necessary flood
insurance due diligence to its reasonable satisfaction.
 
Section 5.13         Cash Management. Holdings shall (i) maintain the Cash
Management System pursuant to Section 2.22 and (ii) keep Proceeds of the Term
Loan Priority Collateral separate (which Proceeds shall not be intentionally
commingled by Holdings with proceeds of the Revolving Loan Priority Collateral,
or, if commingled, shall remain identifiable and, if it becomes known to
Holdings, as promptly as practicable (but in no event later than five (5)
Business Days after such commingling unless extended by the Collateral Agent in
its sole discretion), segregated and maintained in separate accounts.
 
Section 5.14         Post-Closing Matters. Each of the Loan Parties shall
execute and deliver the documents and complete the tasks set forth on Schedule
5.14 on or before the date specified for such requirement or such later date to
be reasonably determined by the Administrative Agent.
 
Section 5.15         Maintenance of Ratings. At all times on and after the
Closing Date, Holdings shall use commercially reasonable efforts to maintain (a)
a public corporate family rating from Moody’s; and (b) a public corporate credit
rating from S&P.
167

--------------------------------------------------------------------------------

Section 5.16         Centre of Main Interests. For the purpose of the EU
Insolvency Regulation, each Dutch Loan Party shall have and maintain its COMI,
for the purposes of the EU Insolvency Regulation, situated in the jurisdiction
of either its current (corporate) seat or its current business address and shall
have no “establishment” (as that term is used in Article 2(10) of the EU
Insolvency Regulation) in any other jurisdiction.
 
Section 5.17         Use of Proceeds. The Loan Parties shall use the proceeds of
the Loans only for the purposes set forth in Section 3.28 (and not in violation
of any covenants set forth therein) and request the issuance of Letters of
Credit only for the purposes set forth in the definition of Commercial Letter of
Credit or Standby Letter of Credit, as the case may be. The Loan Parties shall
procure that no proceeds received under the Loans will be directly or indirectly
used in Switzerland unless a written confirmation or countersigned tax ruling
application from the Swiss Federal Tax Administration (in a form satisfactory to
the Administrative Agent) has been obtained confirming that such use does not
result in interest payments under the Agreement being subject to Swiss federal
withholding tax.
 
Section 5.18         Borrowing Base-Related Reports. The Borrowers shall deliver
or cause to be delivered (at the expense of the Borrowers) to the Administrative
Agent the following:
 
(a)                in no event less frequently than 30 days after the end of
each fiscal month for the month most recently ended (or more frequently as the
Borrowers may elect in their sole discretion), a Borrowing Base Certificate from
the Borrowers covering the Aggregate Borrowing Base, the Australian Borrowing
Base, the Dutch Borrowing Base (to the extent that a Dutch Borrower is party to
this Agreement) and the U.S. Borrowing Base prepared as of the close of business
on the last day of such period (or as otherwise agreed to by the Administrative
Agent in its sole discretion), accompanied by such supporting reasonable detail
and documentation as shall be requested by the Administrative Agent in its
Permitted Discretion; provided that if a Cash Dominion Period exists, the
Administrative Borrower shall deliver a Borrowing Base Certificate within five
(5) Business Days after the end of each calendar week;
 
(b)               upon request by the Administrative Agent, and in no event less
frequently than ten (10) days after the end of each fiscal month, (i) a monthly
trial balance for the last month in such fiscal quarter showing Accounts
outstanding aged from statement date as follows: 1 to 30 days, 31 to 60 days, 61
to 90 days and 91 days or more, accompanied by a comparison to the prior month’s
trial balance and such supporting detail and documentation as shall be requested
by the Administrative Agent in its Permitted Discretion; (ii) a monthly Account
roll-forward, in a format acceptable to the Administrative Agent in its
reasonable discretion, tied to the beginning and ending account receivable
balances of Borrowers’ general ledger; (iii) a detailed calculation of those
Accounts that are not eligible for inclusion in the Borrowing Base; (iv) a
summary of Inventory by location and type accompanied by such supporting detail
and documentation as shall be requested by the Administrative Agent in its
Permitted Discretion; (v) a detailed calculation of Inventory categories that
are not eligible for inclusion in the Borrowing Base; (vi) a summary aging, by
vendor, of each Loan Party’s accounts payable and any book overdraft and an
aging, by vendor, of any held checks; and (vii) a detailed report regarding each
Loan Party’s and its Restricted Subsidiaries’ cash and Cash Equivalents,
including an indication of which amounts constitute Qualified Cash (in each
case, together with a copy of all or any part of such delivery requested by any
Lender in writing after the Closing Date);
 
(c)                at the time of delivery of each of the financial statements
delivered pursuant to Sections 5.01(b) and (c), a reconciliation of the
Accounts, accounts payable, trial balance and quarter-end Inventory reports of
the Borrowers to the general ledger of the Borrowers, accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its Permitted Discretion; and
168

--------------------------------------------------------------------------------

(d)               such other reports, statements and reconciliations with
respect to the Borrowing Bases or Collateral of any or all Loan Parties as the
Administrative Agent shall from time to time request in its Permitted
Discretion.
 
The delivery of each certificate and report or any other information delivered
pursuant to this Section 5.18 shall constitute a representation and warranty by
the Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of such date (except that any
representation and warranty that is qualified as to “materiality”,“Material
Adverse Effect” or similar language shall be true and correct in all respects on
and of such date), except to the extent such representations and warranties
expressly relate to an earlier date (in which case they shall be true and
correct in all material respects (or in all respects, as applicable) as of such
earlier date.
 
Section 5.19         Borrowing Base Verification; Inventory Appraisals. Each
Loan Party shall, and shall cause each of its Restricted Subsidiaries to, permit
any of the Administrative Agents’ officers, designated employees or agents, at
any reasonable time on reasonable prior notice to the Administrative Borrower,
in the name of such Agent, to verify the validity, amount or any other matter
relating to Accounts or Inventory by mail, telephone, electronic communication,
personal inspection or otherwise and to conduct field audits of the financial
affairs and Collateral of the Loan Parties. The Loan Parties shall cooperate
with the Administrative Agent in an effort to facilitate and promptly conclude
any such verification process. The Loan Parties shall cooperate with the
Administrative Agent and its agents during all (x) Collateral field audits,
which shall be at the Borrowers’ expense and shall be conducted, at the request
of the Administrative Agent, not more than once during any twelve month period,
absent a Specified Event of Default or a Cash Dominion Event; and (y) Inventory
Appraisals, which shall be at the Borrowers’ expense and shall be conducted, at
the request of the Administrative Agent, not more than once during any twelve
month period, absent a Specified Event of Default or a Cash Dominion Event;
provided, however, that (A) in the case of both Collateral field audits and
Inventory Appraisals, (i) following the occurrence and during the continuation
of a Cash Dominion Event, Collateral field audits and Inventory Appraisals shall
be conducted, at the request of the Administrative Agent, not more than twice
during any twelve month period, at the Borrowers’ expense, and (ii) following
the occurrence and during the continuation of a Specified Event of Default,
Collateral field audits and Inventory Appraisals shall be conducted at the
Borrowers’ expense more frequently at the Administrative Agent’s reasonable
request; and (B) the Borrowers may, in their discretion and at their own
expense, cause to be conducted up to two additional Inventory Appraisals during
any twelve month period.
 
Section 5.20         Designation of Subsidiaries. The Administrative Borrower
may at any time after the Closing Date designate any Restricted Subsidiary of
the Borrowers as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation on a Pro Forma Basis, (x) no Event of Default shall have occurred
and be continuing, and (y) after giving effect to such designation, the Payment
Conditions shall have been satisfied, (ii) no Borrower may be designated as an
Unrestricted Subsidiary, (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Term Loan Documents, the New Notes Documents or the Senior Unsecured 2022
Notes Documents, (iv) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, (v) no Unrestricted Subsidiary shall own any Equity Interests in the
Administrative Borrower or its Restricted Subsidiaries, (vi) no Unrestricted
Subsidiary shall hold any Indebtedness of, or any Lien on any property of, the
Administrative Borrower and its Restricted Subsidiaries, (vii) the holder of any
Indebtedness of any Unrestricted Subsidiary shall not have any recourse to the
Administrative Borrower and its Restricted Subsidiaries with respect to such
Indebtedness except to the extent otherwise permitted hereunder, (viii) none of
Holdings or any of its Restricted Subsidiaries shall have any obligation to
subscribe for additional Equity Interests of any Unrestricted Subsidiary or to
preserve or maintain the financial condition of any Unrestricted Subsidiary, and
(ix) no Subsidiary may be designated as an Unrestricted Subsidiary unless (A)
none of its assets were included in the calculation of any Borrowing Base
immediately prior to such Subsidiary’s being designated as an Unrestricted
Subsidiary, and (B) it holds no assets necessary to the conduct of the Loan
Parties’ operations (including, without limitation, Intellectual Property). The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by Holdings (or its applicable
Restricted Subsidiary) therein at the date of designation in an amount equal to
the Fair Market Value of Holdings’ or its Restricted Subsidiary’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (x) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time, (y) a return on any Investment by Holdings (or its applicable
Restricted Subsidiary) in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the Fair Market Value at the date of such
designation of Holdings or its Subsidiary’s (as applicable) Investment in such
Subsidiary, and (z) the formation or acquisition of a Restricted Subsidiary for
purposes of Section 5.10.
169

--------------------------------------------------------------------------------

Section 5.21         PPSA Australia. Each Loan Party shall ensure that if a Loan
Document (or any of the transactions contemplated by any Loan Document) is or
contains a security interest under the PPSA Australia, each Australian Loan
Party shall do anything (such as obtaining consents, completing, signing and
producing documents and supplying information) which the Administrative Agent or
the Australian Security Trustee considers reasonably necessary for the purposes
of (i) ensuring that the security interest is enforceable, perfected and
otherwise effective; (ii) enabling the Administrative Agent or the Australian
Security Trustee to apply for any registration, or give any notification, in
connection with the security interest so that it has the priority required by
the Administrative Agent or the Australian Security Trustee; and (iii) enabling
the Administrative Agent or the Australian Security Trustee to exercise powers
in connection with the security interest. Without limiting any other provision
of this Agreement or any other Loan Document, each Australian Loan Party waives
its right to receive any verification statement (or notice of any verification
statement) in respect of any financing statement or financing change statement
relating to any security interest created under this Agreement or any other Loan
Document. Notwithstanding any other provision of this Agreement or any other
Loan Document, each of the Australian Security Trustee and the Administrative
Agent (i) is not responsible for ensuring that the PPSA Australia is complied
with in relation to the Loan Documents or for ensuring the accuracy,
completeness or effectiveness of any registration or perfection, or the
priority, of any security interest and (ii) is not liable to any person for any
loss arising in relation to the Loan Documents in connection with the PPSA
Australia, the register in respect of the PPSA Australia or for acting on any
advice given by legal counsel except to the extent that such loss is a direct
result of a breach by it of its obligations under this clause. For the purposes
of this clause, the following words and expressions have the same meanings given
to them in the PPSA Australia: “financing change statement”, “financing
statement” and “verification statement”.
 
Section 5.22         Australian Financial Assistance and Related Matters.
 
(a)                Prior to the consummation of the Cristal Acquisition,
Holdings and the Administrative Agent shall have agreed to the form of the
Whitewash Documents required to satisfy the requirements of section 260B of the
Corporations Act in respect of each Australian Subsidiary of Cristal which is a
Whitewash Australian Entity and will become a Restricted Subsidiary of Holdings.
170

--------------------------------------------------------------------------------

(b)               Holdings shall cause each Loan Party to ensure that (a)(i) all
board and shareholder resolutions that are required to be passed under the
Corporations Act to approve the giving of financial assistance by each Whitewash
Australian Entity in connection with the entering into and performance of each
of the Loan Documents by each Whitewash Australian Entity which is will become a
Restricted Subsidiary of Holdings are passed; and (ii) all duly completed
Whitewash Documents in respect of each Whitewash Australian Entity which is or
will become a Restricted Subsidiary of Holdings are lodged with ASIC in
accordance with the Corporations Act to the extent required, in each case on or
prior to the Whitewash Resolution Date and (b) the Loan Parties shall provide
the Administrative Agent with a certified copy of all the Whitewash Documents,
together with evidence that all Whitewash Documents have been (to the extent
required) lodged with ASIC within the required time periods, promptly upon
receiving a request from the Administrative Agent to do so (such request not to
be given before the Whitewash Resolution Date).
 
(c)                Each Whitewash Australian Entity shall have satisfied the
requirements of section 260B of the Corporations Act by the Whitewash Completion
Date.
 
Section 5.23         MIRE Events. Prior to the occurrence of a MIRE Event, the
Borrowers shall provide (and shall use commercially reasonable efforts to
provide as promptly as reasonably possible prior to such MIRE Event) to the
Collateral Agent the following documents in respect of any Mortgaged Property:
(a) a completed flood hazard determination from a third party vendor; (b) if
such improved real property is located in a “special flood hazard area”, (i) a
notification to the applicable Loan Parties of that fact and (if applicable)
notification to the applicable Loan Parties that flood insurance coverage is not
available and (ii) evidence of the receipt by the applicable Loan Parties of
such notice; (c) if required by Flood Insurance Laws, evidence of required flood
insurance, and (d) any other customary documentation that may be reasonably
requested by the Collateral Agent.
 
ARTICLE VI

NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full (other than
any contingent indemnification obligations as to which no claim or demand has
been made) and all Letters of Credit have been canceled, cash collateralized in
a manner and in an amount consistent with the requirements of Section 2.18(i) or
have expired and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, such Loan Party
shall perform, and shall cause each of its Restricted Subsidiaries to perform,
all covenants in this Article VI.
 
Section 6.01         Indebtedness. No Loan Party shall, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur, assume
or guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except the following (collectively, “Permitted
Indebtedness”):
 
(a)                Indebtedness incurred under this Agreement (including any
Indebtedness incurred pursuant to Section 2.20) and the other Loan Documents;
 
(b)               Indebtedness of Holdings or any Restricted Subsidiary owing to
Holdings or any Restricted Subsidiary to the extent permitted by Section 6.06;
provided that all such Indebtedness of any Loan Party owing to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Obligations
(but only to the extent permitted by applicable law and not giving rise to
material adverse Tax consequences) on terms (A) at least as favorable to the
Lenders as those set forth in the Intercompany Note, or (B) otherwise reasonably
satisfactory to the Administrative Agent;
171

--------------------------------------------------------------------------------

(c)                (A) Indebtedness arising from an agreement providing for
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments incurred in an Investment
permitted by this Agreement or any Asset Sale, in each case permitted under this
Agreement and (B) Indebtedness arising from guaranties, letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments securing the
performance pursuant to any such agreement described in clause (A);
 
(d)               Indebtedness incurred by Holdings or any Restricted Subsidiary
in respect of letters of credit, bank guarantees, bankers’ acceptances, or
similar instruments issued or created, or related to obligations or liabilities
(other than Indebtedness) incurred in the ordinary course of business, including
in respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
reimbursement-type obligations regarding workers compensation claims;
 
(e)                obligations in respect of performance, bid, appeal and surety
bonds and performance, bankers’ acceptance facilities and completion guarantees,
leases, government or trade contracts and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business, consistent with past practice;
 
(f)                Cash Management Obligations and other Indebtedness in respect
of netting services, overdraft protections and similar arrangements and
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds, in
each case in the ordinary course of business;
 
(g)                guarantees in the ordinary course of business of the
obligations of suppliers, customers, franchisees and licensees of Holdings and
its Restricted Subsidiaries;
 
(h)               guarantees by Holdings and the Restricted Subsidiaries in
respect of Indebtedness of Holdings or any Restricted Subsidiary otherwise
permitted hereunder; provided that (A) such guarantee is otherwise permitted by
Section 6.06 and (B) if the Indebtedness being guaranteed is subordinated to the
Obligations, such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable, taken as a whole, to the Lenders as
those contained in the subordination of such Indebtedness;
 
(i)                 Indebtedness (A) outstanding on the date hereof; provided
that Indebtedness with an outstanding principal amount in excess of $10,000,000
shall only be permitted if set forth on Schedule 6.01(i) and any Permitted
Refinancing thereof and (B) outstanding on the date hereof and any Permitted
Refinancing thereof, in the case of this clause (B), constituting intercompany
Indebtedness among Holdings and its Restricted Subsidiaries;
 
(j)                 (A) Indebtedness (including Capital Lease Obligations) of
Holdings or any Restricted Subsidiary financing the acquisition, construction,
repair, replacement, installation or improvement of any property (real or
personal, and whether through the direct purchase of property or the Equity
Interest of any person owning such property); provided that such Indebtedness is
incurred concurrently with or within 270 days after the applicable acquisition,
construction, repair, replacement, installation or improvement, and (B) any
Permitted Refinancing of any Indebtedness set forth in the immediately preceding
subclause (A); provided further that, at the time of any such incurrence of
Indebtedness and after giving Pro Forma Effect thereto and to the use of the
proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on subclause (j)(A) shall not exceed the greater of
$200,000,000 and 25.0% of Consolidated Adjusted EBITDA for the most recently
ended Test Period as of such time;
172

--------------------------------------------------------------------------------

(k)               Indebtedness of any Securitization Subsidiary under any
Permitted Securitization (i) that is without recourse to any Company (other than
such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings; and (ii) that are negotiated
in good faith at arm’s length; provided that (w) any Indebtedness pursuant to
this clause (k) shall not be incurred, created or assumed if any Event of
Default has occurred and is continuing or would result therefrom; (x) the sum of
the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities under all Permitted Securitizations may not exceed the
greater of (i) $150,000,000 and (ii) 20% of the Consolidated Adjusted EBITDA of
Holdings and its Restricted Subsidiaries for the most recently ended Test
Period; (y) the Securitization Subsidiary, the Collateral Agent and the
Permitted Securitization Agent shall, if required by the Permitted
Securitization Agent for the Permitted Securitization to grant in favor of the
Collateral Agent a First Priority Lien in the Seller’s Retained Interest, enter
into either an amendment, supplement or amendment and restatement of the
Intercreditor Agreement with the Term Loan Agent and the Administrative Agent to
effectuate such security interest or enter into one or more intercreditor
agreements with the Administrative Agent to effectuate such security interest
(each such intercreditor agreement, a “Permitted Securitization Intercreditor
Agreement”), and such amended, supplemented or amended and restated
Intercreditor Agreement or such Permitted Securitization Intercreditor Agreement
shall be in full force and effect so long as any such Permitted Securitization
remains outstanding (provided that, if Seller’s Retained Interest in the
relevant Securitization Subsidiary is not required to be Collateral pursuant to
the terms of the definition of “Permitted Securitization”, then this clause (k)
shall not be applicable to such Seller’s Retained Interest); and (z) after
giving effect thereto, the entire amount of the Commitments then in effect plus
the amount of any increase in Commitments available to the Borrowers under
Section 2.20 is available to be utilized hereunder without violating Section
6.01 of the Term Loan Agreement or the Intercreditor Agreement;
 
(l)                 Indebtedness of the Loan Parties and their Restricted
Subsidiaries (1) incurred under the Term Loan Agreement and the other Term Loan
Documents (and Permitted Refinancing thereof); provided that the aggregate
outstanding principal and committed amount of all such Indebtedness shall not
exceed the sum of (x) $2,150,000,000 plus (y) the aggregate principal amount of
Incremental Facility (as defined in the Term Loan Agreement as in effect on the
date hereof), in each case permitted to be incurred under the Term Loan
Agreement as in effect on the date hereof and (2) incurred under the Senior
Unsecured 2022 Notes Documents and the New Notes Documents and any Permitted
Refinancing thereof;
 
(m)             Indebtedness consisting of (A) the financing of insurance
premiums or (B) take-or-pay obligations contained in supply agreements, in each
case in the ordinary course of business;
 
(n)               (A) Indebtedness of any Restricted Subsidiary that is not a
Loan Party (x) in an aggregate principal amount outstanding not to exceed the
greater of $175,000,000 and 20.0% of Consolidated EBITDA for the most recently
ended Test Period) plus (y) incurred from time to time pursuant to asset based
credit facilities or working capital lines of credit in an aggregate outstanding
principal amount not to exceed the greater of $125,000,000 and 15.0% of
Consolidated EBITDA for the most recently ended Test Period so long as in each
case such Indebtedness is not secured by assets constituting Collateral and the
Loan Parties shall not Guarantee such Indebtedness and (B) any Permitted
Refinancing of Indebtedness incurred under the foregoing clause (A)(x) or
(A)(y), as applicable, which shall not exceed the amounts set forth in such
respective clauses (plus, in the case of this clause (B), an amount equal to the
amounts described in clauses (a)(i) and (a)(ii) to the proviso to the definition
of Permitted Refinancing);
173

--------------------------------------------------------------------------------

(o)               [intentionally omitted];
 
(p)               letters of credit issued for the account of Holdings or any of
its Restricted Subsidiaries (i) that are outstanding on the Closing Date and set
forth on Schedule 6.01(p); provided that, for the avoidance of doubt, renewals,
extensions and replacements of such letters of credit are not permitted under
this clause (p) unless such renewals, extensions and replacements are made in
the form of a Letter of Credit issued under this Agreement or in reliance on
subclause (ii) of this clause (p); and (ii) other letters of credit issued for
the account of Holdings or any of its Restricted Subsidiaries in an aggregate
principal face amount not to exceed $50,000,000 outstanding at any time;
provided that no such letter of credit may be issued if an Issuing Bank is able
to issue the requested letter(s) of credit as a Letter of Credit under this
Agreement;
 
(q)               other Indebtedness of Holdings and its Subsidiaries in an
aggregate outstanding principal amount not to exceed the greater of (i)
$35,000,000 and (ii) 3.75% of the Consolidated Adjusted EBITDA of Holdings and
its Restricted Subsidiaries for the most recently ended Test Period;
 
(r)                so long as no Event of Default has occurred and is continuing
or would result therefrom, unsecured Indebtedness in an aggregate outstanding
principal amount not to exceed the greater of (i) $300,000,000 and (ii) 37.5% of
the Consolidated Adjusted EBITDA of Holdings and its Restricted Subsidiaries as
of the last day of the most recently ended fiscal quarter for which financial
statements are available and have been delivered pursuant to Section 5.01(b) or
Section 5.01(c);
 
(s)                Permitted Seller Notes in an aggregate principal amount not
to exceed $175,000,000 outstanding at any time;
 
(t)                [intentionally omitted];
 
(u)               [intentionally omitted];
 
(v)               [intentionally omitted];
 
(w)              Indebtedness representing deferred compensation to employees of
Holdings (and any direct or indirect Parent Entity) and the Restricted
Subsidiaries incurred in the ordinary course of business;
 
(x)               Indebtedness consisting of obligations under deferred
compensation or other similar arrangements incurred (A) in the ordinary course
of business to current or former directors, officers, employees, members of
management, managers and consultants of Holdings (or any direct or indirect
Parent Entity) and/or any Restricted Subsidiary and (B) in connection with the
Transactions and any Permitted Acquisition or other Investment permitted
hereunder;
 
(y)               Indebtedness in respect of (A) Swap Agreements entered into to
hedge or mitigate risks to which Holdings or any Restricted Subsidiary has
actual exposure (other than those in respect of shares of capital stock or other
Equity Interests of Holdings or any Restricted Subsidiary) and (B) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of Holdings or any Restricted Subsidiary;
174

--------------------------------------------------------------------------------

(z)                (A) Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into Holdings or any Restricted Subsidiary) after
the date hereof as a result of an Acquisition Transaction permitted by this
Agreement, or Indebtedness of any Person that is assumed by Holdings or any
Restricted Subsidiary in connection with an Acquisition Transaction or similar
Investment or an acquisition of assets by Holdings or such Restricted Subsidiary
permitted by this Agreement; provided that (1) such Indebtedness is not incurred
in contemplation of such Acquisition Transaction or similar Investment or
acquisition of assets, (2) other than with respect to a Limited Condition
Transaction in which case, compliance with this proviso shall be determined in
accordance with Section 1.09, before and after giving Pro Forma Effect to the
assumption of such Indebtedness and the transactions consummated in connection
therewith, no Specified Event of Default shall have occurred and be continuing
and (3) such Indebtedness is only the obligation of the Person and/or Person’s
Subsidiaries that are acquired or that acquire the relevant assets and (B) any
Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A);
 
(aa)            Qualified Holding Company Debt;
 
(bb)           (A) Indebtedness, which may be secured to the extent permitted
under Section 6.02, of the Borrower or any Restricted Subsidiary; provided that
at the time of the incurrence thereof and after giving Pro Forma Effect thereto,
the aggregate principal amount of Indebtedness outstanding in reliance on this
clause (bb) shall not exceed the greater of $75,000,000 and 10.00% of
Consolidated EBITDA for the most recently ended Test Period as of such time and
(B) any Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A);
 
(cc)            Unsecured Indebtedness of Holdings and its Restricted
Subsidiaries; provided that after giving Pro Forma Effect, the Payment
Conditions are satisfied at the time of such incurrence; and
 
(dd)           Indebtedness (including Commitments in respect thereof) permitted
to be incurred under any Incremental Facility, Incremental Equivalent Debt,
Ratio Indebtedness, Acquisition Debt, Permitted Unsecured Refinancing Debt,
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt (each as defined under the Term Loan Agreement as in effect as
of the date hereof) and any Permitted Refinancing thereof.
 
Section 6.02         Liens. No Loan Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
permit to exist any Lien on any property or any asset of any kind (including any
document or instrument in respect of goods or accounts receivable) now owned or
hereafter acquired, created or licensed by it or on any income, profits or
revenues or rights in respect of any thereof or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any State or under any similar recording or notice statute in
any jurisdiction in or outside of the United States or under any applicable
intellectual property laws, rules or procedure, except the following
(collectively, the “Permitted Liens”):
 
(a)              Liens in favor of the Collateral Agent for the benefit of
Secured Parties granted pursuant to any Security Document to secure the Secured
Obligations;
 
(b)              Liens for Taxes not yet due or, if due, if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings and reserves in accordance with GAAP with respect thereto have been
provided on the consolidated books of Holdings;
175

--------------------------------------------------------------------------------

(c)               statutory Liens of landlords, banks (and rights of set off),
of carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and
other Liens imposed by Requirements of Law (other than any such Lien imposed
pursuant to Section 430(k) of the Code, ERISA or a violation of Section 436 of
the Code or analogous provisions under applicable Requirements of Law in
jurisdictions outside of the United States that could not reasonably be expected
to result in a Material Adverse Effect), in each case incurred in the ordinary
course of business (i) (x) for amounts not yet overdue or (y) for amounts that
are overdue and that (in the case of any such amounts overdue for a period in
excess of forty-five (45) days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts, which proceedings (or orders entered in connection with such
proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien; and (ii) which do not in the aggregate
materially detract from the value of the property of the Companies, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of the Companies, taken as a whole;
 
(d)               Liens incurred (i) in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security and analogous provisions under Requirements of Laws in
jurisdictions outside of the United States, or (ii) to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of
Indebtedness for borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;
 
(e)               easements, rights of way, restrictions, encroachments, and
other minor defects or irregularities in title on or with respect to any Real
Property, in each case which do not interfere in any material respect with the
ordinary conduct of the business of the Companies at such Real Property;
 
(f)                leases, licenses, subleases or sublicenses granted to others
(on a non-exclusive basis) that are entered into in the ordinary course of
business or that do not interfere in any material respect with the business of
Holdings or of any Restricted Subsidiary;
 
(g)               Liens solely on any cash earnest money deposits made by
Holdings or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
 
(h)               purported Liens evidenced by the filing of precautionary UCC
financing statements, PPSA Australia financing statements or any similar filings
relating solely to operating leases of personal property and analogous filings
under applicable Requirements of Law outside of the United States;
 
(i)                 Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(j)                 any zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any Real
Property;
 
(k)               non-exclusive outbound licenses of patents, copyrights,
trademarks and other Intellectual Property rights granted by Holdings or any of
its Restricted Subsidiaries in the ordinary course of business;
176

--------------------------------------------------------------------------------

(l)                Liens described in Schedule 6.02(l); and any modifications,
replacements, renewals or extensions thereof; provided that (1) such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (a) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (b) proceeds and products thereof,
and (2) the obligations secured or benefited by such modified, replacement,
renewal or extension Lien are permitted by Section 6.02; and (c) such modified,
replacement, renewal or extension Lien does not secure more Indebtedness than
was secured by the Lien it modifies, replaces, renews, or extends;
 
(m)              (i) Liens securing Indebtedness permitted pursuant to Section
6.01(j); provided, any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and (ii) Liens securing Permitted Secured
Indebtedness, provided that Liens on the Collateral permitted under this clause
(m)(ii) shall be permitted only so long as such Liens are subject to either the
Intercreditor Agreement (if amended to join such Indebtedness to the
Intercreditor Agreement) or a Permitted Secured Indebtedness Intercreditor
Agreement, as the case may be;
 
(n)               (i) Liens granted in connection with Indebtedness permitted
under Section 6.01(k) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Permitted Securitization; and
(ii) Liens on assets of Holdings, the Borrower, the Guarantors or any of their
respective Restricted Subsidiaries and Affiliates securing “Obligations” (as
defined in the Term Loan Agreement), subject to the Intercreditor Agreement (so
long as any Term Loans are outstanding), the terms of any Permitted
Securitization Intercreditor Agreement (so long as any Permitted Securitization
is outstanding) or the terms of any Permitted Secured Indebtedness Intercreditor
Agreement (so long as any Permitted Secured Indebtedness is outstanding);
 
(o)               Liens on property and Equity Interests of any Restricted
Subsidiary that is not a Loan Party, which Liens secure Indebtedness of such
Restricted Subsidiary that is not a Loan Party, in each case, to the extent such
Indebtedness is permitted under Section 6.01(n);
 
(p)               Liens on insurance policies and the proceeds thereof and
unearned premiums securing the financing of premiums with respect thereto as
provided in Section 6.01(m)(A);
 
(q)               Liens consisting of customary rights of set-off for bankers
liens on amounts on deposit at banks or other financial institutions, to the
extent arising by operation of law or otherwise, incurred in the ordinary course
of business; provided that, unless such Liens are non-consensual and arise by
operation of law, or arise under or pursuant to the Dutch General Banking
Conditions, in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;
 
(r)                judgment Liens in respect of judgments that do not constitute
an Event of Default under Section 8.01(h) hereof and in respect of which such
Company shall in good faith be prosecuting an appeal or proceedings for review
in respect of which there shall be secured a subsisting stay of execution
pending such appeal or proceedings;
 
(s)               Liens (A) of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection and (B) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and that are within the general parameters
customary in the banking industry;
 
(t)                Liens on cash and Cash Equivalents arising in connection with
the cash collateralization of letters of credit in an amount not to exceed 105%
of the aggregate face amount of the letters of credit permitted pursuant to
Section 6.01(p);
177

--------------------------------------------------------------------------------

(u)               (i) other Liens on assets other than the Collateral; and (ii)
other Liens subordinated to the Liens of the Collateral Agent under this
Agreement and any liens in favor of the Term Loan Agent or any Senior
Representative, in the case of clause (i) and (ii) together, securing
Indebtedness in an aggregate principal amount not to exceed $85,000,000 at any
time outstanding;
 
(v)               Liens securing Indebtedness permitted pursuant to Section
6.01(b) of Persons that are not Loan Parties;
 
(w)              Liens securing not more than 80% of the aggregate principal
amount of Indebtedness permitted pursuant to Section 6.01(q); provided that if
the aggregate outstanding principal amount of any individual item of
Indebtedness incurred pursuant to such section is equal to or greater than
$35,000,000 and such Liens are in respect of any Collateral, such Lien must be
subordinated to the Liens created pursuant to the Security Documents on terms
reasonably satisfactory to the Administrative Agent pursuant to, at the option
of the Administrative Agent, either an amendment, supplement or amendment and
restatement of the Intercreditor Agreement with the Term Loan Agent and the
Administrative Agent to join such secured Indebtedness to the Intercreditor
Agreement or an intercreditor agreement or subordination agreement with the
Administrative Agent and the relevant creditor; provided, further, that no such
Liens shall attach to any Accounts, Inventory or other Revolving Credit Priority
Collateral, in each case, owned by a Loan Party;
 
(x)                title retention arrangements relating to goods or raw
materials purchased by a Loan Party in the ordinary course of business, which
secures only the unpaid purchase price of those goods or raw materials and is
scheduled to be, and is, discharged within ninety (90) days of its creation;
 
(y)               an interest that is a Lien by virtue only of the operation of
section 12(3) of the PPSA Australia which do not secure payment or performance
of an obligation;
 
(z)                Liens on Inventory in the Netherlands held by VAT Logistics
Integrated Services B.V., VAT Logistics (Rotterdam) B.V., VAT Logistics
Maasvlakte B.V., VAT Logistics Zwijndrecht B.V. or European Bulk Services B.V.
(or, in each case, any successor thereto or any other custodian who has been
approved by the Administrative Agent and who has received notice, in each case,
in accordance with the Dutch Security Agreements) by virtue of a lien and right
of retention over such Inventory which secures unpaid fees owed to such holder;
 
(aa)             Liens on Equity Interests of Unrestricted Subsidiaries;
 
(bb)             Liens on cash or Cash Equivalents not constituting Qualified
Cash, securing Swap Agreements in the ordinary course of business submitted for
clearing in accordance with applicable Requirements of Law and that are not
entered into for speculative purposes;
 
(cc)             [intentionally omitted];
 
(dd)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(ee)            Liens (A) on cash advances or escrow deposits in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.06 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Asset Sale permitted under Section 6.08 (including any letter
of intent or purchase agreement with respect to such Investment or Asset Sale)
or (B) consisting of an agreement to dispose of any property in an Asset Sale
permitted under Section 6.08, in each case, solely to the extent such Investment
or Asset Sale, as the case may be, would have been permitted on the date of the
creation of such Lien;
178

--------------------------------------------------------------------------------

(ff)              Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of any Loan Party, Liens granted by a Restricted Subsidiary that
is not a Loan Party in favor of Restricted Subsidiary that is not a Loan Party
and Liens granted by a Loan Party in favor of any other Loan Party;
 
(gg)            Liens on cash collateral granted in favor of any Lender created
as a result of any requirement or option to cash collateralize pursuant to this
Agreement or any other Loan Document;
 
(hh)            Liens on cash and Cash Equivalents used to satisfy and discharge
Indebtedness; provided such satisfaction and discharge is permitted hereunder
and occurs within thirty (30) days (or such later date as agreed by the
Administrative Agent in its sole discretion) following the creation of such
Liens;
 
(ii)               Liens encumbering reasonable and customary initial deposits
and margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
 
(jj)               other Liens (including Liens on assets that do not constitute
Collateral); provided that at the time of incurrence of such Liens and the
obligations secured thereby (after giving Pro Forma Effect to any such
obligations) the aggregate outstanding face amount of obligations secured by
Liens existing in reliance on this clause (jj) shall not exceed the greater of
$100,000,000 and 12.5% of Consolidated Adjusted EBITDA for the Test Period then
last ended; provided further that, in the event that the Liens incurred pursuant
to this clause (jj) are secured by the Collateral, then such Liens shall rank
junior to the Liens securing the Obligations and, in any such case, the
beneficiaries thereof (or an agent on their behalf) shall have entered into a
customary intercreditor agreement having terms reasonably acceptable to the
Administrative Agent (and the Intercreditor Agreement);
 
(kk)            with respect to any Foreign Subsidiary, other Liens and
privileges arising mandatorily by Requirements of Law;
 
(ll)              Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Subsidiary, in each case after the date hereof; provided that (A) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Subsidiary, (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and other than
after-acquired property subject to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require or include, pursuant to their
terms at such time, a pledge of after-acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), and (C) the
Indebtedness secured thereby is permitted under Section 6.01(d) or (j); and
 
(mm)         additional Liens securing Indebtedness permitted under Section 6.01
so long as (1) in the case of Indebtedness secured by a Lien on the Collateral
that is pari passu with the Liens securing the Term Loans in effect on the
Closing Date, the First Lien Net Leverage Ratio shall not exceed (I) 3.50:1.00
or (II) at the election of the Borrower to the extent such Indebtedness is
incurred in connection with a Permitted Acquisition or similar Investment
permitted under the Loan Documents, the First Lien Net Leverage Ratio in effect
for the most recently ended Test Period, in each case calculated on a Pro Forma
Basis as of the most recently ended Test Period and (2) in the case of
Indebtedness that is secured by a Lien on the Collateral that is junior to the
Liens securing the Term Loans in effect on the Closing Date (without regard to
control of remedies) shall not exceed (I) 4.50:1.00 or (II) at the election of
Holdings to the extent such Ratio Indebtedness is incurred in connection with a
Permitted Acquisition or similar Investment permitted under the Loan Documents,
the Secured Leverage Ratio in effect for the most recently ended Test Period in
each case calculated on a Pro Forma Basis as of the most recently ended Test
Period and (3) if any such Indebtedness is secured by the Collateral the
beneficiaries thereof (or an agent on their behalf) shall have entered into an
Intercreditor Agreement.
179

--------------------------------------------------------------------------------

Section 6.03         No Further Negative Pledges. No Loan Party nor any of its
Restricted Subsidiaries shall enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Loan Party to create, incur,
assume or suffer to exist any Lien upon any of their respective properties or
revenues, whether now owned or hereafter acquired, to secure the Obligations,
except the following: (a) covenants with respect to specific property encumbered
to secure payment of particular Indebtedness or to be sold pursuant to an
executed agreement with respect to an Asset Sale permitted under Section 6.08
pending the consummation of such sale; (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be); (c) restrictions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement to the
extent such restriction applies only to the property securing by such
Indebtedness; (d) restrictions identified on Schedule 6.03 (and, to the extent
permitted hereunder, any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition); (e) this
Agreement, the other Loan Documents, the Term Loan Agreement and its related
Loan Documents (as defined therein), the New Notes Documents and the Senior
Unsecured 2022 Notes Documents and restrictions imposed by Requirements by Law;
(f) restrictions arising in any Swap Agreement and/or any agreement relating to
any Cash Management Obligation; (g) customary provisions in partnership
agreements, limited liability company organizational governance documents, sale
leaseback agreements, joint venture agreements and other similar agreements, in
each case, entered into in the ordinary course of business; (h) restrictions on
cash (or Cash Equivalents) or other deposits imposed by agreements entered into
in the ordinary course of business (or other restrictions on cash or deposits
constituting Permitted Liens; (i) customary net worth provisions contained in
real property leases entered into by Subsidiaries, so long as Holdings has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of Holdings and its Subsidiaries to meet their
ongoing obligations; and (j) any security interest or right of set-off in favor
of Dutch banks arising from their general banking conditions (algemene
bankvoorwaarden).
 
Section 6.04         Restricted Junior Payments. No Loan Party shall, nor shall
it permit any of its Restricted Subsidiaries through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment, except the following:
 
(a)            any Company may declare and pay dividends or make other
distributions ratably to its equity holders (provided that, other than in
respect of Restricted Junior Payments made with amounts received directly or
indirectly from South African Subsidiaries, no Loan Party or any of its
Subsidiaries may pay dividends pursuant to this Section 6.04(a) to any Person
that is not a Loan Party);
180

--------------------------------------------------------------------------------

(b)            any Restricted Subsidiary of Holdings may make Restricted Junior
Payments to Holdings to the extent necessary to permit Holdings to make
Restricted Junior Payments to any Parent Entity:
 
(i) the proceeds of which shall be used by such Parent Entity to pay Taxes of
Holdings, any other Subsidiary of Holdings or any group that includes Holdings,
any Borrower or any other Subsidiary of any Borrower and that files Taxes on a
consolidated, combined, affiliated, unitary or similar basis, in each case
attributable to the taxable income of Holdings and its Subsidiaries, net of any
payment already made by Holdings or its Subsidiaries in respect of such Taxes;
provided that Restricted Junior Payments pursuant to this subclause (i) shall
not exceed the amount of Taxes that Holdings would have paid if Holdings and its
Subsidiaries were a stand-alone taxpayer or stand-alone tax group, reduced by
any payment made by Holdings or its Subsidiaries; and provided further that
Restricted Junior Payments under this subclause (i) in respect of any Taxes
attributable to the income of any Unrestricted Subsidiaries of Holdings may be
made only to the extent that such Unrestricted Subsidiaries have made cash
payments for such purpose to Holdings or any Restricted Subsidiary;
 
(ii) the proceeds of which shall be used by such Parent Entity to pay (1) its
operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting, tax reporting and similar expenses payable to third parties), that
are reasonable and customary and incurred in the ordinary course of business,
(2)  customary salary, bonus, severance and other benefits payable to current or
former directors, officers, members of management, managers, consultants,
independent contractors or employees of Holdings or any Parent Entity to the
extent such salaries, bonuses and other benefits are attributable to the
ownership or operation of Holdings and the Restricted Subsidiaries, (3) fees and
expenses (x) due and payable by any Borrower or any Restricted Subsidiary and
(y) otherwise permitted to be paid by Holdings and the Restricted Subsidiaries
under this Agreement and (4) payments that would otherwise be permitted to be
paid directly by Holdings or the Restricted Subsidiaries pursuant to
Section 6.11(f) or (h);
 
(iii) the proceeds of which shall be used by Holdings (or any Parent Entity) to
pay franchise and similar Taxes, other fees and expenses, required to maintain
its organizational existence and auditing fees and expenses;
 
(iv) the proceeds of which shall be used to pay customary salary, bonus,
severance and other benefits payable to current or former directors, officers,
members of management, managers, consultants, independent contractors or
employees of Holdings or any Parent Entity to the extent such salaries, bonuses
and other benefits are attributable to the ownership or operation of Holdings
and the Restricted Subsidiaries;
 
(v) the proceeds of which shall be used by any Parent Entity to finance any
Investment that would be permitted to be made by Holdings or a Restricted
Subsidiary pursuant to Section 6.06;
 
(vi) the proceeds of which shall be used by Holdings (or any Parent Entity) to
pay (i) fees and expenses related to any successful or unsuccessful equity
issuance or offering or debt issuance, incurrence or offering, disposition or
acquisition, Investment or other transaction permitted by this Agreement and
(ii) public company costs; and
 
(vii) the proceeds of which shall be used by Holdings (or any Parent Entity) to
pay fees and expenses incurred in connection with an initial public offering;
181

--------------------------------------------------------------------------------

provided however that other than due to Requirements of Law prohibiting the
payment by one or more Subsidiaries of their proportionate share of Holdings’
liabilities noted in this Section 6.04(b) (or if any such payment would render
one or more Restricted Subsidiaries insolvent or reasonably likely to become
insolvent), each Restricted Subsidiary of Holdings may not pay more than its
proportionate share of Holdings’ liabilities noted in this Section 6.04(b));
 
(c)            any Restricted Subsidiary of any Initial U.S. Borrower may make
Restricted Junior Payments to the extent necessary to permit Tronox US Holdings
Inc., any Initial U.S. Borrower or any other beneficial owner of such Restricted
Subsidiary that is a member of an affiliated or consolidated group that includes
the Restricted Subsidiary (as applicable) to (i) pay franchise Taxes and other
Tax obligations or fees required in each case to maintain its corporate
existence and (ii) pay Taxes which are due and payable as part of an affiliated
or consolidated group that includes the Restricted Subsidiary or due to direct
or indirect ownership of any interests in Restricted Subsidiaries that are not
treated as corporations for applicable Tax purposes, in each case, to the extent
such Taxes are attributable to such Restricted Subsidiary or any entity in which
such Restricted Subsidiary holds a direct or indirect ownership interest;
 
(d)            (i) Holdings may make Restricted Junior Payments to holders of
the common stock of Holdings or any Parent Entity in an amount equal to (A)
$40,000,000 per annum plus (B) in any fiscal quarter, up to $0.25 per share for
each such fiscal quarter (as such amount shall be appropriately adjusted for any
stock, splits, stock dividends, reverse stock splits, stock consolidations and
similar transactions provided that the amount permitted to be paid under this
clause (d) in any fiscal year, or, in the case of clause (B), fiscal quarter may
be increased by an amount equal to the difference (if positive) between the
permitted amount in a preceding fiscal year or, in the case of clause (B),
fiscal quarter and the amount actually used or applied by Holdings during such
relevant period; and provided further the amount of any such Restricted Junior
Payments shall constitute Consolidated Fixed Charges for purposes of computing
the Consolidated Fixed Charge Coverage Ratio hereunder;
 
(e)             Holdings or any Restricted Subsidiary may make (i) regularly
scheduled payments of principal and interest and mandatory prepayments of
principal in respect of any Indebtedness for borrowed money, in accordance with
the terms of, and only to the extent required by, the agreement pursuant to
which such Indebtedness was issued; and (ii) so long as the Payment Conditions
are satisfied at the time of such payment, voluntary prepayments of principal
and interest in respect of any Permitted Indebtedness;
 
(f)              notwithstanding anything to the contrary contained herein,
Holdings may make Restricted Junior Payments, so long as the Payment Conditions
are satisfied at the time of such Restricted Junior Payment;
 
(g)             the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to Holdings, the Borrowers or any Restricted
Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries,
the primary assets of which are Cash Equivalents);
 
(h)             Holdings or any Restricted Subsidiary may make Restricted Junior
Payments, the proceeds of which are applied (A) on the Closing Date, solely to
effect the consummation of the Transactions and (B) to satisfy any purchase
price payment under the Cristal Purchase Agreement;
 
(i)               the Borrower may make Restricted Junior Payments to any Parent
Entity to enable such Parent Entity to pay cash in lieu of fractional Equity
Interests in connection with any dividend, split or combination thereof or any
Permitted Acquisition (or other similar Investment), in an aggregate amount (as
to all of the Restricted Junior Payments made in reliance on this clause (i))
not to exceed $5,000,000 in any Fiscal Year;
182

--------------------------------------------------------------------------------

(j)               payments made by Holdings or any Restricted Subsidiary in
respect of withholding or similar taxes payable upon exercise of Equity
Interests by any future, present or former employee, director, officer, manager
or consultant (or their respective controlled Affiliates or Permitted
Transferees) and any repurchases of Equity Interests deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants or required
withholding or similar taxes;
 
(k)              redemptions in whole or in part of any of its Equity Interests
for another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby;
 
(l)               repurchases of Equity Interests in any Parent Entity (or make
Restricted Junior Payments to allow repurchases of Equity Interest in any Parent
Entity) deemed to occur upon exercise of stock options or warrants or other
incentive interests if such Equity Interests represent a portion of the exercise
price of such stock options or warrants or other incentive interests;
 
(m)             Permitted Refinancings of Subordinated Indebtedness;
 
(n)              payments as part of an applicable high yield discount
obligation or AHYDO catch-up payment;
 
(o)              prepayments, redemptions, purchases, defeasances and other
payments in respect of Subordinated Indebtedness prior to their scheduled
maturity, in an aggregate principal amount (as to all of such prepayments,
redemptions, purchases, defeasances and other payments) not to exceed
$10,000,000 in any Fiscal Year; provided that no Event of Default then exists or
would result therefrom; and
 
(p)              payments in respect of any dividend or distribution from the
Capital Stock of Holdings and payments to purchase Capital Stock of Holdings, in
each case, not to exceed 5% of the market capitalization of Holdings at the time
of such payment; provided, that, the amount of all such payments made in
reliance upon this clause (p) rather than the satisfaction of the Payment
Conditions under clause (e), above of this Section 6.05, shall constitute
Consolidated Fixed Charges for all purposes hereunder.
 
Section 6.05         Restrictions on Subsidiary Distributions. Except as
provided herein, no Loan Party shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Restricted Subsidiary of Holdings to: (a) pay dividends or
make any other distributions on any of such Restricted Subsidiary’s Equity
Interests owned by Holdings or any other Restricted Subsidiary of Holdings; (b)
repay or prepay any Indebtedness owed by such Restricted Subsidiary to Holdings
or any other Restricted Subsidiary of Holdings; (c) make loans or advances to
Holdings or any other Restricted Subsidiary of Holdings; or (d) transfer, lease
or license any of its property or assets to Holdings or any other Restricted
Subsidiary of Holdings, except for such encumbrances or restrictions (i) in
agreements evidencing Indebtedness permitted by (x) Section 6.01(j) that impose
restrictions on the property with respect to such Indebtedness, (y) Section
6.01(k) that impose restrictions on the property so acquired and (z) Sections
6.01(l), 6.01(m), 6.01(p), 6.01(r) and 6.01(dd); (ii) by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses, joint venture agreements and similar agreements entered into
in the ordinary course of business; (iii) that are or were created by virtue of
any transfer of, agreement to transfer or option or right with respect to any
property, assets or Equity Interests not otherwise prohibited under this
Agreement; (iv) described on Schedule 6.05; or (v) in this Agreement and the
other Loan Documents.
183

--------------------------------------------------------------------------------

Section 6.06         Investments. No Loan Party shall, nor shall it permit any
of its Restricted Subsidiaries to, directly or indirectly, make or own any
Investment in any Person, except:
 
(a)               Investments in cash and Cash Equivalents;
 
(b)               Investments owned as of the Closing Date (and any renewals,
replacements, refinancing, refundings and reinvestments thereof that do not
increase the principal amount of such Investment) in any Subsidiary of Holdings;
provided, that any renewal, replacement, refinancing or refunding of Investments
in the form of intercompany loans in existence as of the Closing Date (other
than among non-Loan Parties) shall be evidenced by the Intercompany Note and in
the case of a loan or advance by a Loan Party, shall be subject to a perfected
First Priority Lien pursuant to the Security Documents;
 
(c)               Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or on
account of an Asset Sale made in compliance with Section 6.08; and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business;
 
(d)               Investments (i) by Holdings or any Restricted Subsidiary in
any Loan Party (other than Holdings), (ii) by any Restricted Subsidiary that is
not a Loan Party in any other Restricted Subsidiary that is also not a Loan
Party and (iii) by the Borrower or any Restricted Subsidiary in any Restricted
Subsidiary; provided that the aggregate outstanding amount of such Investments
(other than any ordinary course Investments) made by Loan Parties after the
Closing Date in Restricted Subsidiaries that are not Loan Parties in reliance on
this clause (iii), shall not exceed, at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the greater of $40,000,000 and 5.0% of
Consolidated Adjusted EBITDA for the most recently ended Test Period as of such
time;
 
(e)               additional Investments and other acquisitions; provided that
at the time any such Investment or other acquisition is made, the aggregate
outstanding amount of such Investment or acquisition made in reliance on this
clause (e) (including the aggregate outstanding amount of all consideration paid
in connection with all other Investments and acquisitions made in reliance on
this clause (e), whether in the form of Indebtedness assumed or otherwise),
shall not exceed the greater of $20,000,000 and 2.5% of Consolidated Adjusted
EBITDA for the most recently ended Test Period as of such time;
 
(f)                Investments in joint ventures, or in any Restricted
Subsidiary to enable such Restricted Subsidiary to make substantially concurrent
Investments in joint ventures, in an aggregate outstanding amount not to exceed
the greater of $30,000,000 and 3.75% of Consolidated EBITDA for the most
recently ended Test Period;
 
(g)               loans or advances to present or former officers, directors,
managers, members of management, consultants, independent contractors and
employees of Holdings, any Parent Entity and the Restricted Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests in Holdings (or any Parent Entity) (provided that
the amount of such loans and advances made in cash to such Person shall be
contributed to Holdings or any Restricted Subsidiary in cash as common equity or
Qualified Capital Stock) and (iii) for purposes not described in the foregoing
clauses (i) and (ii); provided that at the time of incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount outstanding in
reliance on this clause (iii) shall not exceed $25,000,000;
184

--------------------------------------------------------------------------------

(h)               Permitted Acquisitions;
 
(i)                each Investment described in Schedule 6.06(i) as of the
Closing Date, and any renewals, replacements, refinancings or refundings thereof
that do not increase the amount of, or require an increase in the amount of,
such Investment; provided however that, for the avoidance of doubt, any increase
in the amount of any Investment referenced in this Section 6.06(i) (whether such
increased Investment is voluntary or committed) shall not be permitted pursuant
to this Section 6.06(i) (without limiting the availability of other applicable
sections of this Section 6.06 to make such increased Investment);
 
(j)                Investments by a Non-Eligible Subsidiary in a Securitization
Subsidiary made in connection with a Permitted Securitization to the extent
permitted under Section 6.01(k);
 
(k)               the Cristal Acquisition and any Investments made for the
purpose of consummating the Cristal Acquisition;
 
(l)                Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business, and
any Investments consisting of extensions of credit in the nature of accounts
receivable arising from the granting of trade credit in the ordinary course of
business;
 
(m)              Investments in Swap Agreements permitted under Section 6.01;
 
(n)               Investments consisting of deposits, prepayments and/or other
credits to suppliers in the ordinary course of business;
 
(o)               additional unlimited Investments; provided that after giving
effect to such Investment on a Pro Forma Basis, the Total Net Leverage Ratio is
less than or equal to 4.50:1.00 as of the end of the most recently ended Test
Period as of such time;
 
(p)               contributions to a “rabbi” trust for the benefit of employees,
directors, consultants, independent contractors or other service providers of
Holdings (or any Parent Entity) or any Restricted Subsidiary or other grantor
trust subject to claims of creditors in the case of a bankruptcy of Holdings or
the Borrower;
 
(q)               unfunded pension fund and other employee benefit plan
obligations and liabilities to the extent that the same are permitted to remain
unfunded under applicable Requirements of Law;
 
(r)                Investments in any Restricted Subsidiary in connection with
intercompany cash management arrangement or related activities arising in the
ordinary course of business;
 
(s)                advances of payroll payments to employees in the ordinary
course of business;
 
(t)                 Investments made in the Blocked Borrower to facilitate
payments of interest, scheduled principal, fees and expenses due in connection
with the Term Loan Agreement, subject to the terms of the Intercreditor
Agreement and provided that the Intercreditor Agreement is in full force and
effect;
185

--------------------------------------------------------------------------------

(u)               obligations with respect to Guarantees provided by Holdings or
any Restricted Subsidiary in respect of leases (other than Capitalized Leases)
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business;
 
(v)                Investments consisting of extensions of trade credit in the
ordinary course of business;
 
(w)               Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices; and
 
(x)                other Investments so long as both before and immediately
after giving effect to such Investment, the Payment Conditions are satisfied at
the time of such Investment; provided that any Investment involving (x) the
acquisition of all or substantially all of the property of any Person, or of any
business or division of any Person, in each case, other than a Person that was a
Subsidiary prior to such transaction so long as such Subsidiary was not formed
or acquired in connection with or for the purpose of effectuating such
transaction directly or indirectly, or (y) the acquisition (including by merger
or consolidation) of the Equity Interests of any Person that becomes a
Subsidiary after giving effect such transaction, shall also be subject to the
conditions set forth in the definition of “Permitted Acquisition”.
 
Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.04.
 
Section 6.07         Minimum Consolidated Fixed Charge Coverage Ratio. At any
time during a Covenant Testing Period, Holdings shall not permit the
Consolidated Fixed Charge Coverage Ratio, for the Test Period ended immediately
prior to the commencement of such Covenant Testing Period and for each Test
Period thereafter to be less than 1.00 to 1.00.
 
Section 6.08         Fundamental Changes; Dispositions of Assets. No Loan Party
shall, nor shall it permit any of its Restricted Subsidiaries to, (x) enter into
any transaction of merger or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or (y) convey, sell, lease,
sublease or license, exchange, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its business, assets
or property of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible (and including any issuances or sales of any Equity
Interests of any Restricted Subsidiary of Holdings), whether now owned or
hereafter acquired, created, leased or licensed, except:
 
(a)            (i) any Restricted Subsidiary of Holdings (other than a Borrower)
may be merged with and into any Borrower or any Subsidiary Guarantor or into any
Person that, upon such merger, shall become a Loan Party, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to any Borrower or any Subsidiary
Guarantor or to any Person that, in connection with such transaction, becomes a
Loan Party; provided, in the case of such a merger, (A) in no event shall the
jurisdiction of organization of either the entity being merged into another
entity or such surviving entity be changed (provided, that the foregoing shall
not preclude Non-U.S. Entities from merging into U.S. Entities so long as the
surviving entity is a U.S. Entity that is a Loan Party), (B) in any merger
involving any Borrower, in no event shall a Borrower not be the continuing or
surviving Person, (C) the Guarantees of the Obligations and the Collateral
securing the Obligations shall not be adversely affected in any material respect
and (D) any Person that becomes a Loan Party in connection herewith shall comply
with Section 5.10; and (ii) any non-Loan Party may be merged with or into any
other non-Loan Party (other than a Borrower), or be liquidated, wound up or
dissolved, or all or part of its assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any other non-Loan Party;
186

--------------------------------------------------------------------------------

(b)            sales or other dispositions of assets that do not constitute
Asset Sales or that are expressly carved-out from the definition of “Asset
Sale;”
 
(c)             Asset Sales of other assets or property (including the sale or
issuance of Equity Interests, only Equity Interests in a Restricted Subsidiary)
not otherwise permitted under this Section 6.08; provided that (i) if such Asset
Sale includes Revolving Loan Priority Collateral, then (x) as of the making of
such Asset Sale and after giving effect thereto on a Pro Forma Basis, the
Payment Conditions shall be satisfied, and (y) not less than five (5) Business
Days prior to the consummation of such Asset Sale, Administrative Borrower shall
have delivered to Administrative Agent an updated Borrowing Base Certificate
giving Pro Forma Effect to such Asset Sale, (ii) such Asset Sale is made for
Fair Market Value, (iii) with respect to any Asset Sale pursuant to this clause
(c) for a sale price in excess of the greater of (x) $35,000,000 and (y) 5.0% of
the Consolidated Adjusted EBITDA of Holdings and the Restricted Subsidiaries for
the then most recently ended Test Period for any transaction or series of
related transactions, Holdings or any Restricted Subsidiary shall receive not
less than 75.0% of such consideration in the form of cash or Cash Equivalents;
provided, however, that for the purposes of this clause (iii), (A) any
liabilities (as shown on the most recent balance sheet of Holdings or such
Restricted Subsidiary provided hereunder or in the footnotes thereto) of
Holdings or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated in right of cash payment to the Loan Document Obligations,
(1) that are assumed by the transferee with respect to the applicable
Disposition or (2) in respect of which each Restricted Subsidiary is no longer
obligated with respect to such liabilities or are indemnified against further
liabilities, shall be deemed to be cash, (B) any securities received by Holdings
or such Restricted Subsidiary from such transferee that are converted by
Holdings or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Asset Sale, shall be deemed to be cash, (C)
Indebtedness of a Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Asset Sale, to the extent that each other
Restricted Subsidiary is released from any guarantee of such Indebtedness in
connection with such Asset Sale, shall be deemed to be cash, (D) consideration
consisting of Indebtedness of the Borrower or any Guarantor that is secured by a
Lien which is secured, on a pari passu basis with the Lien securing the Secured
Obligations, on the asset which is the subject of the Disposition, in each case
received from Persons who are not Holdings or any Restricted Subsidiary that is
cancelled, shall be deemed to be cash, and (E) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of such Disposition having an aggregate Fair Market Value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause (c)
that is at that time outstanding, not in excess (at the time of receipt of such
Designated Non-Cash Consideration) of the greater of (x) $50,000,000 and (y)
5.0% of the Consolidated Adjusted EBITDA of Holdings and the Restricted
Subsidiaries for the most recently ended Test Period (net of any Designated
Non-Cash Consideration converted into cash or Cash Equivalents), with the Fair
Market Value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value,
shall be deemed to be cash;
 
(d)             Asset Sales of Equity Interests in Unrestricted Subsidiaries;
 
(e)              disposals of obsolete, worn out or surplus property in the
ordinary course of business and Asset Sale of property no longer used or useful
in the conduct of the business of Holdings and the Restricted Subsidiaries;
187

--------------------------------------------------------------------------------

(f)               (i) any license of Intellectual Property in the ordinary
course of business or (ii) the abandonment or other disposition of Intellectual
Property in the ordinary course of business that is no longer material to the
conduct of the business of Holdings and its Subsidiaries as such business is
operated;
 
(g)              the discount or sale of accounts receivables more than 270 days
past due, in each case in the ordinary course of business and not included as
Australian Eligible Accounts, Dutch Eligible Accounts or U.S. Eligible Accounts
in the most recent Borrowing Base Certificate delivered pursuant to Section
5.18(a);
 
(h)              Holdings may merge, amalgamate or consolidate with any other
Person; provided that (A) Holdings shall be the continuing or surviving Person
or (B) if the Person formed by or surviving any such merger or consolidation is
not Holdings (any such Person, the “Successor Holdings”), (1) the Successor
Holdings shall be an entity organized or existing under the laws of the United
States, any State thereof or the District of Columbia, Australia or the United
Kingdom, (2) the Successor Holdings shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto in form and
substance reasonably satisfactory to the Administrative Agent, (3) each Loan
Party other than the Borrower, unless it is the other party to such merger,
amalgamation or consolidation, shall have reaffirmed, pursuant to an agreement
in form and substance reasonably satisfactory to the Administrative Agent, that
its Guarantee of, and grant of any Liens as security for, the Secured
Obligations shall apply to Successor Holdings’ obligations under this Agreement
and the other Loan Documents and (4) the Administrative Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer,
stating that such merger, amalgamation or consolidation complies with this
Agreement; provided further that (x) if such Person is not a Loan Party, no
Event of Default (including, without limitation, any Event of Default arising as
a result of a Change of Control) exists after giving effect to such merger,
amalgamation or consolidation and (y) if the foregoing requirements are
satisfied, the Successor Holdings will succeed to, and be substituted for, the
Holdings under this Agreement and the other Loan Documents; provided further
that the Holdings agrees to provide any documentation and other information
about the Successor Holdings as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the USA Patriot Act;
 
(i)                Asset Sales of inventory and other assets in the ordinary
course of business (including on an intercompany basis);
 
(j)                (i) Asset Sales described in Schedule 6.08 and (ii) the sale
of assets acquired in a Permitted Acquisition and required to be sold or
otherwise subject to a sale agreement within 24 months of the date of
acquisition of such assets; provided that, if such Asset Sale includes Accounts
or Inventory included in any Borrowing Base, the Borrowers shall deliver an
updated Borrowing Base Certificate reflecting the removal of such Accounts or
Inventory from the Aggregate Borrowing Base that, after giving effect to any
concurrent repayment of Loans, demonstrates that the total Revolving Exposures
does not exceed the lesser of (A) the total Revolving Commitments and (B) the
Aggregate Borrowing Base then in effect;
 
(k)               the subordination of the Liens on the Term Loan Priority
Collateral securing the Term Loan Agreement to the extent required by the
Intercreditor Agreement;
188

--------------------------------------------------------------------------------

(l)                any sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;
 
(m)              a Permitted Reorganization;
 
(n)               the unwinding of any Swap Agreement pursuant to its terms;
 
(o)               each Loan Party and each of its Restricted Subsidiaries may
surrender or waive contractual rights and settle or waive contractual or
litigation claims in the ordinary course of business;
 
(p)               any merger, consolidation, dissolution, Asset Sale or
conveyance the sole purpose of which is to reincorporate or reorganize (i) any
U.S. Entity in another jurisdiction in the U.S., (ii) any Foreign Subsidiary
that is not a Loan Party in the U.S. or any other jurisdiction, and/or (iii) any
Foreign Subsidiary that is a Loan Party in the U.S. or any other jurisdiction as
to which, as of the date of such merger, consolidation, Asset Sale or
conveyance, another Loan Party is then incorporated or organized;
 
(q)               Asset Sales of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between the
joint venture parties set forth in, joint venture agreements and similar binding
arrangements;
 
(r)                transfers of condemned property as a result of the exercise
of “eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property arising from foreclosure
or similar action or that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement;
 
(s)                the Borrower and its Subsidiaries may undertake or consummate
any Tax Restructuring;
 
(t)                Asset Sales of any assets (including Equity Interests)
(A) acquired in connection with any Permitted Acquisition or other Investment
permitted hereunder, which assets are not core or principal to the business of
Holdings and the Restricted Subsidiaries; provided that such Asset Sales are
consummated within twelve (12) months (or such longer period as agreed by the
Administrative Agent) following such Permitted Acquisition or other permitted
Investment, or (B) made to obtain the approval of any applicable antitrust
authority in connection with a Permitted Acquisition; and
 
(u)               Investments permitted by Section 6.06, Restricted Junior
Payments permitted by Section 6.04 and Liens permitted by Section 6.02, in each
case, other than by reference to this Section 6.08(u).
 
To the extent that any Collateral is sold, disposed or transferred (or other
similar action) pursuant to an Asset Sale of as expressly permitted by this
Section 6.08 to any Person other than a Loan Party or Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, which Liens shall be automatically released upon the consummation of
such Asset Sale; it being understood and agreed that the Administrative Agent
shall be authorized to take, and shall take, any actions deemed appropriate in
order to effect the foregoing. The foregoing shall not be deemed to constitute a
release of Lien in any proceeds of such Collateral, which proceeds shall be
promptly remitted for application to the Obligations as and to the extent
required pursuant to Section 2.10(b)(4).
189

--------------------------------------------------------------------------------

Section 6.09         Disposal of Subsidiary Interests. Except for any sale of
all of its interests in the Equity Interests of any of its Restricted
Subsidiaries in compliance with the provisions of Section 6.08 or with respect
to any Permitted Lien, no Loan Party shall, nor shall it permit any of its
Restricted Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its Restricted
Subsidiaries, except to qualify directors if required by applicable Requirements
of Law; or (b) permit any of its Restricted Subsidiaries directly or indirectly
to sell, assign, pledge or otherwise encumber or dispose of any Equity Interests
of any of its Restricted Subsidiaries, except to another Loan Party (subject to
the restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable Requirements of Law.
 
Section 6.10         Sales and Lease Backs. No Loan Party shall, nor shall it
permit any of its Restricted Subsidiaries to, directly or indirectly, become or
remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which a Loan Party (a) has sold or transferred or is to sell
or to transfer to any other Person (other than Holdings or any of its Restricted
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Loan Party
to any Person (other than Holdings or any of its Restricted Subsidiaries) in
connection with such lease (each, a “Sale and Leaseback Transaction”).
 
Section 6.11         Transactions with Affiliates. No Loan Party shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) greater than
$25,000,000 in each individual transaction with any Affiliate of Holdings on
terms and conditions to be not less favorable to Holdings and its Restricted
Subsidiaries as would reasonably by obtained by Holdings or such Restricted
Subsidiary at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate; provided, the foregoing restriction shall not apply to
(a) transactions with Holdings or any Restricted Subsidiary (or any entity that
becomes a Restricted Subsidiary as a result of such transaction; (b) employment,
consulting, severance and other service or benefit related arrangements between
Holdings, the Borrower and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business (including loans and
advances pursuant to Section 6.06(g), salary or guaranteed payments and bonuses)
and transactions pursuant to stock option and other equity award plans and
employee benefit plans and arrangements in the ordinary course of business; (c)
transactions in existence on the Closing Date described in Schedule 6.11 or any
amendment thereof to the extent such an amendment is not (i) materially adverse
to the Lenders or (ii) more disadvantageous to the Lenders than the relevant
transaction in existence on the Closing Date; (d) Restricted Junior Payments
permitted pursuant to Section 6.04; (e) Investments permitted pursuant to
Sections 6.06(r) and 6.06(q); (f) the Transactions, the payment of fees and
expenses related to the Transactions and the Cristal Acquisition; (g)
[intentionally omitted]; (h) issuances of Equity Interests of Holdings or the
Borrower to the extent otherwise permitted by this Agreement; (i) payments by
Holdings and the Restricted Subsidiaries pursuant to tax sharing agreements
among Holdings (and any parent thereof), the Borrowers and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, to the extent
payments are permitted by Section 6.04; (j) the issuance or transfer of Equity
Interests (other than Disqualified Capital Stock) of Holdings to any former,
current or future director, manager, officer, employee or consultant (or
spouses, former spouses, successors, heirs, legatees, distributes or Affiliates
of any of the foregoing) of the Borrowers, any of the Subsidiaries or any direct
or indirect parent of any of the foregoing; (k) any transaction in respect of
which Holdings delivers to the Administrative Agent a letter addressed to the
Board of Directors of Holdings from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to Holdings or the applicable Restricted
Subsidiary than might be obtained at the time in a comparable arm’s length
transaction from a Person who is not an Affiliate; (l) guarantees permitted by
Section 6.01 or Section 6.06; (m) transactions with customers, clients, joint
venture partners, suppliers or purchasers or sellers of goods or services, in
each case in the ordinary course of business and otherwise in compliance with
the terms of this Agreement that are fair to the Holdings the Restricted
Subsidiaries, in the reasonable determination of the Board of Directors of
Holdings, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party, and (n) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers, consultants and employees of Holdings (or any
parent thereof), the Borrower and the Restricted Subsidiaries in the ordinary
course of business to the extent attributable to the ownership or operation of
the Borrower and the Restricted Subsidiaries. Notwithstanding anything in the
foregoing to the contrary, no Dutch Loan Party shall guarantee the obligations
of any Person (other than those of another Loan Party) in accordance with
Section 2:403 of the Dutch Civil Code (or similar arrangements in other
jurisdictions).
190

--------------------------------------------------------------------------------

Section 6.12         Conduct of Business. From and after the Closing Date, no
Loan Party shall, nor shall it permit any of its Restricted Subsidiaries to,
engage in any business other than (a) the businesses engaged in by the Borrowers
and their Subsidiaries on the Closing Date as described in the Confidential
Information Memorandum and any businesses similar, related, ancillary,
complementary or a reasonable expansion thereof; and (b) such other lines of
business as may be consented to by the Required Lenders.
 
Section 6.13         Permitted Activities of Holdings and Tronox Bahamas.
 
(a)            Holdings shall not (i) incur, directly or indirectly, any
Indebtedness or any other obligation or liability whatsoever other than (A) the
Indebtedness and obligations under this Agreement and the other Loan Documents
and (B) the Indebtedness under Section 6.01(l), Section 6.01(r), and Section
6.01(dd) and Qualified Holding Company Debt; (ii) create or suffer to exist any
Lien upon any property or assets now owned or hereafter acquired, created,
leased or licensed by it other than the Liens created under the Security
Documents to which it is a party or permitted pursuant to Section 6.02; (iii)
engage in any business or activity or own any assets other than (A) directly or
indirectly holding (1) 100% of the Equity Interests of each of the Borrowers and
(2) its other Subsidiaries, (B) performing its obligations and activities
incidental thereto under the Loan Documents, and to the extent not inconsistent
therewith, the Term Loan Documents or documents governing the Indebtedness under
Section 6.01(l), Section 6.01(r), and Section 6.01(dd) and Qualified Holding
Company Debt, (C) making Restricted Junior Payments and Investments to the
extent permitted by this Agreement, (D) participating in tax, accounting and
other administrative matters related to any Parent Entity and a Borrower or any
of their Subsidiaries, (E) repurchases of Indebtedness through open market
purchases and Dutch auctions (in the case of Loans, to the extent permitted
hereunder), the making of any loan to any officers or directors constituting an
Investment permitted under Section 6.06, the making of any Investment in a
Borrower or any Restricted Subsidiary that is a Guarantor or, to the extent
otherwise allowed under Section 6.06, a Restricted Subsidiary that is not a
Guarantor, (F) any public offering of its common stock or any other issuance or
registration of its Qualified Capital Stock for sale or resale (including, for
the avoidance of doubt, the making of any dividend or distribution on account
of, or any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value of, any shares of any class of Qualified Capital
Stock), including the costs, fees and expenses related thereto, (G) (i) holding
of any cash, Cash Equivalents and other assets received from, or Investments
made by, a Borrower or any Restricted Subsidiary or contributions to the capital
of, or proceeds from the issuance of, Equity Interests of the Parent Entities,
in each case, pending prompt application thereof in a manner permitted by the
terms of this Agreement (including by way of Restricted Junior Payments to any
Parent Entity) and (ii) the payment of dividends or making of distributions,
making of loans and contributions to the capital of its Subsidiaries and
guaranteeing the obligations of its Subsidiaries (other than Indebtedness), (H)
incurring fees, costs and expenses relating to overhead and general operating
expenses including professional fees for legal, tax and accounting issues, and
paying taxes, (I) providing indemnification for its current and former officers,
directors, members of management, managers, employees and advisors or
consultants and (J) activities incidental to the businesses or activities
described in the foregoing clauses; (iv) consolidate with or merge with or into,
or convey, transfer, lease or license all or substantially all its assets to,
any Person; (v) sell or otherwise dispose of any Equity Interests of any of its
Restricted Subsidiaries except as may be expressly permitted under this
Agreement; or (vi) fail to hold itself out to the public as a legal entity
separate and distinct from all other Persons.
191

--------------------------------------------------------------------------------

(b)            So long as a Bahamas Receivables Purchase Agreement is in effect,
Tronox Bahamas shall not (i) incur, directly or indirectly, any Indebtedness or
any other obligation or liability whatsoever other than the Indebtedness and
obligations under this Agreement, the other Loan Documents, the Term Loan
Agreement, any Permitted Secured Indebtedness or as permitted under clause (iii)
below; (ii) create or suffer to exist any Lien upon any property or assets now
owned or hereafter acquired, created, leased or licensed by it other than the
Liens created under the Security Documents to which it is a party, Liens granted
under the Term Loan Documents that secure the Term Loans and Liens granted to
secure the Permitted Secured Indebtedness or Liens permitted pursuant to Section
6.02; provided that Tronox Bahamas may not grant any Liens on any property or
assets pursuant to this clause (ii) to secure the Term Loans or any Permitted
Secured Indebtedness unless Tronox Bahamas shall also grant a Lien on the same
property and/or assets to the Collateral Agent to secure the Secured
Obligations; (iii) engage in any business or activity or own any assets other
than (A) purchasing assets from a Subsidiary of Holdings and, substantially
contemporaneously therewith, selling such assets, resulting in the creation of a
payment obligation therefor; (B) related to, arising from and incidental to the
transactions in connection with Bahamas Receivable Purchase Agreements, and
owning assets related thereto; and (C) making Restricted Junior Payments,
dispositions and Investments to the extent permitted by this Agreement; (iv)
except as permitted under Section 6.08(c) or (p), consolidate with or merge with
or into, or convey, transfer, lease or license all or substantially all its
assets to, any Person; (v) sell or otherwise dispose of any Equity Interests of
any of its Subsidiaries; or (vi) fail to hold itself out to the public as a
legal entity separate and distinct from all other Persons; provided that, for
the avoidance of doubt, Tronox Bahamas may redomicile into the United States or
Australia (or any component jurisdiction of each thereof) subject to compliance
with the requirements to grant security in accordance with Section 5.10.
 
Section 6.14         Amendments or Waivers of Organizational Documents and Other
Documents. No Loan Party shall, nor shall it permit any of its Restricted
Subsidiaries to,
 
(a)             agree to any material amendment, restatement, supplement,
termination or other modification to, or waiver of, any of its Organizational
Documents (including (x) by the filing or modification of any certificate of
designation and (y) any election to treat any Pledged Equity Interests (as
defined in the U.S. Security Agreement) as a “security” under Section 8-103 of
the UCC other than concurrently with the delivery of certificates representing
such Pledged Equity Interests to the Collateral Agent), in each case, that would
materially adversely affect the Lenders or their rights under this Agreement in
the good faith judgment of the Administrative Agent or the Required Lenders
after the Closing Date without obtaining the prior written consent of the
Required Lenders to such amendment, restatement, supplement, termination or
other modification or waiver or agreement; provided (i) that Holdings may issue
such Equity Interests, so long as such issuance is not prohibited by Section
6.17 or any other provision of this Agreement, and may amend or modify its
Organizational Documents to authorize any such Equity Interests and (ii) any
material amendment, restatement, supplement, termination or other modification
to, or waiver of, any of its Organizational Documents shall be permitted to be
entered into in connection with the Permitted Reorganization;
192

--------------------------------------------------------------------------------

(b)             agree to any amendment, restatement, supplement or other
modification to, or waiver of, or make any payment consistent with an amendment
thereof or change thereto, (i) any Permitted Seller Notes; (ii) the Bahamas
Receivables Purchase Agreement; (iii) any Term Loan Document to the extent in
violation of the Intercreditor Agreement; (iv) the subordination terms and
provisions of the Intercompany Note and the Indebtedness evidenced thereby; or
(v) any Permitted Secured Indebtedness or any Indebtedness permitted under
Section 6.01(l)(2) or 6.01(r), other than as permitted under any intercreditor
agreement with the Administrative Agent entered into with respect thereto, in
each case that would materially adversely affect the Lenders or their rights in
this Agreement after the Closing Date in the good faith judgment of the
Administrative Agent or the Required Lenders without obtaining the prior written
consent of Required Lenders to such amendment, restatement, supplement or other
modification or waiver; or
 
(c)              in respect of the Australian Loan Parties and Tronox Bahamas
only, (i) waive, amend or modify any provisions regarding the direction of
proceeds under any sales contract to which an Australian Loan Party or Tronox
Bahamas is a party; or (ii) enter into any customer contract or similar
agreement to which any Australian Loan Party or Tronox Bahamas is a party
without the Administrative Agent’s prior written approval of the form thereof
(such approval not to be unreasonably withheld or delayed).
 
Section 6.15         Fiscal Year. Change its Fiscal Year end from December 31.
 
Section 6.16         Australian GST Group. If it is or becomes a member of an
Australian GST Group, (a) enter into and comply with the terms of the ITSA of
which it is a party; (b) provide a copy of the ITSA to the Administrative Agent
within five (5) Business Days of request; (c) ensure that the ITSA is maintained
in full force and effect while such Australian GST Group is in existence; (d)
not amend or vary the ITSA in a manner that would reasonably be expected to be
adverse in any material respect to the Lenders without the Administrative
Agent’s prior written consent (it being understood and agreed that any such
amendment that does not adversely affect in any material respect a Loan Party’s
cash flows or financial condition or its present or prospective indirect tax
liabilities or liabilities under the ITSA shall be deemed to be not adverse to
the Lenders in any material respect); (d) not cease to be a party to, or replace
or terminate the ITSA, without the Administrative Agent’s prior written consent:
(e) ensure that the ITSA is in the approved form as determined by the Australian
Commissioner of Taxation from time to time; (f) ensure that Contribution Amounts
are determined on a reasonable basis; and (g) ensure that the representative
member of such Australian GST Group provides a copy of the ITSA to the
Australian Commissioner of Taxation within fourteen (14) days of request or
within such other time required by the Australian Commissioner of Taxation.
 
Section 6.17         Limitation on Issuance of Capital Stock.
 
(a)              Holdings shall not issue any Equity Interest that is not either
(i) Qualified Capital Stock or (ii) to the extent permitted by Section 6.01,
Disqualified Capital Stock.
 
(b)              No Loan Party shall issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except (i) for stock splits,
stock dividends and additional issuances of Equity Interests which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interest of such Subsidiary; (ii) Restricted Subsidiaries of the Borrowers
formed after the Closing Date in accordance with Section 6.18 may issue Equity
Interests to a Borrower or the Subsidiary of a Borrower which is to own such
Equity Interests; and (iii) the Borrowers may issue common stock that is
Qualified Capital Stock to Holdings. All Equity Interests issued in accordance
with this Section 6.17(b) shall, to the extent required by Section 5.10 or any
Security Agreement or if such Equity Interests are issued by a Borrower, be
delivered to the Collateral Agent for pledge pursuant to the applicable Security
Agreement.
193

--------------------------------------------------------------------------------

Section 6.18         Dutch Law Matters.
 
(a)               No Loan Party that is incorporated, registered or organized
under Dutch law shall create or become a member of a fiscal unit (fiscale
eenheid) for Dutch corporate income tax or value added tax purposes (other than
such fiscal unit comprising solely Loan Parties.
 
(b)               No Loan Party that is incorporated, registered or organized
under Dutch law shall issue a declaration of joint and several liability as
referred to in Section 2:403 of the Dutch Civil Code.
 
Section 6.19         [Intentionally Omitted]
 
Section 6.20         Relationship to Term Loan.
 
(a)               Notwithstanding Section 6.01, no Loan Party shall, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness in reliance on Section 6.01 of the Term
Loan Agreement (other than the Indebtedness incurred hereunder) unless after
giving effect thereto, the entire amount of the Commitments then in effect plus
the amount of any increase in Commitments available to the Borrowers under
Section 2.20 is available to be utilized hereunder without violating Section
6.01 of the Term Loan Agreement or the Intercreditor Agreement.
 
(b)               No Loan Party shall permit any of its Restricted Subsidiaries
to guarantee the obligations under the Term Loan Agreement or become a borrower
under the Term Loan Agreement unless such Subsidiary is also a Borrower, an
Additional Co-Borrower or Guarantor hereunder.
 
For purposes of the covenants described in Sections 6.01, 6.02, 6.04 and 6.06,
if any Indebtedness, Lien, Restricted Junior Payment or Investment (or a portion
thereof) would be permitted pursuant to one or more provisions described
therein, the Administrative Borrower may divide and classify such Indebtedness,
Liens, Restricted Junior Payments or Investments (or a portion thereof) in any
manner that complies with the covenants set forth in Sections 6.01, 6.02, 6.04
and 6.06, as applicable, and may later divide and reclassify any such
Indebtedness, Lien, Restricted Junior Payment or Investment so long as the
Indebtedness, Lien, Restricted Junior Payment or Investment (as so divided
and/or reclassified) would be permitted to be made in reliance on the applicable
exception as of the date of such reclassification.
 
Notwithstanding any other provisions to the contrary in this Agreement or any
other Loan Document, prior to the date on which the Cristal Acquisition is
consummated, the amount of any fixed Dollar amount in any permission, test or
basket (including all de minimis baskets or thresholds) set forth in this
Agreement and the other Loan Documents other than that set forth in Section
6.04(d)) (each a “Fixed Dollar Basket”) shall be deemed to be reduced to 50% of
the amount of the Fixed Dollar Basket set forth herein.
194

--------------------------------------------------------------------------------

ARTICLE VII

GUARANTEE
 
Section 7.01         The Guarantee. Each Borrower and each of the other
Guarantors hereby jointly and severally guarantee, as a primary obligor and not
as a surety to each Secured Party and their respective successors and permitted
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the Loans made by the Lenders to, and the Notes held by each Lender
of, the Borrowers, and all other Secured Obligations from time to time owing to
the Secured Parties by any Loan Party under any Loan Document or any Swap
Agreement or Treasury Services Agreement entered into with a counterparty that
is a Secured Party, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). Notwithstanding the foregoing, in no event shall the Guaranteed
Obligations include any Excluded Swap Obligation. The Guarantors hereby jointly
and severally agree that if any Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
Section 7.02         Obligations Unconditional. The obligations of the
Guarantors under Section 7.01 shall constitute a guaranty of payment and to the
fullest extent permitted by applicable Requirements of Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
 
(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
 
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
 
(iv) any Lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or
 
(v) the release of any other Guarantor pursuant to Section 7.11.
195

--------------------------------------------------------------------------------

The Guarantors hereby expressly waive, to the fullest extent permitted by
applicable Requirements of Law, diligence, presentment, demand of payment,
protest and all notices whatsoever (other than the ones expressly provided for
or set forth in the applicable Loan Documents), and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the
Borrowers under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive, to the fullest extent permitted by applicable Requirements of
Law, any and all notice of the creation, renewal, extension, waiver, termination
or accrual of any of the Guaranteed Obligations and notice of or proof of
reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against the Borrowers or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
 
Section 7.03         Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
 
Section 7.04         Subrogation; Subordination. Each Guarantor hereby agrees
that until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against any Borrower or other Guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(b) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.
 
Section 7.05         Remedies. Subject to the terms of the Intercreditor
Agreement (so long as any Term Loans are outstanding), the terms of any
Permitted Securitization Intercreditor Agreement (so long as any Permitted
Securitization is outstanding) or the terms of any Permitted Secured
Indebtedness Intercreditor Agreement (so long as any Permitted Secured
Indebtedness is outstanding), the Guarantors jointly and severally agree that,
as between the Guarantors and the Lenders, the obligations of the Borrowers
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrowers and that, in the event
of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 7.01.
196

--------------------------------------------------------------------------------

Section 7.06         Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
 
Section 7.07         Continuing Guarantee. The guarantee in this Article VII is
a continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
 
Section 7.08         General Limitation on Guarantee Obligations. In any action
or proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.11) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
Section 7.09         Swiss Guarantee Limitation. Any guarantee, indemnity or
other obligation provided under, or the realization of any security interest
over any asset granted by, this Agreement or any other Loan Document, by a
Guarantor organized or incorporated under the laws of Switzerland (the “Swiss
Guarantor”) shall be deemed not to be provided by such Swiss Guarantor to the
extent that the same would constitute a breach of the financial assistance
prohibitions under Swiss law. Under Swiss law, the following restrictions shall
be applicable to the Swiss Guarantor:
 
(a)            Any guarantee, indemnity or other obligation by a Swiss Guarantor
under this Agreement or any other Loan Documents (the “Restricted Obligations”)
and the aggregate use of proceeds from the enforcement of any security interest
granted by a Swiss Guarantor shall be limited to the amount of that Swiss
Guarantor’s Free Reserves Available for Distribution at the time payment or the
application of proceeds from the realization of a security interest is requested
or, the maximum amount permitted by Swiss law applicable at such time. Such
limitations shall only apply to the extent it is a requirement under applicable
law (including any case law) at the point in time payment or the application of
proceeds from the realization of a security interest is requested. Such
limitation (as may apply from time to time or not) shall not (generally or
definitively) free such Swiss Guarantor from payment obligations or the
application of proceeds from the realization of a security interest under this
Agreement or any other Loan Document in excess thereof, but merely postpone the
payment date therefor or the application of proceeds from the realization of a
security interest until such times as payment is again permitted notwithstanding
such limitation. For the purpose of this Section 7.09, “Free Reserves Available
for Distribution” means an amount equal to the maximum amount in which the
relevant Swiss Guarantor can make a dividend payment to its shareholder(s)
(being the year to date balance sheet profit and any freely disposable reserves
available for this purpose, in each case in accordance with applicable Swiss
law).
197

--------------------------------------------------------------------------------

(b)            As soon as reasonably practicable after having been requested to
discharge a Restricted Obligation, but in any event within 90 days from the
request of the Administrative Agent (or such later date as may be agreed by the
Administrative Agent in its reasonable discretion), the respective Swiss
Guarantor shall provide the Administrative Agent with (i) an interim statutory
balance sheet audited by the statutory auditors of such Swiss Guarantor setting
out the Free Reserves Available for Distribution and (ii) a confirmation issued
by such Swiss Guarantor’s legal counsel as to the rate of Swiss withholding tax
then applicable to any payment by the Guarantor of a Restricted Obligation or to
any enforcement proceeds of a security interest securing a Restricted Obligation
for the purpose of paragraph (c) below and, promptly thereafter, pay the lesser
of (i) the Restricted Obligation and (ii) the amount corresponding to the Free
Reserves Available for Distribution or the maximum amount permitted by Swiss law
applicable at the time payment is requested to the Administrative Agent.
 
(c)             In case a Swiss Guarantor who must make a payment or who must
apply proceeds from the realization of a security interest in respect of the
Restricted Obligations under this Agreement or any other Loan Document is
obliged to withhold Swiss withholding tax in respect of such payment, such Swiss
Guarantor shall:
 
(i) if and to the extent required by applicable law in force at the relevant
time:
 
(A)              procure that such payments can be made without deduction of
Swiss withholding tax, or with deduction of Swiss withholding tax at a reduced
rate, by discharging the liability to such tax by notification pursuant to
applicable law (including double tax treaties) rather than payment of the tax;
 
(B)              if the notification procedure pursuant to paragraph (A) above
does not apply, deduct Swiss withholding tax at the rate of 35% (or such other
rate as in force from time to time), or if the notification procedure pursuant
to paragraph (A) above applies for a part of the Swiss withholding tax only,
deduct Swiss withholding tax at the reduced rate resulting after the discharge
of part of such tax by notification under applicable law, from any payment made
by it in respect of Restricted Obligations and promptly pay any such taxes to
the Swiss Federal Tax Administration; and
 
(C)              notify the Administrative Agent that such notification or, as
the case may be, deduction has been made and provide evidence to the
Administrative Agent that such a notification of the Swiss Federal Tax
Administration has been made, or, as the case may be, that such Swiss
withholding tax has been paid to the Swiss Federal Tax Administration;
 
(ii) to the extent such deduction is made, not be required to make a gross-up,
indemnify or otherwise hold harmless the Lenders for the deduction of the Swiss
withholding tax notwithstanding anything to the contrary contained in the Loan
Documents, unless grossing-up is permitted under the laws of Switzerland then in
force and provided that this should not in any way limit any obligations of any
non-Swiss Guarantors under the Loan Documents to indemnify the Lenders in
respect of the deduction of the Swiss withholding tax. The Swiss Guarantor shall
use all reasonable efforts to procure that any person which is entitled to a
full or partial refund of any Swiss withholding tax paid pursuant to paragraph
(i) above will, as soon as possible after the deduction of the Swiss withholding
tax: (y) request a refund of the Swiss withholding tax under any applicable law
(including double taxation treaties) and (z) pay to the Administrative Agent
upon receipt any amount so refunded.
198

--------------------------------------------------------------------------------

(d)             If a Swiss Guarantor is obliged to withhold Swiss withholding
tax in accordance with paragraph (c) above, the Administrative Agent shall be
entitled to further request payment under the Guarantee as per this Agreement or
any other Loan Document and other indemnity granted to it under this Agreement
or any other Loan Document and apply proceeds therefrom against the relevant
Obligations to which the payment referred to in paragraph (c) above relates up
to an amount which is equal to that amount which would have been obtained if no
withholding of Swiss withholding tax were required, whereby such further
payments shall be subject to Swiss withholding tax as may then be applicable and
shall always be limited to the maximum amount of the Free Reserves Available for
Distribution of such Swiss Guarantor as set out in paragraph (a) above or the
maximum amount permitted by Swiss law applicable at such time.
 
(e)              The Swiss Guarantor will take, and cause to be taken, as soon
as reasonably practicable but in any event within 90 days from the request of
the Administrative Agent (or such later date as may be agreed by the
Administrative Agent in its reasonable discretion), all and any other action,
including, without limitation, the passing of any shareholders’ resolutions to
approve any payment or other performance under this Agreement or any other Loan
Document and the receipt of any confirmations from the Swiss Guarantor’s
auditors, whether following a request to discharge a Restricted Obligation or
which may be required as a matter of mandatory Swiss law in force at the time it
is required to make a payment or perform other obligations under this Agreement,
or any other Loan Document in order to allow a prompt payment of amounts owed by
the Swiss Guarantor, a prompt use of proceeds from security interests granted by
the Swiss Guarantor or the prompt performance of other obligations under this
Agreement, or any other Loan Document.
 
(f)               If the enforcement of the Restricted Obligations would be
limited due to the effects referred to in this Section 7.09 and if any asset of
the Swiss Guarantor has a book value that is less than its market value (an
“Undervalued Asset”), the Swiss Guarantor shall, to the extent permitted by
applicable law and its accounting standards, (i) write up the book value of such
Undervalued Asset such that its balance sheet reflects a book value that is
equal to the market value of such Undervalued Asset, and (ii) make reasonable
efforts to realize the Undervalued Asset for a sum which is at least equal to
the market value of such asset. Without prejudice to the rights of the
Administrative Agent under this Agreement, or any other Loan Document, the Swiss
Guarantor will only be required to realize an Undervalued Asset if such asset is
not necessary for the Swiss Guarantor’s business (nicht betriebsnotwendig).
 
Section 7.10         [Intentionally Omitted].
 
Section 7.11         Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests of any Guarantor are sold or otherwise transferred (a “Transferred
Guarantor”) to a Person or persons, none of which is a Borrower or a Loan Party,
such Transferred Guarantor shall, upon the consummation of such sale or
transfer, be automatically released (without any further action by any Agent or
any other Person so long as the Administrative Agent has received the documents
requested pursuant to this Section 7.11) from its obligations under the Loan
Documents (including under Section 10.03 hereof) and its obligations to pledge
and grant any Collateral owned by it pursuant to any Security Document and the
pledge of such Equity Interests to the Collateral Agent pursuant to the Security
Documents shall be automatically released, and, so long as the Borrowers shall
have provided the Administrative Agent such certifications or documents as the
Administrative Agent shall reasonably request, the Collateral Agent shall take
such actions as are necessary to effect or evidence each release described in
this Section 7.11 in accordance with the relevant provisions of the Security
Documents, so long as the Borrowers shall have provided the Administrative Agent
such certifications or documents as the Administrative Agent shall reasonably
request in order to demonstrate compliance with this Agreement; provided that
such Guarantor is also released from its obligations under the Term Loan
Documents on the same terms.
199

--------------------------------------------------------------------------------

Section 7.12         Right of Contribution. Each Subsidiary Guarantor hereby
agrees that to the extent that a Subsidiary Guarantor shall have paid more than
its proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 7.04. The provisions of this Section 7.11
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent, the Issuing Bank, the Swingline Lender
and the Lenders, and each Subsidiary Guarantor shall remain liable to the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders for
the full amount guaranteed by such Subsidiary Guarantor hereunder.
 
Section 7.13         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.12 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.12, or
otherwise under this Guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Article VII shall
remain in full force and effect until payment in full of all Guaranteed
Obligations. Each Qualified ECP Guarantor intends that this Section 7.12
constitutes, and this Section 7.12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
ARTICLE VIII

EVENTS OF DEFAULT
 
Section 8.01         Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
 
(a)               Failure to Make Payments When Due. Failure by the Borrowers to
pay (i) when due any installment of principal of any Loan or any Reimbursement
Obligation, whether at stated maturity, by acceleration, by notice of voluntary
prepayment, by mandatory prepayment or otherwise; or (ii) with respect to any
interest on any Loan or any fee or any other amount due hereunder within five
(5) days after the date due; or
 
(b)               Breach of Certain Covenants. Failure of any Loan Party to
perform or comply with any term or condition contained in Sections 2.22,
5.01(b), (c), (d), (f) or (l)(iv), Section 5.02, Section 5.09, Section 5.14,
Section 5.18(a), Section 5.18(b)-(d) (for a period of more than three (3)
Business Days), Section 5.19 or in Article VI; or
200

--------------------------------------------------------------------------------

(c)               Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Loan Party or any
Restricted Subsidiary in any Loan Document or the borrowings or issuances of
Letters of Credit hereunder or in any statement or certificate at any time given
by any Loan Party or any of its Restricted Subsidiaries in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false or
misleading in any material respect as of the date made or deemed made or
furnished, and if capable of being cured, remains incorrect in such material
respect for 30 days after receipt by the Administrative Borrower of written
notice thereof by the Administrative Agent; or
 
(d)               Other Defaults Under Loan Documents. Any Loan Party shall
default in the performance of or compliance with any term contained herein or
any of the other Loan Documents, other than any such term referred to in any
other clause of this Section 8.01, and such default shall not have been remedied
or waived within thirty (30) days after the earlier of (i) an officer of
Holdings becoming aware of such default; and (ii) receipt by Holdings of notice
from the Administrative Agent or any Lender of such default; or
 
(e)               Australian Loan Party Insolvency. An Australian Loan Party
that is a Material Entity is not Solvent; or
 
(f)                Involuntary Bankruptcy, Appointment of Receiver, Etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of any Material Entity in an involuntary case under any Debtor Relief
Laws now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law
or law in any other jurisdiction; (ii) an involuntary case shall be commenced
against any Material Entity under any Debtor Relief Laws now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of an administrator, receiver, receiver and manager,
administrative receiver, liquidator, provisional liquidator, manager,
sequestrator, trustee, custodian, controller or managing controller or other
officer having similar powers over any Material Entity, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim administrator, receiver,
receiver and manager, liquidator, provisional liquidator, manager, trustee or
other custodian, controller or managing controller of any Material Entity for
all or a substantial part of its property; or a warrant of attachment, execution
or similar process shall have been issued against any substantial part of the
property of any Material Entity; provided that, in relation to any Material
Entity other than a Material Entity incorporated in England and Wales, any such
event described in this clause (ii) above shall continue for sixty (60) days
without having been dismissed, bonded or discharged; (iii) in the case of any
Material Entity incorporated under the laws of England and Wales, any legal
proceedings or other procedure or step is taken in relation to the suspension of
payments, a moratorium of any indebtedness, winding-up dissolution,
administration or reorganization (whether by a scheme of arrangement or
otherwise) or compromise, composition or assignment with creditors; or (iv) any
analogous step or procedure shall be taken under the laws of any jurisdiction in
respect of any Material Entity; provided further, however, that the issuance of
a writ of payment (Zahlungsbefehl) under the Swiss debt enforcement and
bankruptcy laws shall not constitute an involuntary case or proceeding with
respect to any Swiss Guarantor for the purpose of this Section 8.01(f); or
 
(g)               Voluntary Bankruptcy, Appointment of Receiver, Etc. (i) Any
Material Entity shall have an order for relief entered with respect to it or
shall commence a voluntary case under any Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, receiver and manager, administrator, liquidator, provisional
liquidator, manager, trustee or other custodian, controller or managing
controller for all or a substantial part of its property; or any Material Entity
shall make any assignment for the benefit of creditors; (ii) any Material Entity
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due or suspends or threatens to
suspend making payments of its debts; or the Board of Directors (or similar
governing body) of any Material Entity (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(f); or (iii) any analogous step or
procedure shall be taken under the laws of any jurisdiction in respect of any
Material Entity; or
201

--------------------------------------------------------------------------------

(h)               Judgments and Attachments. Any money judgment, writ, warrant
of attachment, expropriation, sequestration, distress or execution or similar
process individually or in the aggregate in excess of $75,000,000 (to the extent
not covered by insurance as to which a solvent and unaffiliated insurance
company has been notified and not denied coverage) shall be entered or filed
against any Company or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder) or any action shall be legally taken by a judgment creditor to levy
upon properties of any Company to enforce any such judgment; or
 
(i)                 Dissolution. Any order, judgment or decree shall be entered
against any Loan Party that is a Material Entity decreeing the dissolution or
split up of such Loan Party and such order shall remain undischarged or unstayed
for a period in excess of thirty (30) days; or
 
(j)                 Employee Benefit Plans. There shall occur one or more ERISA
Events which individually or in the aggregate results in, or could reasonably be
expected to result in, liability of Holdings, any of its Restricted Subsidiaries
or any of their respective ERISA Affiliates in an amount that could reasonably
be expected to have a Material Adverse Effect; or
 
(k)               Change in Control. A Change in Control shall occur; or
 
(l)                Guarantees, Security Documents and other Loan Documents. At
any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations and the
termination of the Commitments, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void or any Guarantor shall repudiate its obligations thereunder; (ii) this
Agreement or any Security Document ceases to be in full force and effect (other
than by reason of a release of Collateral in accordance with the terms hereof or
thereof or the satisfaction in full of the Obligations and the termination of
the Commitments in accordance with the terms hereof) or shall be declared null
and void, in each case for any reason other than the failure of the Collateral
Agent or any Secured Party to take any action within its control; (iii) subject
to the Agreed Security Principles, the Collateral Agent shall not have or shall
cease to have a valid and perfected Lien in any Collateral with an aggregate
Fair Market Value in excess of $10,000,000 (as to Revolving Loan Priority
Collateral) or in excess of $50,000,000 (as to any other Collateral) purported
to be covered by the Security Documents with the priority required by the
relevant Security Document; (iv) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be covered by the Security
Documents; or (v) any subordination provision in respect of any Material
Indebtedness (including the Term Loan Agreement) shall for any reason not be (or
asserted by any Loan Party in writing not to be) a legal, valid and binding
obligation of any Loan Party that is a party thereto other than as expressly
permitted hereunder or thereunder; or
202

--------------------------------------------------------------------------------

(m)             Defaults in Other Agreements. Any (i) failure of any Loan Party
of any of their respective Subsidiaries to pay when due any principal of or
interest on (or, in respect of any Indebtedness set forth in clause (k) of the
definition of “Indebtedness,” any other amount of), including any payment in
settlement, payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 8.01(a)) any Material Indebtedness, in each
case beyond the grace period, if any, provided therefor, or (ii) any other event
or condition occurs that results in any Material Indebtedness becoming due prior
to its scheduled maturity or that enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf to cause any Material Indebtedness
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity provided that with respect
to this clause (ii), such default has not been waived by the holders of such
Indebtedness.
 
THEN (1) upon the occurrence of any Event of Default described in Section
8.01(f) or 8.01(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of the Required
Lenders or at the Administrative Agent’s discretion, upon notice to Holdings by
the Administrative Agent (A) each of the following shall immediately become due
and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each Loan
Party: (I) the unpaid principal amount of and accrued interest and premium on
the Loans and (II) the Reimbursement Obligations and all other Obligations; (B)
the Administrative Agent may cause the Collateral Agent to enforce any and all
Liens and security interests created pursuant to Security Documents; and (C) the
Commitments shall be terminated forthwith.
 
Section 8.02         Application of Proceeds. Subject to the terms of the
Intercreditor Agreement (so long as any Term Loans are outstanding), the terms
of any Permitted Securitization Intercreditor Agreement (so long as any
Permitted Securitization is outstanding) or the terms of any Permitted Secured
Indebtedness Intercreditor Agreement (so long as any Permitted Secured
Indebtedness is outstanding), all proceeds received by the Collateral Agent in
the event that an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.01 and in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Collateral Agent of its remedies shall be applied, in full or in part,
together with any other sums then held by the Collateral Agent pursuant to this
Agreement, promptly by the Collateral Agent against the Obligations in the
following order of priority:
 
(a)               First, to the payment of all reasonable costs and expenses,
fees, commissions and taxes of such sale, collection or other realization
including compensation to the Collateral Agent and its agents and counsel, and
all expenses, liabilities and advances made or incurred by the Collateral Agent
in connection therewith and all amounts for which the Collateral Agent is
entitled to indemnification pursuant to the provisions of any Loan Document (in
its capacity as the Collateral Agent and not as a Lender), together with
interest on each such amount at the Default Rate from and after the date such
amount is due, owing or unpaid until paid in full;
 
(b)               Second, to the payment of all other reasonable costs and
expenses of such sale, collection or other realization including compensation to
the other Secured Parties and their agents and counsel and all costs,
liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the Default
Rate from and after the date such amount is due, owing or unpaid until paid in
full;
 
(c)               Third, without duplication of amounts applied pursuant to
clauses (a) and (b) above, to the indefeasible payment in full in cash, pro
rata, of interest and other amounts constituting Obligations (other than
principal, Reimbursement Obligations and obligations to cash collateralize
Letters of Credit) including Overadvances and any fees, premiums and scheduled
periodic payments due under Swap Agreements or Treasury Services Agreements
constituting Secured Obligations and any interest accrued thereon, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;
203

--------------------------------------------------------------------------------

(d)               Fourth, to the indefeasible payment in full in cash, pro rata,
of principal amount of the Obligations and any premium thereon (including
Reimbursement Obligations and obligations to cash collateralize Letters of
Credit) and any breakage, termination or other payments under Swap Agreements
and Treasury Services Agreements constituting Secured Obligations and any
interest accrued thereon; and
 
(e)               Fifth, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Loan Party or its successors or assigns) or as
a court of competent jurisdiction may direct.
 
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
 
Section 8.03         Clean-Up. Solely in respect of the Cristal Acquisition, and
notwithstanding any provision of this Agreement or Loan Document, for the
Clean-up Period any breach of a representation or warranty under Article III, a
breach of affirmative or negative covenant under Article V or Article VI
respectively or any Event of Default under Article VIII, in each case, directly
arising out of and relating to such Cristal Acquisition, will be deemed not to
be a breach of representation or warranty, a breach of covenant, Default or an
Event of Default if:
 
(a)            it would have been (if it were not for this provision) a breach
of representation or warranty, a breach of a covenant, a Default or an Event of
Default only by reason of circumstances or matters relating exclusively to
Cristal or its subsidiaries (or any obligation for Holdings or any Restricted
Subsidiary to procure or ensure in relation to Cristal or its subsidiaries);
 
(b)            it is capable of remedy and reasonable steps are being taken to
remedy it;
 
(c)             the circumstances giving rise to it were unknown to Holdings and
its Subsidiaries prior to the signing date of the Cristal Acquisition and have
not been procured by or approved by Holdings or any of its Subsidiaries; and
 
(d)             a Material Adverse Effect could not reasonably be expected to
occur as a result thereof.
 
If the relevant circumstances are continuing on or after the date falling 120
days after the date of consummation of the Cristal Acquisition (the period
commencing on the date of the consummation of the Cristal Acquisition and ending
on the 120th day thereafter, the “Clean-up Period”), there shall be a breach of
representation or warranty, breach of covenant, Event of Default or Specified
Event of Default, as the case may be, notwithstanding the above (and without
prejudice to the rights and remedies of the Secured Parties).
204

--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
Section 9.01         Appointment and Authority.
 
(a)            Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Wells Fargo Bank, National Association, to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents (including, as the case may be, as direct representative (direkter
Stellvertreter) in connection with the Swiss law governed Security Documents)
and authorizes such Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agents by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and the Issuing Bank, and neither any
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
 
(b)            Each Lender authorizes and directs the Agents to enter into this
Agreement, the Intercreditor Agreement and the other Loan Documents. In
addition, each Lender authorizes and directs the Administrative Agent to enter
into the Bahamas Receivables Purchase Agreement (or acknowledge and agree
thereto), to the extent it deems appropriate. Each Lender agrees that any action
taken by Agents, Required Lenders or Supermajority Lenders in accordance with
the terms of this Agreement or the other Loan Documents and the exercise by
Agents, Required Lenders or Supermajority Lenders of their respective powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
 
Section 9.02         Rights as a Lender. Each Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include each Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders.
 
Section 9.03         Exculpatory Provisions.
 
(a)             No Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, no Agent:
 
(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and
 
(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as such
Agent or any of its Affiliates in any capacity.
205

--------------------------------------------------------------------------------

(b)             No Agent shall be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.02) or (y) in the absence of its own gross negligence or
willful misconduct as determined by a final and nonappealable decision of a
court of competent jurisdiction. No Agent shall be deemed to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent by a Borrower, a Lender or the Issuing Bank.
 
(c)              No Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Requirements of Law. Instead, such term is
used merely as a matter of market custom and is intended to create or reflect
only an administrative relationship between independent contracting parties.
 
(d)              Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of the Borrowers and the other Loan
Parties. No Agent shall be liable for any action taken or not taken by any such
service provider.
 
Section 9.04         Reliance by Agent. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall be entitled to rely upon
the advice of any such counsel, accountants or experts and shall not be liable
for any action taken or not taken by it in accordance with such advice.
 
Section 9.05         Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent, including a sub-agent which is a
non-U.S. affiliate of such Agent. Each Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article IX shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.
206

--------------------------------------------------------------------------------

Section 9.06         Resignation of Agent.
 
(a)               Each Agent may at any time give written notice of its
resignation to the Lenders, the Issuing Bank and the Borrowers at least thirty
(30) days prior to the proposed resignation effective date. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right to appoint
a successor (subject to the Administrative Borrower’s consent (such consent not
to be unreasonably withheld or delayed)), which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above; provided that if the Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the Issuing Bank under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and (2)
all payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender and the Issuing Bank
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this clause (a). Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this clause (a)). The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.
 
(b)               Any resignation by Wells Fargo Bank, National Association as
Administrative Agent pursuant to Section 9.06(a) shall, unless Wells Fargo Bank,
National Association gives notice to the Administrative Borrower otherwise, also
constitute its resignation as Issuing Bank, Swingline Lender, and such
resignation as Issuing Bank and Swingline Lender shall become effective
simultaneously with the discharge of the Administrative Agent from its duties
and obligations as set forth in the immediately preceding clause (a) (except as
to already outstanding Letters of Credit and LC Obligations and Swingline Loans,
as to which the Issuing Bank and the Swingline Lender shall continue in such
capacities until the LC Exposure relating thereto shall be reduced to zero and
such Swingline Loans shall have been repaid, as applicable, or until the
successor Administrative Agent shall succeed to the roles of Issuing Bank and
Swingline Lender in accordance with the next sentence and perform the actions
required by the next sentence). Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, unless Wells Fargo Bank, National Association
and such successor gives notice to Administrative Borrower otherwise, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Bank and Swingline Lender and (ii)
the successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit. At the time any such resignation of the Issuing Bank shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the retiring Issuing Bank pursuant to Section 2.05(c).
207

--------------------------------------------------------------------------------

Section 9.07         Non-Reliance on Agent and Other Lenders. Each Lender and
the Issuing Bank acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender further represents and warrants that it has had
the opportunity to review the Confidential Information Memorandum (if any) and
each other document made available to it on the Platform in connection with this
Agreement and has acknowledged and accepted the terms and conditions applicable
to the recipients thereof. Each Lender and the Issuing Bank also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
Notwithstanding anything herein to the contrary, each Lender also acknowledges
that the Lien and security interest granted to the Collateral Agent (and/or the
Australian Security Trustee, as applicable) pursuant to the Security Documents
and the exercise of any right or remedy by the Collateral Agent (and/or the
Australian Security Trustee, as applicable) thereunder are subject to the
provisions of the Intercreditor Agreement (so long as any Term Loans are
outstanding), the terms of any Permitted Securitization Intercreditor Agreement
(so long as any Permitted Securitization is outstanding) or the terms of any
Permitted Secured Indebtedness Intercreditor Agreement (so long as any Permitted
Secured Indebtedness is outstanding). So long as any Term Loans are outstanding
or obligations under any Permitted Securitization or any Permitted Secured
Indebtedness are outstanding, in the event of any conflict between the terms of
the Intercreditor Agreement and the Security Documents, the terms of the
Intercreditor Agreement shall govern and control.
 
Section 9.08         Withholding Tax. To the extent required by any applicable
Requirements of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding tax. Without
limiting the provisions of Section 2.15(a) or (c), each Lender and the Issuing
Bank shall, and does hereby, indemnify the Administrative Agent, and shall make
payable in respect thereof within thirty (30) days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not property
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender or the Issuing Bank by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and the Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Bank under this Agreement or
any other Loan Document against any amount due the Administrative Agent under
this Section 9.08. The agreements in this Section 9.08 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
208

--------------------------------------------------------------------------------

Section 9.09         No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, Documentation Agent,
Bookmanagers or Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or the Issuing Bank hereunder.
 
Section 9.10         Enforcement. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent (or the Collateral Agent
with the consent of the Administrative Agent), or as the Required Lenders may
require or otherwise direct, for the benefit of all the Lenders and the Issuing
Bank; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the Collateral Agent, the
Issuing Bank or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Collateral Agent,
Issuing Bank or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with, and subject to, the terms of this Agreement, or (d) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any bankruptcy or
insolvency law. The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purpose of enforcing rights and
remedies hereunder and under the other Loan Documents as set forth above.
 
Section 9.11         Lien Releases. The Secured Parties authorize the Collateral
Agent to release any Lien with respect to any Collateral (a)(i) upon any sale or
other transfer as part of or in connection with an Asset Sale by any Loan Party
(other than to Holdings, the Borrower or any other Loan Party) of any Collateral
in a transaction permitted under this Agreement, or (ii) if any property granted
to or held by the Administrative Agent or Collateral Agent under any Loan
Documents does not constitute Collateral, the security interests in such
Collateral created by the Security Documents shall be automatically released;
(b) that does not constitute a material part of the Collateral; or (c) subject
to Section 10.02(b), with the consent of the Required Lenders. The Secured
Parties authorize Agent to subordinate its Liens to any Lien securing purchase
money obligations permitted hereunder or other Lien entitled to priority
hereunder.
 
Section 9.12         Australian Security Trustee.
 
(a)               Each of the Secured Parties hereby irrevocably appoints the
Australian Security Trustee as its security trustee, and authorizes the
Australian Security Trustee to take such actions on its behalf, including
execution of the other Loan Documents, as applicable, and to exercise such
powers as are delegated to the Australian Security Trustee by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. All of the Secured Parties (other than the Administrative
Agent and the Collateral Agent to the extent provided herein) agree and
acknowledge that they will take no action in respect of the Australian Security
Agreements (including communicating with the Borrowers) except through the
Australian Security Trustee. The express powers granted to the Australian
Security Trustee are in addition to any other power or rights it has under any
other law. In relation to anything the Australian Security Trustee does or omits
to do, a Borrower need not enquire (i) whether the Australian Security Trustee
needed to consult with or has consulted with the Lenders, (ii) whether any
Lender has instructed the Australian Security Trustee, or (iii) about the terms
of any instructions. As between the Australian Security Trustee and any
Borrower, all action the Australian Security Trustee as security trustee for the
Lenders is taken to be authorized unless such Borrower has actual notice to the
contrary.
209

--------------------------------------------------------------------------------

(b)               The Australian Security Trustee shall promptly forward to a
party the original or a copy of any document which is delivered to the
Australian Security Trustee for that party by any other party. If the Australian
Security Trustee receives notice from a party referring to this Agreement,
describing a Default or an Event of Default and stating that the circumstance
described is a Default or an Event of Default, it shall promptly notify the
Administrative Agent. If the Australian Security Trustee is aware of the
non-payment of any principal, interest, commitment fee or other fee payable to
any other Secured Party under this Agreement, it shall promptly notify such
other Secured Party. The Australian Security Trustee’s duties under the Loan
Documents are solely mechanical and administrative in nature. The Australian
Security Trustee has no other duties except as expressly provided in the Loan
Documents.
 
(c)               The Australian Security Trustee may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
Loan Party.
 
(d)               The Australian Security Trustee may assume (unless it has
received actual notice to the contrary in its capacity as security trustee for
the Secured Parties) that any right, power, authority or discretion vested in
any party or the Required Lenders has not been exercised.
 
(e)               Notwithstanding any other provision of any Loan Document to
the contrary, (i) the Australian Security Trustee is not obliged to do or to
omit to do anything if it would or might in its reasonable opinion constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality, (ii) the Australian Security Trustee need not act (whether or
not on instruction from one or more Lenders) for so long as it is unable to act
due to any cause beyond its control (including war, riot, natural disaster,
labor dispute or law taking effect after the date of this Agreement). The
Australian Security Trustee agrees to notify each Lender, each other Agent and
the Australian Borrower promptly after it determines that it is unable to act
pursuant to clause (ii) of this Section 9.11(e). The Australian Security Trustee
will have no responsibility for any liability or loss arising from, or any costs
incurred in connection with, the Australian Security Trustee not acting for so
long as it is unable to act pursuant to clause (ii) of this Section 9.11(e)).
 
(f)                Unless a contrary indication appears in any Loan Document,
the Australian Security Trustee shall: (i) exercise any right, power, authority
or discretion vested in it as Australian Security Trustee in accordance with any
instructions given to it by the Administrative Agent (or, if so instructed by
the Administrative Agent, refrain from acting or exercising any right, power,
authority or discretion vested in it as Australian Security Trustee); and (ii)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with such an instruction of the Secured Parties. Unless a
contrary indication appears in a Loan Document, any instructions given to the
Australian Security Trustee by the Administrative Agent will be binding on all
the Secured Parties. The Australian Security Trustee may refrain from acting in
accordance with the instructions of the Administrative Agent (or, if
appropriate, the Secured Parties) until it has received such security as it may
require for any cost, loss or liability (together with any associated indirect
Tax) which it may incur in complying with the instructions. The Australian
Security Trustee is not authorized to act on behalf of a Secured Party (without
first obtaining that Secured Party’s consent) in any legal or arbitration
proceedings relating to any Loan Document.
210

--------------------------------------------------------------------------------

(g)               Without limiting the rest of this clause (g), the Australian
Security Trustee will not be liable for any action taken by it, or for omitting
to take action under or in connection with any Loan Document, unless directly
caused by its gross negligence or willful misconduct. No party (other than the
Australian Security Trustee) may take any proceedings against any officer,
employee or agent of the Australian Security Trustee in respect of any claim it
might have against the Australian Security Trustee or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any Loan
Document and any officer, employee or agent of the Australian Security Trustee
may rely on this Article IX. The Australian Security Trustee will not be liable
for any delay (or any related consequences) in crediting an account with an
amount required under the Loan Documents to be paid by the Australian Security
Trustee if the Australian Security Trustee has taken all necessary steps as soon
as reasonably practicable to comply with the regulations or operating procedures
of any recognized clearing or settlement system used by the Australian Security
Trustee for that purpose.
 
(h)               Each Lender shall (in proportion to its share of the aggregate
Revolving Commitments at any time or, if the aggregate Revolving Commitments at
such time are zero, to its share of the aggregate Revolving Commitments
immediately prior to their reduction to zero) indemnify the Australian Security
Trustee, within three (3) Business Days of demand, against any cost, loss or
liability incurred by the Australian Security Trustee (otherwise than by reason
of the Australian Security Trustee’s fraud, negligence or willful misconduct) in
acting as Australian Security Trustee under the Loan Documents (unless the
Australian Security Trustee has been reimbursed by a Borrower pursuant to a Loan
Document).
 
(i)                The Australian Security Trustee may treat the Administrative
Agent as the agent entitled to payments under this Agreement and acting through
its facility office unless it has received not less than five (5) Business Days
prior notice from the Administrative Agent to the contrary in accordance with
the terms of this Agreement.
 
(j)                Any amount payable to the Australian Security Trustee under
the Loan Documents shall include the cost of utilizing the Australian Security
Trustee’s management time or other resources and will be calculated on the basis
of such reasonable daily or hourly rates as the Australian Security Trustee may
notify to the Borrowers and the Secured Parties, and is in addition to any fee
paid or payable to the Australian Security Trustee under any Loan Document.
 
(k)               If any party owes an amount to the Australian Security Trustee
under any Loan Document, the Australian Security Trustee may, after giving
notice to such party, deduct an amount not exceeding that amount from any
payments to such party which the Australian Security Trustee would otherwise be
obliged to make under such Loan Document and apply the amount deducted in or
towards satisfaction of the amount owed. For the purposes of the Loan Document,
such party shall be regarded as having received any amount so deducted.
 
Section 9.13         Collateral Agent Acting as Security Trustee.
 
(a)               Appointment. The Secured Parties appoint the Collateral Agent
to act as security trustee (the “Security Trustee”) under the UK Security
Agreements for the purposes of holding (A) any Lien created by any UK Security
Agreement; and (B) the covenants and undertakings of the relevant UK Security
Agreements.
 
(b)               Delegation. The Security Trustee may delegate to any Person on
such terms (which may include the power to sub-delegate) and subject to such
conditions as it thinks fit, all or any of the rights, powers, authorities and
discretions vested in it by any of the Loan Documents.
211

--------------------------------------------------------------------------------

(c)               Separate Security Trustees. The Security Trustee may (whether
for the purpose of complying with any law or regulation of any overseas
jurisdiction, or for any other reason) appoint any Person to act jointly with
the Security Trustee either as a separate trustee or as a co-trustee (each an
“Appointee”) on such terms and subject to such conditions as the Security
Trustee thinks fit and with such of the rights, powers, authorities and
discretions vested in the Security Trustee by any Loan Document as may be
conferred by the instrument of appointment of the Appointee. The Security
Trustee may pay reasonable remuneration to any Appointee, together with any
costs and expenses (including legal fees) reasonably incurred by the Appointee
in connection with its appointment. All such remuneration, costs and expenses
shall be treated, for the purposes of this Agreement, as paid or incurred by the
Security Trustee.
 
(d)               The UK Security Agreements. Each Secured Party confirms its
approval of the relevant UK Security Agreements and of any Lien intended to be
created under it, and authorizes and instructs the Security Trustee to execute
and deliver the relevant UK Security Agreements. The Security Trustee may accept
without enquiry the title (if any) which any Person may have to any assets over
which Lien is intended to be created by the relevant UK Security Agreements, and
shall not be liable to any other party for any defect in or failure of any such
title. The Security Trustee shall not be (i) liable or responsible to any
Secured Party for any failure to perfect, protect, register, make any filing or
give notice in respect of the Lien intended to be created by the relevant UK
Security Agreements, unless that failure arises directly from its own gross
negligence or wilful misconduct; (ii) obliged to insure any assets over which
Lien is intended to be created by the relevant UK Security Agreements, to
require any other person to maintain any such insurance, or to make any enquiry
or conduct any investigation into the legality, validity, effectiveness,
adequacy or enforceability of any insurance existing over any such asset; or
(iii) obliged to hold in its own possession the relevant UK Security Agreements,
title deed or other document relating to any assets over which Lien is intended
to be created by the relevant UK Security Agreements.
 
(e)               Security Trustee as Proprietor. Each Secured Party confirms
that it does not wish to be registered as a joint proprietor of any mortgage or
charge created pursuant to the relevant UK Security Agreements and accordingly
(i) authorizes the Security Trustee to hold such mortgages and charges in its
sole name as trustee for the Secured Parties; and (ii) requests the Land
Registry (or other relevant registry) to register the Security Trustee as a sole
proprietor (or heritable creditor, as the case may be) of any such mortgage or
charge.
 
(f)                Investments. Except to the extent that a UK Security
Agreement otherwise requires, any moneys received by the Security Trustee under
or pursuant to a UK Security Agreement may be (a) invested in any investments
which it may select and which are authorized by applicable law; or (b) placed on
deposit at any bank or institution (including itself) on such terms as it may
think fit, in each case in the name or under the control of the Security
Trustee, and those moneys, together with any accrued income (net of any
applicable Tax) shall be held by the Security Trustee to the order of the
Administrative Agent, and shall be payable to the Administrative Agent on
demand.
 
(g)               Secured Parties’ Indemnity to the Security Trustee. Each
Secured Party shall indemnify the Security Trustee, its delegates and
sub-delegates and Appointees (for purposes of this Section 9.13, each an
“Indemnified Party”), within three (3) Business Days of demand, against any
cost, loss or liability incurred by the Security Trustee or the relevant
Indemnified Party (otherwise than by reason of the gross negligence or wilful
misconduct of the Security Trustee or that Indemnified Party) in acting as
Security Trustee or its delegate, sub-delegate or Appointee under the relevant
UK Security Agreements (except to the extent that the Security Trustee, or the
relevant Indemnified Party has been reimbursed by any Loan Party pursuant to the
relevant UK Security Agreements).
 
(h)               Conduct of Business by the Security Trustee. No provision of
this Agreement will (i) interfere with the right of the Security Trustee to
arrange its affairs (tax or otherwise) in whatever manner it thinks fit; (ii)
oblige the Security Trustee to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or (iii) oblige the Security Trustee to disclose any information relating
to its affairs (tax or otherwise) or any computations in respect of tax.
212

--------------------------------------------------------------------------------

(i)                 Liability of Security Trustee.
 
(i) The Security Trustee shall not nor shall any of its officers, employees or
agents from time to time be responsible for: (A) the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by any Loan
Party or any other person given in or in connection with the relevant UK
Security Agreements; or (B) the legality, validity, effectiveness, adequacy or
enforceability of the relevant UK Security Agreements or any other agreement,
arrangement or document entered into, made or executed in anticipation of or in
connection with the relevant UK Security Agreements.
 
(ii) Without limiting subclause (i) above, the Security Trustee shall not be
liable for any action taken by it or not taken by it under or in connection with
the relevant UK Security Agreements, unless directly caused by its gross
negligence or wilful misconduct.
 
(iii) No party (other than the Security Trustee) may take any proceedings
against any officer, employee or agent of the Security Trustee in respect of any
claim it might have against the Security Trustee or in respect of any act or
omission of any kind by that officer, employee or agent in relation to the
relevant UK Security Agreements and any officer, employee or agent of the
Security Trustee may rely on this Section 9.13 and the provisions of the
Contracts (Rights of Third Parties) Act 1999.
 
(iv) The Security Trustee shall not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Loan
Documents to be paid by the Security Trustee, if the Security Trustee has taken
all necessary steps as soon as reasonably practicable to comply with the
regulations or operating procedures of any recognized clearing or settlement
system used by the Security Trustee for that purpose.
 
(v) Without affecting the responsibility of the Loan Parties for information
supplied by them or on their behalf in connection with any Loan Document, each
Secured Party confirms to the Security Trustee that it has been, and shall
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with the relevant UK
Security Agreements including but not limited to: (i) the financial condition,
status and nature of the Loan Parties; (ii) the legality, validity,
effectiveness, adequacy or enforceability of the relevant UK Security Agreements
and any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with the relevant UK Security
Agreements; (iii) whether such Secured Party has recourse, and the nature and
extent of that recourse, against any party or any of its respective assets under
or in connection with any Loan Document, the transactions contemplated by the UK
Security Agreements or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with the
relevant UK Security Agreements; and (iv) the adequacy, accuracy and/or
completeness of any information provided by any person under or in connection
with the relevant UK Security Agreements, the transactions contemplated by the
relevant UK Security Agreements or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
the relevant UK Security Agreements.
213

--------------------------------------------------------------------------------

(j)                UK Security Agreements. The Security Trustee shall accept
without investigation, requisition or objection, such title as any person may
have to the assets which are subject to the relevant UK Security Agreements and
shall not (i) be bound or concerned to examine or enquire into the title of any
person; (ii) be liable for any defect or failure in the title of any person,
whether that defect or failure was known to the Security Trustee or might have
been discovered upon examination or enquiry and whether capable of remedy or
not; or (iii) be liable for any failure on its part to give notice of the
relevant UK Security Agreements to any third party or otherwise perfect or
register the Liens created by the relevant UK Security Agreements (unless such
failure arises directly from the Security Trustee’s gross negligence or willful
misconduct). The Security Trustee shall hold the relevant UK Security Agreements
and all proceeds of enforcement of them on trust for the Secured Parties on the
terms and conditions of this Agreement. The relevant UK Security Agreements
shall rank as continuing Lien for the discharge of the liabilities secured by
it.
 
(k)               Disposals. The Security Trustee is authorized by each of the
Secured Parties to execute on behalf of itself and each such Secured Party
without the need for any further referral to or authority from such Secured
Party, any release of the Liens created by the relevant UK Security Agreements
over that asset and, if such asset comprises all of the shares in any Loan
Party, the Security Trustee is further authorized, without the need for any
further referral to or authority from such Secured Party, to execute a release
of any Liens granted by such Loan Party over its assets pursuant to any of the
UK Security Agreements; provided that in each such case the proceeds are applied
in the manner provided for in this Agreement as if they were realizations
pursuant to the relevant UK Security Agreements. Each Secured Party undertakes
to execute such releases and other documents as may be necessary to give effect
to the releases specified in this clause (k).
 
(l)                Appointment and Retirement of Security Trustee. The Security
Trustee (i) subject to the appointment of a successor (in consultation with the
Administrative Borrower) may, and must if the Administrative Agent requires,
retire at any time from its position as Collateral Agent under the Loan
Documents without assigning any reason, and (ii) must give notice of its
intention to retire by giving to the other Secured Parties and the
Administrative Borrower not less than thirty (30) days’ nor more than sixty (60)
days’ notice.
 
(m)              Appointment of Successor. The Administrative Agent may, with
the approval of the Administrative Borrower (such approval not to be
unreasonably withheld) other than during the continuation of an Event of
Default, appoint a successor to the Security Trustee, during the period of
notice in Section 12.2.13. If no successor is appointed by the Administrative
Agent, the Security Trustee may appoint (after consultation with the
Administrative Agent and the Administrative Borrower) its successor. The Secured
Parties shall promptly enter into any agreements that the successor may
reasonably require to effect its appointment.
 
(n)               Discharge of Security Trustee. From the date that the
appointment of the successor is effected under clause (m) above, the retiring
Security Trustee must be discharged from any further obligations under the Loan
Documents as Security Trustee, and the successor to the Security Trustee and
each of the other Secured Parties have the same rights and obligations between
themselves as they would have had if the successor had been a party to those
Loan Documents.
214

--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS
 
Section 10.01     Notices.
 
(a)            Generally Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:
 
(i)               if to any Loan Party, to the Borrowers at:
 
One Stamford Plaza
263 Tresser Boulevard, Suite 1100
Stamford, CT 06901
Telecopier No.: (203) 705-3703
Email: Richard.muglia@tronox.com
 
With a copy to (which shall not constitute notice):
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099
Attention: Leonard Klingbaum
Telecopier No.: (212) 728-9290
Email: lklingbaum@willkie.com
 
(ii)               if to the Administrative Agent, the Swingline Lender, the
Collateral Agent or Issuing Bank, to it at:
 
Well Fargo Bank, National Association
100 Park Avenue, 14th Floor
New York, New York 10017
Attention: Loan Portfolio Manager
Telecopier No.: 212-656-4589
Email: toma.martin@wellsfargo.com
 
With a copy to (which shall not constitute notice):
 
Riemer & Braunstein LLP
Times Square Tower, Suite 2506
New York, NY 10036
Attention: Lon M. Singer
Telecopier No.: 212-789-3110
Email: lsinger@riemerlaw.com
 
(iii)               if to a Lender, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.
215

--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
Any party hereto may change its address or telecopier number for notices and
other communications hereunder by written notice to the Administrative Borrower,
the Agents, the Issuing Bank and the Swingline Lender.
 
(b)            Electronic Communications. Notices and other communications to
the Lenders and the Issuing Bank hereunder may (subject to the provisions of
this Section 10.01) be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article II if
such Lender or the Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including pursuant to the provisions of this Section 10.01); provided that
approval of such procedures may be limited to particular notices or
communications.
 
Each Loan Party hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent or the Lenders pursuant to this Agreement and any
other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to the Administrative Agent at toma.martin@wellsfargo.com
or at such other e-mail address(es) provided to the Borrowers from time to time
or in such other form as the Administrative Agent shall require. In addition,
each Loan Party agrees to continue to provide the Communications to the
Administrative Agent in the manner specified in this Agreement or any other Loan
Document or in such other form as the Administrative Agent shall require.
Nothing in this Section 10.01 shall prejudice the right of the Agents, the
Issuing Bank, any Lender or any Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document or as any such
Agent or the Issuing Bank, as the case may be, shall require.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications (other
than any such Communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by the Administrative Agent at its e-mail address(es) set
forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents.
216

--------------------------------------------------------------------------------

(c)             Platform. Each Loan Party further agrees that any Agent may make
the Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such Person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such Person’s gross negligence
or willful misconduct.
 
(d)             Public/Private. Each Loan Party hereby authorizes the
Administrative Agent to distribute (i) to Private Siders all Communications,
including any Communication that the Borrowers identify in writing is to be
distributed to Private Siders only (“Private Side Communications”), and (ii) to
Public Siders all Communications other than any Private Side Communication. Each
Borrower represents and warrants that no Communication (other than Private Side
Communications) contains any MNPI. Each Borrower agrees to designate as Private
Side Communications only those Communications or portions thereof that it
reasonably believes in good faith constitute MNPI, and agrees to use all
commercially reasonable efforts not to designate any Communications provided
under Section 5.01(a), (b), (c) and (d) as Private Side Communications. “Private
Siders” shall mean Lenders’ employees and representatives who have declared that
they are authorized to receive MNPI. “Public Siders” shall mean Lenders’
employees and representatives who have not declared that they are authorized to
receive MNPI; it being understood that Public Siders may be engaged in
investment and other market-related activities with respect to Borrowers’ or
their affiliates’ securities or loans. “MNPI” shall mean material non-public
information (within the meaning of United States federal securities laws) with
respect to the Borrowers, their affiliates and any of their respective
securities.
 
Each Lender acknowledges that United States federal and state securities laws
prohibit any Person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.
 
Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable Requirements of Law and identify such designee
(including such designee’s contact information) on such Lender’s Administrative
Questionnaire. Each Lender agrees to notify the Administrative Agent in writing
from time to time of such Lender’s designee’s e-mail address to which notice of
the availability of Private Side Communications may be sent by electronic
transmission.
217

--------------------------------------------------------------------------------

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.
 
Section 10.02     Waivers; Amendment.
 
(a)              Generally. No failure or delay by any Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 10.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on the Borrowers in any case shall entitle the Borrowers to any
other or further notice or demand in similar or other circumstances.
 
(b)              Required Consents. Subject to the terms of the Intercreditor
Agreement (so long as any Term Loans are outstanding), the terms of any
Permitted Securitization Intercreditor Agreement (so long as any Permitted
Securitization is outstanding) or the terms of any Permitted Secured
Indebtedness Intercreditor Agreement (so long as any Permitted Secured
Indebtedness is outstanding) and to Section 10.02(c), and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Administrative Agent or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the Collateral Agent (in the case of any Security
Document) and the Loan Party or Loan Parties that are party thereto, in each
case with the written consent of the Required Lenders; provided that no such
agreement, waiver, supplement or modification shall be effective if the effect
thereof would:
 
(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, mandatory prepayment,
covenant or Default shall constitute an increase in the Commitment of any
Lender);
 
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(c)), or
reduce any Fees payable hereunder, or change the form or currency of payment of
any Obligation, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (ii) and it being further understood that,
for the avoidance of doubt, only the consent of the Required Lenders shall be
required to amend the definition of “Default Rate” or to waive any obligation of
the Borrowers to pay interest or any other payment due hereunder or under any
other Loan Document at the Default Rate);
218

--------------------------------------------------------------------------------

(iii) (A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any Reimbursement Obligation or any interest or fees payable
hereunder, (C) reduce the amount of, waive or excuse any such payment (other
than waiver of any increase in the interest rate pursuant to Section 2.06(c)),
or (D) postpone the scheduled date of expiration of any Commitment or any Letter
of Credit beyond the Revolving Maturity Date, in any case, without the written
consent of each Lender directly affected thereby;
 
(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;
 
(v) permit the assignment or delegation by the Borrowers of any of their
respective rights or obligations under any Loan Document, without the written
consent of each Lender;
 
(vi) except pursuant to the Intercreditor Agreement, release Holdings or all or
substantially all of the Subsidiary Guarantors from their Guarantee (except as
expressly provided in Article VII), or limit their liability in respect of such
Guarantee, without the written consent of each Lender;
 
(vii) except pursuant to the Intercreditor Agreement, release all or a
substantial portion of the Collateral from the Liens of the Security Documents
or alter the relative priorities of the Secured Obligations entitled to the
Liens of the Security Documents, in each case without the written consent of
each Lender (it being understood that additional Classes of Loans or increases
in the Loans pursuant to Section 2.20 or consented to by the Required Lenders
may be equally and ratably secured by the Collateral with the then existing
Secured Obligations under the Security Documents);
 
(viii) change Section 2.14(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), 2.17(d) and
2.18(d), without the written consent of each Lender directly affected thereby;
 
(ix) change any provision of this Section 10.02(b) or Section 10.02(c) or (d),
without the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Classes of Loans or increases in the Loans pursuant to Section 2.20
or consented to by the Required Lenders);
 
(x) change the percentage set forth in the definition of “Required Lenders,”
“Supermajority Lenders” or any other provision of any Loan Document (including
this Section 10.02) specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or modify any rights thereunder or make
any determination or grant any consent thereunder, without the written consent
of each Lender (or each Lender of such Class, as the case may be), other than to
increase such percentage or number or to give any additional Lender or group of
Lenders such right to waive, amend or modify or make any such determination or
grant any such consent;
219

--------------------------------------------------------------------------------

(xi) subordinate the Obligations to any other obligation, without the written
consent of each Lender;
 
(xii) change or waive any provision of Article X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
 
(xiii) change or waive any obligation of the Lenders relating to the issuance of
or purchase of participations in Letters of Credit, without the written consent
of the Administrative Agent and the Issuing Bank;
 
(xiv) change or waive any provision hereof relating to Swingline Loans
(including the definition of “Swingline Commitment”), without the written
consent of the Swingline Lender;
 
(xv) expressly change or waive any condition precedent in Section 4.02 to any
Revolving Borrowing without the written consent of the Required Lenders;
 
(xvi) change or waive any provision of the definition of “Aggregate Borrowing
Base”, “Australian Borrowing Base”, “Borrowing Base”, “Dutch Borrowing Base” or
“U.S. Borrowing Base” or any of the exclusionary criteria for Australian
Eligible Accounts, Dutch Eligible Accounts, U.S. Eligible Accounts, Australian
Eligible Inventory, Dutch Eligible Inventory and U.S. Eligible Inventory set
forth in Section 2.21 if the effect of such change or waiver would be to make
more credit available, without the written consent of the Supermajority Lenders;
 
(xvii) increase the applicable advance rates set forth in the definitions of
“Australian Borrowing Base,” “Dutch Borrowing Base” or “U.S. Borrowing Base”
without the written consent of each Lender; or
 
(xviii) change any provision of Section 8.02 or the proviso in the definition of
“Secured Obligations”, without the written consent of the Supermajority Lenders;
 
provided, further, that any waiver, amendment or modification of the
Intercreditor Agreement (or any Permitted Securitization Intercreditor Agreement
or any Permitted Secured Indebtedness Intercreditor Agreement) (and any related
definitions) may be effected by an agreement or agreements in writing entered
into among the Collateral Agent, the Administrative Agent and the Term Loan
Agent (or any Permitted Securitization Agent or Senior Representative, as
applicable) (with the consent of the Required Lenders but without the consent of
any Loan Party, so long as such amendment, waiver or modification does not
impose any additional duties or obligations on the Loan Parties or alter or
impair any right of any Loan Party under the Loan Documents). Neither Holdings
nor any of its Subsidiaries or Affiliates will, directly or indirectly, pay or
cause to be paid any consideration, to or for the benefit of any Lender for or
as an inducement to any consent, waiver or amendment of any of the terms or
provisions of this Agreement or any other Loan Document unless such
consideration is offered to be paid to all Lenders and is paid to all Lenders
that consent, waive or agree to amend in the time frame set forth in the
documents relating to such consent, waiver or agreement.
220

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein:
 
(I)            no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except to the extent the
consent of such Lender would be required under clause (i), (ii) or (iii) in the
proviso to the first sentence of this Section 10.02(b); and
 
(II)           any Loan Document may be waived, amended, supplemented or
modified pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Administrative Agent (without the consent of any Lender)
solely to cure a defect or error, or to grant a new Lien for the benefit of the
Secured Parties or extend an existing Lien over additional property.
 
(c)               Collateral. Without the consent of any other Person, the
applicable Loan Party or Parties and the Administrative Agent and/or the
Collateral Agent may (in its or their respective sole discretion, or shall, to
the extent required by any Loan Document) enter into any amendment or waiver of
any Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
Requirements of Law.
 
(d)               Dissenting Lenders. If, in connection with any proposed
change, waiver, discharge or termination of the provisions of this Agreement as
contemplated by Section 10.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrowers shall have the right to replace
all, but not less than all, of such non-consenting Lender or Lenders (so long as
all non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination. Each Lender
agrees that, if the Borrowers elect to replace such Lender in accordance with
this Section 10.02(d), it shall promptly execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such non-consenting Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.
 
(e)               Increased Commitments. Notwithstanding the foregoing, the
Administrative Agent and the Borrowers (without the consent of any Lenders) may
amend this Agreement and the Loan Documents if necessary or advisable to
effectuate any increase in Commitments contemplated by Section 2.20 without
limiting the rights of the Lenders to decline to provide any increased or new
Commitment under Section 2.20.
 
(f)                Schedules. Notwithstanding anything in this Section 10.02 to
the contrary, (i) Holdings may supplement each of Schedule 3.25 (without the
consent of any Lender or Agent) as set forth in clause (y) of the third sentence
from the end of Section 5.10(b) and (ii) Holdings may update Schedule 1.01(e)
from time to time and such schedule shall be, on the Business Day that is five
(5) Business Days after the date such updated schedule is distributed to the
Lenders, deemed effective without the consent of any Loan Party, any Agent or
any Lender (subject to the limitations set forth in the definition of “Direct
Competitor”).
221

--------------------------------------------------------------------------------

(g)               Notwithstanding the foregoing, the Agent and the Loan Parties
(without the consent of any Lenders) may amend this Agreement and the Loan
Documents as necessary to add a Subsidiary of Holdings, organized under the laws
of the UK, as an Additional Co-Borrower to this Agreement on the terms, and
subject to the satisfaction of the conditions set forth on Exhibit T.
 
Section 10.03     Expenses; Indemnity; Damage Waiver.
 
(a)               Costs and Expenses. The Borrowers shall pay, without
duplication, (i) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent and their respective
Affiliates (including the reasonable and documented fees, charges and
disbursements of one (1) counsel in each relevant jurisdiction for the
Administrative Agent and the Collateral Agent (which for the avoidance of doubt,
shall also include the reasonable and documented charges of Norton Rose
Fulbright LLP in the United Kingdom, the Netherlands and Australia)) in
connection with the syndication of the credit facilities provided for herein
(including the obtaining and maintaining of CUSIP numbers for the Loans), the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made and including any reasonable
and documented costs and expenses of the service provider referred to in Section
9.03, (ii) all reasonable and documented out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank (including the reasonable fees, charges
and disbursements of one (1) counsel in each relevant jurisdiction for the
Administrative Agent and the Collateral Agent and the other Secured Parties
(and, solely in the case of an actual or perceived conflict of interest, where
each party affected by such conflict notifies the Borrower of the existence of
such conflict and thereafter retains its own counsel, of one (1) firm of counsel
for such affected party in each relevant jurisdiction)), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 10.03, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit and
(iv) all documentary and similar taxes and charges in respect of the Loan
Documents.
 
(b)               Indemnification by the Borrowers. The Borrowers shall, jointly
and severally, indemnify the Administrative Agent (and any sub-agent thereof),
the Collateral Agent (and any sub-agent thereof) each Lender and the Issuing
Bank, and each Related Party of any of the foregoing persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any party hereto or any
third party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release or threatened
Release of Hazardous Materials on, at, under or from any property owned, leased
or operated by any Company at any time, or any Environmental Claim related in
any way to any Company, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, (y) result from a claim brought by any
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) result from any dispute solely among Indemnitees other than claims against
an Indemnitee in its capacity as Arranger or Agent hereunder or fulfilling its
role as the Administrative Agent, the Collateral Agent or an Arranger, as the
case may be, and other than claims arising out of any act or omission on the
part of the Borrowers, any Loan Party or their respective Affiliates.
222

--------------------------------------------------------------------------------

(c)               Reimbursement by Lenders. To the extent that any Borrower for
any reason fails to indefeasibly pay any amount required under clauses (a) or
(b) of this Section 10.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent, the Issuing Bank, the Swingline Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any sub-agent thereof), the Issuing Bank, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (such indemnity shall be effective whether or not
the related losses, claims, damages, liabilities and related expenses are
incurred or asserted by any party hereto or any third party); provided that (i)
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swingline Lender or the Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any
sub-agent thereof), the Swingline Lender or Issuing Bank in connection with such
capacity and (ii) such indemnity for the Swingline Lender or the Issuing Bank
shall not include losses incurred by the Swingline Lender or the Issuing Bank
due to one or more Lenders defaulting in their obligations to purchase
participations of Swingline Exposure under Section 2.17(d) or LC Exposure under
Section 2.18(d) or to make Revolving Loans under Section 2.18(e) (it being
understood that this proviso shall not affect the Swingline Lender’s or the
Issuing Bank’s rights against any Defaulting Lender). The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 2.14. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Exposure and unused Commitments at the
time.
 
(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
223

--------------------------------------------------------------------------------

(e)               Payments. All amounts due under this Section 10.03 shall be
payable not later than thirty (30) days after written demand therefor.
 
Section 10.04     Successors and Assigns.
 
(a)               Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Swingline Lender and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.04(b), (ii) by way of participation in accordance with the
provisions of Section 10.04(d) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.04(f) (and any other
attempted assignment or transfer by any Borrower or any Lender shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.04(d) and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)               Assignments by Lenders.
 
(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender may
at any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A)            the Administrative Borrower; provided that no consent of the
Administrative Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if a Specified Event of Default has
occurred and is continuing or prior to the completion of the primary syndication
of the Commitments and Loans (as determined by the Arrangers), any other
assignee; provided, further that the Administrative Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
 
(B)             the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Revolving
Commitment to an assignee that is a Lender with a Revolving Commitment
immediately prior to giving effect to such assignment, an Affiliate of a Lender
or an Approved Fund; and
 
(C)             the Issuing Bank and the Swingline Lender.
224

--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:
 
(A)             except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Default
has occurred and is continuing, the Administrative Borrower otherwise consent
(each such consent not to be unreasonably withheld or delayed);
 
(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches on a non-pro rata basis;
and
 
(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.04(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause(b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.04(d).
 
If an assignment or transfer does not include an amount outstanding from each
Borrower which is a Dutch Loan Party of at least € 100,000 (or its equivalent in
other currencies) (or such other amount as may be required from time to time
under the Dutch Financial Markets Supervision Act (Wet op het financieel
toezicht), the assignee or transferee, as the case may be, shall confirm in the
relevant Assignment and Assumption to each such Borrower that it is a
professional market party (professionele marktpartij) within the meaning of such
Act.
225

--------------------------------------------------------------------------------

(c)               Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Administrative
Borrower, the Issuing Bank, the Collateral Agent, the Swingline Lender and any
Lender (with respect to its own interest only), at any reasonable time and from
time to time upon reasonable prior notice. A Loan may be assigned or sold in
whole or in part only by registration of such assignment or sale on the
Register. Notwithstanding anything to the contrary contained in this Agreement,
the Loans and Obligations are registered obligations and the right, title and
interest of the Lenders in and to such Obligations shall be transferable only in
accordance with the terms hereof. This Section 10.04(c) shall be construed so
that the Loans and Obligations are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code.
 
(d)               Participations. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. Any participation
of such Loan may be effected only by the registration of such participation on
the Participant Register. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender sell participations to any Person (other than a natural Person,
any Borrower or any of their respective Affiliates or Subsidiaries or any Direct
Competitor) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders and Issuing Bank shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to Section 10.03(e), each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.15
(subject to satisfying the requirements of those Sections as if it were a
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.03(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.
 
The Participant Register shall be available for inspection by the Administrative
Borrower from time to time upon reasonable prior notice; provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.
226

--------------------------------------------------------------------------------

(e)               Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 2.12, 2.13, 2.15 and 2.24
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Administrative Borrower’s prior written
consent (not to be unreasonably withheld or delayed).
 
(f)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrowers or the Administrative Agent,
collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.
 
(g)               Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
Section 10.05     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14, 2.15, 2.24 and Article X (other than Section
10.12) shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the payment of the Reimbursement Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
Section 10.06     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and the Fee Letter constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier or other electronic transmission (i.e. a “pdf” or “tif” document)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
227

--------------------------------------------------------------------------------

Section 10.07     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 10.08     Right of Setoff. Subject to the Intercreditor Agreement (so
long as any Term Loans are outstanding), the terms of any Permitted
Securitization Intercreditor Agreement (so long as any Permitted Securitization
is outstanding) or the terms of any Permitted Secured Indebtedness Intercreditor
Agreement (so long as any Permitted Secured Indebtedness is outstanding), if an
Event of Default shall have occurred and be continuing, each Lender, the Issuing
Bank, and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable
Requirements of Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Bank or any such Affiliate to or for the credit or the
account of the Borrowers or any other Loan Party against any and all of the
obligations of the Borrowers or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the Issuing Bank,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Bank different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each Lender and the Issuing Bank agrees to
notify the Administrative Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
Section 10.09     Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)               Governing Law. Save as provided in Section 10.22(f), this
Agreement and the transactions contemplated hereby, and all disputes between the
parties under or relating to this Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
228

--------------------------------------------------------------------------------

(b)               Submission to Jurisdiction. Each Loan Party hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable Requirements of Law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
 
(c)               Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
(d)               Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.
 
Section 10.10     Waiver of Jury Trial. Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 10.10.
 
Section 10.11     Headings.
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
 
Section 10.12     Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent, the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Requirements
of Law or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement with the Loan Parties containing provisions
substantially the same as those of this Section 10.12, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their respective obligations or (iii) any rating agency for
the purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of the Borrowers or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.12 or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section 10.12, “Information”
means all information received from the Loan Parties or any of their respective
Subsidiaries or Affiliates relating to the Loan Parties or any of their
respective Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the Issuing Bank on a nonconfidential basis prior to disclosure by the Loan
Parties or any of their respective Subsidiaries or Affiliates. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.12 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent, the Lenders and
the Issuing Bank may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent, the Lenders
and the Issuing Bank, in each case only to the extent required for the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the extensions of credit hereunder.
229

--------------------------------------------------------------------------------

Section 10.13     USA PATRIOT Act Notice and Customer Verification. Each Lender
that is subject to the USA PATRIOT Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the “know your customer” regulations and the requirements of the USA PATRIOT
Act, they are required to obtain, verify and record information that identifies
each Loan Party, which information includes the name, address and tax
identification number (and other identifying information in the event this
information is insufficient to complete verification) that will allow such
Lender or the Administrative Agent, as applicable, to verify the identity of
each Loan Party. This information must be delivered to the Lenders and the
Administrative Agent no later than five (5) days prior to the Closing Date and
thereafter promptly upon request. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent. Each Loan Party must provide all information to the
applicable Lender or Agent which they reasonably require in order to manage its
anti-money laundering, counter-terrorism financing or economic and trade
sanctions risk or to comply with any laws or regulations in any country binding
on the applicable Lender or agent (including, without limitation, the
Anti-Terrorism Laws). Each Loan Party agrees that the applicable Lender or Agent
may disclose any information concerning the relevant Borrower to:
 
(a)               any law enforcement, regulatory agency or court where required
by any such law or regulation in any country binding on any applicable Lender or
Agent (including, without limitation, the Anti-Terrorism Laws) where possible,
on terms that such information is to be kept confidential and Borrowers are, to
the extent permitted by Requirements of Law, notified no later than five (5)
business days prior to disclosure; and
 
(b)               any correspondent the applicable Lender uses to make the
payment for the purpose of compliance with any such law or regulation on (where
possible) terms that such information is to be kept confidential.
230

--------------------------------------------------------------------------------

Each Loan Party and each Subsidiary of a Loan Party (i) undertakes to provide to
the Administrative Agent all reasonably available information and reasonable
assistance that the Administrative Agent may reasonably request to manage the
Administrative Agent’s and the Lenders’ actual risks relating to money
laundering, terrorism-financing or economic and trade sanctions in order to
comply with applicable laws or regulations in Australia or any other country;
(ii) acknowledges that the Lenders and the Administrative Agent have the right
to delay or refuse any request or transaction if the request or transaction is
in breach of any obligation of, or will cause it to commit an offence under
applicable law relating to money laundering, terrorism-financing or economic and
trade sanctions, and the Lenders or the Administrative Agent will have no
liability to any Loan Party and Subsidiary if it does so in compliance with the
terms hereof; and (iii) acknowledges that the Lenders and the Administrative
Agent may collect information about each Loan Party and each Subsidiary of a
Loan Party from time to time (from each Loan Party and each Subsidiary or from
third parties) for the purposes of satisfying its obligations under applicable
law relating to money laundering, terrorism-financing or economic and trade
sanctions, and that it may use and disclose any such information as required
under applicable law or regulation, in each case subject to the confidentiality
and, to the extent permitted by Requirements of Law, five (5) business day
notification obligation herein.
 
Section 10.14     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable Requirements of Law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 10.14 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
 
Section 10.15     [Intentionally Omitted].
 
Section 10.16     Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:
 
(a)               any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Loan Party;
 
(b)               any lack of validity or enforceability of any Loan Document or
any other agreement or instrument relating thereto against any Loan Party;
 
(c)               any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument relating thereto;
 
(d)               any exchange, release or non-perfection of any other
Collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Obligations;
231

--------------------------------------------------------------------------------

(e)               any exercise or non-exercise, or any waiver of any right,
remedy, power or privilege under or in respect hereof or any Loan Document; or
 
(f)                any other circumstances which might otherwise constitute a
defense available to, or a discharge of, the Loan Parties.
 
Section 10.17     Dollar Equivalent Calculations.
 
(a)               For purposes of this Agreement, the Dollar Equivalent of each
Loan that is a Euro Denominated Loan shall be calculated on the date when any
such Loan is made and at such other times as designated by the Administrative
Agent. Such Dollar Equivalent shall remain in effect until the same is
recalculated by the Administrative Agent as provided above and notice of such
recalculation is received by the Administrative Borrower, it being understood
that until such notice of such recalculation is received, the Dollar Equivalent
shall be that Dollar Equivalent as last reported to the Administrative Borrower
by the Administrative Agent. The Administrative Agent shall promptly notify the
Administrative Borrower and the Lenders of each such determination of the Dollar
Equivalent.
 
(b)               For purposes of this Agreement, the Dollar Equivalent of the
stated amount of each Letter of Credit that is a Euro Letter of Credit shall be
calculated on the date when such Letter of Credit is issued and at such other
times as designated by the Issuing Bank in consultation with Administrative
Agent. Such Dollar Equivalent shall remain in effect until the same is
recalculated by the Issuing Bank as provided above and notice of such
recalculation is received by the Borrowers, it being understood that until such
notice of such recalculation is received, the Dollar Equivalent shall be that
Dollar Equivalent as last reported to the Administrative Borrower by the Issuing
Bank. The Issuing Bank shall promptly notify the Administrative Borrower,
Administrative Agent and the Lenders of each such determination of the Dollar
Equivalent.
 
Section 10.18     Judgment Currency.
 
(a)               The Borrowers’ obligation hereunder and under the other Loan
Documents to make payments in the applicable Approved Currency (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Borrower in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the
Relevant Currency Equivalent, and in the case of other currencies, the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
 
(b)               If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due, the Borrowers, jointly and severally, covenant and agree to pay,
or cause to be paid, such additional amounts, if any (but in any event not a
lesser amount) as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
232

--------------------------------------------------------------------------------

(c)               For purposes of determining the Relevant Currency Equivalent
or any other rate of exchange for this Section 10.18, such amounts shall include
any premium and costs payable in connection with the purchase of the Obligation
Currency.
 
Section 10.19     Special Provisions Relating to Currencies Other Than Dollars.
 
(a)               All funds to be made available to Administrative Agent or the
Issuing Bank, as applicable, pursuant to this Agreement in euros shall be made
available to Administrative Agent or the Issuing Bank, as applicable, in
immediately available, freely transferable, cleared funds to such account with
such bank in such principal financial center in such Participating Member State
(or in London) as Administrative Agent or the Issuing Bank, as applicable, shall
from time to time nominate for this purpose.
 
(b)               In relation to the payment of any amount denominated in euros
neither the Administrative Agent nor the Issuing Bank shall be liable to the
Borrowers or any of the Lenders for any delay, or the consequences of any delay,
in the crediting to any account of any amount required by this Agreement to be
paid by the Administrative Agent or the Issuing Bank if such Administrative
Agent or Issuing Bank shall have taken all relevant and necessary steps to
achieve, on the date required by this Agreement, the payment of such amount in
immediately available, freely transferable, cleared funds (in euros) to the
account with the bank in the principal financial center in the Participating
Member State which the Administrative Borrower or, as the case may be, any
Lender shall have specified for such purpose. In this Section 10.19(b), “all
relevant steps” means all such steps as may be prescribed from time to time by
the regulations or operating procedures of such clearing or settlement system as
Administrative Agent or Issuing Bank may from time to time determine for the
purpose of clearing or settling payments of euros. Furthermore, and without
limiting the foregoing, neither the Administrative Agent nor the Issuing Bank
shall be liable to the Borrowers or any of the Lenders with respect to the
foregoing matters in the absence of its gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision or pursuant to a binding arbitration award or as
otherwise agreed in writing by the affected parties).
 
Section 10.20     Australian Code of Banking Practice. Each of the parties
hereto agrees that the Australian Code of Banking Practice does not apply to
this Agreement and the transactions in connection with it.
 
Section 10.21     Contracting out of PPSA Australia Provisions.
 
(a)            PPSA Notices. Neither a Secured Party nor any receiver or manager
is obliged to give any notice under the PPSA Australia (including notice of a
verification statement) unless the notice is required by the PPSA Australia and
cannot be excluded. The Loan Parties consent to the waiver of the requirement
for notice and waive any rights they have to receive a notice under sections 95,
118, 121(4), 125, 130, 132(3)(d), 132(4), 135 and 157 of the PPSA Australia.
 
(b)            Contracting Out. To the extent that Chapter 4 of the PPSA
Australia would otherwise apply, the parties agree that the following provisions
of the PPSA Australia are excluded: (a) to the extent permitted by section
115(1) of the PPSA Australia allows them to be excluded: sections 125,
132(3)(d), 132(4), 135, without limiting Section 12.3.1(a), 142 and 143 of the
PPSA Australia; and (b) to the extent permitted by section 115(7) of the PPSA
Australia allows them to be excluded: sections 129(2) and (3), 132, 133(1)(b)
(as it relates to a Lien of a Secured Party), 134(2), 135, 136(3)(4) and (5).
The Loan Parties consent to the waiver of the requirement for notice under any
other provision of the PPSA Australia that a Secured Party may notify to a Loan
Party after the date of this document and waives any rights it has to receive
that notice.
233

--------------------------------------------------------------------------------

Section 10.22     Parallel Debt.
 
(a)             For purposes of this Section 10.22, (i) “Corresponding Debt”
means all Obligations which any Loan Party owes to any Secured Party and (ii)
“Parallel Debt” means any amount which a Loan Party owes to the Collateral Agent
under this Section 10.22.
 
(b)             Each Loan Party irrevocably and unconditionally undertakes to
pay to the Collateral Agent amounts equal to, and in the currency or currencies
of, its Corresponding Debt.
 
(c)              The Parallel Debt of each Loan Party (i) shall become due and
payable at the same time as its Corresponding Debt and (ii) is independent and
separate from, and without prejudice to, its Corresponding Debt.
 
(d)              For purposes of this Section 10.22, the Collateral Agent: (i)
is the independent and separate creditor of each Parallel Debt, (ii) acts in its
own name and not as agent, representative or trustee of the Secured Parties and
its claims in respect of each Parallel Debt shall not be held in trust and (iii)
shall have the independent and separate right to demand payment of each Parallel
Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).
 
(e)               The Parallel Debt of a Loan Party shall be (i) decreased to
the extent that its Corresponding Debt has been irrevocably and unconditionally
paid or discharged, and (ii) increased to the extent to that its Corresponding
Debt has increased, and the Corresponding Debt of a Loan Party shall be (i)
decreased to the extent that its Parallel Debt has been irrevocably and
unconditionally paid or discharged, and (ii) increased to the extent that its
Parallel Debt has increased, in each case provided that the Parallel Debt of a
Loan Party shall never exceed its Corresponding Debt.
 
(f)               This Section 10.22 applies for the purpose of determining the
secured obligations under the Security Documents and is, without prejudice to
Section 10.09, governed by Dutch law.
 
Section 10.23     Intercompany Indebtedness. On behalf of itself and each of its
Subsidiaries, each Loan Party hereby agrees for the benefit of the Secured
Parties that:
 
(a)            any intercompany indebtedness among Holdings and its Subsidiaries
(or among such Subsidiaries) shall be subordinate and junior in right of
payment, to the extent and in the manner set forth in this Section 10.23, to the
Obligations, including, without limitation, where applicable, under any such
intercompany borrower’s Guaranty (if any) of the Obligations hereunder;
 
(b)            in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any intercompany borrower or to its creditors,
as such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such intercompany borrower,
whether or not involving insolvency or bankruptcy, then (i) the holders of the
Obligations shall be paid in full in cash in respect of all amounts constituting
Obligations before any intercompany lender is entitled to receive (whether
directly or indirectly), or make any demands for, any payment on account of any
intercompany indebtedness (excluding demands by the Collateral Agent exercising
its rights under any collateral assignment of the rights of such intercompany
lenders) and (ii) until the holders of the Obligations are paid in full in cash
in respect of all amounts constituting Obligations, any payment or distribution
to which such intercompany lender would otherwise be entitled under any
intercompany indebtedness shall be made to the Administrative Agent;
234

--------------------------------------------------------------------------------

(c)             if any Event of Default occurs and is continuing, and an
intercompany borrower has received written notice from the Administrative Agent,
then, except as required by any Requirement of Law, no payment or distribution
of any kind or character shall be made by any intercompany borrower that is a
Loan Party in respect of any intercompany indebtedness to any Person that is not
a Loan Party or that is not the Administrative Agent;
 
(d)             if any payment or distribution of any character, whether in
cash, securities or other property, in respect of intercompany indebtedness
shall (despite these subordination provisions) be received by any intercompany
lender in violation of clause (b) or (c) above before all Obligations shall have
been paid in full in cash, such payment or distribution shall be held in trust
for the benefit of, and shall be paid over or delivered to, the Administrative
Agent in a manner to be determined by the Administrative Agent; and
 
(e)              to the fullest extent permitted by law, the Administrative
Agent and the Collateral Agent shall not be prejudiced in their right to enforce
the subordination in this Section 10.23 by any act or failure to act on the part
of any intercompany borrower, any intercompany lender, the Administrative Agent,
the Collateral Agent or by any act or failure to act on the part of any of the
foregoing or any representative, trustee or agent thereof. Each Loan Party, on
behalf of itself and its Subsidiaries, agrees that the subordination of
intercompany indebtedness contemplated by this Section 10.23 is for the benefit
of the Secured Parties and the Administrative Agent or the Collateral Agent may
enforce the subordination provisions herein.
 
Section 10.24     Certain Undertakings with Respect to Securitization
Subsidiaries. Each of the Lenders and the Agents agrees that, prior to the date
that is one year and one day after the payment in full of all the obligations of
the Securitization Subsidiary in connection with and under a Permitted
Securitization, (a) the Secured Parties shall not be entitled, whether before or
after the occurrence of any Event of Default, to (i) institute against, or join
any other Person in instituting against, any Securitization Subsidiary any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding
under the laws of the United States or any State thereof; (ii) transfer and
register the Equity Interests of any Securitization Subsidiary or any other
instrument evidencing any Seller’s Retained Interest in the name of a Secured
Party or any designee or nominee thereof; (iii) foreclose such security interest
regardless of the bankruptcy or insolvency of any Borrower or any of its
Subsidiaries: (iv) exercise any voting rights granted or appurtenant to such
capital stock of any Securitization Subsidiary or any other instrument
evidencing any Seller’s Retained Interest; or (v) enforce any right that the
holder of any such Equity Interest of any Securitization Subsidiary or any other
instrument evidencing any Seller’s Retained Interest might otherwise have to
liquidate, consolidate, combine, collapse or disregard the entity status of such
Securitization Subsidiary; and (b) the Secured Parties hereby waive and release
any right to require (i) that any Securitization Subsidiary be in any manner
merged, combined, collapsed or consolidated with or into Borrower or any of its
Subsidiaries, including by way of substantive consolidation in a bankruptcy
case; or (ii) that the status of any Securitization Subsidiary as a separate
entity be in any respect disregarded. Each of the Lenders, the Agents and the
Arrangers agrees and acknowledges that the agent acting on behalf of the holders
of securitization indebtedness of the Securitization Subsidiary is an express
third party beneficiary with respect to this Section 10.24 and such agent shall
have the right to enforce compliance by the Secured Parties, the Lenders, the
Agents, and the Arrangers with this Section 10.24.
235

--------------------------------------------------------------------------------

Section 10.25     Designation of Guarantors. Notwithstanding anything to the
contrary contained herein, the Administrative Borrower may, so long as a Cash
Dominion Period does not exist, at any time and from time to time redesignate
any Borrower hereunder as a Guarantor (any such redesignated entity, a
“Redesignated Guarantor”) upon delivery of a certificate of a Responsible
Officer of the Administrative Borrower to the Administrative Agent (a) attaching
an updated Borrowing Base Certificate reflecting the removal of any Accounts or
Inventory of such Redesignated Guarantor from the Aggregate Borrowing Base; (b)
certifying that after giving effect to the updated Borrowing Base Certificate,
(i) the sum of the total Revolving Exposures does not exceed the lesser of (A)
the total Revolving Commitments and (B) the Aggregate Borrowing Base then in
effect; (ii) a Cash Dominion Period will not commence as a result of such
redesignation; and (iii) immediately prior to such redesignation, the Borrower
to be redesignated does not own any bank account, deposit account, security
account or other investment account subject to, or required to be subject to, a
Control Agreement.
 
Section 10.26     No Fiduciary Relationship. Each of Holdings and the Borrowers,
on behalf of themselves and their Subsidiaries, agree that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrowers, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Lenders, the other Secured Parties and their respective Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Collateral Agent, the Lenders, the other Secured Parties or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications, and hereby waives any
claim of any breach of any such fiduciary duty. Further, each Loan Party also
hereby acknowledges that (i) none of the Administrative Agent, any Lender or the
Issuing Bank has advised, nor is it advising such Loan Party as to any legal,
accounting, regulatory or tax matters, and that each Loan Party is consulting
its own advisors concerning such matters to the extent it deems appropriate and
(ii) each of the Administrative Agent, the Lenders, the Issuing Bank and each of
their respective Affiliates may have economic interests that conflict with one
or more Loan Party’s interests.
 
Section 10.27     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
 
(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
 
(b)            the effects of any Bail-In Action on any such liability,
including, if applicable:
 
(i) a reduction in full or in part or cancellation of any such liability;
 
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
[Signature Pages Follow]
236

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
U.S. BORROWERS:
 
 
 
TRONOX INCORPORATED
 
TRONOX LLC
 
TRONOX PIGMENTS LLC
 
TRONOX FINANCE LLC
   
 
By:
/s/ Timothy Carlson
 
Name:
 Timothy Carlson
 
Title:
 Vice President and Chief Financial Officer



 
TRONOX US HOLDINGS INC.
   
 
By:
/s/ Timothy Carlson
 
Name:
 Timothy Carlson
 
Title:
 Vice President and Chief Financial Officer

 
Signature Page to Revolving Syndicated Facility Agreement


--------------------------------------------------------------------------------

AUSTRALIAN BORROWERS, EACH AS A GRANTOR
 
SIGNED, SEALED and DELIVERED by
Edward T. Prosapio
as attorney for
TRONOX AUSTRALIA HOLDINGS PTY LIMITED (ACN 155 254 274)
TRONOX AUSTRALIA PIGMENTS HOLDINGS PTY LIMITED (ACN 155 120 728)
TRONOX GLOBAL HOLDINGS PTY LIMITED
(ACN 154 691 826)
TRONOX LIMITED (ACN 153 348 111)
TRONOX PIGMENTS AUSTRALIA HOLDINGS PTY LIMITED (ACN 155 235 304)
TRONOX PIGMENTS AUSTRALIA PTY LIMITED
(ACN 155 254 336)
TRONOX SANDS HOLDINGS PTY LIMITED
(ACN 154 709 332)
TRONOX HOLDINGS (AUSTRALIA) PTY LTD
(ACN 071 040 750)
TRONOX AUSTRALIA PTY LTD
(ACN 009 084 851)
TIO2 CORPORATION PTY LTD
(ACN 009 124 181)
YALGOO MINERALS PTY. LTD.
(ACN 008 948 383)
TIFIC PTY. LTD. (ACN 009 123 451)
TRONOX MINERAL SALES PTY LTD
(ACN 009 344 094)
TRONOX MANAGEMENT PTY LTD
(ACN 009 343 364)
TRONOX WESTERN AUSTRALIA PTY LTD
(ACN 009 331 195)
TRONOX WORLDWIDE PTY LIMITED
(ACN 158 561 061)
under power of attorney dated 15 September, 2017
 
in the presence of:
 
/s/ Julie A. Constantinides
 
Signature of witness
 
 
Julie A. Constantinides
Name of witness (block letters)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Edward T. Prosapio
By executing this agreement the attorney states that the attorney has received
no notice of revocation of the power of attorney



Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
DUTCH BORROWERS:
 
 
 
TRONOX HOLDINGS COÖPERATIEF U.A.
 
 
 
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A.  Kaye
 
Title:
Director A
     
 
By:
/s/ Russel John Austin
 
Name:
Russel John Austin
 
Title:
Director B



 
TRONOX WORLDWIDE PTY LIMITED, acting as
Managing Partner of TRONOX HOLDINGS EUROPE C.V.
 
 
 
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Director



 
TRONOX PIGMENTS (NETHERLANDS) B.V.
   
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Director



 
TRONOX PIGMENTS (HOLLAND) B.V.
 
 
 
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Director



Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
GUARANTORS:
   
 
TRONOX INTERNATIONAL FINANCE LLP
   
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Representative Board Member of Tronox Limited

 
 
TRONOX UK LIMITED
   
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Director



 
TRONOX UK HOLDINGS LIMITED
   
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Director

 
 
TRONOX FINANCE PLC
   
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Director

 
 
TRONOX PIGMENTS LTD.
   
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Assistant Secretary and Vice President

 
Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
TRONOX INTERNATIONAL HOLDINGS GMBH
   
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Chairman of the Management Board

 
 
TRONOX FINANCE GMBH
   
 
By:
/s/ Steven A. Kaye
 
Name:
Steven A. Kaye
 
Title:
Chairman of the Management Board



Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
AGENTS AND LENDERS:
   
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank, Lender, Swingline Lender,
Administrative Agent and Collateral Agent
   
 
By:
/s/ Lynn Gosselin
 
Name:
Lynn Gosselin
 
Title:
Director



Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as Issuing Bank and Lender
   
 
By:
/s/ Cynthia G. Stannard
 
Name:
Cynthia G. Stannard
 
Title:
Senior Vice President

 
Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as Issuing Bank and Lender
   
 
By:
/s/ Christopher Marino
 
Name:
Christopher Marino
 
Title:
Vice President and Director

 
Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA, as Issuing Bank and Lender
   
 
By:
/s/ Josh Rosenthal
 
Name:
Josh Rosenthal
 
Title:
Authorized Signatory

 
Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender
   
 
By:
/s/ Christopher Day
 
Name:
Christopher Day
 
Title:
Authorized Signatory
     
 
By:
/s/ Brady Bingham
 
Name:
Brady Bingham
 
Title:
Authorized Signatory

 
Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
ROYAL BANK OF CANADA, as Lender
   
 
By:
/s/ Pierre Noriega
 
Name:
Pierre Noriega
 
Title:
Authorized Signatory



Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC, as Lender
   
 
By:
/s/ Kevin Crealese
 
Name:
Kevin Crealese
 
Title:
Managing Director

 
Signature Page to Revolving Syndicated Facility Agreement

--------------------------------------------------------------------------------

 
WELL FARGO BANK NATIONAL ASSOCIATION,
LONDON BRANCH
   
 
By:
/s/ T. Saldanha
 
Name:
T. Saldanha
 
Title:
Authorized Signatory
     
 
By:
/s/ N. B. Hogg
 
Name:
N. B. Hogg
 
Title:
Authorized Signatory




--------------------------------------------------------------------------------

Annex I
 
Applicable Margin
 
Revolving Loans
 
Average Daily Borrowing Availability
 
Revolving Loans
 
 
 
Eurodollar
   
ABR
 
Level I: ≥$220,000,000
   
1.25
%
   
0.25
%
Level II: <$220,000,000 but ≥ $110,000,000
   
1.50
%
   
0.50
%
Level III: <$110,000,000
   
1.75
%
   
0.75
%

 
Changes in the Applicable Margin will be based on the Average Daily Borrowing
Availability for the immediately preceding fiscal quarter and shall be
calculated on the first day of each fiscal quarter. Each change in the
Applicable Margin shall be effective with respect to all Loans and Letters of
Credit prospectively on the first day of each fiscal quarter based on the
Average Daily Borrowing Availability for the immediately preceding fiscal
quarter.
 
Notwithstanding the foregoing, the Applicable Margin shall be deemed to be in
Level II (i) until the end of the first full fiscal quarter ending after the
Closing Date and (ii) at any time during which the Borrowers have failed to
deliver the Borrowing Base Certificate required by Section 5.18(a).
 
In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 5.01 is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected would have led to a higher Applicable Margin
for any period (an “Applicable Period”) than the Applicable Margin applied for
such Applicable Period, then (i) the Borrowers shall deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period; (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Lenders owe any
amounts to the Borrowers); and (iii) the Borrowers shall retroactively be
obligated to pay to the Administrative Agent the additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof; provided that such shortfall shall be due and payable within
five Business Days after delivery of such corrected Compliance Certificate and
no Default or Event of Default shall be deemed to have occurred solely as a
result of such non-payment until the expiration of such five Business Day
period.
 

--------------------------------------------------------------------------------

 